


Exhibit 10.17

 

AGREEMENT OF LEASE

 

55 PROSPECT OWNER LLC,

Landlord

 

And

 

2U NYC, LLC

Tenant

 

For

 

The Entire 8th, 9th and 10th Floors

 

At

55 Prospect Street,

Brooklyn, New York

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 BASIC LEASE PROVISIONS

1

ARTICLE 2 PREMISES, TERM, RENT

5

ARTICLE 3 USE AND OCCUPANCY

6

ARTICLE 4 CONDITION OF THE PREMISES

6

ARTICLE 5 ALTERATIONS

10

ARTICLE 6 REPAIRS

18

ARTICLE 7 INCREASES IN TAXES AND OPERATING EXPENSES

21

ARTICLE 8 REQUIREMENTS OF LAW

28

ARTICLE 9 SUBORDINATION

31

ARTICLE 10 SERVICES

33

ARTICLE 11 INSURANCE; PROPERTY LOSS OR DAMAGE

41

ARTICLE 12 EMINENT DOMAIN

46

ARTICLE 13 ASSIGNMENT AND SUBLETTING

47

ARTICLE 14 ACCESS TO PREMISES

57

ARTICLE 15 DEFAULT

58

ARTICLE 16 LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES

61

ARTICLE 17 NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

62

ARTICLE 18 END OF TERM

62

ARTICLE 19 QUIET ENJOYMENT

63

ARTICLE 20 NO SURRENDER; NO WAIVER

63

ARTICLE 21 WAIVER OF TRIAL BY JURY; COUNTERCLAIM

64

ARTICLE 22 NOTICES

64

ARTICLE 23 RULES AND REGULATIONS

65

ARTICLE 24 BROKER

65

ARTICLE 25 INDEMNITY

65

ARTICLE 26 MISCELLANEOUS

67

ARTICLE 27 SECURITY DEPOSIT

77

ARTICLE 28 OFAC

80

ARTICLE 29 ICAP

80

ARTICLE 30 MUNICIPAL AND TAX INCENTIVES

82

ARTICLE 31 RENEWAL TERM

82

ARTICLE 32 LANDLORD TAKE-OVER OBLIGATIONS

85

 

i

--------------------------------------------------------------------------------


 

ARTICLE 33 EXPANSION PREMISES

90

ARTICLE 34 EXPEDITED ARBITRATION

92

 

Schedules and Exhibits

 

 

 

 

Schedule “A”

 

Fixed Rent Schedule

Schedule “B”

 

Form of Insurance Certificate

Schedule “C”

 

HVAC Design Space Conditions

Exhibit A-1

 

Floor Plan of Premises (9th and 10th floors)

Exhibit A-2

 

Floor Plans of Expansion Premises

Exhibit B

 

Definitions

Exhibit C

 

Work Letter

Exhibit C-1

 

Layout Plan

Exhibit D

 

Cleaning Specifications

Exhibit E

 

Rules and Regulations

Exhibit F

 

Intentionally Deleted

Exhibit G

 

Form Letter of Credit

Exhibit H

 

Guarantor Competitors

Exhibit I

 

Intentionally Deleted

Exhibit J

 

Prohibited Sign Area

Exhibit K

 

Tenant’s Roof Deck Area

Exhibit L

 

Form of Memorandum of Lease

Exhibit M

 

Expansion Premises Work Letter

Exhibit N

 

Approved SNDA Form

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”), is made as of the 13th day of February, 2017
(the “Effective Date”), by and between 55 PROSPECT OWNER LLC, as landlord
(“Landlord”), a Delaware liability company, having an office at c/o Kushner
Companies, 666 Fifth Avenue, 15th Floor, New York, New York 10103 and 2U NYC,
LLC,, a Delaware limited liability company, having its office at 8201 Corporate
Drive, Suite 900, Landover, MD 20785 (“Tenant”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and the rents contemplated hereby, Landlord and Tenant,
intending to be legally bound hereby, covenant and agree as follows:

 

ARTICLE 1
BASIC LEASE PROVISIONS

 

9TH AND 10TH FLOOR PREMISES:

 

The entire 9th and 10th floors, with each floor comprising 26,500 rentable
square feet (as mutually determined by Landlord and Tenant), as more
particularly shown by the hatching on the drawings annexed hereto as Exhibit A-1
and made a part hereof, subject to the terms of this Lease.

 

EXPANSION PREMISES:

 

The entire 8th floor, comprising 26,500 rentable square feet (as mutually
determined by Landlord and Tenant), as more particularly shown by the hatching
on the drawings annexed hereto as Exhibit A-2 and made a part hereof, subject to
the terms of this Lease.

 

PREMISES

 

Prior to the Expansion Premises Commencement Date, the 9th and 10th Floor
Premises. After the Expansion Premises Commencement Date, collectively, the
9th and 10th Floor Premises and the Expansion Premises.

 

BUILDING:

 

The building, fixtures, equipment and other improvements and appurtenances now
located or hereafter erected, located or placed upon the land located at 55
Prospect Street, Brooklyn, New York (the “Building”).

 

REAL PROPERTY:

 

The Building, together with the plot of land upon which it stands.

 

THE DUMBO HEIGHTS CAMPUS:

 

The Building together with the buildings located at 117 Adams Street, 77 Sands
Street, 81 Prospect Street, 175 Pearl Street; each in the Borough of Brooklyn,
State of New York.

 

COMMENCEMENT DATE:

 

The date that is the earlier of (a) the date that Tenant, or a person acting
through, or on behalf of, Tenant first occupies any portion of the Premises for
the conduct of Tenant’s ordinary business, and (b) last of the following to
occur: (i) the Lease is fully executed by, and delivered to, both Landlord and
Tenant, (ii) the Landlord’s Premises Work

 

1

--------------------------------------------------------------------------------


 

 

 

Substantial Completion Date (as herein defined), and (iii) July 1, 2017.

 

EXPANSION PREMISES COMMENCEMENT DATE:

 

The date that is the earlier of (a) the date that Tenant, or a person acting
through, or on behalf of, Tenant first occupies any portion of the Expansion
Premises for the conduct of Tenant’s ordinary business and (b) last of the
following to occur: (i) the Commencement Date, and (ii) the Expansion Premises
Substantial Completion Date (as herein defined).

 

LANDLORD’S PREMISES WORK SUBSTANTIAL COMPLETION DATE:

 

The date that Landlord’s Premises Work is Substantially Completed in the 9th and
10th Floor Premises and in the Roof Deck Area (but exclusive of Tenant Roof Work
(as hereinafter defined) and Secondary Base Building Roof Work (as hereinafter
defined)) or the date Landlord would have Substantially Completed Landlord’s
Premises Work (but exclusive of Tenant Roof Work and Secondary Base Building
Roof Work) in the 9th and 10th Floor Premises but for Tenant Delays.

 

EXPANSION PREMISES SUBSTANTIAL COMPLETION DATE

 

The date Landlord’s Expansion Premises Work is Substantially Completed in the
Expansion Premises or the date Landlord would have Substantially Completed
Landlord’s Expansion Premises Work in the Expansion Premises but for Tenant
Delays.

 

EXPIRATION DATE:

 

If the Rent Commencement Date shall be the first day of a calendar month, then
the date which is the day immediately preceding the eleventh (11th) year
anniversary of the Rent Commencement Date; otherwise, the last day of the month
in which the eleventh (11th) year anniversary of the Rent Commencement Date
occurs.

 

TERM:

 

The period commencing on the Commencement Date and ending on the Expiration Date
in accordance with the terms and conditions of this Lease or pursuant to law.

 

RENT COMMENCEMENT DATE:

 

The date that is the nine (9) month anniversary of the Commencement Date.

 

 

 

 

EXPANSION PREMISES RENT COMMENCEMENT DATE:

 

Expansion Premises Commencement Date

 

 

 

INTEREST RATE:

 

The lesser of (i) ten (10%) percent per annum, and (ii) the maximum rate
permitted by applicable law.

 

BASE TAXES:

 

Taxes payable for the Base Tax Year.

 

BASE TAX YEAR:

 

The Tax Year commencing July 1, 2017 and ending June 30, 2018; provided if ICAP
benefits are not incorporated into Taxes for such Tax Year, the Base Tax Year
shall be

 

2

--------------------------------------------------------------------------------


 

 

 

the first Tax Year thereafter that ICAP benefits are obtained for the Real
Property and the Taxes payable by Landlord incorporate such benefits. Until a
Base Tax Year is so determined, Tenant shall have no obligation to pay any
Taxes; provided that if ICAP benefits are not obtained and/or incorporated into
Taxes by the Tax Year commencing July 1, 2020 and ending June 30, 2021 (the
“2020/2021 Tax Year”), then the Base Tax Year shall be the 2020/2021 Tax Year.

 

BASE OPERATING EXPENSES:

 

Operating Expenses incurred for the Base Expense Year.

 

 

 

 

BASE EXPENSE YEAR:

 

The 2017 calendar year.

 

TENANT’S PROPORTIONATE SHARE:

 

20.837% until the Expansion Premises Commencement Date and thereafter 31.255%.

 

 

 

 

FIXED RENT:

 

As set forth on Schedule “A-1” and Schedule “A-2” annexed hereto and made a part
hereof.

 

LETTER OF CREDIT:

 

$4,362,750.00, subject to the terms of Article 27.

 

TENANT’S ADDRESS FOR NOTICES:

 

2U NYC, LLC
8201 Corporate Drive, Suite 900
Landover, MD 20785
Attention: Chief Financial Officer
With a copy to: General Counsel

With a copy of default and termination notices to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Christy L. McElhaney, Esq.

 

LANDLORD’S ADDRESS
FOR NOTICES:

 

55 Prospect Owner, LLC
c/o Kushner Companies
666 Fifth Avenue, 15th Floor
New York, New York 10103
Attn: Leasing Department and General Counsel

With a copy to:

RFR Holding LLC
390 Park Avenue, 3rd Floor
New York, New York 10022
Attn: Mr. Michael Fuchs and Mr. Frank Mangieri
and


INVESCO Real Estate

 

3

--------------------------------------------------------------------------------


 

 

 

1166 Avenue of the Americas
26th floor
New York, New York 10036
Attn: Mr. James Gillen

 

PERMITTED USE:

 

With respect to the 8th through 10th Floors, general, executive and
administrative office and lawful customary ancillary uses customarily found in
Comparable Buildings (as hereinafter defined) in connection therewith, which may
include one or more pantries, one or more employee non-cooking kitchens and
cafeterias, employee fitness center (and related locker rooms and showers),
executive bathrooms with showers, one or more employee r lounge areas,
presentation areas, conference rooms, corporate or corporate sponsored events
connected to Tenant’s ordinary business, meeting and gathering areas, one or
more screening rooms, one or more performance rooms, board rooms, a day care
center for Tenant’s employees, exhibition areas, classrooms for Tenant’s
employees and training purposes, data room/center directly related to Tenant’s
business, sound rooms, storage areas, libraries, messenger and mail room
facilities, reproduction and copying facilities and file rooms; provided that
all such uses shall be in compliance with the terms and conditions of this lease
and Requirements (including, without, limitation, the TCO and/or CO, as
applicable).

With respect to Tenant’s Roof Deck Area (as hereinafter defined), the RDA
Permitted Use (as hereinafter defined).

 

LANDLORD’S PREMISES WORK AND LANDLORD’S EXPANSION PREMISES WORK:

 

“Landlord’s Premises Work” means collectively, (i) the Base Building Work for
the 9th and 10th Floor Premises, (ii) the Primary Base Building Roof Work and
(iii) the Premises Build-Out Work.

“Landlord’s Work” means collectively, (i) Landlord’s Premises Work,
(ii) Tenant’s Roof Work and (iii) the Secondary Base Building Roof Work.

“Landlord’s Expansion Premises Work” means collectively (i) the Base Building
Work for the Expansion Premises and (ii) the Expansion Premises Build-Out Work.

 

TENANT’S BROKER:

 

Savills Studley

 

LANDLORD’S AGENT:

 

CBRE, Inc., or any other person or entity designated at any time and, from time
to time, by Landlord, in writing to Tenant, as Landlord’s Agent.

 

DEFINITIONS:

 

The Definitions set forth on Exhibit B hereof are incorporated herein by
reference.

 

WORK LETTER

 

Exhibit C with respect to the Landlord’s Premises Work and the Roof Work and
Exhibit M with respect to Landlord’s Expansion Premises Work.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2
PREMISES, TERM, RENT

 

Section 2.1            Lease of Premises. Subject to the terms of this Lease
(including, without limitation, Article 33 hereof), Landlord leases to Tenant
and Tenant leases from Landlord the Premises as described in Article 1 for the
Term.  In addition, Tenant shall have a right to and Landlord grants to Tenant
the right to use, on a non-exclusive basis and in common with other tenants, the
Common Areas (as hereinafter defined) of the Building.  For so long as Landlord
or its Affiliate owns 77 Sands Street, Brooklyn, New York (the “77 Sands
Building”), Tenant shall have the non-exclusive right to access and use the
rooftop of the 77 Sands Building, all in accordance with the reasonable
rules and regulations related thereto (whether promulgated by Landlord or the
landlord of such Building) and in compliance with Requirements.

 

Section 2.2            Commencement Date. The Term of this Lease with respect to
the 9th and 10th Floor Premises shall commence on the Commencement Date and
(unless sooner terminated or extended as hereinafter provided), shall end on the
Expiration Date.  If Landlord does not tender possession of the 9th and 10th
Floor Premises to Tenant on, or before, any specified date, for any reason
whatsoever, then, except as expressly provided herein, Landlord shall not be
liable for any damage thereby, this Lease shall not be void or voidable thereby,
and the Term shall not commence until the Commencement Date.  The provisions of
this Section 2.2 are intended to constitute “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law
or any successor Requirement. Promptly after the Commencement Date, Landlord may
deliver to Tenant a “Commencement Letter” setting forth the Commencement Date,
the Rent Commencement Date, and the Expiration Date.  Tenant’s obligation for
commencement of the payment of Fixed Rent and Additional Rent under this Lease
shall in no way be contingent upon Tenant’s receipt of the Commencement Letter.

 

Section 2.3            Payment of Rent.  Tenant shall pay to Landlord, without
notice or demand, and without any set-off, counterclaim, abatement or deduction
whatsoever, except as may be expressly set forth in this Lease, in lawful money
of the United States by check or by wire transfer of funds, Fixed Rent, as set
forth on Schedule “A”, in equal monthly installments, in advance, on the first
day of each month during the Term, commencing (i) with respect to the 9th and
10th Floor Premises on the Rent Commencement Date, and (ii) with respect to the
Expansion Premises, on the Expansion Premises Commencement Date, and
(b) Additional Rent (as hereinafter defined) commencing (i) with respect to the
9th and 10th Floor Premises on the  Commencement Date and (ii) with respect to
the Expansion Premises on the Expansion Premises Commencement Date (but in each
case subject to the terms of the Lease and Tenant’s obligations hereunder, and
excluding payment of Tenant’s Tax Payment and Operating Expense Payment which
shall commence on the dates set forth in Article 7 of this Lease), at the times
and in the manner set forth in this Lease. Collectively, Fixed Rent and
Additional Rent shall be referred to herein as “Rent”.  There shall be no
separate Fixed Rent payable by Tenant with respect to Tenant’s Roof Deck Area.

 

Section 2.4            First Month’s Rent.  Tenant shall upon its execution of
this Lease pay to Landlord, by check or wire transfer of funds, one month’s
Fixed Rent, in the amount of $278,250.00 (“Advance Rent”).  If the Rent
Commencement Date is (i) the first day of a calendar month, the Advance Rent
shall be credited towards the Fixed Rent payment for the month in which the Rent
Commencement Date occurs, or (ii) if the Rent Commencement Date

 

5

--------------------------------------------------------------------------------


 

does not occur on the first day of a calendar month, then on the Rent
Commencement Date Tenant shall pay Fixed Rent for the period from the Rent
Commencement Date through the last day of such month, and the Advance Rent shall
be credited towards Fixed Rent for the next succeeding calendar month.

 

ARTICLE 3
USE AND OCCUPANCY

 

Section 3.1            Tenant shall use and occupy the Premises for the
Permitted Use in compliance with the terms of this Lease, the TCO and/or
Certificate of Occupancy applicable to the Premises, and all applicable
Requirements, and for no other purpose subject to the terms of Section 5.1(a),
with respect to a permitted amendment of the TCO and/or CO, as applicable.  
Tenant shall not use or occupy or permit the use or occupancy of any part of the
Premises in a manner constituting a Prohibited Use (as hereinafter defined).  If
Tenant uses the Premises for a purpose constituting a Prohibited Use, then
Tenant shall promptly discontinue such use upon notice from Landlord of such
violation.  Tenant, at its expense, shall procure and at all times maintain and
comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Use in the Premises, as required under this
Lease.  Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not have access to the Premises until June 8, 2017 other than in
connection with the performance of Early Access Work (as hereinafter defined),
which work shall be performed in accordance with and subject to the terms and
conditions hereof.

 

ARTICLE 4
CONDITION OF THE PREMISES

 

Section 4.1            Condition.  Tenant agrees (a) to accept possession of the
9th and 10th Floor Premises on the Commencement Date in the condition existing
on the date hereof, “as is”, subject to Landlord’s obligation to perform
Landlord’s Premises Work pursuant to the terms and conditions of Exhibit C, and
(b) Landlord has no obligation to perform any work, supply any materials, incur
any expense or make any alterations or improvements to the Premises or the
Building in order to prepare the same for Tenant’s initial occupancy of the 9th
and 10th Floor on the Commencement Date other than Substantially Complete
Landlord’s Premises Work (and, subsequent to the Commencement Date, as set forth
in the Exhibit C, to Substantially Complete Tenant’s Roof Work and the Secondary
Base Building Roof Work).  Subject to Landlord’s obligation to complete any
Landlord Work Punch List Items (as defined herein) and Tenant’s Roof Work and
Secondary Base Building Roof Work, Tenant’s occupancy of any portion of the
Premises for the conduct of business shall be conclusive evidence, as against
Tenant, that Tenant has accepted possession of the Premises, in its then current
condition and at the time such possession was taken, the Premises was in the
condition required hereby.  Upon Substantial Completion of Landlord’s Premises
Work, Landlord shall notify Tenant that it has Substantially Completed the
same.  Tenant shall have ten (10) Business Days within which to notify Landlord,
in writing, that it disputes Landlord’s determination that it has Substantially
Completed Landlord’s Premises Work and whether any additional items which should
be Punch List Items.  If Tenant does not provide such list within the foregoing
ten (10) Business Days period, it shall be deemed that Landlord’s Premises Work
has been Substantially Completed. Any dispute as to whether Landlord has
Substantially Completed Landlord’s Premises Work or Landlord’s Expansion
Premises Work, or whether an item should be a Punch List Item, shall be resolved
in accordance with Article 34.

 

6

--------------------------------------------------------------------------------


 

Section 4.2            Landlord’s Premises Work/Landlord’s Expansion Premises
Work.

 

(a)           Landlord will commence the performance of Landlord’s Premises
Work  reasonably promptly following the Final Plans Approval Date (as defined in
Exhibit C) and Landlord’s Expansion Premises Work reasonably promptly following
the Expansion Premises Final Plans Approval Date (as defined in Exhibit M),
subject to Tenant’s compliance with the provisions of this Lease (including,
without limitation, the terms and conditions of Exhibit C, with respect to the
Leased Premises Work, and Exhibit M, with respect to Landlord’s Expansion
Premises Work), and, will complete Landlord’s Premises Work and Landlord’s
Expansion Premises Work in a first-class, good and workmanlike manner.  Landlord
and its employees, contractors and agents shall have access to the 9th and
10th Floor Premises at all reasonable times for the performance of Landlord’s
Premises Work and for the storage of materials reasonably required in connection
therewith (and for such time as may be reasonably required). Landlord shall
perform Landlord’s Premises Work with reasonable due diligence.  Landlord shall
give Tenant written notice (“Landlord’s Delivery Notice”) on or about fifteen
(15) days prior to the anticipated date of Substantial Completion of Landlord’s
Premises Work (the “Anticipated Date of Substantial Completion”). Following the
giving of the applicable Landlord’s Delivery Notice, Landlord and Tenant shall
schedule the time and date (the “Inspection Date”) on which the Walk-Through (as
defined below) shall be conducted, which shall be a Business Day reasonably
anticipated to be at least five (5) Business Days prior to the Anticipated Date
of Substantial Completion. On the Inspection Date, Landlord and Tenant
(including any of its representatives, which shall include Tenant’s
representative and Tenant’s architect) shall conduct a joint walk-through and
review and inspect Landlord’s Premises Work (collectively, the “Walk-Through”).
During the Walk-Through, Landlord and Tenant shall jointly prepare a list of the
minor so-called “punch list” items, the non-completion of which does not, either
individually or in the aggregate, interfere, in any material way, with Tenant’s
ability to conduct its business or otherwise use the applicable portion of the
Premises (a “Punch List” and such initial list, the “Initial Punch List”) with
Tenant delivering any requested changes to such Initial Punch List within seven
(7) days after the Walk-Through.  Landlord shall diligently pursue completion of
any and all Punch List Items within 60 days after Substantial Completion of
Landlord’s Premises Work (subject to Tenant Delay and Unavoidable Delay);
provided that Landlord shall not unreasonably and materially interfere with
Tenant’s access to or installations or operations within 9th and 10th Floor
Premises.  The above notice, inspection and Walk-Through procedures and time to
complete Punch List Items shall apply to the Substantial Completion of Tenant’s
Roof Work and, the Secondary Base Building Roof Work (and such Substantial
Completion date shall be the “Roof Substantial Completion Date”) and Landlord’s
Expansion Premises Work.

 

(b)           Landlord shall use reasonable efforts to Substantially Complete
Landlord’s Premises Work and deliver vacant possession of the 9th and 10th Floor
Premises to Tenant no later than two hundred ten (210) days after the Final
Proposed Plans Delivery Date (as hereinafter defined)(provided that if such
preliminary plans were not timely submitted to Landlord in stages, as provided
by Sections 2.2 and 2.5 of Exhibit C, such two hundred ten (210) day period
shall be increased to two hundred fifty five (255) days) (the “Anticipated
Required Delivery Date”), which Anticipated Required Delivery Date shall be
extended for Unavoidable Delays and other Tenant Delays).

 

(c)           Notwithstanding anything contained herein to the contrary, if 
Landlord’s Premises Work has not been Substantially Completed (or deemed
Substantially Completed) and Landlord has not delivered vacant possession of the
9th and 10th Floor Premises to Tenant on or prior to the date which is sixty
(60) days after the Anticipated Required Delivery Date, which date shall be
extended by reason of Unavoidable Delay and/or by Tenant Delay (the

 

7

--------------------------------------------------------------------------------

 

“Outside Date”), then, provided that on the Outside Date or any time thereafter,
no Event of Default exists (and if such an Event of Default does exist, as long
as the Lease is not terminated as a result of thereof, then commencing on the
curing thereof), and Tenant’s occupancy of the 9th and 10th Floor Premises for
the ordinary conduct of business is actually delayed as a result thereof, and
further provided the Commencement Date has not occurred, as Tenant’s sole and
exclusive remedy in connection therewith, the nine (9) month time period
described in the definition of the Rent Commencement Date in Article 1 above
shall be extended by one day for each day after the Outside Date that the
Commencement Date has not occurred until the Commencement Date occurs (but the
Expiration Date shall not be similarly extended).

 

(d)           Notwithstanding anything contained herein to the contrary, if 
Landlord’s Premises Work has not been Substantially Completed (or deemed
Substantially Completed) and Landlord has not delivered vacant possession of the
9th and 10th Floor Premises to Tenant on or prior to the date which is sixty
(60) days after the Outside Date, which date shall be extended by reason of
Unavoidable Delay and/or by Tenant Delay (the “Second Outside Date”), then,
provided that on the Second Outside Date or any time thereafter, no Event of
Default exists (and if such a default does exist, as long as the lease is not
terminated as a result of thereof, then commencing on the curing thereof), and
further provided the Commencement Date has not occurred, as Tenant’s sole and
exclusive remedy in connection therewith, the nine (9) month time period
described in the definition of the Rent Commencement Date in Article 1 above
shall be extended by two days for each day after the Second Outside Date that
the Commencement Date has not occurred until the Commencement Date occurs (but
the Expiration Date shall be similarly extended).

 

(e)           Notwithstanding anything contained herein to the contrary, if
Landlord’s Premises Work has not been Substantially Completed (or deemed
Substantially Completed) and Landlord has not delivered vacant possession of the
9th and 10th Floor Premises to Tenant on or prior to the date which is seven
(7) months after the Anticipated Required Delivery Date, which date shall be
extended by reason of Unavoidable Delay and/or by Tenant Delay (the “Third
Outside Date”), then in addition to the remedies provided in clause (d) above,
as Tenant’s exclusive remedy with respect thereto Tenant shall be entitled to
complete such work, at Tenant’s expense, subject to its right to receive
reimbursement from Landlord to the extent described below.  Tenant shall only be
entitled to complete such work if the following conditions shall be satisfied:
(i) Tenant shall deliver notice (a “Tenant Notice”) to Landlord stating the
nature of such incomplete work and that Tenant intends to complete the same,
(ii) Landlord shall fail to deliver a notice to Tenant within 10 days following
Tenant’s delivery to Landlord of the Tenant Notice stating that Landlord intends
to complete such work (which notice shall set forth in reasonable detail the
steps Landlord intends to take in completing the same), and (iii) Landlord shall
fail within such 10-day period to diligently pursue completion of such work. 
Substantial Completion of such Landlord’s Premises Work shall occur on the date
of such Substantial Completion or the date same would have been Substantially
Completed if Tenant diligently pursued such completion after the Tenant Notice
and Landlord’s failure to pursue completion.  The extent of the work performed
by Tenant in completing such work shall not exceed the work that is reasonably
necessary to complete such work.  In the event Tenant shall complete such work,
then Landlord shall reimburse Tenant for the reasonable out-of-pocket costs
incurred by Tenant in completing such work within 30 days following the
provision of an invoice therefor (together with reasonable substantiation),
unless Landlord is disputing the incompleteness of such work, in which case such
dispute shall be resolved by a single arbitrator appointed in accordance with
the American Arbitration Association Arbitration Rules for the Real Estate
Industry.  Landlord shall have no obligation to reimburse Tenant until and
unless such dispute is finally resolved in favor of Tenant.  In the event
Landlord fails to reimburse Tenant as

 

8

--------------------------------------------------------------------------------


 

aforesaid in this Section 4.2(e), Tenant may offset the unreimbursed amount from
the next succeeding monthly installment or installments of Rent due and payable
hereunder.

 

(f)            Notwithstanding anything contained herein to the contrary, if
Tenant Roof Work and Secondary Base Building Roof Work has not been
Substantially Completed (or deemed Substantially Completed) on or prior to the
date which is the later to occur of (i)  one hundred fifty (150) days after the
Substantial Completion Date, (ii) May 1, 2018, and (iii) two (2) days after
Tenant occupies the Premises (including the 10th Floor) for the conduct of
business, which date in each case shall be extended by reason of Unavoidable
Delay and/or by Tenant Delay (the “Tenant Roof Work Outside Date”), then,
provided that on the Tenant Building Roof Work Outside Date or any time
thereafter, no Event of Default exists (and if such an Event of Default does
exist, as long as the lease is not terminated as a result of thereof, then
commencing on the curing thereof), and Tenant is conducting normal business
operations in the 9th and 10th Floor Premises then as Tenant’s sole and
exclusive remedy in connection therewith, Tenant shall be entitled to a credit
against Rent next coming due in a per diem amount equal to 10% of the per diem
amount of Fixed Rent then payable by Tenant with respect to the Premises (or
which would have been due if a rent concession or abatement period was not then
occurring, in which event, Tenant shall be credited with such reduction against
the next installments of Fixed Rent actually payable) for each day after the
Tenant Roof Work Outside Date that Tenant is conducting business in the 9th and
10th Floor Premises and Tenant Roof Work and Secondary Base Building Roof Work
has not been Substantially Completed until the Tenant Roof Work and the
Secondary Base Building Roof Work is Substantially Completed.

 

(g)           Except as otherwise expressly set forth in this Lease to the
contrary, there shall be no Rent abatement or allowance to Tenant for a
diminution of rental value, no actual or constructive eviction of Tenant, in
whole or in part, no relief from any of Tenant’s other obligations under this
Lease, and no liability on the part of Landlord, by reason of inconvenience,
annoyance or injury to business arising from the performance of Landlord’s
Premises Work or Landlord’s Expansion Premises Work, as applicable or the
storage of any materials in connection therewith (but only for so long as is
reasonably necessary and if reasonably practicable Landlord shall remove such
material when not in use), provided that in connection with any such storage
(a) the level of any Building service shall not decrease in any material respect
from the level required of Landlord in this Lease as a result thereof,
(b) Tenant is not deprived of reasonable access to the Building or the
Premises.  Notwithstanding anything to the contrary contained herein the
Substantial Completion of Tenant Roof Work and the Secondary Base Building Roof
Work shall not be a condition to Substantial Completion of Landlord’s Premises
Work or Landlord’s Expansion Premises Work for purposes of the Commencement Date
and/or Expansion Premises Commencement Date (if applicable), respectively.

 

(h)           Landlord shall deliver to Tenant an ACP-5 covering the Premises
within ten (10) days after request therefor after the Commencement Date

 

(i)            Landlord shall use reasonable efforts to Substantially Complete
Landlord’s Expansion Premises Work and deliver vacant possession of the
Expansion Premises to Tenant no later than two hundred seventy (270) days after
the Final Expansion Premises Proposed Plans are delivered to Landlord (provided
that if preliminary plans were not timely submitted to Landlord in stages, as
provided by Sections 2.2 and 2.5 of Exhibit M, such two hundred seventy (270)
day period shall be increased to three hundred (300) days) (the “Expansion
Premises Anticipated Required Delivery Date”), which Expansion Premises

 

9

--------------------------------------------------------------------------------


 

Anticipated Required Delivery Date shall be extended for Unavoidable Delays and
other Tenant Delays).

 

(j)            Notwithstanding anything contained herein to the contrary, if 
Landlord’s Expansion Premises Work has not been Substantially Completed (or
deemed Substantially Completed) and Landlord has not delivered vacant possession
of the Expansion Premises to Tenant on or prior to the date which is sixty (60)
days after the Expansion Premises Anticipated Required Delivery Date, which date
shall be extended by reason of Unavoidable Delay and/or by Tenant Delay (the
“Expansion Premises Outside Date”), then, provided that on the Expansion
Premises Outside Date or any time thereafter, no Event of Default exists (and if
such an Event of Default does exist, as long as the Lease is not terminated as a
result of thereof, then commencing on the curing thereof), and Tenant’s
occupancy of the Expansion Premises for the ordinary conduct of business is
actually delayed as a result thereof, and further provided the Expansion
Premises Commencement Date has not occurred, as Tenant’s sole and exclusive
remedy in connection therewith, Tenant shall be entitled to a credit against
Rent next coming due for the Expansion Premises, in a per diem amount equal to
the per diem amount of Fixed Rent then payable by Tenant with respect to the
Expansion Premises (i.e., 4,637.50), for each day after the Expansion Premises
Outside Date that the Expansion Premises Commencement Date has not occurred
until the Expansion Premises Commencement Date occurs (but, for the avoidance of
doubt, the Expiration Date shall not be extended in connection therewith).

 

ARTICLE 5
ALTERATIONS

 

Section 5.1            Tenant’s Alterations.

 

(a)           Tenant shall not make any alterations, additions or other physical
changes in or about the Premises (collectively, “Alterations”), without
Landlord’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed, provided such Alterations: (i) are non-structural and do
not affect any Building Systems other than by connecting thereto, (ii) affect
only the Premises, and other than Alterations on the Tenant’s Roof Deck Area,
are not visible from the street level outside of the Premises, (iii) do not
effect a modification of the Temporary Certificate of Occupancy (“TCO”) or the
Certificate of Occupancy (“CO”), as the case may be, issued for the Building or
the Premises and allowing for general office use of the Premises (but the
existing Certificate of Occupancy may be amended and updated at Tenant’s cost,
as necessary and reasonably approved by Landlord, to reflect the completion of
approved Alterations that otherwise conform to this Lease, subject to Landlord’s
obligations and Tenant’s rights expressly contained in Article 3), and (iv) do
not violate any Requirement. Landlord’s consent shall not be required for any
Alteration that (A) does not require the issuance of a Building Permit by the
Department of Buildings of the City of New York, provided such Alteration meets
the requirements set forth in (i)-(iv) above (collectively, the “Reasonable
Alteration Conditions”), provided the cost of such Alteration does not exceed
$150,000.00, or (B) an Alteration which is of a purely cosmetic nature in the
Premises such as painting, wallpapering, hanging pictures or installing
carpeting (collectively, “Decorative Alterations”). Tenant shall give Landlord
notice prior to performing any Decorative Alteration, the cost of which exceeds
$50,000.00, which notice shall contain a description of such Decorative
Alteration.  Notwithstanding the foregoing, “Alterations” shall not include
Landlord’s Work or Landlord’s Expansion Premises Work which shall all be subject
to the requirements of the applicable Work Letter and not this Article 5 (other
than Section 5.3 which shall apply to

 

10

--------------------------------------------------------------------------------


 

Landlord’s Work and Landlord’s Expansion Premises Work), except as otherwise
expressly provided in this Lease.

 

(b)           Plans and Specifications.  Prior to making any Alterations,
Tenant, at its reasonable expense, shall (i) submit to Landlord for its
approval, which approval shall not be unreasonably withheld, conditioned or
delayed as and to the extent required by Section 5.1 above, detailed plans and
specifications (“Alteration Plans”) of each proposed Alteration (other than
Decorative Alterations or Alterations that can be performed by Tenant without
Landlord’s consent pursuant to Section 5.1(a) above), and with respect to any
Alteration affecting any Building System other than by connecting thereto,
evidence that the Alteration has been designed by, or reviewed and approved by,
Landlord’s designated engineer for the affected Building System, (ii) obtain all
permits, approvals and certificates required by any Governmental Authorities,
and (iii) furnish to Landlord duplicate original policies or certificates of
worker’s compensation (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alteration) and
commercial general liability (including property damage coverage) insurance and
Builder’s Risk coverage (as described in Article 11), naming Landlord,
Landlord’s Agent, any Lessor and any Mortgagee of whom Tenant has been notified
as additional insureds (provided, however, that for contractors performing work
costing less than $200,000.00 (which amount shall increase by 2% each year on a
compounding basis) which does not in any manner affect the structural integrity
of the Building or any Building Systems or the TCO and/or CO of the Building and
are not visible from the street level outside the Building, Landlord shall
accept such lower limits of liability insurance then being accepted by landlords
of Comparable Buildings [hereinafter defined]).  Landlord shall respond to any
request for approval of Tenant’s plans and specifications for Alterations (the
“Plans”) within ten (10) Business Days after such request is made.  In addition,
Landlord agrees to respond to any resubmission of the Plans within seven
(7) Business Days after resubmission to Landlord.  If Landlord fails to respond
to Tenant’s request within the applicable review period set forth herein, Tenant
shall have the right to provide Landlord with a second request for approval (a
“Second Request”), which shall specifically identify the Plans to which such
request relates, and set forth in bold capital letters the following statement: 
IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, THE PLANS SHALL BE DEEMED APPROVED AND TENANT SHALL BE ENTITLED TO
COMMENCE CONSTRUCTION OF THE ALTERATIONS IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS PREVIOUSLY SUBMITTED TO LANDLORD AND TO WHICH LANDLORD HAS FAILED
TO TIMELY RESPOND.  If Landlord fails to respond to a Second Request within five
(5) Business Days after receipt by Landlord, the Plans or revisions thereto for
which the Second Request is submitted shall be deemed to be approved by Landlord
and Tenant shall be entitled to commence construction of the Alterations or
portion thereof to which the Plans relate and which were approved by Landlord,
provided that such Plans have (if required) been appropriately filed in
accordance with any applicable Requirements (provided that if applicable
Requirements require Landlord to sign an application in connection therewith,
Landlord shall do so with reasonably promptness provided Landlord does not have
any liability or expense in connection therewith), all permits and approvals
required to be issued by any Governmental Authority as a prerequisite to the
performance of such Alterations shall have been duly issued, and Tenant shall
otherwise have complied with all applicable provisions of this Lease relating to
the performance of such Alterations.

 

(c)           Governmental Approvals.  Tenant, at its expense, shall, as and
when required, promptly obtain certificates of partial and final approval of
such Alterations required by any Governmental Authority and shall, with all
reasonable promptness after completion of any Alterations, furnish Landlord with
copies thereof, together with “as-built” Plans, marked to reflect

 

11

--------------------------------------------------------------------------------


 

field changes, provided such field changes are not substantial, for such
Alterations prepared on an AutoCAD Computer Assisted Drafting and Design System
(or such other system or medium as Landlord may reasonably accept), using naming
conventions issued by the American Institute of Architects in June, 1990 (or
such other naming conventions as Landlord may reasonably accept) and magnetic
computer media of such record drawings and specifications translated in DWG
format or another format reasonably acceptable to Landlord. Landlord shall
promptly and expeditiously cooperate with Tenant, at no cost or expense to
Landlord, in obtaining any permits or approvals necessary from any Governmental
Authority having jurisdiction in connection with the performance of Tenant’s
Alterations.

 

(d)           Hazardous Materials.

 

(i)            Landlord represents to Tenant that to the best of Landlord’s
knowledge there will be no Hazardous Materials in violation of applicable
Requirements (i) in the 9th and 10th Floor Premises or the Building on the
Commencement Date, (ii) in Tenant’s Roof Deck Area on the delivery thereof with
the Secondary Base Building Roof Work and Tenant’s Roof Deck Work Substantially
Complete), or (iii) in the Expansion Premises on the Expansion Premises
Commencement Date.

 

(ii)           Notwithstanding anything to the contrary contained herein, if in
connection with any future approved Alterations, Requirements mandate that
Hazardous Materials (defined as same on the date hereof)  be abated, removed,
encapsulated or remediated from within the Premises or Tenant’s Roof Deck Area
and not core areas or areas around columns that are not typically accessible by
tenants in connection with Alterations, Landlord shall, at its sole (but
reasonable) cost and expense, perform such work as it deems necessary and as
required by any Governmental Authority after notice (a “HazMat Work Notice”)
from Tenant thereof to comply with Requirements (“Landlord’s HazMat Work”).
Tenant shall use commercially reasonable efforts to minimize the extent of such
abatement.  In the event Landlord is required to perform Landlord’s HazMat Work
as aforesaid, Landlord shall diligently perform the same (using overtime work)
at a time to be mutually agreed upon by Landlord and Tenant.  Tenant will afford
Landlord and its employees, contractors and agents access to the Premises at all
reasonable times for the performance of Landlord’s HazMat Work and for the
storage of materials reasonably required in connection therewith, and Tenant
will avoid any unreasonable interference by any Tenant Party with the
performance of such work.  Upon Landlord’s request, all Tenant Parties shall
vacate the Premises during the performance of Landlord’s HazMat Work (and
Landlord shall not be obligated to perform Landlord’s HazMat Work if any Tenant
Party fails to do so) and Tenant shall, at Landlord’s sole cost and expense,
remove or relocate Tenant’s Property in the Premises during the performance of
Landlord’s HazMat Work so as not to unreasonably interfere with the performance
of Landlord’s HazMat Work and to protect same against damage or loss during the
performance of Landlord’s HazMat Work (and Landlord shall not be obligated to
perform Landlord’s HazMat Work if any Tenant Party fails to do so).  Except as
otherwise specifically set forth herein, there shall be no Rent abatement or
allowance to Tenant or a diminution of rental value, no actual or constructive
eviction of Tenant, in whole or in part, no relief from any of Tenant’s other
obligations under this Lease, and no liability on the part of Landlord, by
reason of inconvenience, delay, annoyance or injury to business or

 

12

--------------------------------------------------------------------------------


 

to Tenant’s installations (or the performance of Alterations) or Tenant’s
Property in the Premises arising from the performance of Landlord’s HazMat Work
or the storage of any materials in connection therewith.

 

(iii)          In furtherance of Landlord’s obligations set forth in
Section 5.1(d)(ii) above with respect to the Premises, if Tenant is prevented
from conducting its business in the entire Premises or performing approved work
and/or obtaining a required permit therefor (and Tenant shall not actually
conduct business in the Premises or does not actually perform such work, as
applicable) as a result of required Landlord’s HazMat Work, no Event of Default
then exists, the Hazardous Materials required to be removed were not introduced
by Tenant (or anyone acting by or through Tenant), and Landlord shall fail to
substantially complete such HazMat Work within three (3) Business Days after
receipt of the HazMat Work Notice (subject to Unavoidable Delay and/or Tenant
Delay) and notice that Tenant is unable to conduct business in the entire
Premises or perform (or to obtain required permit(s) for) approved work as the
result of such (the “HazMat Work Abatement Date”), then, as Tenant’s sole and
exclusive remedy therefor, Tenant shall receive a credit against Fixed Rent in
the amount equal to one (1) day of then Fixed Rent for the Premises per day for
each day after the Landlord’s HazMat Work Abatement Date that Tenant is not
occupying the Premises for the conduct of business until the Landlord’s HazMat
Work is Substantially Complete or Tenant occupies the Premises for the conduct
of business. If, however, Tenant shall continue to conduct business or perform
work in the Premises during the period when such Landlord’s HazMat Work is
required, then Tenant shall not receive any credit against Fixed Rent
attributable thereto.

 

(iv)          Notwithstanding anything to the contrary contained herein, if
Tenant shall only be prevented from conducting business or performing
Alterations, as applicable, in a portion of the Premises (as opposed to the
entire Premises) as a result of required Landlord’s HazMat Work, then if
Landlord shall not substantially complete such Landlord’s HazMat Work on or
prior to the HazMat Work Abatement Date, Tenant shall be entitled to receive, as
Tenant’s sole and exclusive remedy therefor, the credit against Fixed Rent to
which Tenant would be entitled pursuant to Section 5.1(d)(iii) above, provided
that the same shall be prorated by multiplying the aggregate amount thereof by a
fraction, the numerator of which shall be the rentable square footage (“RSF”) of
the portion of the Premises then leased by Tenant and affected by the applicable
violation and the denominator of which shall be the total RSF of the Premises
then leased by Tenant. If, however, Tenant shall continue to conduct business or
perform Tenant’s Work in the applicable portion of the Premises during the
period when such Landlord’s HazMat Work is required, then Tenant shall not
receive any credit against Fixed Rent attributable thereto.

 

Section 5.2            Manner and Quality of Alterations.  All Alterations shall
be performed (a) in a good and workmanlike manner, (b) substantially in
accordance with the Alteration Plans, and by contractors reasonably approved by
Landlord, (c) in compliance with all Requirements, the terms of this Lease and
all reasonable Building standard construction procedures and regulations then
prescribed by Landlord, provided the same do not reduce Tenant’s rights
hereunder other than to a de minimis extent, and provided, further, that any
conflict between such procedures and regulations and the terms and conditions of
this Lease, shall be resolved

 

13

--------------------------------------------------------------------------------


 

in favor of the terms and conditions of this Lease, and (d) at Tenant’s expense.
All materials and equipment shall be of first quality and at least equal to the
applicable standards for the Building then established by Landlord, and no such
materials or equipment (other than Tenant’s Property) shall be subject to any
lien or other encumbrance.  At Tenant’s request and if and to the extent
Landlord maintains such a list, Landlord shall furnish Tenant with a list of
contractors (“Landlord’s Contractor List”), which shall contain the names of at
least three (3) contractors for each trade other than in respect of any Building
Systems. Tenant shall be required to use Landlord’s designated contractor(s) to
perform any work connecting the premises to a building system up to the point of
entry to the Premises, including, without limitation, Class E and fire alarm
system work, and BMS System, and Landlord’s expediter, provided that such
contractor(s) shall charge such rates as are substantially similar, customary
and competitive when compared to other contractors performing such work for
Comparable Buildings. If Tenant engages any contractor set forth on Landlord’s
Contractor List, Tenant shall not be required to obtain Landlord’s consent to
such contractor, provided Tenant shall be required to obtain Landlord’s
confirmation (which confirmation may be oral) that such contractor remains on
Landlord’s Contractor List. If Landlord shall not then maintain a list of
approved contractors for the Building, or if Tenant desires to use a contractor
who is not named on such list, Landlord shall not unreasonably withhold,
condition or delay its approval of any reputable contractor proposed by Tenant
(except for those contractors performing work on Building Systems), provided
such contractor shall provide Landlord upon written request with appropriate
positive references and reasonable proof of financial responsibility reasonably
satisfactory to Landlord.  Landlord shall, within ten (10) Business Days after
receiving any request from Tenant for such approval, together with such
references and proof, respond to such request. If Landlord fails to respond to
Tenant’s request within the applicable review period set forth in this
Section 5.2 related to contractor approval, Tenant shall have the right to
provide Landlord with a second request for approval (a “Second Contractor
Request”), which shall specifically identify the contractor to which such
request relates, and set forth in bold capital letters the following statement: 
IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, THE CONTRACTOR SHALL BE DEEMED APPROVED AND TENANT SHALL BE ENTITLED TO
USE SUCH CONTRACTOR FOR APPLICABLE WORK AT THE BUILDING.  If Landlord fails to
respond to a Second Contractor Request within five (5) Business Days after
receipt by Landlord, the contractor for which the Second Contractor Request is
submitted shall be deemed to be approved by Landlord and Tenant shall be
entitled use such contractor for applicable work at the Building, provided the
use of such contractor shall otherwise comply with all applicable provisions of
this Lease relating to contractors performing services at the Building.  At
Tenant’s request and if and to the extent Landlord maintains such a list,
Landlord shall furnish Tenant with a list of contractors (containing at least 3
contractors for each trade other than in respect of any Building System)
approved by Landlord (which list may change from time to time), who may perform
on behalf of Tenant the types of Alterations described on such request. If
Tenant engages any contractor set forth on such list, Tenant shall not be
required to obtain Landlord’s consent to such contractor, provided Tenant shall
be required to obtain Landlord’s confirmation that such contractor remains on
such list unless, prior to the execution of an agreement between Tenant (either
directly or through another contractor or subcontractor) and such contractor
(or, if no written agreement is entered into, prior to the commencement of work
by the contractor), Landlord shall notify Tenant that such contractor has been
removed from such list.  If Landlord shall not then maintain a list of approved
contractors for the Building or if Tenant desires to use a contractor who is not
named on such list, Landlord shall not unreasonably withhold its approval of any
reputable contractor proposed by Tenant (except for those contractors performing
work on Building Systems), provided such contractor shall provide Landlord with
appropriate positive references and proof of financial responsibility and
insurance coverages reasonably satisfactory to Landlord.

 

14

--------------------------------------------------------------------------------


 

Section 5.3            Removal of Tenant’s Property. Tenant’s Property shall
remain the property of Tenant and Tenant may remove the same at any time on or
before the Expiration Date, as the same may be extended. On or prior to the
Expiration Date, as the same may be extended, Tenant shall, at Tenant’s cost and
expense, remove Specialty Installations and all of Tenant’s Property (other than
cables or wires running from the basement of the Building to the Premises (or
the Roof Deck Area), between the floors of the Premises (or the Roof Deck Area),
or above any hung ceilings that have been designated by Landlord for future use
by Tenant or another tenant of the Building) and close up any slab penetrations
made by Tenant in the Premises, if any. For purposes of this lease, “Specialty
Installation(s)” shall mean installations consisting of, but not limited to,
kitchens (but not customary office pantries that do not have cooking equipment),
executive bathrooms (but not any ADA compliant bathroom installed in addition to
the core bathrooms), raised computers floors, computer installations,
communication installations and wiring, security systems, fire detection and
suppression systems, vaults, internal staircases, dumbwaiters, pneumatic tubes,
vertical and horizontal transportation systems and other installations of
similar character or nature that are above and beyond standard or typical office
installations. The Slab Cut (as defined in Exhibit C), the Stairway/Lift (as
defined in Exhibit C) shall not constitute a Specialty Installation (but all
other slab cuts (including, without limitation, slab cuts required for any
internal staircases between the office floors) shall be deemed to be Specialty
Installations).  Notwithstanding the foregoing, the Skylight (as defined in
Exhibit C) as depicted (in all material respects) on the Layout Plan shall not
constitute a Specialty Installation and Tenant shall have no responsibility to
remove the Skylight at the end of the Term, but shall be required to deliver it
at the end of the Term in good condition, reasonable wear and tear and casualty
excepted.  Unless otherwise expressly communicated by Landlord to the contrary
by notice to Tenant, on or before the Expiration Date or sooner termination of
this Lease, Tenant shall, at its sole cost and expense, remove all Specialty
Installation(s) from the Premises and restore all slab and wall penetrations to
the condition that existed prior to such penetrations (such removal and repair
work being hereinafter referred to as the “Restoration Work”); provided,
however, that no installations or alterations made as part of the Landlord’s
Premises Work (as presently defined on Exhibit C attached hereto) shall be
considered Specialty Installations (including without limitation, slab cuts for
the stairs to the roof and hydraulic vertical lifts as part of Landlord’s
Premises Work). Tenant’s obligation and liability with respect to the removal of
Specialty Installation(s), and Tenant’s Property and the performance of the
Restoration Work shall survive the Expiration Date (as same may be extended) or
sooner expiration or termination of this lease. Notwithstanding anything
contained in this Section to the contrary, if in Tenant’s request for Landlord’s
approval of the Alteration Plans for any Alteration, Tenant expressly requests
in all CAPS AND BOLD FACE TYPE that Landlord notify Tenant of the particular
Specialty Installations thereon along with Landlord’s approval of such plans,
then Landlord, if it approves the Alterations Plan in question, shall also
notify Tenant in such approval of those certain Specialty Installations thereon.
Tenant shall repair and restore, in a good and workmanlike manner, any damage to
the Building or the Building caused by Tenant’s removal of any Specialty
Alterations or Tenant’s Property or closing of any slab penetrations by Tenant
or on behalf of Tenant, and upon default thereof, Tenant shall reimburse
Landlord for Landlord’s reasonable out-of-pocket cost of repairing or restoring
such damage or Landlord’s demolition, as the case may be. Any Alterations or
Tenant’s Property not so removed shall be deemed abandoned and Landlord may
retain or remove and dispose of same after five (5) Business Days written notice
to Tenant, and repair and restore any damage caused thereby, at Tenant’s
reasonable out-of-pocket cost and without accountability or liability to Tenant.
Notwithstanding the foregoing, Landlord at any time may elect for Tenant to
leave such Specialty Installations in the Premises and not remove same, in which
case if Landlord will be removing such items, then Tenant shall pay Landlord, as
additional rent, within ten (10) days after notice from Landlord that such
Specialty Installations

 

15

--------------------------------------------------------------------------------


 

may remain, Landlord’s good faith estimate of the cost to remove such Specialty
Installations that may remain. Notwithstanding any of the foregoing to the
contrary, if Tenant is obligated to remove any Specialty Alterations or close
any slab penetrations identified by Landlord as Specialty Alterations (if not
otherwise specifically identified in this Lease as such) prior to the Expiration
Date as set forth herein and perform any repair/restoration work in connection
therewith as described above in this Section 5.3), Tenant shall have the right
not to perform such work (such work, collectively the “Expiration Date Work”) by
providing notice to Landlord at least 9 months prior to the Expiration Date
(TIME BEING OF THE ESSENCE) and by paying Landlord the actual out-of-pocket cost
of performing such work (which shall include, without limitation, the employment
by Landlord of a project manager) within 30 days after demand therefor, which
obligation shall expressly survive the Expiration Date or sooner termination of
the Term. In addition, Tenant shall pay to Landlord or its designee, upon
demand, an administrative fee with respect to the performance of the Expiration
Date Work and the scheduling of Building equipment, facilities and personnel in
connection therewith, which fee shall be equal to 3% of the costs of the
Expiration Date Work. In furtherance of the preceding sentence, at Landlord’s
election, within 10 days following request from Landlord, and as a condition
precedent to Landlord’s obligation to perform the Expiration Date Work, Tenant
shall deposit with Landlord, in cash, an amount equal to 125% of the estimated
cost, as reasonably determined by Landlord after obtaining the arms-length bid
from at least one contractor or service provider (which is not an affiliate of
Landlord) with experience performing similar work, of the performance the
Expiration Date Work (such amount, the “Estimated Expiration Date Work Amount”).
Any Estimated Expiration Date Work Amount deposited with Landlord pursuant to
the immediately preceding sentence shall be applied by Landlord to the
performance of the Expiration Date Work. If Landlord performs the Expiration
Date Work, then during Landlord’s performance thereof, Landlord shall
periodically reconcile the actual cost of the performance of the Expiration Date
Work compared with the Estimated Expiration Date Work Amount deposited by Tenant
with Landlord, and upon the determination of any overpayment or underpayment by
Tenant, as the case may be, Landlord shall pay to Tenant any overpayment, or
Tenant shall pay to Landlord any underpayment, as applicable, within 30 days
after such determination and, if applicable, Tenant’s receipt of a reasonably
detailed invoice therefor from Landlord. The Expiration Date Work performed by
Landlord, if applicable, shall be performed by Landlord after the Expiration
Date. In the event that (i) Tenant has elected to have Landlord perform the
Expiration Date Work, (ii) Tenant has otherwise complied with the terms and
conditions of this Section 5.3, (iii) no Event of Default has occurred and is
continuing hereunder, and (iv) Tenant has timely vacated the Premises, removed
Tenant’s Property therefrom, and surrender the same to Landlord free of all
tenancies and occupants, then Tenant shall not be deemed to be in holdover
pursuant to Section 18.2 hereof if Landlord has failed to complete the
Expiration Date Work on or prior to the Expiration Date.

 

Section 5.4            Mechanic’s Liens.  Tenant, at its expense, shall
discharge any lien or charge recorded or filed against the Real Property in
connection with any work done or claimed to have been done by or on behalf of,
or materials furnished or claimed to have been furnished to, Tenant, within
thirty (30) days after Tenant’s receipt of notice thereof by payment, filing the
bond required by law or otherwise in accordance with law.

 

Section 5.5            Labor Relations.  Tenant shall not employ, or permit the
employment of, any contractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building, if, in Landlord’s reasonable judgment,
such employment, delivery or use will interfere or cause any conflict with other
contractors, mechanics or laborers engaged in the construction, maintenance or
operation of the Building by Landlord, Tenant or others.  If such interference
or conflict occurs, upon Landlord’s request, Tenant shall cause all contractors,
mechanics or

 

16

--------------------------------------------------------------------------------


 

laborers causing such interference or conflict to leave the Building
immediately.  Landlord confirms that no Building staff or employees are
presently unionized. Landlord agrees to use and follow good construction
practice in order to coordinate Landlord’s Work or Landlord’s Expansion Premises
Work with any other work that either Landlord, or any other tenant at the
Building, including Tenant, may be performing at the same time but without an
obligation to use overtime labor.  Notwithstanding anything to the contrary
contained herein, Tenant shall be permitted to use non-union labor in the
performance of Alterations, including Tenant’s Initial Installations, provided
all such labor shall be in harmony with all other workers in the Building and
shall not create disruption or work stoppages.

 

Section 5.6            Tenant’s Costs. Except as expressly set forth herein,
Tenant shall pay to Landlord, as Additional Rent within thirty (30) days of
written request for same from Landlord together with supporting documentation
therefor, all reasonable third-party out-of-pocket costs actually incurred by
Landlord in connection with any Alterations, including costs incurred in
connection with (a) Landlord’s review of Alteration Plans for such Alterations
(including review of requests for approval thereof) and (b) the provision of
Building personnel during the performance of any Alteration(s), to operate
elevators or otherwise to facilitate such Alterations. Tenant shall, upon
request, provide Landlord with reasonable evidence of all amounts expended by it
for Alterations (including any “soft costs”).

 

Section 5.7            Tenant’s Equipment.  Tenant shall provide notice to
Landlord prior to moving any heavy machinery, heavy equipment, freight, bulky
matter or fixtures (collectively, “Equipment”) into or out of the Building and
shall pay to Landlord any costs actually incurred by Landlord (without mark-up)
in connection therewith.  If such Equipment requires special handling, Tenant
agrees (a) to employ only persons holding all necessary licenses to perform such
work, (b) that all work performed in connection therewith shall comply with all
applicable Requirements and (c) that such work shall be done only during hours
reasonably designated by Landlord.

 

Section 5.8            Legal Compliance. The approval of Alteration Plans, or
consent by Landlord to the making of any Alterations, does not constitute
Landlord’s representation that such Plans or Alterations comply with any
Requirements. Landlord shall not be liable to Tenant or any other party in
connection with Landlord’s approval of any Alteration Plans, or Landlord’s
consent to Tenant’s performing any Alterations. If any Alterations made by or on
behalf of Tenant, require Landlord to make any alterations or improvements to
any part of the Buildings in order to comply with any Requirements, Tenant shall
pay all reasonable actual costs and expenses incurred by Landlord in connection
with such alterations or improvements.

 

Section 5.9            Floor Load.  Tenant shall not place a load upon any floor
of the Premises that is in violation of Requirements or that exceeds the
particular live load the floor load was designed to carry.  To the extent
Tenant’s floor load requires the floors (or any portion thereof) of the Premises
to be reinforced, Tenant shall be responsible for all costs related thereto (and
any changes made by Tenant in connection therewith shall be subject to the terms
and conditions of this Lease); provided that Landlord shall not unreasonably
withhold its approval to such reinforcement so long as same is performed using
good and customary construction and engineering practices.

 

Section 5.10          Security System.  Landlord hereby approves in concept the
installation by Tenant of a customary security system within the Premises which
is compatible with the Building System, subject to Landlord’s receipt and
approval of final plans and specifications therefor (which approval shall not be
unreasonably withheld, conditioned or delayed), all of

 

17

--------------------------------------------------------------------------------

 

which shall be performed in accordance with all of the applicable terms and
conditions of this Lease

 

Section 5.11                             Contemplated Alterations. Without in
any way limiting Tenant’s obligation to submit Plans and Landlord’s right to
review and approve of Alterations as set forth above in the applicable Work
Letter and Tenant’s obligation to comply with all applicable terms and
conditions of this Lease in connection therewith, Landlord acknowledges in
concept only that in connection with the Premises Build-Out Work and the
Expansion Premises Build-Out Work, Tenant contemplates installing internal
staircases to connect the 8th floor to the 9th floor and the 9th floor to the
10th floor floors which internal staircases may require structural reinforcement
of the respective floors if reasonably recommended by Tenant’s structural
engineer (the “Internal Staircase Work”), which reinforcement installation shall
be subject to Landlord’s reasonable approval.

 

Section 5.12                             Early Access. Tenant shall have the
right from time to time to come onto the Premises and Tenant’s Roof Deck Area
for inspections and measurements and for up to 30 days immediately prior to the
date of Substantial Completion of Landlord’s Premises Work to access the
Premises and Tenant’s Roof Deck Area, upon prior notice to Landlord at times
reasonably designated by Landlord, for purposes of taking measurements,
conducting due diligence and inspections thereof, installing wiring and cabling,
installing workstations, building-out the IT room, and accessing the IT closets
in the Premises at the same time that Landlord performs Landlord’s Premises Work
(collectively, the “Early Access Work”). Landlord and Tenant shall use
reasonable efforts to cooperate with each other so as to permit Tenant’s access
and Landlord’s performance of work in the Premises and Tenant’s Roof Deck Area
at the same time. If Tenant’s access to the Premises or Tenant’s Roof Deck Area
interferes with the performance by Landlord of Landlord’s Premises Work,
Landlord shall, notwithstanding the foregoing, have the right to notify Tenant
of such interference (which notification may be oral) and Tenant shall
immediately discontinue such interference.  Such access to the Premises or
Tenant’s Roof Deck Area by Tenant prior to the Commencement Date shall not be
deemed to be use and occupancy by Tenant of the Premises nor Tenant having taken
possession of the Premises for purposes of determining the Commencement Date but
shall otherwise be subject to all of the terms of the Lease. Notwithstanding
anything to the contrary contained herein, Tenant shall be entitled to notice of
a claimed Tenant Delay as and to the extent provided in a Work Letter.

 

ARTICLE 6
REPAIRS

 

Section 6.1                                    Landlord’s Repair and
Maintenance.  Except as provided in Section 6.2 or Section 6.4 below, Landlord
shall operate, maintain and replace, if necessary, except for such repairs as
are expressly made the obligation of Tenant as provided in Section 6.2 hereof,
make all necessary repairs (both structural and nonstructural) to (i) the
Building Systems up to the point of entry to the Premises, and (ii) the public
portions of the Building and Common Areas, and (iii) the structural elements of
the Building, both exterior and interior, including the roof, external windows,
parapet walls, foundation and curtain walls thereof, in a manner consistent with
Building Standard.

 

Section 6.2                                    Tenant’s Repair and Maintenance.
Subject to repair of Landlord’s Premises Work, Tenant’s Roof Work and Base
Building Roof Work by Landlord if covered by warranty or if a defect is
discovered within one (1) year after the Commencement Date and notice of such
defect was given to Landlord within such one (1) year period (which defect was

 

18

--------------------------------------------------------------------------------


 

not caused by Tenant’s negligence or willful misconduct) and Section 6.4 below,
Tenant shall promptly, at its expense and in compliance with Article 5, make all
nonstructural repairs, to the Premises and the fixtures, equipment and
appurtenances therein (including all electrical, plumbing, heating, ventilation
and air conditioning systems installed by Tenant, sprinklers and life safety
systems and all other systems exclusively serving the Premises and/or in and
serving the Premises from the point of connection to the Building Systems and
the roof lift and related equipment installed by Landlord (collectively, “Tenant
Fixtures”) as and when needed to preserve the Premises in good working order and
condition, except for (x) reasonable wear and tear and damage as a result of a
casualty in the Premises for which Tenant is not responsible or (y) such repairs
as are required as the result of the negligence or willful misconduct of
Landlord, Landlord’s Agent, or their respective employees or contractors.
Subject to waiver of subrogation in Section 11.2 hereof and except for casualty,
all damage to the Building or to any portion thereof or to any Tenant’s Fixtures
or any other reason, event and/or condition requiring structural or
nonstructural repair caused by or directly resulting from any (i) negligence or
willful misconduct of a Tenant Party, (ii) Tenant’s particular manner of use of
the Premises, (iii) Alterations performed by Tenant, (iv) Tenant’s placement of
FF&E and/or property, and/or (v) Tenant’s breach of any of the terms of this
Lease, shall be repaired at Tenant’s expense by (A) Tenant, if the required
repairs are nonstructural in nature and do not affect any Building System, or
(B) Landlord, if the required repairs are structural in nature, involve
replacement of exterior window glass or affect any Building System outside of
the point of connection to the Premises. All Tenant repairs shall be of good
quality utilizing new construction materials of comparable quality as the
construction material in existence as of the Commencement Date. In the event
Tenant shall fail to make a repair or perform a maintenance obligation(s) on its
part to be performed under this Section 6.2, after the expiration of applicable
notice and cure periods or if none are specified thirty (30) days of written
notice thereof, Landlord may make such repair or perform such maintenance
obligation(s), at Tenant’s expense (immediately, and without advance notice, in
the case of emergency). All actual, reasonable out of pocket costs and expenses
incurred by Landlord in connection with the making of such repair or performance
of such maintenance obligation by, or on behalf of Landlord, and all actual,
reasonable out-of-pocket costs and expenses, including reasonable counsel fees
and disbursements, incurred by Landlord, as a result of such failure by Tenant
under this Lease, in any action or proceeding brought by Landlord, shall be paid
by Tenant to Landlord within thirty (30) days of demand, with interest thereon
at the Interest Rate from the date incurred by Landlord.

 

Section 6.3                                    Restorative Work. Landlord
reserves the right to make all changes, alterations, additions, improvements,
repairs or replacements to the Building and Building Systems, including changing
the arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets or other Common Areas (collectively,
“Restorative Work”), as Landlord deems reasonably necessary or desirable, and to
take all materials into the Premises reasonably required for the performance of
such Restorative Work upon reasonable advanced notice to Tenant (except in the
case of an emergency when no advanced notice shall be required and in a
commercially reasonable and customary manner), provided that (a) the level of
any Building service shall not decrease from the level required of Landlord in
this Lease as a result thereof other than to an immaterial extent (other than as
required by Requirements or temporary changes in the level of such services
during the performance of any such Restorative Work), (b) Tenant is not deprived
of reasonable access to the Premises or the Tenant’s Roof Deck Area except on a
temporary basis, (c) there is no reduction in the ceiling heights of the
Premises other than to an immaterial extent, (d) the usable area of the Premises
and the Tenant’s Roof Deck Area is not to be reduced beyond an immaterial
extent, and (e) such Restorative Work shall not adversely affect the layout or
use of the Premises (including, without limitation, by materially changing the
location of the core

 

19

--------------------------------------------------------------------------------


 

bathrooms or the elevator shafts, or lowering the ceiling heights other than to
an immaterial extent) or the Tenant’s Roof Deck Area on a permanent basis except
to an immaterial extent, and further provided that in respect of Tenant’s Roof
Deck Area, such Restorative Work shall not include vertical improvements or
additions which materially and adversely affect Tenant’s use thereof unless
required for proper function of the Building or to comply with Requirements (and
in such cases no reasonable an practical alternative is available to Landlord).
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
and occupancy of the Premises and the Tenant’s Roof Deck Area (as applicable)
during the performance of such Restorative Work. During the course of
performance of such Restorative Work, Landlord shall use all commercially
reasonable efforts not to, reduce the level of any Building service nor decrease
the same in any material respect from the level required of Landlord in this
Lease as a result thereof (other than necessary temporary changes in the level
of such services during the performance of any such Restorative Work, and
Landlord shall use reasonable efforts such that continued access by Landlord or
its contractors or agents does not unreasonably interfere with Tenant’s ordinary
use and occupancy of the Premises and the Tenant’s Roof Deck Area. In connection
with any access by Landlord pursuant to this Section 6.3, Landlord shall
promptly repair damage, if any, caused by such entry, subject to the terms of
Section 11.2 below. There shall be no abatement of Rent or allowance to Tenant
for a diminution of rental value, no actual or constructive eviction of Tenant,
in whole or in part, no relief from any of Tenant’s other obligations under this
Lease, and no liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from Landlord or others performing, or
failing to perform, any Restorative Work, in accordance with the terms hereof,
except as otherwise expressly provided herein. In entering the Premises and/or
the Tenant’s Roof Deck Area pursuant to this Section 6.3, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises and the Tenant’s Roof Deck Area during any such entry, provided
Landlord shall not be required to perform work on an overtime basis unless
Tenant delivers to Landlord a written request to proceed using overtime labor
and Tenant agrees therein to reimburse Landlord, within thirty (30) days after
demand therefor, for any overtime and/or additional expenses incurred by
Landlord in complying therewith. Tenant shall have the right to have a
representative accompany any party entering the Premises pursuant to this
Section 6.3 (except in cases of emergency) provided such representative is made
available at the time of such entry.

 

Section 6.4                                    Notwithstanding anything to the
contrary contained herein, Landlord shall maintain and repair the air-package
HVAC units (“Air-Package HVAC Units”) existing in the Premises on the
Commencement Date subject to the terms and conditions of this Section 6.4. 
Landlord shall maintain an air conditioning service maintenance contract (the
“Maintenance Contract”) with a reputable air conditioning contractor or
servicing organization after Tenant takes possession of the Premises for the
conduct of Tenant’s business, at Tenant’s reasonable cost and expense (and the
cost therefor shall be deemed to be additional rent payable within 30 days of
demand).  The Air-Package HVAC Units are and shall at all times remain the
property of Landlord, and at the expiration or sooner termination of this Lease
Tenant shall surrender to Landlord the Air-Package HVAC Units.  Tenant shall not
make any changes or additions to the Air-Package HVAC Units.  In the event the
Air-Package HVAC Units need repair which is not fully covered by the Maintenance
Contract (at no additional cost), or replacement, then Landlord shall be
responsible for such repair or replacement, as the case may be, at Tenant’s cost
except replacement of “major” component parts shall be at Landlord’s sole cost,
provided the need for such replacement, as the case may be, did not result from
the negligence, willful misconduct, misuse, or improper use of Tenant or any
Tenant Party.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 7
INCREASES IN TAXES AND OPERATING EXPENSES

 

Section 7.1                                    Definitions.  For the purposes of
this Article 7 with respect to Taxes, the following terms shall have the
meanings set forth below:

 

(a)                                 “Assessed Valuation” shall mean the amount
for which the Building is assessed pursuant to the applicable provisions of the
City Charter and the Administrative Code of New York, or any successor
Requirements, for the purpose of imposition of Taxes.

 

(b)                                 Intentionally Omitted.

 

(c)                                  “Base Taxes” are defined in Article 1.

 

(d)                                 “Comparison Year” shall mean each Tax Year
all or a portion of which occurs during the Term, commencing with the Tax Year
immediately following the Base Tax Year.

 

(e)                                  “Statement” shall mean a written statement
containing a comparison of (i) the Base Taxes and the Taxes for any Comparison
Year.

 

(f)                                   “Tax Year” shall mean the twelve month
period from July 1 through June 30 (or such other period as hereinafter may be
duly adopted by the City of New York as its fiscal year for real estate tax
purpose).

 

(g)                                  “Taxes” shall mean (i) all real estate
taxes, assessments (including any ICAP benefits and any assessments made as a
result of the Building being within a business improvement), and other
governmental levies, impositions or charges, whether general, special, ordinary,
extraordinary, foreseen or unforeseen, which may be assessed, levied or imposed
upon all or any part of the Real Property, and (ii) all expenses (including
reasonable attorneys’ fees and disbursements and experts’ and other witnesses’
fees) actually incurred in contesting any of the foregoing or the Assessed
Valuation of the Building (such expenses shall be included in  Base Taxes if
incurred during the Base Tax Year, or included in Taxes if incurred in a
Comparison Year).  Taxes shall not include (x) fines, interest or penalties
together with any interest or costs with respect to the foregoing incurred by
Landlord as a result of Landlord’s late payment of Taxes or failure to pay any
Taxes required to be paid, (y) capital levy, franchise, transfer, gift,
inheritance, succession, estate or net municipal, state or federal income taxes
imposed upon Landlord or tenants of the Building, or (z) unincorporated business
taxes, income or profit tax, or any transfer or mortgage recording tax imposed
upon any owner of the Real Property or Building. If Landlord elects to pay any
assessment in annual installments, then (i) such assessment shall be deemed to
have been so divided and to be payable in the maximum number of installments
permitted by law, and (ii) there shall be deemed included in Taxes for each
Comparison Year the installments of such assessment becoming payable during such
Comparison Year.  If at any time the methods of taxation prevailing on the
Commencement Date shall be altered so that in lieu of or as an addition to the
whole or any part of Taxes, there shall be assessed, levied or imposed (1) a
tax, assessment, levy, imposition or charge based on the income or rents
received from the Building whether or not wholly or partially as a capital levy
or otherwise, (2) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any part of the Building and imposed upon
Landlord, (3) a license fee measured by the rents, or (4) any other tax,
assessment, levy, imposition, charge or license fee however described or
imposed, then to the extent the same shall be similarly treated as Taxes

 

21

--------------------------------------------------------------------------------


 

by owners of Comparable Buildings all such alternative or additional taxes,
assessments, levies, impositions, charges or license fees or the part thereof so
measured or based shall be deemed to be Taxes.

 

Section 7.2                                    Tenant’s Tax Payment.

 

(a)                                 If the Taxes payable for any Tax Year or
portion of a Tax Year beginning with the Tax Year commencing immediately
following the Base Tax Year, Tenant shall pay to Landlord Tenant’s Proportionate
Share of such excess (“Tenant’s Tax Payment”) as Additional Rent. For each
Comparison Year, Landlord shall furnish to Tenant a written statement setting
forth Landlord’s reasonable estimate of Tenant’s Tax Payment for such Tax Year
(the “Tax Estimate”).  Tenant shall pay to Landlord on the 1st day of each month
prior to and during such Comparison Year (but not more than six (6) months prior
to the start of such Comparison Year) an amount equal to 1/12th of the Tax
Estimate for such Tax Year (“Tenant’s Monthly Tax Payment”).  If Landlord
furnishes a Tax Estimate for a Comparison Year subsequent to the commencement
thereof, then (i) until the 1st day of the month following the month in which
the Tax Estimate is furnished to Tenant, Tenant shall pay to Landlord on the 1st
day of each month an amount equal to the monthly sum payable by Tenant to
Landlord under this Section 7.2(a) for the last month of the preceding
Comparison Year; (ii) promptly after the Tax Estimate is furnished to Tenant or
together therewith, Landlord shall give written notice to Tenant stating whether
the installments of the Tax Estimate previously made for such Comparison Year
were greater or less than the installments of the Tax Estimate to be made for
such Comparison Year in accordance with the Tax Estimate, and (x) if there shall
be a deficiency, Tenant shall pay the amount thereof within 30 days after
receipt of written demand, or (y) if there shall have been an overpayment,
Landlord shall credit the amount thereof against subsequent payments of Rent
next coming due hereunder (or if there shall be no subsequent payments of Rent
next coming due, Landlord shall pay to Tenant the amount of such overpayment
within thirty (30) days; and (iii) on the 1st day of the month following ten
(10) Business Days’ notice, and on the 1st day of each month thereafter
throughout the remainder of such Comparison Year (and the next comparison year
until a new estimate or statement is provided), Tenant shall pay to Landlord an
amount equal to 1/12th of the Tax Estimate.  Landlord may, at any time, furnish
to Tenant a revised Tax Estimate for such Comparison Year, and in such case,
Tenant’s Tax Payment for such Comparison Year shall be adjusted and any
deficiencies paid (including, without limitations as a result of late billing of
Tenant) or overpayments credited, as the case may be, substantially in the same
manner as provided in the preceding sentence.  Within 180 days after the end of
each Comparison Year, Landlord shall furnish to Tenant a Statement of Taxes
applicable to Tenant’s Tax Payment payable for such Comparison Year together
with copies of the actual Tax bills used in connection with such calculation (if
received), and (A) if such Statement shall show that the sums so paid by Tenant
were less than Tenant’s Tax Payment due for such Comparison Year, Tenant shall
pay to Landlord the amount of such deficiency within 30 days after delivery of
the Statement to Tenant, or (B) if such Statement shall show that the sums so
paid by Tenant were more than such Tenant’s Tax Payment, Landlord shall credit
such overpayment against subsequent payments of Rent next coming due, if any (or
if there shall be no subsequent payments of Rent next coming due, Landlord shall
pay to Tenant the amount of such overpayment within thirty (30) days).  If there
shall be any increase in the Taxes for any Tax Year during the Term, whether
during or after such Tax Year, or if there shall be any decrease in the Taxes
for any Tax Year, Tenant’s Tax Payment for such Comparison Year shall be
appropriately adjusted and any deficiencies paid or overpayments credited (or
repaid), as the case may be, substantially in the same manner as provided in the
preceding sentence.  Landlord agrees that the Base Tax Year shall be the first
Tax Year that ICAP benefits are obtained and applicable for the Real Property.
Until a Base Tax Year is so determined, Tenant

 

22

--------------------------------------------------------------------------------


 

shall have no obligation to pay Tenant’s Proportionate Share of any Taxes,
unless ICAP benefits are not obtained (or are obtained but withdrawn) on or
before the 2020/2021 Tax Year, then in such case the Base Tax Year shall be the
2020/2021 Tax Year.

 

(b)                                 Only Landlord may institute proceedings to
reduce the Assessed Valuation of the Building and the filing of any such
proceeding by Tenant without Landlord’s consent shall constitute an Event of
Default.  If the Base Taxes are reduced, the Additional Rent previously paid or
payable on account of Tenant’s Tax Payment hereunder for all Comparison Years
shall be recomputed on the basis of such reduction, and Tenant shall pay to
Landlord, within thirty (30) days after demand therefore, any deficiency between
the amount of such Additional Rent previously computed and paid by Tenant to
Landlord, and the amount due as a result of such recomputation.  If the Base
Taxes are increased, then Landlord shall either pay to Tenant, or at Landlord’s
election, credit against subsequent payments of Rent due, if any (or if there
shall be no subsequent payments of Rent next coming due, Landlord shall pay to
Tenant the amount of such overpayment within twenty (20) Business Days), the
amount by which such Additional Rent previously paid on account of Tenant’s Tax
Payment exceeds the amount actually due as a result of such recomputation.  If
Landlord receives a refund of Taxes for any Comparison Year, Landlord shall, at
its election, either pay to Tenant, or credit against subsequent payments of
Rent due hereunder (or if there shall be no subsequent payments of Rent next
coming due, Landlord shall pay to Tenant the amount of such overpayment within
twenty (20) Business Days), an amount equal to Tenant’s Proportionate Share of
the refund, net of any reasonable, actual, out of pocket expenses incurred by
Landlord in achieving such refund, which amount shall not exceed Tenant’s Tax
Payment paid for such Comparison Year. Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Taxes or the
Assessed Valuation. The benefit of any exemption or abatement relating to all or
any part of the Building shall accrue to the benefit of Landlord provided,
however, that Taxes for the Base Tax Year and all Comparison Years shall be
computed by taking into account any such exemption or abatement.

 

(c)                                  Tenant shall be responsible for any
applicable occupancy or rent tax now in effect or hereafter enacted to the
extent Tenant is primarily liable for same or if applicable to Tenant’s use and
occupancy of the Premises and, if such tax is payable by Landlord, Tenant shall
pay such amounts to Landlord within thirty (30) days following Tenant’s receipt
of Landlord’s written request therefor.

 

(d)                                 Tenant shall be obligated to make Tenant’s
Tax Payment regardless of whether Tenant may be exempt from the payment of any
taxes as the result of any reduction, abatement, or exemption from Taxes granted
or agreed to by any Governmental Authority, or by reason of Tenant’s diplomatic
or other tax exempt status.

 

Section 7.3                                    Operating Expense Definitions.  
For the purposes of this Article 7 with respect to Operating Expenses, the
following terms shall have the meanings set forth below:

 

(a)                                 “Base Operating Expenses” shall mean the
Operating Expenses as stated in Article 1 for the “Base Expense Year”.

 

(b)                                 “Comparison Year” shall mean with respect to
Operating Expenses, each calendar year commencing subsequent to the first day of
the Base Expense Year.

 

(c)                                  “Operating Expenses” shall mean the
aggregate of all costs and expenses paid or incurred by or on behalf of Landlord
in connection with the ownership,

 

23

--------------------------------------------------------------------------------


 

operation, repair and maintenance of the Real Property, including the rental
value of Landlord’s Building office and capital improvements to the Building 
incurred after the Base Expense Year only if such capital improvement either
(i) is reasonably intended to result in a reduction in Operating Expenses (as
for example, a labor-saving improvement) provided, the amount included in
Operating Expenses in any Comparison Year from and after the Commencement Date
shall not exceed an amount equal to the savings reasonably anticipated to result
from the installation and operation of such improvement, and/or (ii) is made
during any Comparison Year to cause the Building to be in compliance with
Requirements enacted after the Commencement Date.  Such capital improvements
shall be amortized (with interest at the Base Rate) on a straight-line basis
over such period as Landlord shall reasonably determine in accordance with GAAP
or other customary and uniform ownership accounting practices, and the amount
included in Operating Expenses in any Comparison Year shall be equal to the
annual amortized amount.  Operating Expenses shall not include any Excluded
Expenses.  If during all or part of the Base Expense Year or any Comparison
Year, Landlord shall not furnish any particular item(s) of work or service
(which would otherwise constitute an Operating Expense) to any leasable portions
of the Building for any reason, then, for purposes of computing Operating
Expenses for such period, the amount included in Operating Expenses for such
period shall be increased by an amount equal to the costs and expenses that
would have been reasonably incurred by Landlord during such period if Landlord
had furnished such item(s) of work or service to such portion of the Building.
In determining the amount of Operating Expenses for the Base Expense Year or any
Comparison Year, if less than 100% of the Building rentable area is occupied by
tenants at any time during the Base Expense Year or any such Comparison Year,
Operating Expenses shall be determined for the Base Expense Year or such
Comparison Year to be an amount equal to the like expenses which would normally
be expected to be incurred had such occupancy been 100% throughout the Base
Expense Year or such Comparison Year.  For each calendar year or portion thereof
occurring during the Term (including the Base Expense Year), Operating Expenses
shall include a management fee of three percent (3%) of all rents and other
charges made to and/or collected from all office tenants of the Building during
such calendar year (or which would have been made to and/or collected if the
Building was one hundred percent (100%) occupied with office tenants paying rent
as provided under their respective leases for the entire year, assuming for
purposes of this calculation that rents and other charges payable in respect of
any unoccupied office space would be payable at the average rate of rents and
other charges payable in respect of all occupied office space, in each case on a
per rentable square foot basis, for such calendar year), but excepting in any
event rent and other charges collected from tenants or other permitted occupants
with respect to Building retail spaces, the provisions of this clause to apply
regardless of the actual management fee, or increases in the actual management
fee, incurred by Landlord during such calendar year or portion thereof (i.e.,
any management fee paid by Landlord in excess of the management fee permitted
under this clause shall not be an Operating Expense).

 

(d)                                 “Excluded Expenses” shall mean:  (a) Taxes;
(b) franchise or income taxes imposed upon Landlord; (c) mortgage amortization
and interest; (d) leasing commissions; (e) the cost of tenant installations and
decorations incurred in connection with preparing space for any Building tenant,
including work letters and concessions; (f) the cost of the Base Building Work,
(g) any amounts payable for rent under Superior Leases, if any except similar
operating expenses; (h) wages, salaries and benefits paid to any persons above
the grade of property manager or chief engineer and their immediate supervisor;
(i) legal and accounting fees relating to (A) disputes with tenants, prospective
tenants or other occupants of the Building, (B) disputes with purchasers,
prospective purchasers, mortgagees or prospective mortgagees of the Building or
the Real Property or any part of either, or (C) negotiations of leases,
contracts of sale or mortgages; (j) costs of services provided to other tenants
of the Building on a “rent-inclusion”

 

24

--------------------------------------------------------------------------------


 

basis which are not provided to Tenant on such basis in which event such costs
shall be excluded from Base Expenses (provided if such services are no longer
provided on a rent-inclusion basis, such cost shall be retroactively included in
Base Operating Expenses if not then included; (k) costs that are reimbursed out
of insurance, warranty or condemnation proceeds, or which are reimbursed by
Tenant or other tenants other than pursuant to an expense escalation clause;
(l) costs in the nature of penalties or fines; (m) costs for services, supplies
or repairs paid to any related entity in excess of costs that would be payable
in an “arm’s length” or unrelated situation for comparable services, supplies or
repairs; (n) allowances, concessions or other costs and expenses of improving or
decorating any demised or demisable space in the Building; (o) appraisal,
advertising and promotional expenses in connection with leasing of the Building;
(p) the costs of installing, operating and maintaining a specialty improvement,
including a cafeteria, lounge, lodging or private dining facility, or an
athletic, luncheon or recreational club unless Tenant is permitted to make use
of such facility without additional  cost (other than payments for key deposits,
use of towels or other incidental items) or on a subsidized basis consistent
with other users; (q) any costs or expenses (including fines, interest,
penalties and legal fees) arising out of Landlord’s failure to timely pay
Operating Expenses or Taxes; (r) costs incurred in connection with the removal,
encapsulation or other treatment of asbestos or any other Hazardous Materials
existing in the Building or on the Real Property as of the date hereof, and
defined as a Hazardous Material as of the date hereof, and (s) rental cost of
items which (if purchased) would be capitalized and excluded from Operating
Expenses; (t) costs in connection with the creation or amendment of any Superior
Lease (including without limitation any legal fees and expenses, third party
reports, title policies and compliance costs and expenses); (u) the portion of
any fee or expenditure paid to any Affiliate of Landlord which exceeds the
amount which would be paid for comparable services and/or goods in the absence
of such relationship; (v) auditing fees in connection with tenant (including
Tenant) disputes; (w) depreciation or amortization, except as provided in the
definition of Operating Expenses above; (x) costs relating to withdrawal
liability or unfunded pension liability under the Multi-Employer Pension Plan
Act or other Requirement; (y) expenditures for repairing and/or replacing any
defect in any work performed by or on behalf of Landlord pursuant to the
provisions of this Lease or elsewhere in the Building, in each case to the
extent expenditures for such repairs and/or replacements are recovered by
warranty for such work; (z) any fees, dues or contributions to charitable
organizations, civic organizations, political parties or political action
committees; (aa) costs and expenses resulting from the gross negligence or
willful misconduct of Landlord, any Landlord Party or any of Landlord’s
contractors and any damages and attorneys’ fees and disbursements and other
costs in connection with any judgment, settlement or arbitration award resulting
from any tort liability of Landlord, any Landlord Party or any of Landlord’s
contractors; (bb) costs and expenses incurred by Landlord in connection with any
obligation of Landlord to indemnify any tenant (including Tenant) pursuant to
its lease or otherwise or which solely result from Landlord’s or any other
tenant’s breach of a lease and except to the extent such cost would otherwise be
includable in Operating Expenses; (cc) costs relating to any conversion to of
the Building to a condominium or dissolution of such condominium; (dd) costs of
purchasing, insuring, repairing or removing works of fine art and in excess of
customary Building artwork; (ee) reserves for bad debt, rental loss, or any
similar charge not involving payment of money to third parties; (ff) costs of
organizing or maintaining Landlord as an entity, such as annual registration
fees for limited liability companies or partnerships, and legal and accounting
fees in organizing or maintaining Landlord as an entity; (gg) costs to correct
any condition that is in material violation of any representation, warranty or
covenant of Landlord made in this Lease, but only if costs relating to the item
to be corrected are not otherwise includable in Operating Expenses; (hh) costs
that are otherwise expressly excluded from Operating Expenses pursuant to the
express terms of this Lease; (ii) omitted; (jj) the cost of any repair,
replacement or restoration or other work occasioned by fire, windstorm or other
casualty insured under a

 

25

--------------------------------------------------------------------------------


 

standard “all risk” policy of insurance (regardless of whether Landlord has in
fact maintained such insurance) other than commercially reasonable deductible
amounts or self-retention, in each case consistent with amounts carried by
landlords of comparable office buildings  or the exercise by government
authorities of the right of eminent domain (whether taking is total or partial)
or condemnation, to the extent Landlord is compensated therefore and in either
case, subject to the limitations on reimbursements for capital expenditures;
(kk) costs incurred in connection with the financing or refinancing of the Real
Property or any interest (direct or indirect) in Landlord, or a sale or transfer
of all or any portion of the Real Property (including the acquisition or sale of
air rights, transferable development rights, easements or other real property
interests) or any interest therein or in any Person of whatever tier owing an
interest therein (including without limitation any legal fees and expenses,
third party reports, title policies and compliance costs and expenses);payments
made to tenants or their landlords to take over leases; and (ll) the cost of
capital improvements other than those expressly included in Operating Expenses
pursuant to Article 7.

 

(e)                                  “Statement” with respect to Operating
Expenses shall mean a reasonably detailed and customary statement containing a
comparison of the Base Operating Expenses and the Operating Expenses for any
Comparison Year, which shall include major categories of expenses and be
reasonably similar to such statements provided at Comparable Buildings as
reasonably determined by Landlord.

 

Section 7.4                                    Tenant’s Operating Payment.  (a) 
If the Operating Expenses payable for any Comparison Year exceed the Base
Operating Expenses, Tenant shall pay to Landlord Tenant’s Proportionate Share of
such excess (“Tenant’s Operating Payment”).  For each Comparison Year, Landlord
shall furnish to Tenant a statement setting forth Landlord’s reasonable estimate
of Tenant’s Operating Payment for such Comparison Year (the “Expense
Estimate”).  Tenant shall pay to Landlord on the 1st day of each month during
such Comparison Year an amount equal to 1/12 of the Expense Estimate (“Tenant’s
Monthly Operating Payment”).  If Landlord furnishes an Expense Estimate for a
Comparison Year subsequent to the commencement thereof, then (i) until the 1st
day of the month following the month in which the Expense Estimate is furnished
to Tenant, Tenant shall pay to Landlord on the 1st day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Section 7.4
during the last month of the preceding Comparison Year, (ii) promptly after the
Expense Estimate is furnished to Tenant or together therewith, Landlord shall
give notice to Tenant stating whether the installments of Tenant’s Operating
Payment previously made for such Comparison Year were greater or less than the
installments of Tenant’s Operating Payment to be made for such Comparison Year
in accordance with the Expense Estimate, and (A) if there shall be a deficiency,
Tenant shall pay the amount thereof within 30 days after demand therefor, or
(B) if there shall have been an overpayment, Landlord shall credit the amount
thereof against subsequent payments of Rent due hereunder, and (iii) on the 1st
day of the month following the month in which the Expense Estimate is furnished
to Tenant, and on the 1st day of each month thereafter throughout the remainder
of such Comparison Year, Tenant shall pay to Landlord an amount equal to 1/12 of
the Expense Estimate.(b)                         Landlord shall endeavor to
furnish to Tenant a final Statement for the immediately preceding Comparison
Year on or before July 1st of each Comparison Year.  If the Statement shows that
the sums paid by Tenant under this Section 7.4 exceeded the actual amount of
Tenant’s Operating Payment for such Comparison Year, Landlord shall credit the
amount of such excess against subsequent payments of Rent due hereunder.  If the
Statement shows that the sums so paid by Tenant were less than Tenant’s
Operating Payment for such Comparison Year, Tenant shall pay the amount of such
deficiency within 10 Business Days after delivery of the Statement to Tenant.

 

26

--------------------------------------------------------------------------------


 

Section 7.5                                    Non-Waiver; Disputes

 

(a)                                 Landlord’s failure to render any Statement
on a timely basis with respect to any Comparison Year shall not prejudice
Landlord’s right to thereafter render a Statement with respect to such
Comparison Year or any subsequent Comparison Year, nor shall the rendering of a
Statement prejudice Landlord’s right to thereafter render a corrected Statement
for that Comparison Year, provided, however, in no event shall Tenant have any
liability hereunder with respect to any Statement or corrected Statement not
delivered to Tenant within two (2) years following the Comparison Year in
question, or earlier termination of the Lease (except for Taxes for a Comparison
Year that are then being contested by Landlord in accordance with Section 7.2
(b), in which event the foregoing two (2) year period shall commence on the
Expiration Date, or early termination date, as the case may be, and shall end on
the date that a final determination is rendered by the Department of Taxation
and Finance of the City of New York for the Comparison Year contested.

 

(b)                                 Each Statement sent to Tenant shall be
conclusively binding upon Tenant unless Tenant (i) pays to Landlord when due the
amount set forth in such Statement, without prejudice to Tenant’s right to
dispute such Statement, and (ii) within 120 days after such Statement is sent
requests to review backup information in respect of such Statement, provided,
however, that Tenant’s right to review and/or dispute the Statement for the Base
Expense Year shall be exercised, if at all, concurrently with Tenant’s first
review of the Statement for the first Comparison Year.  Upon Tenant’s request,
Landlord shall provide Tenant or its representative any information as shall
reasonably be necessary to enable Tenant to assess the accuracy of the Operating
Expenses applicable to such Statement and, if applicable, the Operating Expenses
for the Base Expense Year. Each Statement shall be conclusively binding upon
Tenant unless Tenant (or its representative) shall, within 90 days after such
information is provided to Tenant, send a written notice to Landlord objecting
to such Statement and specifying the reasons for Tenant’s claim that such
Statement is incorrect. Tenant agrees that Tenant will not employ, in connection
with any review or dispute under this Lease, any person or entity who is to be
compensated in whole or in part, on a contingency fee basis. If the parties are
unable to resolve any dispute as to the correctness of such Statement within 30
days following such notice of objection, either party may refer the issues
raised to a nationally recognized independent public accounting firm mutually
acceptable to Landlord and Tenant, and the decision of such accountants shall be
conclusively binding upon Landlord and Tenant.  In connection therewith, Tenant
and such accountants shall execute and deliver to Landlord a confidentiality
agreement, in form and substance reasonably satisfactory to Landlord, whereby
such parties agree not to disclose to any third party any of the information
obtained in connection with such review.  Tenant shall pay the fees and expenses
relating to such procedure, unless such accountants determine that Landlord
overstated Operating Expenses by more than 5% for such Comparison Year, in which
case Landlord shall pay such fees and expenses.  Except as provided in this
Section, Tenant shall have no right whatsoever to dispute by judicial proceeding
or otherwise the accuracy of any Statement. If the parties hereto are unable to
mutually agree to a nationally recognized accounting firm, then either party, on
behalf of both, may request appointment of such accountants by the American
Arbitration Association.

 

Section 7.6                                    Proration.  If the Commencement
Date is not January 1, the Additional Rent for the applicable Comparison Year
shall be apportioned on the basis of the number of days in the year from the
Commencement Date to the following December 31.  If the Expiration Date occurs
on a date other than December 31, any Additional Rent under this Article 7 for
the Comparison Year in which such Expiration Date occurs shall be apportioned on
the basis of the number of days in the year from January 1 to the Expiration
Date.  Upon the expiration or earlier

 

27

--------------------------------------------------------------------------------

 

termination of this Lease, any Additional Rent under this Article 7 shall be
adjusted or paid within 30 days after submission of the Statement for the last
Comparison Year.

 

Section 7.7                                    No Reduction in Rent.  In no
event shall any decrease in Taxes or Operating Expenses in any Comparison Year
below the Base Taxes or Base Operating Expenses, respectfully, result in a
reduction in the Fixed Rent or any other component of Additional Rent payable
hereunder.

 

ARTICLE 8
REQUIREMENTS OF LAW

 

Section 8.1                                    Compliance with Requirements.

 

(a)                                 Tenant’s Compliance.  Tenant, at its cost
and expense, shall comply with all Requirements applicable to the Premises
and/or Tenant’s use or occupancy thereof, including, without limitation, the
installation of a life safety system in the Premises from the point of
connection into the base Building life safety system, in accordance with all
applicable Requirements governing the installation, maintenance and operation of
such system (subject to the terms of Article 5 above) provided, however, that
Tenant shall not be obligated to comply with any Requirements requiring any
structural alterations to the Building or alterations to Building Systems beyond
the point of connection to the Premises, unless the application of such
Requirements arises from (i) the specific manner and nature of Tenant’s use or
occupancy of the Premises, as distinct from general office use, (ii) Alterations
made by Tenant, (iii) a breach by Tenant of any of the provisions of this Lease,
or (iv) the negligence or willful misconduct of Tenant.  Subject to the
provisions of Article 12, any repairs or alterations required to be made by
Tenant for compliance with applicable Requirements to the extent required  by
this Section 8.1(a) shall be made at Tenant’s expense (1) by Tenant in
compliance with Article 5 if such repairs or alterations are nonstructural and
do not affect any Building System outside of the Premises and to the extent such
repairs or alterations do not affect areas outside the Premises, or (2) by
Landlord if such repairs or alterations are structural or affect any Building
System or to the extent such repairs or alterations affect areas outside the
Premises, provided, however, the foregoing provisions of this
Section 8.1(a) shall not be construed to require Tenant to perform structural
Alterations, unless the same are required due to clauses (i), (ii), or (iii) of
the immediately preceding sentence.  If Tenant obtains written notice or
otherwise has actual knowledge of any failure to comply with any Requirements
applicable to the Premises (where Tenant has a duty to comply with such
Requirements), Tenant shall give Landlord prompt notice thereof. Tenant hereby
agrees to indemnify Landlord for any actual costs, loss, injury, expense or fees
(including reasonable attorneys’ fees) incurred by reason of such non-compliance
that is the responsibility of Tenant as provided in this Section 8.1(a).  If
Tenant’s occupancy of the Premises, based on Tenant’s pro-rata share of any
partial floor of a Building that it occupies violates the density requirements
set forth in the existing TCO or Certificate of Occupancy for such Building for
any full floor or the portion of such floor that it occupies, then Tenant shall
either (i) modify the Building’s TCO or  Certificate of Occupancy, as the case
may be, to permit such occupancy, or (ii) take all action necessary to put the
Premises in compliance with such density requirements (i.e., if the TCO or
Certificate of Occupancy permits 100 persons on a floor and Tenant occupies
one-half of such floor, then Tenant shall not be permitted to have more than 50
people occupy such floor).

 

(b)                                 Hazardous Materials.  Tenant shall not cause
(or permit): (i) any Hazardous Materials to be brought into the Building,
(ii) the storage or use of Hazardous Materials in or about the Building or the
Premises (subject to the second sentence of this

 

28

--------------------------------------------------------------------------------


 

Section 8.1[b]), in the case of clause (i) and (ii), and then in any manner
other than in full compliance with any Requirements), or (iii) the escape,
disposal or release of any Hazardous Materials  brought into the premises by or
through any Tenant Party within or in the vicinity of the Building (provided
none of the foregoing shall apply to Hazardous Materials in the Building as of
the Commencement Date).  Nothing herein shall be deemed to prevent Tenant’s use
and storage of any Hazardous Materials customarily used in the ordinary course
of Permitted Use or in connection with Alterations, provided such use is
customary and in accordance with all Requirements and consistent with Building
Standard.  Tenant shall be responsible, at its expense, for all matters directly
or indirectly based on, or arising or resulting from the presence of Hazardous
Materials in the Building which is caused or permitted by a Tenant Party. 
Tenant shall provide to Landlord copies of all communications received by Tenant
with respect to any Requirements relating to Hazardous Materials, and/or any
claims made in connection therewith.  Landlord or its agents may perform
non-invasive environmental inspections of the Premises at all reasonable times
upon not less than twenty-four (24) hours’ notice to Tenant (except in the case
of an emergency, in which case the inspection may be performed at any time and
without advance notice to Tenant); provided, that any such access by Landlord
and/or its agents shall be subject to all the terms and conditions of this
Lease, including using commercially reasonable efforts to minimize any
interference with the conduct of Tenant’s business in the Premises.

 

(c)                                  Landlord’s Compliance.  Landlord, at its
cost and expense, shall comply with (or cause to be complied with) all
Requirements applicable to the Common Areas and the Building which are not the
obligation of Tenant in accordance with the terms hereof and/or the need for
such compliance was not caused by Tenant, to the extent that non-compliance
(i) would impair Tenant’s use and occupancy of the Premises for the Permitted
Use (as opposed to Tenant’s particular manner of use of the Premises) and
Tenant’s Roof Deck Area for the RDA Permitted Uses, or (ii) would threaten the
health and safety of Tenant and Tenant Parties, (iii) would delay Tenant’s
ability to start or finish any Alterations, (iv) would result in the imposition
upon Tenant or any Tenant Party of civil or criminal penalties or (v) would
violate any insurance policy maintained by Tenant or render the same null and
void.   Landlord represents that (A) the Premises on the Substantial Completion
Date will be in compliance in all material respects with applicable laws and
requirements of public authorities (including, without limitation, the ADA in
respect of access thereto) having jurisdiction over the Building and
(B) Tenant’s Roof Deck Area on the Substantial Completion Date for Tenant’s Roof
Work and the Secondary Base Building Roof Work will be in compliance in all
material respects with applicable laws and requirements of public authorities
(including, without limitation, the ADA) having jurisdiction over the Building. 
For the avoidance of doubt, (i) Landlord shall have no obligation to obtain a
public assembly permit in respect of Tenant’s Roof Deck Area and/or in
connection with the Roof Work, and (ii) whether or not a public assembly permit
is obtained shall not affect the Commencement Date or Rent Commencement Date.

 

(d)                                 Landlord’s Insurance.  Tenant shall not
cause or knowingly permit any action or condition that would (i) invalidate or
conflict with Landlord’s insurance policies provided the same shall be
commercially reasonable, (ii) violate applicable rules, regulations and
guidelines of the Fire Department, Fire Insurance Rating Organization or any
other authority having jurisdiction over the Building, (iii) cause an increase
in the premiums of fire insurance for the Building over that payable with
respect to Comparable Buildings (unless Tenant pays such increase), or
(iv) result in Landlord’s insurance companies’ refusing to insure the Building
or any property therein in amounts and against risks as reasonably determined by
Landlord. Landlord hereby represents that, to the best of Landlord’s actual
knowledge as of the date hereof, Tenant’s use of the Premises for the Permitted
Use and the Tenant’s Roof Deck Area for the

 

29

--------------------------------------------------------------------------------


 

RDA Permitted Use (i) does not violate any condition of Landlord’s insurance
policies referred to in this Article 8, and (ii) will not cause an increase in
the rate of fire insurance applicable to the Building to an amount higher than
it otherwise would be. If fire insurance premiums for the Building increase as a
result of Tenant’s failure to comply with the provisions of this Section 8.1,
Landlord shall provide reasonable proof thereof and Tenant shall promptly cure
such failure and reimburse Landlord for the actual cost of the increased fire
insurance premiums paid by Landlord as a result of such failure by Tenant. For
purposes of clarity, Tenant acknowledges that Tenant’s failure to so promptly
cure shall be a default hereunder.

 

(e)                                  Certain Violations  If the existence of any
violations of Requirements noted of record against the Real Property (other than
any such violations created by any Tenant Party or which will be cured by Tenant
by the performance of the Initial Installations) shall actually delay (or
prevent) Tenant from obtaining any governmental permits, consents, approvals or
other documentation required by Tenant for (A) the performance of any Initial
Installation or Alteration affecting a full floor or more, or (B) the lawful
occupancy of any portion of the Premises upon completion of any Initial
Installations or Alterations affecting a full floor or more, therein (it being
understood that the imposition of conditions by a Governmental Authority
requiring the cure of any such violation as a condition precedent to obtaining
any such governmental permits, consents, approvals or other documentation which
shall so actually delay Tenant from obtaining any required governmental permits,
consents, approvals or other documentations shall be deemed such a prevention or
delay), then, upon the giving of notice by Tenant to Landlord of such prevention
or delay and of the applicable violations, (x) Landlord shall promptly commence
and thereafter diligently prosecute to completion the cure and removal of record
of such violations, (y) Tenant shall be entitled to an abatement of rent equal
to the Fixed Rent and Additional Rent allocable to the affected portion of the
Premises for the period commencing on the date Tenant gives to Landlord notice
of such  prevention or delay and ending on the earlier of the (i) date Tenant is
no longer prevented from obtaining such governmental permit, consent or approval
(ii) the date Tenant obtains such governmental permit, consent or approval or a
waiver of such requirement continuing thereafter for the duration of such
prevention or delay, and (iii) the date Tenant commences or continues the
performance of such affected work or occupies the Premises for the conduct of
business.

 

Section 8.2                                    Tenant Fire and Life Safety;
Sprinkler.  If the Fire Insurance Rating Organization or any Governmental
Authority or any of Landlord’s insurers requires any modifications and/or
alterations be made or any additional equipment be supplied in connection with
the sprinkler system or fire alarm and life-safety system serving the Premises
or Building by reason of Tenant’s manner of use or occupancy of the Premises (as
opposed to mere Office Use), or any Alterations performed by Tenant, or Tenant’s
Property, or other contents of the Premises (which are not customary office
contents), Landlord (to the extent outside of the Premises) or Tenant (to the
extent within the Premises) shall make such modifications and/or Alterations,
and supply such additional equipment, in either case at Tenant’s cost and
expense.

 

Section 8.3                                    Landlord Fire and Life Safety;
Sprinkler.  Landlord shall maintain, repair and replace, if necessary, at
Landlord’s sole cost and expense, the Building Systems situated outside of the
Premises, including, but not limited to, the main sprinkler valves and risers,
base building fire alarm systems and devices. In addition, Landlord shall also
provide sufficient points of connection to the base Building fire alarm system
for Tenant’s fire alarm input and output devices as well as for Tenant
sub-systems (e.g., pre-action sprinkler system), in compliance with all
applicable New York City code Requirements.  Any modification to the base
Building infrastructure shall be at Landlord’s sole cost and expense, unless
such modification is necessitated by reason of Tenant’s Alteration(s), gross
negligence or willful misconduct.  In

 

30

--------------------------------------------------------------------------------


 

connection with Tenant’s performance of any Alterations, Tenant shall not be
required, but shall be permitted, to perform daily drain-downs of the sprinkler
system, at Tenant’s cost and expense in accordance with all applicable
Requirements.

 

ARTICLE 9
SUBORDINATION

 

Section 9.1                                    Subordination and Attornment.

 

(a)                                 This Lease is subject and subordinate to all
Mortgages and Superior Leases (now and/or hereafter), and, at the request of any
Mortgagee or Lessor, Tenant shall attorn to such Mortgagee or Lessor, its
successors in interest or any purchaser in a foreclosure sale. Notwithstanding
the foregoing, provided that this Lease shall then be in full force and effect
and no Event of Default shall then exist, then as a condition to Tenant’s
obligation to subordinate this Lease to any future Mortgage or Superior Lease,
Landlord shall secure from any future Mortgagee or Superior Lessor, as
applicable, at no cost or expense of Landlord, a subordination, non-disturbance
and attornment agreement (“SNDA”) in a reasonable and customary form (and Tenant
agrees that the form of SNDA attached hereto as Exhibit N or a form
substantially comparable thereto (the “Approved SNDA Form”) is reasonable and
customary) provided that Tenant shall execute and deliver any such SNDA in such
Approved SNDA Form within ten (10) days following Landlord’s request therefor,
time being of the essence, failing which this Lease shall be deemed to be
subordinate pursuant to the terms of this Article 9.

 

(b)                                 Subject to Section 9.1(a) above, if a Lessor
or Mortgagee or any other person or entity shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
the delivery of a new lease or deed, then at the request of the successor
landlord and upon such successor landlord’s written agreement to accept Tenant’s
attornment and to recognize Tenant’s interest under this Lease, Tenant shall be
deemed to have attorned to and recognized such successor landlord as Landlord
under this Lease.  The provisions of this Section 9.1 are self-operative and
require no further instruments to give effect hereto; provided, however, that
Tenant shall promptly execute and deliver any instrument that such successor
landlord may reasonably request (i) evidencing such attornment, (ii) setting
forth the terms and conditions of Tenant’s tenancy, and (iii) containing such
other terms and conditions as may be reasonably required by such Mortgagee or
Lessor, provided such terms and conditions do not increase the Rent, increase
Tenant’s other obligations or adversely affect Tenant’s rights under this Lease,
in each case beyond a de minimis extent and are in accordance with the Approved
SNDA Form.

 

(c)                                  Upon such attornment this Lease shall
continue in full force and effect as a direct lease between such successor
landlord and Tenant upon all of the terms, conditions and covenants set forth in
this Lease subject to the terms of the SNDA entered into by Tenant and such
successor landlord (substantially as set forth in the Approved SNDA Form with
reasonable modifications to reflect completion of Landlord’s Work and other
applicable changes (whether or not executed)).

 

(d)                                 Tenant shall from time to time within ten
(10) Business Days of request from Landlord execute and deliver any documents or
instruments that may be reasonably required by any Mortgagee or Lessor to
confirm any subordination.

 

31

--------------------------------------------------------------------------------


 

Section 9.2                                    Mortgage or Superior Lease
Defaults.  Any Mortgagee may elect that this Lease shall have priority over the
Mortgage and, upon notification to Tenant by such Mortgagee, this Lease shall be
deemed to have priority over such Mortgage, regardless of the date of this
Lease.  In connection with any financing of the Real Property, Tenant shall
consent to any reasonable modifications of this Lease requested by any lending
institution, provided such modifications do not increase the Rent or increase
the other obligations, or materially decrease Landlord’s obligations, or
adversely affect the rights, of Tenant under this Lease.

 

Section 9.3                                    Tenant’s Termination Right. As
long as any Superior Lease or Mortgage exists, Tenant shall not seek to
terminate this Lease by reason of any act or omission of Landlord until
(a) Tenant shall have given notice of such act or omission to all Lessors and/or
Mortgagees of which it has been provided actual notice, and (b) a reasonable
period of time (not to exceed 120 days) shall have elapsed following the giving
of notice of such default and the expiration of any applicable notice or grace
periods (unless such act or omission is not capable of being remedied within a
reasonable period of time), during which period such Lessors and/or Mortgagees
shall have the right, but not the obligation, to remedy such act or omission and
thereafter diligently proceed to so remedy such act or omission. If any Lessor
or Mortgagee elects to remedy such act or omission of Landlord, Tenant shall not
seek to terminate this Lease so long as such Lessor or Mortgagee is proceeding
with reasonable diligence to effect such remedy (not to exceed 120 days). This
Section 9.3 does not apply to Tenant’s ability to terminate this Lease in
accordance with Sections 11.5, 11.6, and 12.1(d) or in connection with a
termination permitted by Section 10.1(b).

 

Section 9.4                                    Provisions.  The provisions of
this Article 9 shall (a) inure to the benefit of Landlord, any future owner of
the Building or the Real Property, Lessor or Mortgagee and any sublessor.

 

Section 9.5                                    Future Condominium Declaration. 
This Lease and Tenant’s rights hereunder are and will be subject and subordinate
to any condominium declaration, by-laws and other instruments (collectively,
the  “Declaration”) which may be recorded in order to subject the Building to a
condominium form of ownership pursuant to Article 9-B of the New York Real
Property Law or any successor Requirement, provided that the Declaration does
not by its terms increase the Rent, materially increase Tenant’s non-Rent
obligations or materially and adversely affect Tenant’s rights under this
Lease.  At Landlord’s request, and subject to the foregoing proviso, Tenant will
execute and deliver to Landlord an amendment of this Lease confirming such
subordination and modifying this Lease to conform to such condominium regime and
the condominium board delivers a subordination, non-disturbance and attornment
agreement form reasonably satisfactory to Tenant

 

Section 9.6                                    Current Mortgagee SNDA.  This
Lease shall be binding on the parties upon full execution and delivery hereof
but shall not be effective until delivery of an SNDA which meets the standard
sets forth in Section 9.1(a) in the Approved SNDA Form from Landlord’s current
Mortgagee.  If Landlord shall fail to deliver to Tenant such an SNDA from its
current Mortgagee within 60 days following the date on which this lease is
fully-executed and delivered by Tenant and Landlord, Tenant shall have the right
for 10 days after the expiration of such 60-day period to either waive the
requirement of delivery of an SNDA or cancel this Lease by giving Landlord
notice of such cancellation election (time being of the essence), whereupon this
Lease shall become null and void as of the date which is 10 days after the
giving of such notice of cancellation unless Landlord delivers such SNDA within
10 days after Tenant gave such cancellation notice, in which case Tenant’s
cancellation notice shall be void and this Lease shall continue in full force
and effect. The failure by Tenant to expressly and timely cancel this Lease

 

32

--------------------------------------------------------------------------------


 

as aforesaid within such 10-day period shall constitute a waiver by Tenant of
any right to cancel this Lease on account of the non-delivery of such an SNDA
and this Lease shall thereafter be fully enforceable and not subject to
cancellation.

 

ARTICLE 10
SERVICES

 

Section 10.1                             Electricity.

 

(a)                                 Landlord shall redistribute or furnish
electricity to or for the use of Tenant in the 9th and 10th Floor Premises (but
not Tenant’s Roof Deck Area, subject to Landlord’s Premises Work) for the
operation of Tenant’s electrical systems and equipment in the Premises, at a
level sufficient to accommodate a load of six (6) watts per usable foot on a
connected load basis (excluding usage for base Building Systems including
heating, ventilation and air conditioning) (the “Electrical Capacity”). Any
electrical distribution work a part of Landlord’s Premises Work shall be
Premises Build-Out Work, except work to bring the Electric Capacity to the floor
of the 9th and 10th Floor Premises or that is required in connection with Base
Building Work, and any electrical distribution work a part of Landlord’s
Expansion Premises Work shall be Expansion Build-Out Work, except work to bring
the Electric Capacity to the floor of the Expansion Premises. Landlord shall
redistribute or furnish the electricity provided for herein to the electrical
closets servicing each floor of the Premises, and subject to all applicable
provisions of this Lease, Tenant shall have the right, at Tenant’s expense, to
redistribute such electricity within the Premises in Tenant’s discretion, except
to the extent that such redistribution would cause damage to or overloading of
the Electrical Equipment (as hereinafter defined) and wiring of the Building as
reasonably determined by Landlord, subject to the following sentence. In the
event Tenant surrenders a portion of the Premises to Landlord, whether by
recapture or otherwise, Tenant shall surrender such portion with a reasonable
and proportionate amount of Electrical Capacity allocable thereto. Any such
redistribution shall be deemed a Specialty Installation.

 

(b)                                 Submetering.  Landlord shall, at its sole
cost and expense, prior to the Commencement Date, provide at least one
(1) submeter on each floor of the Premises, to measure Tenant’s electrical
consumption therein, which submeters Tenant shall, at its cost and expense,
maintain throughout the Term, as the same may be extended.  Tenant shall
effective the Commencement Date, pay to Landlord, from time to time, but no more
frequently than monthly, for its consumption of electricity at the Premises, a
sum equal the product obtained by multiplying 103% of (i) the Cost Per Kilowatt
Hour, and (ii) the actual number of kilowatt hours of electric current consumed
by Tenant in such billing period.  If any tax is imposed upon Landlord’s
receipts from the sale or resale of electricity to Tenant, Tenant shall pay such
tax if and to the extent permitted by law as if Tenant were the ultimate
consumer of such electricity.  Bills for such amounts shall be rendered to
Tenant in writing at such times as Landlord may elect, but not more frequently
than monthly and at least thirty (30) days prior to the due date thereof.
Landlord shall not terminate electricity service to the Premises until
replacement metering is in place and operational.  Tenant shall not be obligated
or liable to double pay any particular sales taxes in respect of charges for
electricity (and Tenant shall not double pay any costs related to a demand
charge due to the fact that more than one such meter measures electricity to the
Premises).  Landlord agrees to maintain a valid resale certificate at any time
during the Term that Landlord is reselling (on a submetered basis) electricity
to Tenant for use in the Premises.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Tenant shall furnish, install and replace,
as required and at its own cost and expense, all lighting fixtures, tubes,
lamps, bulbs, ballasts and outlets required in the Premises.  All such fixtures,
tubes, lamps, bulbs, ballasts and outlets so installed shall become Landlord’s
property upon the expiration or sooner termination of this Lease.

 

(d)                                 Tenant shall at all times comply with the
rules and regulations of the utility company supplying electricity to the
Building or which Tenant has notice.  Tenant shall not use any electrical
equipment which, in Landlord’s reasonable judgment, would exceed the Electrical
Capacity for the Premises.  In the event that Tenant’s electrical use actually
exceeds the Electric Capacity (the “Excess Usage”), Landlord shall so notify
Tenant of same, and Tenant shall immediately cease the Excess Usage, subject to
the provisions of this clause (e).  Within 15 days after receipt of such notice,
Tenant may reasonably request additional electrical capacity (by delivery of a
so-called “Load Letter” to Landlord from a reputable electrical consultant,
specifying the amount requested and that same is required for the normal conduct
of Tenant’s business and operation of equipment in the Premises) be made
available to Tenant. If after delivery of a satisfactory Load Letter to
Landlord, Landlord, reasonably determines that Tenant’s Excess Usage
requirements (not to exceed 2 additional watts per usable square foot)
necessitate installation of any additional and reasonable quantities of risers,
feeders or other electrical distribution equipment (collectively, “Electrical
Equipment”), Landlord shall, at Tenant’s cost and expense, install such
additional Electrical Equipment, provided that Landlord (subject to the next
sentence), in its reasonable judgment, determines that (i) such installation is
practicable any necessary shaft space is available (as determined by Landlord in
its reasonable judgment taking into account, without limitation, the then tenant
occupancy throughout the Building), (ii) such additional Electrical Equipment is
permissible under applicable Requirements, and (iii) the installation of such
Electrical Equipment will not cause permanent damage to the Building or the
Premises, cause or create a hazardous condition, entail excessive or
unreasonable alterations, interfere with or limit electrical usage by other
tenants or occupants of the Buildings or exceed the limits of the switchgear or
other facilities serving the Buildings, or require power in excess of that
available from the utility serving the Buildings. Notwithstanding anything to
the contrary in the previous sentence, Landlord confirms to Tenant that the
Building is capable, at a commercially reasonable cost, of providing power to
the Premises at least substantially consistent with the power required for the
Permitted Use conducted in Comparable Buildings; and so long as Tenant’s power
requirements do not exceed such standard, the conditions described in clauses
“i,” “ii,” and “iii” of the previous sentence shall be deemed satisfied.
Landlord shall make available additional power for Tenant’s use.  Landlord shall
reasonably determine the conduit path for Tenant to access such additional
power, and Tenant shall pay Landlord, as Additional Rent, all costs shall be
determined in accordance with the formula set forth in Section 10.1(b) above for
such additional power.

 

(e)                                  Tenant shall provide Landlord with
reasonable access, upon reasonable prior notice (except in the case of an
emergency in which case no notice shall be required) to any elevator machine
rooms located within the Premises. Landlord shall use all reasonable efforts not
to unreasonably interfere with the conduct of Tenant’s ordinary business at the
Premises with respect to such access, subject to Tenant’s right of abatement
under Section 10.11 if a Substantial Portion of the Premises becomes
Untenantable (but only to the extent Tenant is entitled to such abatement in
accordance with the terms and conditions of Section 10.11).  Landlord shall
provide Tenant with a reasonable amount of shaft space (as reasonably determined
by Landlord) from the telecommunications “point of entry room” of the Building
to the Premises, which shaft space shall be free of Hazardous Materials, at no
additional charge to Tenant.

 

34

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
in this Lease, at no additional charge to Tenant, Landlord shall provide to
Tenant reasonably sufficient unobstructed, Hazardous Materials free, shaft space
from the Telecom “Point of Entry” room in the Building to the Premises and
Tenant’s Roof Deck Area (the “Dedicated Shaft”) to run reasonable and customary
communications wiring for Tenant’s use, subject to the terms and conditions of
this Lease

 

(g)                                  For the avoidance of doubt, Landlord shall
not be required to run connections for electricity and/or water to Tenant’s Roof
Deck Area, except to the extent such work is provided for as part of Landlord’s
Work.

 

Section 10.2                             Elevators.  Landlord shall provide
passenger elevator service to the Premises twenty-four (24) hours per day, seven
(7) days per week; provided, however, Landlord may reasonably limit passenger
elevator service during times other than Business Hours provided, however, there
shall be at least one (1) passenger elevator available on call to serve the
Premises at all times, subject to police emergency and/or Unavoidable Delay. 
Landlord shall provide at least one freight elevator serving the Premises upon
Tenant’s prior request, on a non-exclusive “first come, first serve” basis with
other tenants of the Building, on all Business Days from 8:00 a.m. to 6:00
p.m. Monday through Friday.

 

Section 10.3                             Heating, Ventilation and Air
Conditioning.  Landlord shall provide, in accordance with the HVAC
specifications to the HVAC Design Space Conditions set forth on Schedule “C”
annexed hereto, heating, ventilation and air-conditioning (“HVAC”) to the
Premises during the hours of 8:00 a.m. to 8:00 p.m. Monday through Friday, and
upon written request by 2 p.m. of the preceding Business Day, if needed by
Tenant, during the hours of 9:00 a.m. to 1:00 p.m. on Saturdays (“HVAC Business
Hours”) (except in all such cases for Observed Holidays (as hereinafter defined)
during the applicable seasons at times of the year as reasonably determined by
Landlord.  Landlord shall have access, at reasonable times and upon reasonable
prior notice (except in the case of an emergency, in which case notice shall not
be required) to all air-cooling, fan, ventilating and machine rooms and
electrical closets and all other mechanical installations of Landlord in or in
proximity to the Premises (collectively, “Mechanical Installations”), and Tenant
shall not construct partitions or other obstructions (which partitions or
obstructions are not subject to Landlord’s prior approval in accordance with the
provision of Article 5), which may interfere other than to a de minimis extent
with Landlord’s access thereto or the moving of Landlord’s equipment to and from
the Mechanical Installations.  No Tenant Party shall at any time enter the
Mechanical Installations or tamper with, adjust, or otherwise affect such
Mechanical Installations.  Landlord shall not be responsible if the HVAC System
fails to provide cooled or heated air, as the case may be, to the Premises in
accordance with the Design Standards by reason of (i) any equipment installed
by, for or on behalf of Tenant, which has an electrical load in excess of the
average electrical load and human occupancy factors for the HVAC System as
designed, or (ii) any improper rearrangement of partitioning or other
Alterations made or performed by, for or on behalf of Tenant, or (iii) Tenant
failing to keep all of the operable windows in the Premises closed, and lower
the blinds when necessary because of the sun’s position, whenever the HVAC
System is in operation or as and when required by any Requirement.  Tenant shall
reasonably cooperate with Landlord and shall abide by the rules and regulations
which Landlord may reasonably prescribe for the proper functioning and
protection of the HVAC System.  Tenant shall have, within the HVAC
specifications to the HVAC Design Space Conditions set forth on Schedule “C”
annexed hereto during HVAC Business Hours, reasonable control over the
temperature (within the design specifications of the system) within the Premises
through the means of a thermostat

 

35

--------------------------------------------------------------------------------


 

located within the Premises or other applicable means and to the extent areas
are affected by changing the thermostat.

 

Section 10.4                             Overtime HVAC.  If Tenant desires any
HVAC services during times other than HVAC Hours (“Overtime HVAC Hours”), then
Tenant shall deliver notice (which notice may be via email to Frank Janos at
frank.janos@cbre.com (which email address Landlord may change from time to time
upon notice to Tenant) to the Building office (i) at least six (6) hours prior
to the time that Tenant desires such service to be provided if such service is
desired on Monday through Friday, and (ii) at least prior to 2 p.m. of the
previous business day in advance of the time that Tenant desires such service to
be provided if such service is desired on weekends and/or Observed Holidays
(provided, however, that Landlord shall use reasonable efforts to arrange such
service on such shorter notice as Tenant shall provide) and Tenant shall pay the
then established Building rate for such service except if such service is
provided on proper advance request for periods between 9:00 a.m. to 1:00 p.m. on
Saturdays (except for Observed Holidays). The current rate for HVAC during
Overtime HVAC Hours at the Buildings is $200.00 per hour.  Tenant shall pay for
a minimum of 4 hours of use if not contiguous to Business Hours.  HVAC charges
during Overtime HVAC Hours shall only be subject to increases based on CPI
increase (but not less than Landlord’s actual out-of-pocket cost).

 

Section 10.5                             Overtime Freight Elevators.  There
shall be no charge to Tenant for the furnishing of any freight elevator service
to the Premises other than during Overtime Periods.  If Tenant desires any such
services during Overtime Periods, Tenant shall deliver notice to the Dumbo
Heights Campus office requesting such services (i) at least six (6) hours prior
to the time that Tenant desires such service to be provided if such service is
desired on Monday through Friday, and (ii) at least one business day in advance
of the time that Tenant desires such service to be provided if such service is
desired on weekends and/or Observed Holidays; provided, however, that  Landlord
shall use reasonable efforts to arrange such service on such shorter notice as
Tenant shall provide.  All use of the freight elevator during Overtime Periods
shall be exclusive to Tenant for the reserved period. If Landlord furnishes
freight elevator service during Overtime Periods, Tenant shall pay to Landlord
the actual cost thereof to Landlord at the then established rates for such
services in the Building.  The current rate for freight elevator service is
$150.00 per hour. Tenant shall pay for a minimum of 4 hours of use if not
contiguous to Business Hours.  Costs during Overtime Periods for such freight
services shall only be subject to increases CPI increase (but not less than
Landlord’s actual out-of-pocket cost).  Tenant shall, at no additional charge,
be entitled to use the Building’s freight elevator during Overtime Periods
comprising thirty (30) hours in the aggregate in connection with Tenant’s
initial move into the Premises.

 

Section 10.6                             Cleaning.  Landlord shall, at its cost
and expense, cause the Common Areas to be cleaned five (5) days per week,
substantially in accordance with the standards set forth in Exhibit D annexed
hereto and made a part hereof, using materials and methods which are consistent
with “environmentally friendly” criteria.  Tenant shall, at its cost and
expense, be responsible to supply cleaning services to the Premises and Tenant’s
Roof Deck Area on all business days, including, without limitation, such
portions of the Premises used for (i) the storage, preparation, service or
consumption of food or beverages, (ii) for an exhibition area, (iii) mailroom,
storage, or a shipping room, or substantially similar purposes, (iv) bathrooms,
showers or exercise facilities. Tenant’s cleaning contractor shall be subject to
Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

Section 10.7                             Water.  Landlord shall provide
reasonable office use quantities of hot and cold water service to (i) the
existing wet columns located in the Premises (but Tenant shall be

 

36

--------------------------------------------------------------------------------


 

responsible to distribute such water throughout the Premises), and (ii) the core
bathrooms on each floor of the Premises, each subject to Landlord’s Premises
Work and Landlord’s Expansion Premises Work.   In the event Tenant desires that
hot water be provided, Tenant shall, at Tenant’s cost and expense, install a hot
water heater to provide such hot water, and a meter(s) to measure Tenant’s
consumption of electricity and water in connection with such service to the
Premises, subject to Landlord’s Premises Work and Landlord’s Expansion Premises
Work.  If Tenant requires water in connection with any purpose that is not
typical office use, other than those set forth above, Tenant shall pay for the
cost of bringing such additional water to the Premises and Landlord shall, at
Tenant’s reasonable cost and expense, install a meter to measure the Tenant’s
consumption of such water.  Tenant shall be responsible for all reasonable costs
associated with the maintenance, repair and replacement, if any, of the hot
water heater and meter(s) as provided above.

 

Section 10.8                             Refuse Removal.  Landlord shall, in
conformity with its sustainability efforts at the Buildings, provide refuse
removal services at the Buildings for ordinary office refuse and rubbish,
incidental to Tenant’s Permitted Use. Tenant shall pay to Landlord Landlord’s
reasonable charge for the removal of (i) wet refuse, and (ii) to the extent that
the refuse generated by Tenant exceeds the refuse customarily generated by
general office tenants.  Tenant shall not dispose of any refuse in the Common
Areas, and if Tenant does so, Tenant shall be liable for Landlord’s reasonable
charge for such removal.

 

Section 10.9                             Condenser Water.  Tenant shall, at its
cost and expense, be permitted to install independent supplemental water-cooled
air conditioning units (“Tenant’s Supplemental Units”) in Tenant’s equipment
rooms, subject to the provisions of Article 5 including, without limitation, the
requirement to obtain Landlord’s prior approval thereto, which approval shall
not be unreasonably withheld. Landlord shall provide up to ten (10) tons of
condenser water for each full floor then comprising the Premises (except that in
respect of the 10th floor only, Landlord shall provide up to fifteen (15) tons
of condenser water) (“Condenser Capacity”) to a wet column in the Premises in
connection with Tenant’s Supplemental Units (24 hours per day, 7 days per week,
and 365 days per year).  Tenant can reasonably allocate such condenser water
among the floors of the Premises.  Tenant shall pay Landlord an annual charge
for such condenser water throughout the term of this Lease, which charge is
$450.00 per ton of the Condenser Capacity, payable in annual installments, and
shall be payable whether or not Tenant utilizes such amount of condenser water. 
In addition, Tenant shall connect Tenant’s Supplemental Units to Tenant’s
electric submeters and pay for electric consumption therefor in accordance with
Section 10.1 above.  Notwithstanding the foregoing to the contrary, Tenant shall
have the right to reduce or increase the number of tons of condenser water which
it desires by providing Landlord with written notice of such reduced or
increased amount no later than the date that is twenty (24) months immediately
following the date of this Lease; such increase shall be subject to
availability, in Landlord’s sole judgment.  After that deadline, Landlord shall
nevertheless reasonably endeavor to accommodate any such request by Tenant,
subject however to capacity constraints and reasonable reservations for the
remainder of the Building.  Notwithstanding anything to the contrary contained
herein, all condenser valved and capped outlets on each floor of the Premises
for Supplemental Units shall be installed by Tenant (subject to compliance with
all applicable terms of this Lease), at Tenant’s sole cost.  Tenant shall have
the right, at Tenant’s expense, to redistribute the aggregate amount of
condenser water provided to it hereunder within the Premises in Tenant’s
discretion, except to the extent that such redistribution would cause damage to
or overloading of the Building Systems as reasonably determined by Landlord.  In
the event Tenant requests condenser water in amounts which are in excess of the
amounts reserved above, Landlord shall use reasonable efforts to provide such
excess amount, up to an additional 10 tons, subject to availability as

 

37

--------------------------------------------------------------------------------

 

reasonably determined by Landlord, provided that Tenant shall pay all costs
related to providing such excess condenser water (including, without limitation,
all costs related to installing equipment required to deliver such water to the
Premises and Landlord’s then Building standard charge for such water).  If,
after the first anniversary of the Expansion Premises Commencement Date (or at
such earlier date, at Tenant’s sole option), Tenant fails to utilize any
quantity of condenser water for 180 days or more in a one year period, Landlord
shall have the right upon notice to Tenant to irrevocably reduce the number of
tons of condenser water to which Tenant is entitled by the number of such
unutilized tons, in which case Landlord shall only charge Tenant for such lower
number of tons of condenser water.

 

Section 10.10                      Telecommunications.  Landlord currently
expects to provide dark fiber connection within the Building through its current
single provider, Hudson Fiber (“Landlord’s Fiber Provider”).  Landlord’s Fiber
Provider shall manage all telecommunications connectivity for the Building.  If
Tenant shall desire a separate fiber line to serve the Premises, Tenant shall
contract directly with Landlord’s Fiber Provider (or use a reputable telecom
provider that Landlord approves in advance), at Tenant’s cost and expense, for
such service. Landlord hereby acknowledges and represents that any such
agreements shall conform to the telecommunication standards adopted by the
Landlord for the Building to accommodate high tech tenants, and that the same
shall be on Landlord’s standard form of such agreement. If Tenant requests that
Landlord grant access to the Building to a telecommunications service provider
designated by Tenant for purposes of providing telecommunications services to
Tenant, Landlord shall respond to such request within thirty (30) days. 
Landlord shall not unreasonably withhold, condition or delay its consent to
Tenant receiving telecommunications services from providers requested by Tenant
to have access to the Building’s facilities, subject to compliance with
Landlord’s reasonable requirements. All telecom provider work and access for
Tenant shall be at Tenant’s sole cost.   Commencing on the Commencement Date,
Tenant shall be permitted to use a reasonable amount of unobstructed, secure
Landlord designated shaft space from the Telecom “Point of Entry” room in the
Building to the Premises, without any additional charge, which shaft space shall
be free of Hazardous Materials.  Such reasonable amount shall not exceed
Tenant’s pro rata share of available shaft space within the Building.

 

Section 10.11                      Service Interruptions.

 

(a)                                 Subject to the provisions of
Section 10.11(b) below, Landlord reserves the right to suspend any service when
necessary, by reason of Unavoidable Delays, accidents or emergencies, or for
Restorative Work which, in Landlord’s commercially reasonable judgment, are
necessary or appropriate until such Unavoidable Delay, accident or emergency
shall cease or such Restorative Work is completed and Landlord shall not be
liable for any interruption, curtailment or failure to supply services. 
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
and occupancy of the Premises as a result of any such interruption, curtailment
or failure of or defect in such service, or change in the supply, character
and/or quantity of electrical service, and to restore any such services, remedy
such situation and minimize any interference with Tenant’s business.  Subject to
the provisions of Section 10.11(b) below, the exercise of any such right or the
occurrence of any such failure by Landlord shall not constitute an actual or
constructive eviction, in whole or in part, entitle Tenant to any compensation,
abatement or diminution of Rent, relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or any Indemnitees by
reason of inconvenience to Tenant, or interruption of Tenant’s business, or
otherwise. Landlord shall provide Tenant with thirty (30) days advance written
notice of any scheduled electric shutdowns, or if unscheduled, such advance
notice as is practicable under the circumstances

 

38

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly set forth herein,
Landlord shall not be liable in any way to Tenant for any failure, defect or
interruption of, or change in the supply, character and/or quantity of electric
service furnished to the Premises (including, without limitation, if due to
Unavoidable Delay) for any reason, nor shall there be any allowance to Tenant
for a diminution of rental value, nor shall the same constitute an actual or
constructive eviction of Tenant, in whole or in part, or relieve Tenant from any
of its Lease obligations, and no liability shall arise on the part of Landlord
by reason of inconvenience, annoyance or injury to business whether electricity
or gas is provided by public or private utility or by any electricity generation
system owned and operated by Landlord.  Notwithstanding anything to the contrary
contained in this Lease with the exception of Articles 11 and 12 relating to
casualty and condemnation, respectively, if without the fault or neglect of
Tenant or any person claiming through or under Tenant, any Substantial Portion
of the Premises is rendered Untenantable for a period of five (5) consecutive
Business Days (unless attributable to Unavoidable Delays then fifteen (15)
consecutive Business Days), or in either such case twelve (12) Business Days in
any 30-day period after Tenant shall have notified Landlord in writing of such
Untenantability (an “Untenantability Notice”), by reason of (i) any stoppage or
interruption of any Essential Service required to be provided by Landlord under
this Lease or (ii) any repair or work performed by Landlord in the Building and
attributable to Landlord’s acts not the result of a Tenant’s act, Tenant’s
negligence or willful misconduct, Tenant’s breach of this Lease, and/or by
reason of a casualty or condemnation, and Tenant is not using the Substantial
Portion of the Premises so affected, then for the period commencing on the 6th
Business Day, 16th Business Day, or 13th Business Day, as the case may be, after
Tenant delivers the Untenantability notice and has ceased using the affected
area, then, as Tenant’s sole remedy in connection therewith (except for an
action for constructive eviction, which is not deemed waived, provided that
Tenant may not commence any such action unless the entire Premises is
Untenantable for at least sixty (60) consecutive days), then, Fixed Rent and all
Additional Rent related to Operating Expenses and Taxes then payable by Tenant
under this Lease with respect to the Substantial Portion of the Premises
rendered Untenantable until such Substantial Portion of the Premises is no
longer Untenantable or Tenant is using or occupying such space, Rent shall be
appropriately abated, on a per rentable square foot basis, with respect only to
such Substantial Portion.   “Untenantable” means that Tenant (or any other
permitted user) shall be unable to use the Premises or the applicable portion
thereof for the conduct of its business in the manner in which such business is
ordinarily conducted, and shall not be using or in occupancy of the Premises or
the applicable portion thereof (provided that the entry by representatives of
Tenant to the affected area on a limited basis solely to retrieve files and
documents or to maintain or safeguard equipment in such affected portion or any
unaffected portion of Premises shall not by itself be deemed to be reoccupying
for the ordinary conduct of its business).  “Essential Service” shall mean
(a) HVAC service, (b) electrical service, (c) water service, (d) elevator
service, or (e) unless a reasonable alternative is provided by Landlord (which
shall mean that a reasonable number of alternate bathrooms are provided for
Tenant’s use within five (5) floors of the Premises and the duration of the need
to use such alternate bathrooms does not exceed 25 consecutive days or 35 days
over a 60 day period), sewer service.  “Substantial Portion” shall mean (i) at
least 30% of the usable area of any floor of the Premises, (ii) any critical
server room located within the Premises, or (iii) all men’s bathrooms or all
women’s bathrooms located within the Premises.

 

(c)                                  The rights and remedies of Tenant set forth
in this Section 10.11 shall not be deemed a waiver by Tenant of Landlord’s
continued obligation to make the repair or to provide the service in question
required by the terms of this Lease, with respect to Landlord’s failure to make
such repair or provide such service.

 

39

--------------------------------------------------------------------------------


 

Section 10.12                      Building Security.  Subject to the terms of
this Lease Landlord shall, at its cost and expense (provided same may be
included as an Operating Expense), provide protection and security type services
(which shall include, without limitation, a manned lobby desk or similar type of
coverage) seven (7) days per week, twenty-four (24) hours per day, at the
Building, comparable to that which the owners of Comparable Buildings (as
hereinafter defined) would provide.  The lobby of the building will be attended
and will have access control and surveillance comprising of turnstiles, card
readers in the elevators and cameras in the lobby, loading dock, elevators and
building exteriors subject to reasonable changes as Landlord deems prudent and
consistent with Building Standards.  Landlord shall also place Tenant’s name in
any Building directory (fixed or electronic) that may be located in the lobby of
the Building.

 

Section 10.13                      Signage and Building Name.  Tenant shall, at
its cost and expense, be permitted to install and display an identification sign
with Tenant’s Name on the elevator vestibule on the floor of each full floor of
the Premises leased by Tenant, subject to compliance with applicable laws and
obtaining Landlord prior approval as to the size, color, specifications,
materials and method of installation of such signage, which approval shall not
be unreasonably withheld conditioned or delayed; and such other signage to be
approved by Landlord in its sole discretion.  All signage shall be subject to
compliance with all applicable laws, ordinances and zoning regulations. Tenant
hereby acknowledges and agrees that Landlord shall have no liability in
connection with such signage and shall have no obligation whatsoever in
connection with the maintenance, repair or replace, if necessary of the same,
which shall be the sole obligation of Tenant. Unless otherwise directed by
Landlord, in writing, Tenant shall, at its cost and expense, on, or before, the
Expiration Date, or early termination of this Lease, remove all such signage and
repair any damage to the Buildings and/or the Premises caused by such removal. 
Landlord agrees that, except to the extent required by Requirements, provided
that (i) this lease is in full force and effect, (ii) Tenant named herein, its
Affiliates, and/or a Successor Entity is the then Tenant, (iii) Tenant,
Permitted Users, Affiliates and/or a Permitted Transferee is in occupancy of at
least 50% of the Premises (which shall include at least the 9th and 10th floor
Premises being leased by Tenant) and at least 75% of the tenth (10th) floor of
the Building, and (iv) no Event of Default then exists, Landlord shall not
permit signage (other than Tenant’s signage) to be installed or erected in the
cross hatched areas shown on Exhibit J attached hereto.

 

Section 10.14                      Building Services/Access.  Tenant shall have
access to and use of the Premises and the Tenant’s Roof Deck Area seven (7) days
per week, twenty-four (24) hours per day, subject to Unavoidable Delay (as
hereinafter defined) and police emergency. Landlord shall throughout the Term,
as the same may be extended, maintain the Buildings in a first-class manner and
shall provide all of the services expressly set forth in this Lease (i.e.,
heating and air conditioning, elevator service, security, repairs and
maintenance, Building directory and cleaning of the Common Areas) in the manner
and to the extent required hereunder.

 

Section 10.15                      Fire Stairs.  Tenant shall have a right to
use the fire stairs serving contiguous floors of the Premises (and the fire
stairs serving the Tenant’s Roof Deck Area, if applicable) (the “Fire Stairs”)
only for access between the floors of the Building on which the Premises (and
Tenant’s Roof Deck Area, if applicable) are located, at no additional rental
charge to Tenant, provided that (a) such use shall be in compliance with
Requirements, (b) with respect to the Fire Stairs serving the contiguous floors
of the Premises, such use shall not adversely affect Landlord’s Building
insurance beyond a de minimis extent, (c) Tenant shall comply with all of
Landlord’s reasonable rules and regulations adopted in good faith in effect on
the date hereof or adopted in accordance with Article 23 (which shall not limit
the hours of use),

 

40

--------------------------------------------------------------------------------


 

(d) access doors to the Fire Stairs shall never be propped or blocked open,
(e) Tenant shall not store or place anything in the Fire Stairs or otherwise
impede ingress thereto or egress therefrom, (f) Tenant shall not permit or
suffer any Tenant Party to use any portion of the Fire Stairs other than for
ingress and egress between the different floors of the Premises (and Tenant’s
Roof Deck Area, if applicable), except in case of emergency, (g) use of the Fire
Stairs shall not unreasonably disturb any other tenants or occupants of the
Building, (h) Tenant shall, at its sole cost and expense, at Landlord’s election
(provided that Landlord shall bear such cost with respect to Tenant’s Roof Deck
Area), (1) install automatic door closing devices reasonably satisfactory to
Landlord on all doors between the Fire Stairs and the floors of the Premises
(and the Tenant’s Roof Deck Area), (2) tie such devices into the base-Building
fire-alarm and life-safety system, and (3) maintain the fire doors in good
operable condition, free of dents and painted annually, (i) subject to
applicable re-entry rules and regulations from time to time in effect, Tenant
shall, at its sole cost and expense, install a key-card locking system
satisfactory to Landlord on all doors between the Fire Stairs and the floors of
the Premises (and Tenant’s Roof Deck Area, if applicable).  All of the
provisions of this Lease in respect of insurance and indemnification shall apply
to the Fire Stairs as if the Fire Stairs were part of the Premises.  Subject to
the provisions of this Section, Tenant may paint the Fire Stairs and install
light fixtures therein and make such other Decorative Alterations as Landlord
shall approve.

 

Section 10.16                      BMS.  Tenant, at its sole cost and expense,
shall have the right, but not the obligation, subject to such reasonable
rules and regulations promulgated by Landlord and the applicable provisions of
this Lease including without limitation, Landlord’s approval thereof, to install
within the Premises all equipment reasonably necessary to monitor certain
equipment of Tenant through the Building’s Building Management System (the
“BMS”), on a view only access basis, except that from such equipment installed
by Tenant, Tenant shall be permitted to control the Supplemental HVAC Units and
the variable air volume devices that are within and exclusively serve the
Premises.  To the extent Tenant installs equipment connecting to the BMS that is
compatible with the BMS (Tenant having no obligation to do so), then Tenant
shall be fully responsible for such equipment being compatible with the
Building’s BMS, as same may be modified, upgraded and/or replaced during the
Term and all required installations in connection therewith and Tenant shall use
Landlord’s designated contractor and/or vendor.

 

ARTICLE 11
INSURANCE; PROPERTY LOSS OR DAMAGE

 

Section 11.1                             Tenant’s Insurance.

 

(a)                                 Commencing as of the earlier of:
(x) Tenant’s actual access to the Premises and (y) the Commencement Date (with
respect to the Premises and Tenant’s Roof Deck Area) and as of the Expansion
Premises Commencement Date (with to the Expansion Premises),Tenant, at its
expense, shall obtain and keep in full force and effect during the Term:

 

(i)                                     a policy of commercial general liability
insurance on an occurrence basis against claims for personal injury, bodily
injury, death and/or property damage occurring in or about the Buildings, under
which Tenant is named as the insured and Landlord, Landlord’s Agent and any
Lessors and any Mortgagees whose names have been furnished to Tenant, are named
as additional insureds (the “Insured Parties”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of the Insured Parties, and Tenant shall obtain blanket broad-form
contractual liability coverage to insure its indemnity obligations set forth in
Article 25. The minimum limits of

 

41

--------------------------------------------------------------------------------


 

liability applying exclusively to the Premises shall be a combined single limit
with respect to each occurrence in an amount of not less than $5,000,000;
provided, however, that Landlord shall retain the right to require Tenant to
increase such coverage from time to time to that amount of insurance which in
Landlord’s reasonable judgment is then being customarily required by landlords
for similar office tenants of similar office space in Comparable Buildings (but
such increase shall not be greater than the increase in CPI between the
Commencement Date and the applicable increase year. The self-insured retention
for such policy shall not exceed $25,000;

 

(ii)                                  insurance against loss or damage by fire,
and such other risks and hazards as are insurable under then available standard
forms of “Special Form Causes of Loss” or “All Risk” property insurance policies
with extended coverage, insuring Tenant’s Property, Landlord’s Premises Work and
Landlord’s Expansion Premises Work (excluding the Base Building Work and the
Base Building Roof Work in each case which shall be covered by Landlord’s
property insurance) and all Alterations to the Premises to the extent such
Alterations exceed the cost of the improvements typically performed in
connection with the initial occupancy of tenants in the Buildings (“Building
Standard Installations”), for the full insurable value thereof or replacement
cost thereof, having a deductible amount, if any, not in excess of $50,000;

 

(iii)                               during the performance of any Alteration,
until completion thereof, Builder’s Risk insurance on an “all risk” basis and on
a completed value form including a Permission to Complete and Occupy
endorsement, for full replacement value covering the interest of Landlord and
Tenant (and their respective contractors and subcontractors) in all work
incorporated in the Building and all materials and equipment in or about the
Premises, provided that this subsection (iii) shall not apply so long as
Landlord (and not Tenant) performs Landlord’s Work and Landlord’s Expansion
Premises Work;

 

(iv)                              Workers’ Compensation Insurance, as required
by law; and

 

(v)                                 Business Interruption Insurance coverage for
a period of at least twelve (12) months.

 

(b)                                 All insurance required to be carried by
Tenant (i)  shall be non-cancellable unless Landlord receives thirty (30) days’
(ten (10) days in case of cancellation for non-payment of premiums) prior notice
of the same, by certified mail, return receipt requested (or if such notice to
Landlord is not obtainable from the insurance company, then Tenant shall
promptly notify Landlord of the same after receipt of such notice from the
insurance company), and (ii) shall be effected under valid and enforceable
policies issued by reputable insurers admitted to do business in the State of
New York and rated in Best’s Insurance Guide, or any successor thereto as having
a “Best’s Rating” of “A-” or better and a “Financial Size Category” of at least
“IX” or better or, if such ratings are not then in effect, the equivalent
thereof or such other financial rating as Landlord may at any time reasonably
consider appropriate.

 

(c)                                  On or prior to the Commencement Date,
Tenant shall deliver to Landlord appropriate policies or certificates of
insurance (“Certificate[s] of Insurance”), including evidence of waivers of
subrogation required to be carried pursuant to this Article 11 and that the
Insured Parties are named as additional insureds (the “Policies”). Evidence of
each

 

42

--------------------------------------------------------------------------------


 

renewal or replacement of the Policies shall be delivered by Tenant to Landlord
at least ten (10) days prior to the expiration of the Policies. In lieu of the
Policies, Tenant, at Tenant’s option, may deliver to Landlord a certification
from Tenant’s insurance company (on the form currently designated “Accord 27”
(Evidence of Property Insurance) and “Accord 25-S” (Certificate of Liability
Insurance), or the equivalent, provided that attached thereto is an endorsement
to Tenant’s commercial general liability policy naming the Insured Parties as
additional insureds, which endorsement (x) is at least as broad as ISO policy
form “CG acceptable to Landlord with Additional Insured — Managers or Lessors of
Premises” (current State-Approved Edition) and (y) expressly provides coverage
for the negligence of the additional insureds, which certification shall be
binding on Tenant’s insurance company, and (z) shall be effective on or prior to
the Commencement Date (or the date on which Tenant or any person by or through
Tenant accesses the Premises for any reason, if earlier), with written evidence
thereof from Tenant’s insurance company to follow within 30 days after such
effective date. The policy and certificate shall expressly provide that such
certification conveys to the Insured Parties all the rights and privileges
afforded under the commercial general liability Policies as primary insurance. A
copy of the Certificate of Insurance acceptable to Landlord is annexed hereto as
Schedule “B” and made a part hereof.

 

(d)                                 Landlord shall (i) keep the Building insured
against damage and destruction by fire, vandalism, and other perils under “all
risk” property insurance, and (ii) maintain a policy of commercial general
liability insurance for claims for personal injury, death and/or property damage
occurring in or about the Buildings; both as to (i) and (ii) above, consistent
with the insurance requirements of any Mortgage then affecting the Building or,
in the event there is no Mortgage encumbering the Building, then consistent with
limits general maintained by owners of Comparable Buildings.

 

(e)                                  Tenant shall have the right to satisfy its
obligations under Section 11.1(a) by means of any so-called blanket policy or
policies of insurance covering the Premises and other premises of Tenant or its
Affiliates; provided that each such policy shall in all respects comply with
Section 11.1(a) and shall specify that the portion of the total coverage of such
policy that is allocated to the Premises is in the amounts required pursuant to
Section 11.1(a) and shall provide that the amount of coverage afforded
thereunder with respect to the Premises shall not be reduced below the limits
required hereunder by claims thereunder against such other premises.

 

Section 11.2                             Waiver of Subrogation.  Landlord and
Tenant shall each procure an appropriate clause in or endorsement to any
property insurance covering the Building or the Premises, as the case may be,
and personal property, fixtures and equipment located therein, wherein the
insurer waives subrogation or consents to a waiver of right of recovery, and
Landlord and Tenant agree not to make any claim against, or seek to recover
from, the other for any loss or damage to its property or the property of others
resulting from fire or other hazards. Tenant acknowledges that Landlord shall
not carry insurance on, and shall not be responsible for, (i) damage to any
Above Building Standard Installations, (ii) Tenant’s Property, (iii) the
Skylight, (iv) Landlord’s Premises Work (other than the Base Building Work and
the Base Building Roof Work (but excluding the Skylight which shall be Tenant’s
obligation to insure)), and (iv) any loss suffered by Tenant due to interruption
of Tenant’s business, except as expressly set forth in Section 11.1(d) above.

 

Section 11.3                             Restoration.   If the Premises are
damaged by fire or other casualty, or if the Building is damaged, Landlord
shall, to the extent of the insurance proceeds received therefor (including,
without limitation, that Landlord shall only be responsible to repair the

 

43

--------------------------------------------------------------------------------


 

Skylight to the extent of the insurance proceeds assigned and promptly paid to
Landlord by Tenant and only if such Skylight and the entire roof membrane
surrounding such Skylight is substantially damaged), be responsible only to
repair and restore the Building (including the Common Areas) Base Building Work
and the Base Building Roof Work to substantially the condition it existed prior
to such event (collectively, the “Casualty Work”), subject to the provisions of
any Mortgage or Superior Lease, but Landlord shall have no obligation to repair
or restore (i) Tenant’s Property, (ii) any other portion of Landlord’s Premises
Work, or (iii) any Alterations or improvements to the Premises.  Until the date
which is the earlier of (1) 120 days following the date on which the Casualty
Work is Substantially Completed (or would have been Substantially Completed but
for Tenant Delay) and Tenant has reasonable access to the Premises, or (2) the
date on which Tenant occupies the portion of the Premises that has been damaged
for the normal conduct of business, (i) with respect to the Premises, Rent shall
be reduced in the proportion by that area of the part of the Premises which is
not usable (or accessible), and is not used by Tenant bears to the total area of
the Premises, and Rent shall be reduced on a floor by floor basis in the same
manner and if more than thirty (30%) percent of the usable square footage of the
Premises shall be inaccessible, the Premises shall be deemed to be wholly
unusable (and untenantable) and (ii) with respect to the Tenant’s Roof Deck
Area, Rent shall be reduced by 10% if 33% (or more) of usable square footage of
Tenant’s Roof Deck Area is not usable (or accessible) provided if the Premises
and the Tenant’s Roof Deck Area are both not usable (or inaccessible) in no
event shall the Rent be reduced below zero (0).  This Article 11 constitutes an
express agreement governing any case of damage or destruction of the Premises or
the Building by fire or other casualty, and which shall supersede any
Requirement providing for such contingency in the absence of an express
agreement, and any other law of like nature and purpose now or hereafter in
force, shall have no application in any such case.  This Article 11 constitutes
an express agreement governing any case of damage or destruction of the Premises
or the Building by fire or other casualty, and Section 227 of the Real Property
Law of the State of New York, which provides for such contingency in the absence
of an express agreement, and any other law of like nature and purpose now or
hereafter in force, shall have no application in any such case.

 

Section 11.4                             Landlord’s Termination Right.  If the
Premises or the Building shall be totally damaged or destroyed by fire or other
casualty, or if the Building shall be so damaged or destroyed by fire or other
casualty (whether or not the Premises are damaged or destroyed) that its repair
or restoration requires more than 12 months or the expenditure of more than 30%
of the full insurable value of the Building immediately prior to the casualty
(as estimated in any such case by a third-party reputable contractor, registered
architect or licensed professional engineer designated by Landlord), and
provided Landlord shall terminate leases covering no less than 75% of the office
space in the Building then leased to tenants in the Building (including Tenant),
then in such case Landlord may terminate this Lease by giving Tenant notice to
such effect within 60 days after the date of the casualty.  If this Lease is so
terminated, (v) the Term shall expire upon the 30th day after such notice is
given, (w) Tenant shall vacate the Premises and surrender the same to Landlord,
(x) Tenant’s liability for Rent with respect to such portion of the Premises
affected shall cease as of the date of the damage, (y) any prepaid Rent for any
period after the date of the damage shall be refunded by Landlord to Tenant, and
(z) if the lease is so terminated, Landlord shall return to Tenant the Letter of
Credit together with a letter addressed to the Issuing Bank acknowledging that
Landlord has no further right to draw thereon.

 

Section 11.5                             Tenant’s Termination Right. If the
Premises and/or the Tenant’s Roof Deck Area are damaged and are thereby rendered
“wholly untenantable” (as hereinafter described), or if a Building shall be so
damaged that Tenant is deprived of reasonable access to

 

44

--------------------------------------------------------------------------------


 

the Premises and/or the Tenant’s Roof Deck Area, use of the Premises for the
Permitted Use, use of the Tenant’s Roof Deck Area for the RDA Permitted Use and
if Landlord elects or shall be obligated to restore the Premises and the
Tenant’s Roof Deck Area, Landlord shall, within sixty (60) days following the
date of the damage, cause a contractor or architect selected by Landlord to give
notice (the “Restoration Notice”) to Tenant of the date by which such contractor
or architect estimates the restoration of the Premises (excluding any Above
Building Standard Installations) shall be Substantially Completed. If such date,
as set forth in the Restoration Notice, is more than twelve (12) months from the
date of such damage, then Tenant shall have the right to terminate this Lease by
giving notice (the “Termination Notice”) to Landlord not later than thirty (30)
days following delivery of the Restoration Notice to Tenant. If Tenant delivers
a Termination Notice, this Lease shall be deemed to have terminated as of the
date of the giving of the Termination Notice, in the manner set forth in the
second sentence of Section 11.4. Notwithstanding anything to the contrary
contained in this Section 11.5, in the event that the Restoration Notice set
forth in Section 11.5 provides (a) for an estimated date of completion that is
less than twelve (12) months from the date of the casualty and the restoration
of the Premises is not Substantially Completed within twelve (12) months from
the date of the casualty, or (b) for an estimated date of completion that is
more than twelve (12) months from the date of the casualty and Tenant did not
deliver a Termination Notice with respect thereto, but the restoration of the
Premises is not Substantially Completed within sixty (60) days following the
estimated date of completion in such Restoration Notice, then, in either of such
events, Tenant shall have a right, upon thirty (30) days prior written notice to
Landlord to give a Termination Notice as a result thereof and, unless Landlord
Substantially Completes such restoration within the foregoing thirty (30) day
period, the Lease shall be terminated in the manner provided in the second
sentence of Section 11.4. For purposes of this Section 11.5 and 11.6, the
Premises shall be deemed “wholly untenantable” if Tenant shall be precluded from
using such material portion of the Premises as Tenant reasonably determines, in
good faith, is required for the conduct of Tenant’s ordinary business in
substantially the manner that existed immediately prior to the casualty
(provided however, that if Landlord believes in good faith, that Tenant’s
determination that the Premises are “wholly untenantable” is then unreasonable,
such dispute shall be resolved in accordance with arbitration as set forth in
Article 34 below) provided that if more than thirty (30%) percent of the usable
square footage of the Premises shall be inaccessible, the Premises shall be
deemed to be wholly untenantable which shall not be subject to dispute.

 

Section 11.6                             Final Eighteen Months.  Notwithstanding
anything in this Article 11to the contrary, if any significant casualty during
the final eighteen (18) months of the Term, as the same may be extended, renders
the Premises all or partially wholly untenantable, and the restoration of the
Premises is not Substantially Completed or capable of being Substantially
Completed within six (6) months from the date of the casualty, either Landlord
or Tenant may terminate this Lease by notice to the other party within thirty
(30) days after the occurrence of such damage and this Lease shall expire on the
thirtieth (30th) day following the date of such notice.

 

Section 11.7                             Landlord’s Liability.  Any Building
employee to whom any property shall be entrusted by or on behalf of Tenant shall
be deemed to be acting as Tenant’s agent with respect to such property and
neither Landlord nor its agents shall be liable for any damage to such property,
or for the loss of or damage to any such property of Tenant by theft or
otherwise.  None of the Insured Parties shall be liable for any injury or damage
to persons or property or interruption of Tenant’s business in each case
resulting from fire or other casualty, any damage caused by other tenants or
persons in the Building or by construction of any private, public or

 

45

--------------------------------------------------------------------------------


 

quasi-public work, or any latent defect in the Premises or in the Building
(except that Landlord shall be required to repair the same to the extent
provided in Article 6).

 

ARTICLE 12

 

EMINENT DOMAIN

 

Section 12.1                             Taking.

 

(a)                                 Total Taking.  If all or substantially all
of the Building or the Premises shall be acquired or condemned for any public or
quasi-public purpose (a “Taking”), this Lease shall terminate and the Term shall
end as of the date of the vesting of title and Rent shall be prorated and
adjusted as of such date.

 

(b)                                 Partial Taking.  Upon a Taking of only a
part of a Building or the Premises then, except as hereinafter provided in this
Article 12, this Lease shall continue in full force and effect, provided that
from and after the date of the vesting of title, Rent shall be modified to
reflect the reduction of the Premises and/or the Building as a result of such
Taking.

 

(c)                                  Landlord’s Termination Right.  Whether or
not the Premises are affected, Landlord may, by notice to Tenant, within sixty
(60) days following the date upon which Landlord receives notice of the Taking
of all or a substantial portion of the Building or the Premises, terminate this
Lease, provided that Landlord elects to terminate leases (including this Lease)
affecting at least fifty (50%) percent of the rentable area of the Building
(excluding any rentable area leased by Landlord or its
Affiliates).Notwithstanding anything to the contrary contained herein, if
Landlord shall be required to spend more than it collects as an award to restore
the portion of the Premises to a self-contained rental unit, or if any Mortgagee
or Superior Lessor shall retain such award without regard to Landlord’s
obligation to restore, Landlord may terminate this Lease upon thirty (30) days’
written notice to Tenant.

 

(d)                                 Tenant’s Termination Right.  If the part of
the Real Property so taken contains more than twenty-five (25%) percent  of the
total area of the Premises or if, by reason of such Taking, Tenant no longer has
reasonable means of access to the Premises or use of the Premises in a manner
reasonably comparable to that conducted prior to such Taking, Tenant may
terminate this Lease by notice to Landlord given within thirty (30) days
following the date upon which Tenant is given notice of such Taking.  If Tenant
so notifies Landlord, this Lease shall end and expire upon the thirtieth (30th)
day following the giving of such notice.  If a part of the Premises shall be so
taken and this Lease is not terminated in accordance with this Section 12.1
Landlord, without being required to spend more than it collects as an award,
shall restore that part of the Premises not so taken to a self-contained rental
unit substantially equivalent (with respect to character, quality, appearance
and services) to that which existed immediately prior to such Taking, excluding
Tenant’s Property and Above Building Standard Installations, provided, however,
if Landlord is unable to perform the restoration required hereunder because the
same would cost more than the award, Tenant shall have the right to terminate
this Lease by notice to Landlord given within thirty (30) days following the
date upon which Tenant is notified of such circumstance.

 

(e)                                  Apportionment of Rent.  Upon any
termination of this Lease pursuant to the provisions of this Article 12, Rent,
as the same may have been reduced pursuant to

 

46

--------------------------------------------------------------------------------


 

Section 12.1(b)shall be apportioned as of, and shall be paid or refunded up to
and including, the date of such termination.

 

Section 12.2                             Awards.  Upon any Taking, Landlord
shall receive the entire award for any such Taking, and Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term or Tenant’s Alterations; and Tenant hereby assigns
to Landlord all of its right in and to such award.  Nothing contained in this
Article 12 shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant’s Property or Above
Building Standard Installations included in such Taking and for any moving
expenses, provided any such award is in addition to, and does not result in a
reduction of, the award made to Landlord.

 

Section 12.3                             Temporary Taking.  If all or any part
of the Premises is taken temporarily during the Term for any public or
quasi-public use or purpose, Tenant shall give prompt notice to Landlord and the
Term shall not be reduced or affected in any way and Tenant shall continue to
pay all Rent payable by Tenant, with a proportionate reduction or abatement, and
to perform all of its other obligations under this Lease, except to the extent
prevented from doing so by the condemning authority, and Tenant shall be
entitled to receive any award or payment from the condemning authority for such
use, which shall be received, held and applied by Tenant as a trust fund for
payment of the Rent falling due.

 

ARTICLE 13
ASSIGNMENT AND SUBLETTING

 

Section 13.1                             Consent Requirements.

 

(a)                                 No Transfers.  Except as expressly set forth
herein, Tenant shall not assign, mortgage, pledge, encumber, or otherwise
transfer this Lease, whether by operation of law or otherwise, and shall not
sublet, or permit, or suffer the Premises or any part thereof to be used or
occupied by others (whether for desk space, mailing privileges or otherwise),
without Landlord’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed in accordance with this Article 13.  Any
assignment, sublease, mortgage, pledge, encumbrance or transfer in contravention
of the provisions of this Article 13 shall be void and shall constitute an Event
of Default.

 

(b)                                 Collection of Rent.  If, without Landlord’s
consent (unless Landlord’s consent is not required hereunder), this Lease is
assigned, or any part of the Premises is sublet or occupied by anyone other than
Tenant (by operation of law or otherwise), Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the Rent
herein reserved.  No such collection shall be deemed a waiver of the provisions
of this Article 13, an acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the performance of Tenant’s covenants
hereunder, and in all cases Tenant shall remain fully liable for its obligations
under this Lease.

 

(c)                                  Further Assignment/Subletting.  Landlord’s
consent to any assignment or subletting shall not relieve Tenant from the
obligation to obtain Landlord’s consent to any further assignment or subletting,
if such consent is required hereunder.  In no event shall any permitted
subtenant assign or encumber its sublease or further sublet any portion of its
sublet space, or otherwise suffer or permit any portion of the sublet space to
be used or occupied by others, except with the consent of Landlord which shall
be granted or withheld using the same standards set forth in Section 13.4.

 

47

--------------------------------------------------------------------------------

 

Section 13.2                             Tenant’s Notice. If Tenant desires to
assign this Lease or sublet all or any portion of the Premises for all or
substantially all of the remaining term of the Lease (other than as may be
expressly permitted without Landlord’s consent pursuant to this Lease), Tenant
shall give notice thereof to Landlord, which shall be accompanied by (i) a
statement reasonably detailing the identity of the proposed assignee or
subtenant (“Transferee”), the nature of its business and its proposed use of the
Premises, and a description of the portion of the Premises to be sublet (in the
case of a sublease), (ii) current financial information with respect to the
Transferee, including its most recent financial statement, (iii) with respect to
an assignment of this Lease or sublet of all or a portion of the Premises, a
bona-fide term sheet, lease assignment or sublease, in either case describing
all of the material terms and conditions of the proposed assignment or sublease,
and (iv) with respect to a sublet of all or a part of the Premises, a
description of the portion of the Premises to be sublet, and a bona-fide term
sheet or sublease describing all of the material terms and conditions of the
proposed sublease (collectively, a “Transferee Notice”). Except as provided
below,, a Transferee Notice shall be deemed an irrevocable offer from Tenant to
Landlord, whereby Landlord, in its sole discretion may either, by written notice
to Tenant (a “Landlord Recapture Notice”):   (x) sublease, or landlord’s
designee may sublease such space (the “Leaseback Space”) from Tenant upon the
terms and conditions set forth in the Transferee Notice (if the proposed
transaction is a sublease of all or part of the Premises), provided that, for
the avoidance of doubt, such sublease shall be subject to the terms and
conditions of Section 13.7 below, (y) terminate this Lease if the proposed
transaction is an assignment or a sublease (whether by one sublease or a series
of related or unrelated subleases) of all or substantially all of the Premises,
or (z) terminate this Lease with respect to the Leaseback Space (if the proposed
transaction is a sublease of part of the Premises).  If Landlord exercises its
option to terminate this Lease in the case where Tenant desires either to assign
this Lease or sublet (whether by one sublease or a series of related or
unrelated subleases) all or substantially all of the Premises, then, this Lease
shall end and expire on the date that such assignment or sublet was to be
effective or commence, as the case may be, and the Rent shall be paid and
apportioned to such date, and Landlord shall be free to lease the Premises (or
any part thereof) to any third party including, without limitation, Tenant’s
prospective assignee or subtenant. If Landlord exercises its option to terminate
this Lease in part in any case where Tenant desires to sublet a portion of the 
Premises, then, (a) this Lease shall end and expire with respect to such portion
of the Premises on the date that the proposed sublease was to commence; and
(b) from and after such date the Rent shall be adjusted, based upon the
proportion that the rentable area of the Premises remaining bears to the total
rentable area of the  Premises; and (c) Tenant shall pay to Landlord, upon
demand, the costs actually incurred by Landlord in physically separating such
portion of the Premises from the balance of the Premises and in complying with
any laws and requirements of any public authorities relating to such separation.
Said options may be exercised by Landlord by notice to Tenant at any time within
twenty-five (25) days after such notice has been given by Tenant to Landlord;
and during such twenty-five (25) day period Tenant shall not assign this Lease
nor sublet such space to any person (other than as permitted herein without
Landlord’s consent).  Notwithstanding anything to the contrary contained herein,
in the event Landlord sends a Landlord Recapture Notice to Tenant in order to
exercise a right of recapture under this Section 13.2 in respect only of a
sublease which is 7,500 rentable square feet or less, then, for a period of five
(5) Business Days (time being of the essence) after Tenant’s receipt of the
Landlord Recapture Notice, Tenant shall have the right to withdraw the
Transferee Notice related to such sublease sent to Landlord by delivery to
Landlord of a notice withdrawing such Transferee Notice within said five
(5) Business Day period.  In a case of such timely withdrawal by Tenant, the
Transferee Notice and Landlord’s Recapture Notice shall both be deemed null and
void and Tenant shall not be permitted to sublease the space in question unless
and until Tenant again complies with all the provisions of this Article 13.  If
Landlord fails to timely deliver a Landlord Recapture Notice, then

 

48

--------------------------------------------------------------------------------


 

Landlord shall be deemed to have waived its right of recapture under this
Section 13.2 with respect thereto, and provided the proposed assignment or
sublease complies with the conditions set forth in Section 13.4 below,
Landlord’s consent to the proposed assignment or subletting shall not be
unreasonably withheld, conditioned or delayed in accordance with said
Section 13.4.  It is understood and agreed that Landlord shall have no right
under this Section 13.2 through Section 13.3 to terminate the Lease or sublet
the space  by a Landlord Recapture Notice if the space Tenant proposes to
sublease is for term that is less than substantially all the remainder of the
Term.

 

Section 13.3                             Landlord Leaseback.  If Landlord
exercises its option to sublet the Leaseback Space in accordance with the
provisions above, such sublease to Landlord or its designee (as subtenant) shall
be at the rentals set forth in the proposed sublease, and shall be for the same
term as that of the proposed subletting, and such sublease shall provide that:

 

(a)                                 it shall be expressly subject to all of the
covenants, agreements, terms, provisions and conditions of this Lease except
such as are irrelevant or inapplicable, and except as otherwise expressly set
forth to the contrary in this Section;

 

(b)                                 it shall be upon the same terms and
conditions as those contained in the proposed sublease, except such as are
irrelevant or inapplicable and except as otherwise expressly set forth to the
contrary in this Section;

 

(c)                                  it shall give the sublessee the unqualified
and unrestricted right, without Tenant’s permission, to assign such sublease or
any interest therein and/or to sublet the Leaseback Space or any part or parts
of the Leaseback Space and to make any and all changes, alterations, and
improvements in the space covered by such sublease at no cost or liability to
Tenant and if the proposed sublease will result in all or substantially all of
the Premises being sublet, grant Landlord or its designee the option to extend
the term of such sublease for the balance of the term of this Lease less one
(1) day (provided that Tenant shall have no obligation to restore the Leaseback
Space to any previous condition);

 

(d)                                 any assignee or further subtenant, of
Landlord or its designee, may, at the election of Landlord, be permitted to make
alterations, decorations and installations in the Leaseback Space or any part
thereof and shall also provide in substance that any such alterations,
decorations and installations in the Leaseback Space therein made by any
assignee or subtenant of Landlord or its designee may be removed, in whole or in
part, by such assignee or subtenant, at its option, prior to or upon the
expiration or other termination of such sublease provided that such assignee or
subtenant, at its expense, shall repair any damage and injury to that portion of
the Leaseback Space so sublet caused by such removal;

 

(e)                                  (i) the parties to such sublease expressly
negate any intention that any estate created under such sublease be merged with
any other estate held by either of said parties, (ii) any assignment or
subletting by Landlord or its designee (as the subtenant) may be for any purpose
or purposes that Landlord, in Landlord’s uncontrolled discretion, shall deem
suitable or appropriate, Tenant shall and will at all times provide and permit
reasonably appropriate means of ingress to and egress from the Leaseback Space
so sublet by Tenant to Landlord or its designee (the cost and expense and means
of ingress and egress shall be as specified in Transfer notice), (iv) Landlord,
at Tenant’s expense, may make such alterations as may be required or deemed
necessary by Landlord to physically separate the Leaseback Space from the
balance of the Premises and to comply with any laws and requirements of public
authorities relating to such separation, (v) that at the expiration of the term
of such sublease,

 

49

--------------------------------------------------------------------------------


 

Tenant will accept the Leaseback Space in its then existing condition, subject
to the obligations of the sublessee to make such repairs thereto as may be
necessary to preserve the Leaseback Space in good order and condition (and, if
applicable, remove alterations made thereto by Landlord or its sublessee and
restore the Leaseback Space to its previous condition if, and to the extent, the
subtenant would have the obligation to remove alterations made by or on behalf
of the subtenant at the end of the sublease term and restore the Leaseback Space
to its previous condition). If Landlord exercises its option to sublet the
Leaseback Space, Landlord shall indemnify and save Tenant harmless from all
obligations under this Lease as to the Leaseback Space only during the period of
time it is so sublet;

 

(f)                                   performance by Landlord, or its designee,
under a sublease of the Leaseback Space shall be deemed performance by Tenant of
any similar obligation under this Lease and any default under any such sublease
shall not give rise to a default under a similar obligation contained in this
Lease, nor shall Tenant be liable for any default under this Lease or deemed to
be in default hereunder if such default is occasioned by or arises from any act
or omission of the subtenant under such sublease or is occasioned by or arises
from any act or omission of any occupant holding under or pursuant to any such
sublease; and

 

(g)                                  If Landlord exercises its option to sublet
the Leaseback Space:

 

(i)                                     Tenant shall be relieved of Tenant’s
obligations under this Lease with respect to the Leaseback Space arising during
the term of such sublease other than Tenant’s obligation to pay Rent with
respect thereto (without limiting the generality of the foregoing, Tenant shall
not be liable for any default under this Lease or deemed to be in default under
this Lease if such default is occasioned by or arises from any act or omission
of Landlord or the subtenant pursuant to such sublease or any person or entity
claiming by, through or under any of them);

 

(ii)                                  Subject to the conditions and limitation
contained in this Lease, Landlord hereby agrees to indemnify and hold Tenant
harmless from and against any and all costs, expenses (including, without
limitation, reasonable attorneys’ fees), damages, losses and liabilities in
connection with third party claims arising from any act or omission of the
subtenant in respect of the Leaseback Space or arising from any act or omission
of, anyone occupying by, through or under the subtenant in respect of the
Leaseback Space except to the extent the same arose from the negligence or
willful misconduct of Tenant;

 

(iii)                               Tenant shall have no obligation, at the
expiration or earlier termination of the Term, to remove any alteration,
installation or improvement made in the Leaseback Space or restore the Leaseback
Space to any previous condition; and

 

(iv)                              Any consent required of Tenant, as Landlord
under the sublease, shall be deemed granted if consent with respect thereto is
granted by Landlord under this Lease, and any failure of Landlord (or its
designee) to comply with the provisions of the sublease other than with respect
to the payment of Rent shall not constitute a default thereunder or hereunder if
Landlord shall have consented to such non-compliance.

 

50

--------------------------------------------------------------------------------


 

Section 13.4                             Conditions to Assignment/Subletting.

 

(a)                                 If Landlord does not exercise Landlord’s
option provided under Section 13.2, and provided no Event of Default then exists
and is continuing, Landlord’s consent to the proposed assignment or subletting
shall not be unreasonably withheld, conditioned or delayed and shall be granted
or denied within twenty-five (25) days (or ten (10) Business Days if a
Transferee Notice had been previously provided to Landlord for the assignment or
subletting in question and Landlord failed to exercise its right to terminate
the Lease or sublet the Leaseback Space, if applicable, in accordance with
Section 13.2 or 13.3, as the case may be) after receipt of all required
information including a fully executed assignment or sublease agreement, as
applicable, accompanied by a notice requesting Landlord’s consent and all the
information required to be provided with a Transferee Notice, if all of the
following conditions are satisfied:

 

(i)                                     in Landlord’s reasonable judgment, the
Transferee is engaged in a business or activity, and the Premises will be used
in a manner, which (1) is in keeping with the then standards of the Building,
and (2) does not violate any restrictions set forth in this Lease;

 

(ii)                                  Landlord’s reasonable judgment, the
Transferee is reputable with sufficient financial means (and Landlord, in
evaluating such financial means, shall take into account, all relevant factors)
to perform all of its obligations under this Lease taking into account any
security deposit or financial guaranty offered by the assignor or subtenant or
if Tenant is not being released, Tenant;

 

(iii)                               if Landlord has comparable space available
in the Dumbo Heights Campus  that is then available, or becoming available in
the next six (6) months), for a comparable term, neither the Transferee nor any
Affiliate of the Transferee is then an occupant of the Dumbo Heights Campus;

 

(iv)                              if Landlord has comparable space available in
the Dumbo Heights Campus that is then available, or becoming available, for a
comparable term, the Transferee is not a person or entity (or an Affiliate of a
person or entity) with whom Landlord is then or has been within the prior six
(6) months actively negotiating in connection with the rental of comparable
space in the Building;

 

(v)                                 there shall be not more than two
(2) subtenants plus Tenant on any single floor of the Premises at any one time;

 

(vi)                              Tenant shall, reimburse Landlord for all
reasonable out-of-pocket expenses incurred by Landlord in connection with such
assignment or sublease, including any reasonable investigations as to the
acceptability of the Transferee and all reasonable out of pocket legal costs
incurred in connection with the granting of any requested consent;

 

(vii)                           Tenant shall not list or advertise the Premises
to be sublet or assigned with a broker, agent or other entity at a rental rate
less than the Fixed Rent at which Landlord is then offering to lease other
comparable space in the Building (Landlord shall respond promptly to any request
by Tenant for such rental rate); provided, however, that the foregoing shall not
prevent Tenant from subleasing any portion of the Premises at a rental rate
lower or higher than Landlord is offering to lease comparable space in the
Building;

 

51

--------------------------------------------------------------------------------


 

(viii)                        the Transferee shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
Transferee agrees to waive such diplomatic or sovereign immunity, and shall be
subject to the service of process in, and the jurisdiction of the courts of, the
City and State of New York; and

 

(ix)                              any sublease shall provide that the parties
thereto shall not reveal the financial terms of the sublease other than to their
officers, lenders, brokers, employees and professionals or to the extent
required by law.

 

(b)                                 If Landlord fails to respond to a request
for consent to an assignment or subletting proposed by Tenant within twenty-five
(25) days or ten (10) Business Days, as the case may be, after Landlord’s
receipt of all of the information required under Section 13.2, Tenant shall have
the right to provide Landlord with a second written request for approval (a
“Second Request”), which shall include all material previously delivered to
Landlord together with Tenant’s Transferee Notice, and set forth on the first
page thereof the following statement in bold capital letters:  IF LANDLORD FAILS
TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN
TENANT SHALL BE ENTITLED TO ENTER INTO THE PROPOSED [ASSIGNMENT] [SUBLEASE]
DESCRIBED IN THE NOTICE ENCLOSED HEREWITH, WHICH WAS PREVIOUSLY SUBMITTED TO
LANDLORD AND TO WHICH LANDLORD HAS FAILED TO TIMELY RESPOND.  If Landlord fails
to respond to a Second Request within five (5) Business Days after receipt by
Landlord, the proposed assignment or sublease as to which the Second Request is
submitted shall be deemed to be approved by Landlord, and Tenant shall be
entitled to enter into such transaction, provided that such assignment or
sublease complies with the requirements of this Article 13 and all other
provisions of this Lease applicable there.

 

(c)                                  With respect to each and every subletting
and/or assignment for which Landlord’s consent is required and given or deemed
given by Landlord under the provisions of this Lease:

 

(i)                                     the form of the proposed assignment or
sublease shall be reasonably satisfactory to Landlord;

 

(ii)                                  no sublease shall be for a term ending
later than one day prior to the Expiration Date (as same may be extended
pursuant to the terms hereof);

 

(iii)                               Except for Landlord’s subletting pursuant to
Section 13.3, each sublease shall be subject and subordinate to this Lease and
to the matters to which this Lease is or shall be subordinate; and upon the
termination of this Lease prior to the Expiration Date, Tenant and each
subtenant shall be deemed to have agreed that Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease, together with
all modifications, extensions and renewals thereof then in effect and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be
(A) liable for any previous act or omission of Tenant under such sublease
(except with respect to any act or omission which continues after such
attornment), (B) subject to any counterclaim, offset or defense not expressly
provided in such sublease, which theretofore accrued to such subtenant against
Tenant, (C) bound by any previous modification of such

 

52

--------------------------------------------------------------------------------


 

sublease not consented to by Landlord or by any prepayment of more than one
month’s rent (unless actually received by Landlord), (D) bound to return such
subtenant’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such subtenant shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such
subtenant, or to perform any work in the subleased space or the Building, or in
any way to prepare the subleased space for occupancy, beyond Landlord’s
obligations under this Lease.  The provisions of this Section 13.4(b)(iv) shall
be self-operative, and no further instrument shall be required to give effect to
this provision, provided that the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such subordination and attornment

 

(d)                                 Modifications. Any modification, amendment
or extension of a sublease (other than pursuant to an express provision of such
sublease which was approved by Landlord) shall be deemed a sublease for the
purposes of Section 13.1 hereof but unless such modification, amendment or
extension adds additional space, Landlord shall have no right to terminate or
recapture the premises so demised by such sublease and Section 13.2 and
Section 13.3 shall not be applicable.

 

Section 13.5                             Binding on Tenant; Indemnification of
Landlord.  Notwithstanding any assignment or subletting or any acceptance of
rent by Landlord from any Transferee, Tenant and any guarantor shall remain
fully liable for the payment of all Rent due and for the performance of all the
covenants, terms and conditions contained in this Lease on Tenant’s part to be
observed and performed, and any default under any term, covenant or condition of
this Lease by any Transferee or anyone claiming under or through any Transferee
shall be deemed to be a default under this Lease by Tenant.  Tenant shall
indemnify, defend, protect and hold harmless Landlord from and against any and
all Losses resulting from (i) any claims that may be made against Landlord by
the Transferee or anyone claiming under or through any Transferee where Landlord
withheld its consent to the proposed transaction, or (ii) any claims that may be
made against Landlord by any brokers or other persons or entities claiming a
commission or similar compensation in connection with the proposed assignment or
sublease, irrespective of whether Landlord shall give or decline to give its
consent to any proposed assignment or sublease, or if Landlord shall exercise
its option to terminate under this Article 13.

 

Section 13.6                             Tenant’s Failure to Complete. If
Landlord consents to a proposed assignment or sublease and such assignment or
sublease fails to become effective within one hundred twenty (120) days after
giving of such consent, then Tenant shall again comply with all of the
provisions and conditions of Sections 13.2, and 13.4 before assigning this Lease
or subletting all or part of the Premises.

 

Section 13.7                             Profits.

 

(a)                                 If Tenant enters into any assignment or
sublease permitted hereunder or consented to by Landlord (but not any
transaction described in Sections 13.1, 13.8 and 13.11), Tenant shall, within
sixty (60) days following Landlord’s consent to such assignment or sublease,
deliver to Landlord a list which sets forth the amount of: (i) the commercially
reasonable industry standard third-party brokerage fees paid by Tenant in such
transaction, (ii) any free rent to be provided under such sublease, (iii) any
tenant improvement work allowance or any construction costs paid or to be paid
in connection with such transaction and, in the case of any sublease, any actual
costs incurred by Tenant in separately demising the sublet space,

 

53

--------------------------------------------------------------------------------


 

and (iv) the reasonable legal fees incurred by Tenant with respect to the
assignment or sublet(collectively, “Transaction Costs”), together with a list of
all of Tenant’s Property to be transferred to such Transferee.  Tenant shall
deliver to Landlord reasonable evidence of the payment of any Transaction Costs
within sixty (60) days after the same are paid (and if Tenant shall fail to do
so, no such fees or costs for which Tenant shall have failed to provide evidence
of payment shall qualify as Transaction Costs).  In consideration of such
assignment or subletting, Tenant shall pay to Landlord.

 

(b)                                 In the case of an assignment, on the
effective date of the assignment, fifty (50%) percent of all sums and other
consideration paid to Tenant by the Transferee for or by reason of such
assignment of Tenant’s leasehold interest herein (including key money, bonus
money and any sums paid for services rendered by Tenant to the Transferee in
excess of the fair market value for such services and sums paid for the sale or
rental of Tenant’s Property, less the then fair market or rental value thereof)
after first deducting the Transaction Costs provided, however, that the sums
payable under this clause shall be paid by Tenant to Landlord within thirty (30)
days of Tenant’s receiving same from assignee; or

 

(c)                                  In the case of a sublease, fifty (50%)
percent of any consideration payable under the sublease to Tenant by the
Transferee which exceeds on a per square foot basis the Fixed Rent and
Additional Rent payable by Tenant under the Lease for the portion of the
Premises demised under the sublease in respect of the sublet space (including
sums paid for the sale or rental of Tenant’s Property, less the then fair market
value or rental value thereof) after first deducting the Transaction Costs,
which Transactional Costs shall be amortized over the term of the sublease. The
sums payable under this clause shall be paid by Tenant to Landlord monthly as
and when paid by the subtenant to Tenant.

 

Section 13.8                             Transfers.

 

(a)                                 Permitted Transfers.  If Tenant is a legal
entity, the transfer (by one or more transfers), directly or indirectly, by
operation of law or otherwise, of a majority of the stock or other beneficial
ownership interest in Tenant or Guarantor, of all or substantially all of the
assets of Tenant or Guarantor, as applicable (collectively “Ownership
Interests”) shall be deemed a voluntary assignment of this Lease.  For purposes
of this Article, the term “transfers” shall be deemed to include (x) the
issuance of new Ownership Interests either by way of a “public offering”, or
establishment of a new fund, or otherwise, which results in a majority of the
Ownership Interests in Tenant or Guarantor, as applicable, being held by a
person or entity which does not hold a majority of the Ownership Interests in
Tenant or Guarantor, as applicable on the date hereof, (y) the sale of all or
substantially all of Tenant’s or Guarantor’s assets, as applicable, and
(z) except as provided below, the merger or consolidation, reorganization,
recapitalization or conversion of Tenant or Guarantor, as applicable, into or
with another business entity.  Notwithstanding anything to the contrary
contained in this Article 13, the provisions of Sections 13.1, 13.2, 13.3, 13.4
(other than Sections 13.4(i), (vii), (viii), and (ix)), 13.6, and 13.7 shall not
apply to, and Landlord’s consent shall not be required with respect to (i) the
transfer of Ownership Interests (or issuance of new Ownership Interests) either
directly or indirectly in Guarantor if and so long as the stock of either Tenant
or Guarantor is then publicly traded on a nationally recognized stock exchange,
(ii) transactions with a business entity(ies) into or with which Tenant or
Guarantor, as applicable, is merged or consolidated or converted or to which all
or substantially all of Tenant’s or Guarantor’s assets, as applicable, or a
majority of the Ownership Interests of Tenant or Guarantor, as applicable,
transferred (any of the foregoing, a “Successor Entity”), or (iii) transfers or
issuances of Ownership Interests of Tenant or Guarantor, in each such case, so
long as with respect to transaction described in clause (ii) or

 

54

--------------------------------------------------------------------------------


 

(iii), (A) such transfer or other transaction was made for a legitimate
independent business purpose and not for the principal purpose of transferring
this Lease and, in the case of a merger or consolidation only, (B) only if the
stock of Guarantor is not then publicly traded on a nationally recognized stock
exchange, the Successor Entity has a tangible net worth computed in accordance
with generally accepted accounting principles consistently applied that is at
least equal to the tangible net worth of Guarantor computed in accordance with
generally accepted accounting principles consistently applied as of the date of
this Lease (the “Net Worth Test”)  (it being understood that this subsection
(B) shall not apply if the stock of Guarantor is then publicly traded on a
nationally recognized stock exchange, (C) only if the Net Worth Test is
applicable, proof reasonably satisfactory to Landlord of such net worth is
delivered to Landlord at least five (5) Business Days prior to the effective
date of any such transaction (or promptly upon Landlord’s request); it being
agreed that Tenant shall not be required to provide Landlord with prior notice
of any such transactions if disclosure is prohibited by confidentiality
requirements or by law, in which event Tenant shall provide Landlord with notice
within ten (10) days after such transaction has been consummated (i.e.,
agreements executed and delivered), (D) any such transfer shall be subject and
subordinate to all of the terms and provisions of this Lease, and (E) Tenant and
Guarantor (except in the event of a merger where Tenant or Guarantor, as
applicable, is not the surviving entity or a sale of all or substantially all of
Tenant’s or Guarantor’s assets) shall remain fully liable for all obligations to
be performed by Tenant under this Lease. Tenant may also, upon prior notice to
Landlord, but without the provisions of Sections 13.1,13.2, 13.3, 13.4 (other
than Sections 13.4(i), (vii), (viii), and (ix)), 13.6 and 13.7 being applicable,
permit any Affiliate of Guarantor to accept an assignment of this Lease or
sublet or occupy all or part of the Premises, provided such sublease may
continue for so long as such entity remains an Affiliate of Guarantor. Any such
sublease shall not be deemed to relieve, release, impair or discharge any of
Tenant’s obligations hereunder.  Notwithstanding anything to the contrary
contained in this Article 13, if the stock of Guarantor is publicly traded on a
nationally recognized stock exchange, then the conversion of Guarantor to a
private (i.e., non-publicly traded) entity shall not require Landlord’s consent,
and the provisions of Sections 13.1, 13.2, 13.3, 13.4 (other than Sections
13.4(i), (vii), (viii), and (ix)), 13.6, and 13.7 shall not apply, provided
(A) such conversion is made for a legitimate independent business purpose and
not for the principal purpose of transferring this Lease, (B) the Successor
Entity (or entity existing after such conversion, as applicable) satisfies the
Net Worth Test, and (C) proof reasonably satisfactory to Landlord of such net
worth is delivered to Landlord at least five (5) Business Days prior to the
effective date of any such transaction (or promptly upon Landlord’s request).
All of the transfers described in this Section 13.8 that do not require
Landlord’s consent being referred to as an “Permitted Transfer” and such
transferees, including Successor Entities, a “Permitted Transferee”).

 

(b)                                 Applicability.  The limitations and rights
set forth in this Section 13.8 shall apply to Transferee(s) of this Lease, and
any transfer by any such entity in violation of this Section 13.8 shall be a
transfer in violation of Section 13.1.

 

Section 13.9                             Assumption of Obligations.  No
assignment of this Lease which requires Landlord’s consent shall be effective
unless and until the Transferee executes, acknowledges and delivers to Landlord
an agreement in form and substance reasonably satisfactory to Landlord whereby
the assignee (a) assumes Tenant’s obligations under this Lease and (b) agrees
that, notwithstanding such assignment or transfer, the provisions of
Section 13.1 hereof shall be binding upon it in respect of all future
assignments and transfers.

 

Section 13.10                      Tenant’s Liability.  The joint and several
liability of Tenant and any successors-in-interest of Tenant and the due
performance of Tenant’s obligations under this

 

55

--------------------------------------------------------------------------------


 

Lease shall not be discharged, released or impaired by any agreement or
stipulation made by Landlord, or any grantee or assignee of Landlord, extending
the time, or modifying any of the terms and provisions of this Lease, or by any
waiver or failure of Landlord, or any grantee or assignee of Landlord, to
enforce any of the terms and provisions of this Lease, provided, however, the
predecessor tenant shall not be liable with respect to any agreement or
stipulation which shall increase the obligations of Tenant under this Lease.

 

Section 13.11                      Lease Disaffirmance or Rejection.  If at any
time after an assignment by Tenant named herein, this Lease is not affirmed or
is rejected in any bankruptcy proceeding or any similar proceeding, or upon a
termination of this Lease due to any such proceeding, Tenant named herein, upon
request of Landlord given after such disaffirmance, rejection or termination
(and actual notice thereof to Landlord in the event of a disaffirmance or
rejection or in the event of termination other than by act of Landlord), shall
(a) pay to Landlord all Rent and other charges due and owing by the assignee to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (b) as “tenant,” enter into a new lease of the
Premises with Landlord for a term commencing on the effective date of such
disaffirmance, rejection or termination and ending on the Expiration Date, at
the same Rent and upon the then executory terms, covenants and conditions
contained in this Lease, except that (i) the rights of Tenant named herein under
the new lease shall be subject to the possessory rights of the assignee under
this Lease and the possessory rights of any persons or entities claiming through
or under such assignee or by virtue of any statute or of any order of any court,
(ii) such new lease shall require all defaults existing under this Lease to be
cured by Tenant named herein with due diligence, and (iii) such new lease shall
require Tenant named herein to pay all Rent which, had this Lease not been so
disaffirmed, rejected or terminated, would have become due under the provisions
of this  Lease after the date of such disaffirmance, rejection or termination
with respect to any period prior thereto.  If Tenant named herein defaults in
its obligations to enter into such new lease for a period of ten (10) days after
Landlord’s request, then, in addition to all other rights and remedies by reason
of default, either at law or in equity, Landlord shall have the same rights and
remedies against Tenant named herein as if it had entered into such new lease
and such new lease had thereafter been terminated as of the commencement date
thereof by reason of Tenant’s default thereunder.

 

Section 13.12                      Permitted Users. 
(a)                                    Tenant has advised Landlord that one or
more parties with whom Tenant (or Guarantor) has a bona fide independent,
material and ongoing business relationship or is incubating (each a  “Permitted
User” ) and/or an Affiliate of Tenant, may from time to time be using space in
the Premises.  Notwithstanding anything to the contrary in this Article 13, each
Permitted User shall be allowed such use, without Landlord’s consent, but upon
ten (10) days prior written notice to Landlord upon the following conditions:
(i) Landlord shall not be litigating against such proposed Permitted User within
the prior 24 months, (ii) the Permitted User shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to service
of process in, and the jurisdiction of the court of, the State of New York,
(iii) there will be no separate entrances and/or demising walls for the
Permitted User installed to prepare the Premises for a Permitted User, (iv) the
aggregate number of rentable square feet occupied by all Permitted Users at any
one time shall not exceed 20% of the then rentable square footage of the
Premises (except such restriction shall not apply to then Affiliates of Tenant
named herein), and (v) Tenant shall receive no rent, payment or other
consideration in connection with such occupancy in respect of such space other
than nominal rent payments (in no event greater per rentable square foot plus
cost reimbursements) than the fixed rent, and escalation rent payable hereunder
per rentable square foot) or other consideration for actual services rendered or
provided by or for such occupant.

 

56

--------------------------------------------------------------------------------


 

(b)                                 With respect to each and every Permitted
User, the following shall apply:  (i) each Permitted User shall have no privity
of contract with Landlord and therefore shall have no rights under this Lease,
and Landlord shall have no liability or obligation to the Permitted User under
this Lease for any reason whatsoever in connection with such use or occupancy,
which use and occupancy shall be subject and subordinate to this Lease,
(ii) each Permitted User shall use the Premises in conformity with all
applicable provisions of this Lease, (iii) each Permitted User shall provide
evidence of commercial general liability insurance reasonably acceptable to
Landlord (not in excess of $2,000,000.00), and (iv) Tenant shall be liable for
the acts of such Permitted User in or about the Premises and Building as if same
were the acts of Tenant, subject to the terms of this Lease.

 

ARTICLE 14
ACCESS TO PREMISES

 

Section 14.1                             Landlord’s Access.

 

(a)                                 Landlord, Landlord’s agents and utility
service providers servicing the Building may, erect, use and maintain concealed
ducts, pipes and concealed conduits in and through the Premises provided such
use does not (i) cause the usable area of the Premises or the Tenant’s Roof Deck
Area to be reduced other than to a de minimis extent unless required by
Requirements and/or (ii) materially change the location of the core bathrooms,
fire stairs, lifts or the elevator shafts, or lower the ceiling heights other
than to an immaterial extent) and/or reduce, cover or darken the Skylight,
unless required by Requirements. Landlord shall promptly repair any damage to
the Premises, the Skylight and Tenant’s Roof Deck Area caused by any work
performed pursuant to this Article 14. The foregoing is not intended to vitiate
the provisions of Section 6.3 or Section 6.5.

 

(b)                                 Landlord, any Lessor or Mortgagee and any
other party designated by Landlord and their respective agents shall have the
right to enter the Premises and Tenant’s Roof Deck Area at all reasonable times,
upon reasonable notice (which notice may be oral) except in the case of
emergency in which case any limitation on the number of entries and/or advance
notice shall not be required (but Landlord shall use commercially reasonable
efforts to notify Tenant via telephone or email), to examine the Premises, to
show the Premises to prospective purchasers, Mortgagees, Lessors or, in the last
twelve (12) months of the Term, tenants, and their respective agents and
representatives or others and to perform Restorative Work to the Premises or the
Building.

 

(c)                                  All parts (except surfaces facing the
interior of the Premises) of all walls, windows and doors bounding the Premises,
all balconies, terraces and roofs adjacent to the Premises, all space in or
adjacent to the Premises used for shafts, stacks, stairways, mail chutes,
conduits and other mechanical facilities, Building Systems, Building facilities
and Common Areas are not part of the Premises, and Landlord shall have the use
thereof and access thereto through the Premises, upon reasonable advanced notice
(except in the case of an emergency) to Tenant, for the purposes of Building
operation, maintenance, alteration and repair subject to Tenant’s rights
hereunder with respect to designated roof and/or shaft space for Tenant’s
exclusive use in which event Landlord’s use thereof shall be that which is
reasonably required to operate and maintain the Building.

 

(d)                                 Subject to emergency and police conditions
and the provisions of Section 10.11(a) and Section 26.16 hereof, Tenant (and
Tenant’s assignees, sub lessees, invitees, licensees, and employees) shall,
during the term of this Lease, have access to and use of the

 

57

--------------------------------------------------------------------------------

 

Premises and, subject to safety conditions, weather, and similar factors,
Tenant’s Roof Deck Area twenty-four (24) hours per day seven (7) days per week,
three hundred sixty-five (365) days a year.

 

(e)                                  Except in the case of an emergency,
Landlord shall use all reasonable efforts, as practical under the circumstances,
to comply with Tenant’s reasonable security measures when entering the Premises
and Tenant’s Roof Deck Area.

 

Section 14.2                             Building Name.  Landlord has the right
at any time to change the name, number or designation by which the Building is
commonly known, subject to the terms and conditions of Section 26.1 below.

 

Section 14.3                             Light and Air.  If at any time any
windows of the Premises are temporarily darkened or covered over by reason of
any Restorative Work or for any other reason, Landlord shall diligently complete
such work or otherwise act diligently to remove the temporary darkening or
covering over of such windows.  If there is otherwise a diminution of light, air
or view by another structure which may hereafter be erected (whether or not by
Landlord), Landlord shall not be liable for any damages and Tenant shall not be
entitled to any compensation or abatement of any Rent, nor shall the same
release Tenant from its obligations hereunder or constitute an actual or
constructive eviction.

 

ARTICLE 15
DEFAULT

 

Section 15.1                             Tenant’s Defaults.  Each of the
following events shall be an “Event of Default” hereunder:

 

(a)                                 Tenant fails to pay when due any installment
of Rent and such default shall continue for (x) five (5) Business Days in
respect of Fixed Rent and recurring forms of Additional Rent payable pursuant to
Article 7 above and (y) ten (10) Business Days in respect of all Rent which is
not Fixed Rent, in any case immediately following written notice of such default
is given to Tenant

 

(b)                                 Tenant fails to observe or perform any other
term, covenant or condition of this Lease and such failure continues for more
than thirty (30) days (ten (10) days with respect to a default under Article 3)
immediately following written notice by Landlord to Tenant of such default, or
if such default (other than a default under Article 3) is of a nature that it
cannot be completely remedied within thirty (30) days, failure by Tenant to
commence to remedy such failure within said thirty (30) days, and thereafter
diligently prosecute to completion all steps necessary to remedy such default,
provided in all events the same is completed within one hundred eighty (180)
days; or

 

(c)                                  if Landlord applies or retains any part of
the security held by it hereunder, and Tenant fails within ten (10) Business
Days after written notice by Landlord to Tenant to either (i) deposit with
Landlord the amount of cash so applied by Landlord, or (ii) provide Landlord
with (x) a replacement Letter of Credit (as hereinafter defined), in the full
amount required hereunder (less any cash security held by Landlord), or (y) a
modification of the Letter of Credit which reinstates the amount so applied; or

 

(d)                                 Tenant files a voluntary petition in
bankruptcy or insolvency, or is adjudicated a bankrupt or insolvent, or files
any petition or answer seeking any reorganization,

 

58

--------------------------------------------------------------------------------


 

liquidation, dissolution or similar relief under any present or future federal
bankruptcy act or any other present or future applicable federal, state or other
statute or law, or makes an assignment for the benefit of creditors or seeks or
consents to or acquiesces in the appointment of any trustee, receiver,
liquidator or other similar official for Tenant or for all or any part of
Tenant’s property; or

 

(e)                                  a court of competent jurisdiction shall
enter an order, judgment or decree adjudicating Tenant bankrupt, or appointing a
trustee, receiver or liquidator of Tenant, or of the whole or any substantial
part of its property, without the consent of Tenant, or approving a petition
filed against Tenant seeking reorganization or arrangement of Tenant under the
bankruptcy laws of the United States, as now in effect or hereafter amended, or
any state thereof, and such order, judgment or decree shall not be vacated or
set aside or stayed within ninety (90) days from the date of entry thereof. Upon
the occurrence and during the continuance of any one or more of such Events of
Default, Landlord may, at its sole option, give to Tenant seven (7) Business
Days’ written notice of cancellation of this Lease (or of Tenant’s possession of
the Premises), in which event this Lease and the Term (or Tenant’s possession of
the Premises) shall terminate (whether or not the Term shall have commenced)
with the same force and effect as if the date set forth in the notice were the
Expiration Date stated herein; and Tenant shall then quit and surrender the
Premises to Landlord, but Tenant shall remain liable for damages as provided in
this Article 15.

 

Section 15.2                             Landlord’s Remedies.

 

(a)                                 Possession/Reletting.  If any Event of
Default occurs and is continuing or this Lease and the Term, or Tenant’s right
to possession of the Premises, terminate as provided in Section 15.1:

 

(i)                                     Surrender of Possession.  Tenant shall
quit and surrender the Premises to Landlord, and Landlord and its agents may
immediately, or at any time after such termination, re-enter the Premises or any
part thereof in accordance with the terms of this Lease, without notice, either
by summary proceedings, or by any other applicable action or proceeding, or by
force (to the extent permitted by law) or otherwise in accordance with
applicable legal proceedings (without being liable to indictment, prosecution or
damages therefore), and may repossess the Premises and dispossess Tenant and any
other persons or entities from the Premises and remove any and all of their
property and effects from the Premises.

 

(ii)                                  Landlord’s Reletting.  Landlord, at
Landlord’s option, may relet all or any part of the Premises from time to time,
either in the name of Landlord or otherwise, to such tenant or tenants, for any
term ending before, on or after the Expiration Date, at such rental and upon
such other conditions (which may include concessions and free rent periods) as
Landlord, in its sole discretion, may determine.  Landlord shall have no
obligation to accept any tenant offered by Tenant and shall not be liable for
failure to relet or, in the event of any such reletting, for failure to collect
any rent due upon any such reletting; and no such failure shall relieve Tenant
of, or otherwise affect, any liability under this Lease.  Landlord, at
Landlord’s option, may make such alterations, decorations and other physical
changes in and to the Premises as Landlord, in its sole discretion, considers
advisable or necessary in connection with such reletting or proposed

 

59

--------------------------------------------------------------------------------


 

reletting, without relieving Tenant of any liability under this Lease or
otherwise affecting any such liability.

 

(b)                                 Tenant’s Waiver.  Tenant, on its own behalf
and on behalf of all persons or entities claiming through or under Tenant,
including all creditors, hereby waives all rights which Tenant and all such
persons or entities might otherwise have under any Requirement (i) to the
service of any notice of intention to re-enter or to institute legal
proceedings, (ii) to redeem, or to re-enter or repossess the Premises, or
(iii) to restore the operation of this Lease, after (A) Tenant shall have been
dispossessed by judgment or by warrant of any court or judge, (B) any re-entry
by Landlord or (C) any expiration or early termination of the term of this
Lease, whether such dispossess, re-entry, expiration or termination shall be by
operation of law or pursuant to the provisions of this Lease.  The words
“re-enter,” “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings.

 

(c)                                  Tenant’s Breach.  Upon the breach or
threatened breach by Tenant, or any persons or entities claiming through or
under Tenant, of any term, covenant or condition of this Lease, Landlord shall
have the right to enjoin such breach and to invoke any other remedy allowed by
law or in equity as if re-entry, summary proceedings and other special remedies
were not provided in this Lease for such breach.  The rights to invoke the
remedies set forth above are cumulative and shall not preclude Landlord from
invoking any other remedy allowed at law or in equity.

 

Section 15.3                             Landlord’s Damages.

 

(a)                                 Amount of Damages.  If this Lease and the
Term, or Tenant’s right to possession of the Premises, terminate as provided in
Section 15.1, then:

 

(i)                                     Tenant shall pay to Landlord all items
of Rent payable under this Lease by Tenant to Landlord;

 

(ii)                                  Landlord may retain all monies, if any,
paid by Tenant to Landlord, whether as prepaid Rent, a security deposit or
otherwise, which monies, to the extent not otherwise applied to amounts due and
owing to Landlord, shall be credited by Landlord against any damages payable by
Tenant to Landlord;

 

(iii)                               Tenant shall pay to Landlord, in monthly
installments, on the days specified in this Lease for payment of installments of
Fixed Rent, any Deficiency (as hereinafter defined); it being understood that
Landlord shall be entitled to recover the Deficiency from Tenant each month as
the same shall arise, and no suit to collect the amount of the Deficiency for
any month, shall prejudice Landlord’s right to collect the Deficiency for any
subsequent month by a similar proceeding; and

 

(iv)                              whether or not Landlord shall have collected
any monthly Deficiency, Tenant shall pay to Landlord, on demand, in lieu of any
further Deficiency and as liquidated and agreed final damages, a sum equal to
the amount by which the Rent for the period which otherwise would have
constituted the unexpired portion of the Term exceeds the then fair and
reasonable rental value of the Premises, for the same period (with both amounts
being discounted to present value at a rate of interest equal to the CPI (as
hereinafter defined)  less the aggregate amount of Deficiencies theretofore
collected by Landlord

 

60

--------------------------------------------------------------------------------


 

pursuant to the provisions of Section 15.3(a)(iii) for the same period.  If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the Premises, or any part thereof, shall have been relet by
Landlord to an unaffiliated party for the period which otherwise would have
constituted the unexpired portion of the Term, or any part thereof, the amount
of rent reserved upon such reletting shall be deemed prima facie, to be the fair
and reasonable rental value for the part or the whole of the Premises so relet
during the term of the reletting.

 

(b)                                 Reletting.  If the Premises or any part
thereof, shall be relet together with other space in the Building, the rents
collected or reserved under any such reletting and the expenses of any such
reletting shall be equitably apportioned for the purposes of this Section 15.3. 
Tenant shall not be entitled to any rents collected or payable under any
reletting, whether or not such rents exceeds the Fixed Rent reserved in this
Lease.  Nothing contained in Article 15 shall be deemed to limit or preclude the
recovery by Landlord from Tenant of the maximum amount allowed to be obtained as
damages by any Requirement, or of any sums or damages to which Landlord may be
entitled in addition to the damages set forth in this Section 15.3.

 

Section 15.4                             Interest.  If any payment of Rent is
not paid when due, interest shall accrue on such payment, from the date such
payment was due until paid at the Interest Rate except that no such interest
shall accrue in respect of the first installment or payment that is past due
during the Term provided that such installment or payment is not past due for
more than five (5) days and, if such installment or payment is past due for more
than five (5) days, interest shall accrue thereon from the first day such
installment or payment became past due. Such interest and late charges are
separate and cumulative and are in addition to and shall not diminish or
represent a substitute for any of Landlord’s rights or remedies under any other
provision of this Lease.

 

Section 15.5                             Other Rights of Landlord.  If Tenant
fails to pay any Additional Rent when due after the expiration of notice and
cure period, Landlord, in addition to any other right or remedy, shall have the
same rights and remedies as in the case of a default by Tenant in the payment of
Fixed Rent after the expiration of notice and cure periods.  If Tenant is in
arrears in the payment of Rent, Tenant waives Tenant’s right, if any, to
designate the items against which any payments made by Tenant are to be
credited, and Landlord may apply any payments made by Tenant to any Rent, as
Landlord sees fit, regardless of any request by Tenant.

 

Section 15.6                             No Consequential, Etc. Damages.  Except
for those damages for which Tenant is expressly liable under Article 18, Tenant
shall not be liable to Landlord for consequential, punitive, or special damages.

 

ARTICLE 16
LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES

 

If an Event of Default occurs and is continuing, Landlord, without waiving such
default, may perform the obligations giving rise thereto, at Tenant’s cost and
expense immediately, and without advance notice, (a) in the case of emergency,
or if the default (i) materially interferes with the use by any other tenant of
the Building, (ii) materially interferes with the efficient operation of the
Building, (iii) results in a violation of any Requirement, or (iv) results or
will result in a cancellation of any insurance policy maintained by Landlord,
and (b) in any other case if such default continues after the expiration of any
applicable notice and grace period except as expressly provided to the contrary
in this Lease. All actual out of pocket costs and

 

61

--------------------------------------------------------------------------------


 

expenses incurred by Landlord in connection with any such performance by it and
all actual out of pocket costs and expenses, including reasonable counsel fees
and disbursements, incurred by Landlord as a result of any default by Tenant
under this Lease or in any action or proceeding (including any unlawful detainer
proceeding) brought by Landlord or in which Landlord is a party to enforce any
obligation of Tenant under this Lease and/or right of Landlord in or to the
Premises, shall be paid by Tenant to Landlord within thirty (30) days of demand,
with interest thereon at the Interest Rate from the date incurred by Landlord. 
Except as expressly provided to the contrary in this Lease, all costs and
expenses which, pursuant to this Lease are incurred by Landlord and payable to
Landlord by Tenant, and all charges, amounts and sums payable to Landlord by
Tenant for any property, material, labor, utility or other services which,
pursuant to this Lease or at the request and for the account of Tenant, are
provided, furnished or rendered by Landlord, shall become due and payable by
Tenant to Landlord within thirty (30) days after receipt of Landlord’s invoice
for such amount.

 

ARTICLE 17
NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

 

Section 17.1                             No Representations.  Except as
expressly set forth in this Lease, Landlord and Landlord’s agents have made no
warranties, representations, statements or promises with respect to the
Buildings, the Real Property or the Premises and no rights including, without
limitation, any development rights, easements or licenses are acquired by Tenant
by implication or otherwise.  Tenant is entering into this Lease after full
investigation and is not relying upon any statement or representation made by
Landlord not embodied in this Lease.

 

Section 17.2                             No Money Damages.  Wherever in this
Lease Landlord’s consent or approval is required, if Landlord refuses to grant
such consent or approval, whether or not Landlord expressly agreed that such
consent or approval would not be unreasonably withheld, Tenant shall not make or
exercise, and Tenant hereby waives, any claim for money damages (including any
claim by way of set-off, counterclaim or defense) and/or any right to terminate
this Lease based upon Tenant’s claim or assertion that Landlord unreasonably
withheld, conditioned or delayed its consent or approval.  Tenant’s sole remedy
shall be to bring an action or proceeding to enforce such provision, by specific
performance, injunction or declaratory judgment.  In no event shall Landlord be
liable for, and Tenant, on behalf of itself and all other Tenant Parties, hereby
waives any claim for, any indirect, consequential or punitive damages, including
loss of profits or business opportunity, arising under or in connection with
this Lease.

 

Section 17.3                             Reasonable Efforts.  Except as
expressly set forth in this Lease, “reasonable efforts” by Landlord shall not
include an obligation to employ contractors or labor at overtime or other
premium pay rates or to incur any other overtime costs or additional expenses of
any extraordinary nature.

 

ARTICLE 18
END OF TERM

 

Section 18.1                             Expiration.  Upon the expiration or
other termination of this Lease, Tenant shall quit and surrender the Premises to
Landlord vacant, broom clean and in good order and condition, ordinary wear and
tear and casualty excepted, and Tenant shall remove all of Tenant’s Property
(other than any wiring or cabling between the basement of the Building and the
Premises between the floors or under the floors of the Premises or above any
hung ceilings

 

62

--------------------------------------------------------------------------------


 

designated for use by Tenant or a future tenant of the Building) and any
Alterations as may be required pursuant to Article 5.

 

Section 18.2                             Holdover Rent.  Landlord and Tenant
recognize that Landlord’s damages resulting from Tenant’s failure to timely
surrender possession of the entire Premises may be substantial, may exceed the
amount of the Rent payable hereunder, and will be impossible to accurately
measure.  Accordingly, if possession of the entire Premises is not surrendered
to Landlord on the Expiration Date or sooner termination of this Lease, in
addition to any other rights or remedies Landlord may have hereunder or at law,
Tenant shall pay to Landlord for each month (or any portion thereof) during
which Tenant holds over in the Premises after the Expiration Date, or sooner
termination of this Lease, a sum equal to (A) the greater of (i) 110% of fair
market value for the Premises and (ii) 150% times the Rent payable under this
Lease for the last full calendar month of the Term, as the same may be extended,
for the first sixty (60) days (or portion thereof) that Tenant holds over at the
Premises, and (B) the greater of (i) 150% of fair market value for the Premises
and (ii) 200% of the Rent payable under this Lease for the last full calendar
month of the Term thereafter; plus if possession of the Premises is not
surrendered to Landlord within thirty (30) days of the Expiration Date or sooner
termination of this Lease, any and all damages including, without limitation,
consequential and/or special damages which Landlord may suffer by reason of
Tenant’s holdover. No holding-over by Tenant, nor the payment to Landlord of the
amounts specified above, shall operate to extend the Term hereof. No
holding-over by Tenant, nor the payment to Landlord of the amounts specified
above, shall operate to extend the Term hereof.  Nothing herein contained shall
be deemed to permit Tenant to retain possession of the Premises after the
Expiration Date or sooner termination of this Lease, and no acceptance by
Landlord of payments from Tenant after the Expiration Date or sooner termination
of this Lease shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Section 18.2.

 

Section 18.3                             Waiver of Stay.  Tenant expressly
waives, for itself and for any person or entity claiming through or under
Tenant, any rights which Tenant or any such person or entity may have under the
provisions of Section 2201 of the New York Civil Practice Requirement and
Rules and of any successor Requirement of like import then in force, in
connection with any holdover summary proceedings which Landlord may institute to
enforce the foregoing provisions of this Article 18.

 

ARTICLE 19
QUIET ENJOYMENT

 

Provided no Event of Default has occurred and is continuing, Tenant may
peaceably and quietly enjoy the Premises without hindrance by Landlord or any
person lawfully claiming through or under Landlord, subject to the terms and
conditions of this Lease and to all Superior Leases and Mortgages (as same may
be modified by the terms of an SNDA in the Approved SNDA Form between Tenant and
such superior party).

 

ARTICLE 20
NO SURRENDER; NO WAIVER

 

Section 20.1                             No Surrender or Release.  No act or
thing done by Landlord or Landlord’s agents or employees during the Term shall
be deemed an acceptance of a surrender of the Premises, and no provision of this
Lease shall be deemed to have been waived by Landlord, unless such waiver or
acceptance of surrender is in writing and is signed by Landlord.

 

63

--------------------------------------------------------------------------------


 

Section 20.2                             No Waiver.  The failure of either party
to seek redress for violation of, or to insist upon the strict performance of,
any covenant or condition of this Lease, or any of the Rules and Regulations,
shall not be construed as a waiver or relinquishment for the future performance
of such obligations of this Lease or the Rules and Regulations, or of the right
to exercise such election but the same shall continue and remain in full force
and effect with respect to any subsequent breach, act or omission.  The receipt
by Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease on the part of Tenant
shall not be deemed a waiver of such breach.  The payment by Tenant of any Rent
payable pursuant to this Lease or any other sums with knowledge of the breach of
any covenant of this Lease on the part of Landlord shall not be deemed a waiver
of such breach.  No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly Rent herein stipulated shall be deemed to be other than a
payment on account of the earliest stipulated Rent, or as Landlord may elect to
apply such payment, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.

 

ARTICLE 21
WAIVER OF TRIAL BY JURY; COUNTERCLAIM

 

Section 21.1                             Jury Trial Waiver.  LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER ON ANY MATTERS IN ANY WAY ARISING OUT OF OR
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, OR THE ENFORCEMENT OF ANY REMEDY WITH RESPECT TO
THIS LEASE ANY STATUTE, EMERGENCY OR OTHERWISE.

 

Section 21.2                             Waiver of Counterclaim.  If Landlord
commences any summary proceeding against Tenant, Tenant will not interpose any
counterclaim of any nature or description in any such proceeding (unless failure
to interpose such counterclaim would preclude Tenant from asserting in a
separate action the claim which is the subject of such counterclaim), and will
not seek to consolidate such proceeding with any other action which may have
been or will be brought in any other court by Tenant.

 

ARTICLE 22
NOTICES

 

Except as otherwise expressly provided in this Lease, all consents, notices,
demands, requests, approvals or other communications given under this Lease
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand either to the Premises or to Tenant’s address as set forth in
Article 1 (provided a signed receipt is obtained) or if sent by registered or
certified mail (return receipt requested) or by a nationally recognized
overnight delivery service making receipted deliveries, addressed to Landlord
and Tenant as set forth in Article 1, and to any Mortgagee or Lessor who shall
require copies of notices and whose address is provided in advance to Tenant in
writing, or to such other address(es) as Landlord, Tenant or any Mortgagee or
Lessor may designate as its new address(es) for such purpose by notice given to
the other in accordance with the provisions of this Article 22.  Any such
approval, consent, notice, demand, request or other communication shall be
deemed to have been given on the date of receipted delivery, refusal to accept
delivery or when delivery is first

 

64

--------------------------------------------------------------------------------


 

attempted but cannot be made due to a change of address for which no notice is
given.  Notices given by the attorneys for Landlord or Tenant shall be deemed
valid notice if sent in accordance with this Article 22.

 

ARTICLE 23
RULES AND REGULATIONS

 

All Tenant Parties shall observe and comply with the Rules and Regulations.
Landlord reserves the right, from time to time, to adopt additional reasonable
Rules and Regulations and to amend the Rules and Regulations then in effect;
provided, however, that such additional Rules and Regulations shall not
adversely affect Tenant’s rights or obligations hereunder, other than to a de
minimis extent, and provided, further that in the event of any conflict between
such additional Rules and Regulations and the terms of this Lease, the terms of
this Lease shall prevail.  Nothing contained in this Lease shall impose upon
Landlord any obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease against any other tenant at the Buildings, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its employees, agents, visitors or licensees, provided that Landlord
shall use reasonable efforts so as to not enforce any Rule or Regulation in a
discriminatory manner against Tenant as compared to other office tenants in the
Building.  If Tenant disputes the reasonableness of any of the Rules and
Regulation hereafter adopted by Landlord, the dispute shall be resolved by
arbitration as provided in Section 34 hereof, provided, however, that during the
pendency of any such arbitration, Tenant shall comply with such Rule and
Regulation.  Tenant’s right to dispute the reasonableness of any additional
Rule and Regulation shall be deemed waived unless Tenant shall notify Landlord
of such dispute within forty-five (45) days after delivery to Tenant of a notice
of the adoption of any such additional Rule and Regulation.

 

ARTICLE 24
BROKER

 

Landlord has retained Landlord’s Agent as leasing agent, and Tenant has retained
Tenant’s Broker, in connection with this Lease.  Landlord will be solely
responsible for any fee that may be payable to Landlord’s Agent and Landlord
agrees to pay a commission to Tenant’s Broker pursuant to a separate agreement. 
Each of Landlord and Tenant represents and warrants to the other that neither it
nor its agents have dealt with any broker in connection with this Lease other
than Landlord’s Agent and Tenant’s Broker.  Each of Landlord and Tenant shall
indemnify, defend, protect and hold the other party harmless from and against
any and all Losses which the indemnified party may incur by reason of any claim
of or liability to any broker, finder or like agent (other than Landlord’s Agent
and Tenant’s Broker) arising out of any dealings claimed to have occurred
between the indemnifying party and the claimant in connection with this Lease,
and/or the above representation being false (except, with respect to Landlord’s
indemnity only, for any claims made by Serten Advisors (“Serten”)).  For the
avoidance of doubt, Tenant’s indemnity in the foregoing sentence applies to
claims made by Serten.

 

ARTICLE 25
INDEMNITY

 

Section 25.1                             Tenant’s Indemnity.  Subject to the
waiver of subrogation required by Section 11.2, Tenant shall not do or permit to
be done any act or thing upon the Premises or the Building which may subject
Landlord to any liability or responsibility to a third party for injury, damages
to persons or property or to any liability by reason of any violation of any
Requirement,

 

65

--------------------------------------------------------------------------------


 

and shall exercise such control over the Premises as to fully protect Landlord
against any such liability. Tenant shall indemnify, defend, protect and hold
harmless Landlord and each of the Indemnitees from and against any and all
Losses, resulting from (i) any act or omissions of any Tenant Parties or,
(ii) any accident, injury or damage whatsoever caused to any person or to the
property of any person and occurring in or about the Premises, except to the
extent attributable to the gross negligence or willful misconduct of Landlord,
or its employees, agents, contractors, licensees or invitees (collectively,
“Landlord Parties”), or (iii) any breach, violation or nonperformance of any
covenant, condition or agreement of this Lease on the part of Tenant to be
fulfilled, kept, observed or performed or (iv) any work performed by or on
behalf of Tenant (but not Landlord’s Premises Work, Landlord’s Expansion
Premises Work, Tenant’s Roof Deck Work and the Base Building Roof Work). Nothing
in this Section shall be interpreted to make Tenant liable for any occurrence
that is covered by any property insurance policy that this Lease requires Tenant
or Landlord to obtain.

 

Section 25.2                             Landlord’s Indemnity.  Subject to the
waiver of subrogation required by Section 11.2, Landlord shall indemnify, defend
and hold harmless Tenant from and against all Losses incurred by Tenant in
connection with third party claims arising from any accident, injury or damage
whatsoever caused to any person or the property of any person in or about the
Building to the extent attributable to the negligence, gross negligence or
willful misconduct of Landlord or its employees or agents.

 

Section 25.3                             Defense and Settlement.  If any claim,
action or proceeding is made or brought against any Indemnitee, then upon demand
by an Indemnitee, for which the provisions of Section 25.1 apply, Tenant, at its
sole cost and expense, shall resist or defend such claim, action or proceeding
in the Indemnitee’s name (if necessary), by attorneys approved by the
Indemnitee, which approval shall not be unreasonably withheld, conditioned or
delayed (attorneys for Tenant’s insurer shall be deemed approved for purposes of
this Section 25.3). If any claim, action or proceeding is made or brought
against any Indemnitee, then upon demand by an Indemnitee, for which the
provisions of Section 25.2 apply, Landlord, at its sole cost and expense, shall
resist or defend such claim, action or proceeding in the Indemnitee’s name (if
necessary), by attorneys approved by the Indemnitee, which approval shall not be
unreasonably withheld, conditioned or delayed (attorneys for Landlord’s insurer
shall be deemed approved for purposes of this Section 25.3).  Notwithstanding
the foregoing, an Indemnitee may retain its own attorneys, at its sole cost and
expense, to participate or assist in defending any claim, action or proceeding
involving potential liability in excess of the amount available under Tenant’s
(or as applicable Landlord’s) liability insurance carried under Section 11.1 for
such claim. If Tenant or Landlord, as applicable, fails to properly and timely
defend or if there is a legal conflict or other conflict of interest, then the
other party may retain separate counsel at Tenant’s expense. Notwithstanding
anything herein contained to the contrary, the indemnifying party may direct the
Indemnitee to settle any claim, suit or other proceeding provided that (a) such
settlement shall involve no obligation on the part of the Indemnitee, (b) any
payments to be made pursuant to such settlement shall be paid in full
exclusively by indemnifying party at the time such settlement is reached or
otherwise in accordance with any settlement agreement related thereto, (c) such
settlement shall not require the Indemnitee to admit any liability, and (d) the
Indemnitee shall have received an unconditional release from the other parties
to such claim, suit or other proceeding.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 26
MISCELLANEOUS

 

Section 26.1                             Delivery.  The submission of this Lease
to Tenant shall not constitute an offer and shall not bind the parties hereto in
any manner whatsoever until (a) Tenant has duly executed and delivered duplicate
counterparts to Landlord, and (b) Landlord has executed and delivered one fully
executed counterpart to Tenant.

 

Section 26.2                             Transfer of Real Property.  Landlord’s
obligations under this Lease shall not be binding upon Landlord named herein
after the sale, conveyance, assignment or transfer (collectively, a “Transfer”)
by such Landlord (or upon any subsequent landlord after the Transfer by such
subsequent landlord) of its interest in the Buildings, and in the event of any
such Transfer, Landlord (and any such subsequent landlord) shall be entirely
freed and relieved of all covenants and obligations of Landlord hereunder
arising from and after the date of Transfer, but only from and after the date
that the transferee of Landlord’s interest (or that of such subsequent landlord)
in the Buildings, shall have assumed in writing, in a document delivered to
Tenant, all obligations under this Lease arising from and after the date of
Transfer, and responsibility for any security deposit or letter of credit posted
by Tenant under this Lease or any escrow deposit or performance fund posted by
Tenant in connection with a Work Letter or Alterations.

 

Section 26.3                             Limitation on Liability.  The liability
of Landlord for Landlord’s obligations under this Lease shall be limited to
Landlord’s interest in the Building (including the net proceeds of any sale of
the Building and any net insurance and condemnation proceeds therefrom) and
Tenant shall not look to any other property or assets of Landlord or the
property or assets of any direct or indirect partner, member, manager,
shareholder, director, officer, principal, employee or agent of Landlord
(collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under this Lease or to satisfy a judgment for Landlord’s failure to
perform such obligations; and none of the Parties shall be personally liable for
the performance of Landlord’s obligations under this Lease.

 

Section 26.4                             Entire Document.  This Lease (including
any Exhibits referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this Lease.  All of the Exhibits
attached hereto are incorporated in and made a part of this Lease, provided that
in the event of any inconsistency between the terms and provisions of this Lease
and the terms and provisions of the Exhibits hereto, the terms and provisions of
this Lease shall control.

 

Section 26.5                             Governing Requirement.  This Lease
shall be governed in all respects by the laws of the State of New York.

 

Section 26.6                             Unenforceability.  If any provision of
this Lease, or its application to any person or entity or circumstance, shall
ever be held to be invalid or unenforceable, then in each such event the
remainder of this Lease or the application of such provision to any other person
or entity or any other circumstance (other than those as to which it shall be
invalid or unenforceable) shall not be thereby affected, and each provision
hereof shall remain valid and enforceable to the fullest extent permitted by
law.

 

Section 26.7                             Lease Disputes.  Except as required by
Article 34 the parties agree that all disputes arising, directly or indirectly,
out of or relating to this Lease, and all actions to enforce this Lease, shall
be dealt with and adjudicated in the state courts of the State of New

 

67

--------------------------------------------------------------------------------

 

York or the federal courts for the Southern District of New York and for that
purpose hereby expressly and irrevocably submits itself to the jurisdiction of
such courts. Tenant agrees that so far as is permitted under applicable law,
this consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in one of the manners
specified in this Lease, or as otherwise permitted by law, shall be necessary in
order to confer jurisdiction upon it in any such court. To the extent that
Tenant has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, Tenant irrevocably waives such immunity in
respect of its obligations under this Lease.

 

Section 26.8                             Landlord’s Agent.  Unless Landlord
delivers notice to Tenant to the contrary, Landlord’s Agent is authorized to act
as Landlord’s agent in connection with the performance of this Lease, and Tenant
shall be entitled to rely upon correspondence received from Landlord’s Agent. 
Tenant acknowledges that Landlord’s Agent is acting solely as agent for Landlord
in connection with the foregoing; and neither Landlord’s Agent nor any of its
direct or indirect partners, members, managers, officers, shareholders,
directors, employees, principals, agents or representatives shall have any
liability to Tenant in connection with the performance of this Lease, and Tenant
waives any and all claims against any and all of such parties arising out of, or
in any way connected with, this Lease, or the Buildings.

 

Section 26.9                             Estoppel.

 

(a)                                 Within ten (10) business days following
Tenant’s receipt of written request from Landlord, any Mortgagee or any Lessor,
Tenant shall deliver to Landlord a statement executed and acknowledged by
Tenant, in form reasonably satisfactory to Landlord, (i) stating the
Commencement Date, the Rent Commencement Date and the Expiration Date, and that
this Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (ii) setting forth the date to which
the Fixed Rent and any Additional Rent have been paid, together with the amount
of monthly Fixed Rent then payable, (iii) stating whether or not, to Tenant’s
knowledge, Landlord is in default under this Lease, and, if Landlord is in
default, setting forth the specific nature of all such defaults, (iv) stating
the amount of the security, if any, under this Lease, (v) stating whether there
are any subleases or assignments affecting the Premises, (vi) stating the
address of Tenant to which all notices and communications under the Lease shall
be sent, and (vii) responding to any other matters reasonably requested by
Landlord, such Mortgagee or such Lessor with respect to this Building only, and
customary to such statement. Tenant acknowledges that any statement delivered
pursuant to this Section 26.9 (a) may be relied upon by any purchaser or owner
of the Building, or all or any portion of Landlord’s interest in the Building,
or by any Mortgagee, or assignee thereof or by any Lessor, or assignee thereof.

 

(b)                                 Within ten (10) business days following
request from Tenant, Landlord shall, not more than one (1) time in any
consecutive twelve (12) month period, deliver to Tenant a statement executed and
acknowledged by Landlord, in form reasonably satisfactory to Tenant, (i) stating
the Commencement Date, the Rent Commencement Date and the Expiration Date, and
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all modifications), (ii) setting forth the date to
which the Fixed Rent and any Additional Rent have been paid, together with the
amount of monthly Fixed Rent and Additional Rent then payable, (iii) stating
whether or not, to the best of Landlord’s knowledge, Tenant is in default under
this Lease, and, if Tenant is in default, setting forth the specific nature of
all such defaults, (iv) stating the amount of the security, if any, under this
Lease, and (v)

 

68

--------------------------------------------------------------------------------


 

responding to any other matters reasonably requested by Tenant, and customary to
such statement. Landlord acknowledges that any statement delivered pursuant to
this Section 26.9(b) may be relied upon by Guarantor’s credit providers, a
sublessee of any portion of the Premises or any assignee of this Lease.

 

Section 26.10                      Certain Interpretational Rules.  For purposes
of this Lease, whenever the words “include”, “includes”, or “including” are
used, they shall be deemed to be followed by the words “without limitation” and,
whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa.  This Lease shall be interpreted and enforced without
the aid of any canon, custom or rule of law requiring or suggesting construction
against the party drafting or causing the drafting of the provision in
question.  The captions in this Lease are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease or the intent of any provision hereof.

 

Section 26.11                      Parties Bound.  The terms, covenants,
conditions and agreements contained in this Lease shall bind and inure to the
benefit of Landlord and Tenant and, except as otherwise provided in this Lease,
to their respective legal representatives, successors, and assigns.

 

Section 26.12                      Counterparts.  This Lease may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which when taken together will constitute one and the same instrument.  The
signature page of any counterpart of this Lease may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart of this Lease identical
thereto except having an additional signature page executed by the other party
to this Lease attached thereto.  Any counterpart of this Lease may be delivered
via facsimile, email or other electronic transmission, and shall be legally
binding upon the parties hereto to the same extent as originals.

 

Section 26.13                      Survival.  All obligations and liabilities of
Landlord or Tenant to the other which accrued before the expiration or other
termination of this Lease, and all such obligations and liabilities which by
their nature or under the circumstances can only be, or by the provisions of
this Lease may be, performed after such expiration or other termination, shall
survive the expiration or other termination of this Lease. Without limiting the
generality of the foregoing, the rights and obligations of the parties with
respect to any indemnity under this Lease, the return of the security deposit
and with respect to any Rent and any other amounts payable under this Lease,
shall survive the expiration or other termination of this Lease.

 

Section 26.14                      Adjacent Excavation; Shoring.  If
construction shall be performed upon land adjacent to the Real Property, Tenant
shall, upon reasonable prior notice, afford to the person or entity causing or
authorized to cause such construction license to enter upon the Premises for the
purpose of doing such work as such person or entity shall deem reasonably
necessary to preserve the wall of the Building from injury or damage and to
support the same. In connection with such license, Tenant shall have no right to
claim any damages or indemnity against Landlord, or diminution or abatement of
Rent, provided that Tenant shall continue to have access to and use of the
Premises for the Permitted Use and the Tenant’s Roof Deck Area for the RDA
Permitted Use.

 

Section 26.15                      No Development Rights.  Tenant acknowledges
that it has no rights to any development rights, air rights or comparable rights
appurtenant to the Real Property and Tenant consents, without further
consideration, to any utilization of such rights by Landlord,

 

69

--------------------------------------------------------------------------------


 

subject to the terms and conditions of this Lease.  Tenant shall promptly
execute and deliver any instruments which may be requested by Landlord,
including instruments merging zoning lots, evidencing such acknowledgment and
consent.  The provisions of this Section 26.15 shall be construed as an express
waiver by Tenant of any interest Tenant may have as a “party in interest” (as
such term is defined in Section 12-10 of Zoning Lot of the Zoning Resolution of
the City of New York) in the Real Property.

 

Section 26.16                      Rent.  All amounts payable by Tenant to or on
behalf of Landlord under this Lease, whether or not expressly denominated Fixed
Rent, Tenant’s Tax Payment, Additional Rent or Rent, shall constitute rent for
the purposes of Section 502(b)(6) of the United States Bankruptcy Code.

 

Section 26.17                      Inability to Perform.  This Lease and the
obligation of Tenant to pay Rent shall not be affected, impaired or excused by
any Unavoidable Delays.  Landlord shall use reasonable efforts to promptly
notify Tenant of any Unavoidable Delay which prevents Landlord from fulfilling
any of its obligations under this Lease.  Tenant shall promptly notify Landlord
of any Unavoidable Delay which prevents Tenant from fulfilling any of its
obligations under this Lease.

 

Section 26.18                      Roof Top Use.  (a) Landlord grants to Tenant
the right to use, on an exclusive basis, the portion of the roof deck set forth
on Exhibit K attached hereto (“Tenant’s Roof Deck Area”) as reasonably permitted
by Landlord and pursuant to Landlord’s reasonable requirements and the terms of
this Lease; provided only that the then Tenant under this Lease leases the
entire tenth (10th) floor of the Building and only one occupant (or one occupant
and its Affiliates occupying without separate demising walls) occupies the
entire 10th Floor of the Building.  Landlord reserves the right, in its
reasonable good faith discretion, at any time to make or allow permanent or
temporary changes or replacements to the common areas of the Building roof top
and/or Tenant’s Roof Deck Area which are required due to Requirements and/or in
order to ensure proper functioning of the Building and Building Systems,
provided that Landlord shall exhaust all reasonable and practical alternatives
(i.e., alternatives which will not create a materially excessive cost or burden
on Landlord) prior to making or allowing any such changes or replacements in a
manner that will adversely affect Tenant beyond a de minimis extent.  In the
event that Tenant proposes to partially or fully demise the 10th Floor of the
Building pursuant to what would otherwise be a permitted sublease hereunder, or,
Landlord recaptures a portion of the 10th Floor of the Building in accordance
with Article 13 above, then, in both such cases, Landlord and Tenant agree to
discuss the possibility of allowing access to the Tenant Roof Deck Area for
multiple occupants of the Building in order that such Building occupants may
utilize the Tenant Roof Deck Area on a non-exclusive basis, without material
additional cost or liability to either party, provided any resolution shall be
subject to approval by both Landlord and Tenant.

 

(b)                                 Tenant’s Roof Deck Area shall be used only
by Tenant named herein and any Permitted Transferees (as such term is defined in
Article 13 hereof), and any other permitted assignees and subtenants (pursuant
to the terms of Article 13 hereof) (it being agreed that Tenant shall not be
entitled to sublet Tenant’s Roof Deck Area separately from another portion of
the remainder of the Premises). Tenant shall use Tenant’s Roof Deck Area for the
RDA Permitted Use (as hereinafter defined), and for no other purpose, and in any
event only as provided in and subject to the following terms and conditions
(collectively, herein called the “RDA Guidelines”):

 

70

--------------------------------------------------------------------------------


 

(i)                                     Landlord reserves the right, upon
reasonable notice (which notice may be oral) at reasonable times, or in an
emergency at any time, to have access to, and the use of, Tenant’s Roof Deck
Area to maintain, repair and inspect same or the structural components of the
roof of the Building as well as any Building equipment located on the roof of
the Building (it being agreed that if any Building equipment located on the roof
of the Building unreasonably interferes with Tenant’s use or enjoyment of
Tenant’s Roof Deck Area, then Landlord shall (at Tenant’s request and at
Landlord’s sole cost and expense) relocate such equipment to another area of the
roof if, in Landlord’s reasonable judgment, such relocation would be feasible
and would not disrupt the operation of Building Systems or the provision of
services to other tenants in the Building; provided that Landlord acknowledges
that it shall relocate all equipment needed to deliver the Tenant’s Roof Deck
Area substantially in accordance with the approved Layout Plan and to complete
Tenant’s Roof Work and Base Building Roof Work. Tenant acknowledges that
Landlord may place or shall have placed equipment on any portion of the roof of
the Building outside of Tenant’s Roof Deck Area (but properly screened) to the
extent within close proximity of Tenant’s Roof Deck Area and which is customary,
provided, however, if such equipment is installed following the Lease
Commencement Date and materially interferes with Tenant’s use of Tenant’s Roof
Deck Area, then Landlord shall, at Landlord’s cost, use reasonable efforts to
relocate such equipment to another area on the roof so as to minimize such
interference with Tenant’s use thereof (provided such relocation would be
reasonably feasible and would not materially disrupt the operation of Building
Systems or the provision of services to other tenants in the Building);

 

(ii)                                  At all times Tenant’s Roof Deck Area, and
Tenant’s use thereof shall comply with all Requirements;

 

(iii)                               Tenant agrees that it shall not (A) other
than the Skylight, enclose any portion of the Tenant’s Roof Deck Area except as
may be reasonably approved by Landlord and provided such enclosure is in
compliance with Requirements and (i) if such enclosure is visible from the
street then subject to Landlord’s consent, which may be withheld in its sole
discretion, and (ii) if such enclosure is not visible from the street, then
subject to Landlord’s consent, which consent shall not be unreasonably withheld,
delayed or conditioned, (B) permit any lodging on any portion of the Tenant’s
Roof Deck Area or (C) place, hang, affix or otherwise attach anything on the
ledges or railings of the Building which is not adequately secured to the
Tenant’s Roof Deck Area down and in compliance with all Requirements and
reasonably approved by Landlord (except that planters and furniture customarily
placed on rooftops of Comparable Buildings which are not visible from the Street
are not subject to Landlord’s prior approval.  Tenant shall not place or install
anything on the exterior façade of the Building, any portion of the rooftop
which does not comprise Tenant’s Roof Deck Area, or on the perimeter of the
Tenant’s Roof Deck Area;

 

(iv)                              Subject to the completion of Tenant’s Roof
Work and the Base Building Roof Work by Landlord, Tenant shall obtain all
permits and licenses required by any applicable governmental authority, agency,
commission or department with respect to Tenant’s use of the Tenant’s Roof Deck
Area, renew all such permits and licenses as and when required by applicable
Requirements

 

71

--------------------------------------------------------------------------------


 

and pay promptly as and when due all taxes, license, permit and other fees or
charges imposed in respect thereof;

 

(v)                                 Tenant shall comply with all Building
requirements which, in the reasonable judgment of Landlord, are necessary or
advisable to assure the safety of all persons and property that may be adversely
affected by Tenant’s use of the Tenant’s Roof Deck Area.  Tenant shall
reasonably cooperate (at no cost to Landlord) in connection with Landlord’s
obligations in respect of the Tenant’s Roof Deck Area;

 

(vi)                              Except as provided for in the Base Building
Roof Work, Landlord shall have no independent obligation to provide any safety
features with respect to Tenant’s Roof Deck Area and Landlord’s not doing so
shall not vitiate to any extent any obligation of Tenant to indemnify Landlord
hereunder or as otherwise provided for herein;

 

(vii)                           Tenant acknowledges that its use of the Tenant’s
Roof Deck Area is at its sole risk and Tenant acknowledges that Landlord shall
not be required to provide any security, or patrol the Tenant’s Roof Deck Area
or any other portion of the roof the Building in any way whatsoever;

 

(viii)                        Intentionally Deleted.

 

(ix)                              Subject to the terms and conditions detailed
herein, Tenant shall be entitled to separately demise Tenant’s Roof Deck Area
from other portions of the roof of the Building in a manner reasonably approved
by Landlord;

 

(x)                                 Tenant agrees not to place persons or
property on the Tenant’s Roof Deck Area in excess of the authorized load
permitted thereon based on the design therefor.  Tenant shall not use
loudspeakers or other sound amplification systems or equipment on the Tenant’s
Roof Deck Area, or create any noise in violation of Requirements.  If Landlord
receives multiple written bona fide complaints related to Tenant’s noise or
vibration levels, then (i) Tenant shall adequately (as reasonably determined by
Landlord) remedy the cause for such complaint(s), and (ii) defend, indemnify and
hold harmless Landlord and all Landlord Parties from and against any and all
loss, cost, damage, liability and expense (including, without limitation,
reasonable attorneys’ fees and disbursements) that Landlord or any Landlord
Party may sustain, in whole or in part arising out of, attributable to or
resulting from such complaints and/or the noise which is the subject of such
complaints;

 

(xi)                              Tenant covenants that the use of Tenant’s Roof
Deck Area will in no way interfere with the proper functioning of the Building
Systems or any other systems installed on the roof of the Building;

 

(xii)                           Tenant shall be permitted to make installations
to the Premises and Tenant’s Roof Deck Area, subject in each case to the terms
and conditions of this Lease, as may be reasonably required for Tenant to
receive reasonable quantities of water and electricity to the Tenant’s Roof Deck
Area, provided that in no event shall Landlord be required to provide
(A) additional amounts of water to Tenant in excess of the amounts Landlord is
required to provide under this

 

72

--------------------------------------------------------------------------------


 

Lease irrespective of such installations and (B) electrical capacity to Tenant’s
Roof Deck Area in excess of 8 kw;

 

(xiii)                        Tenant covenants that the Tenant’s Roof Deck Area
shall be used by Tenant only in a safe and sanitary manner and in a manner which
does not unreasonably disturb the quiet enjoyment of other tenants and occupants
in the Building;

 

(xiv)                       Insurance required to be maintained by Tenant
hereunder shall expressly cover the use of the Tenant’s Roof Deck Area and
shall, by endorsement or other comparable written instrument, specifically
acknowledge or reference coverage for Tenant’s use of the Tenant’s Roof Deck
Area and Tenant shall secure and keep in full force and effect such
supplementary insurance with respect to its use of the Tenant’s Roof Deck Area
as Landlord may reasonably require, provided same is consistent with that
required at other first-class office buildings in Manhattan of tenants with
rights to roof top spaces similar to that of Tenant’s hereunder;

 

(xv)                          Tenant shall be liable for the actions or
omissions of Tenant or any Tenant Party using Tenant’s Roof Deck Area;

 

(xvi)                       In no event shall any matter whatsoever be dropped
or thrown from the Tenant’s Roof Deck Area;

 

(xvii)                    Tenant shall not permit Tenant’s Roof Deck Area to be
used for broadcasting or filming, including, without limitation, use by third
party film, television, or communications companies for any commercial or other
purpose, without Landlord’s prior consent (it being understood that Tenant shall
be permitted, subject to the terms and conditions of this Lease, to film and
record from Tenant’s Roof Deck Area on a limited and infrequent basis, if the
subject thereof is directly related to Tenant’s business and is for use by
Tenant in connection with Tenant’s business only);

 

(xviii)                 Tenant agrees to defend, indemnify and hold harmless
Landlord and all Landlord Parties from and against any and all loss, cost,
damage, liability and expense (including, without limitation, reasonable
attorneys’ fees and disbursements) that Landlord or any Landlord Party may
sustain, in whole or in part arising out of, attributable to or resulting from
Tenant’s or any Tenant Party’s use of Tenant’s Roof Deck Area (as opposed to
being attributable solely to the performance of Tenant’s Roof Work or the Base
Building Roof Work which shall remain Landlord’s responsibility), including
damage from any leaks caused by the use of Tenant’s Roof Deck Area; provided
Tenant shall not indemnify Landlord for any damages arising out of Landlord’s,
or Landlord’s agents, negligence or willful misconduct Tenant’s Roof Deck Area;

 

(xix)                       If a condition exists giving rise to a repair that
affects the Tenant’s Roof Deck Area that shall constitute an emergency involving
imminent threat to person or property, then Landlord may suspend Tenant’s use of
the Tenant’s Roof Deck Area until such emergency has been eliminated, subject to
the terms and conditions of 26.18(c) below;

 

73

--------------------------------------------------------------------------------


 

(xx)                          Tenant shall at all times keep the drains on the
Tenant’s Roof Deck Area free of leaves and debris so as to prevent any blockage;

 

(xxi)                       Any Alteration that Tenant is permitted to make
hereunder with respect to the Tenant’s Roof Deck Area shall (A) be deemed a
Specialty Alteration if (1) such Alteration is not customary for office tenants
of Comparable Buildings leasing outdoor space, and (2) is of such a nature that
it cannot be reasonably expected to be desired by a subsequent office tenant of
the Building, (otherwise Alterations to the Tenant’s Roof Deck shall not
constitute Specialty Alterations), (B) not materially impair or invalidate any
warranty or guaranty Landlord has with respect to the Tenant’s Roof Deck Area or
any other portion of the roof of the Building (unless Tenant provides Landlord
with a replacement warranty or guaranty that is reasonable acceptable to
Landlord), and (C) be performed by Tenant in accordance with all applicable
provisions of this Lease and applicable Requirements.  It is agreed that Roof
Work described on Exhibit C attached hereto including the Skylight on the date
hereof (i) is deemed not to be a Specialty Alteration and (ii) will not
invalidate any warranty or guaranty Landlord has with respect to the Tenant’s
Roof Deck Area or any other portion of the roof of the Building;

 

(xxii)                    Landlord shall not have any liability to Tenant with
respect to any plantings on the Tenant’s Roof Deck Area;

 

(xxiii)                 No furniture, furnishings, or related installations on
Tenant’s Roof Deck Area shall be readily visible from the street unless Tenant
obtains the prior written approval of Landlord (which approval, in the case of
Landlord, may be granted or withheld in accordance with the provisions of
Article 5 hereof). All such furniture, furnishings, or related installations
shall be installed in such a manner so that they are securely affixed to the
roof decking or movable. All movable furniture and installations not so affixed
must be stored in an enclosed area of Tenant’s Roof Deck Area designated for
such purpose whenever not in use; and

 

(xxiv)                Tenant shall comply with all such further precautions and
safeguards, if any, reasonably required by Landlord or Landlord’s insurance
company from time to time with respect to Tenant’s use of the Tenant’s Roof Deck
Area;

 

(xxv)                   At Tenant’s sole cost and expense, Tenant shall keep and
maintain Tenant’s Roof Deck Area in a safe and good condition (including the 
making of ay repairs necessary), provided that Landlord shall maintain and
repair the roof membrane and structural elements thereof at (i) Landlord’s cost,
if the need for such maintenance and repair is not due to the negligence or
willful misconduct of Tenant or any Tenant Party, and (ii) at Tenant’s sole cost
if the need for such maintenance and repair is due to the negligence or willful
misconduct of Tenant or any Tenant Party.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Lease, if Tenant is prevented from using at least 33% of the
Tenant’s Roof Deck Area for the RDA Permitted Use by reason of Landlord’s acts,
negligence, willful misconduct or a repair or work performed by Landlord in the
Building and not (i) as the result of a Tenant’s act, Tenant’s

 

74

--------------------------------------------------------------------------------


 

negligence, willful misconduct, or Tenant’s breach of this Lease or (ii) due to
Requirements enacted after the date hereof (except for prohibitions on the using
of rooftops in general by commercial office tenants in office buildings in New
York City, for similar purposes), and Tenant is not using the entire Roof Deck
Area, and such condition continues for a period in excess of five
(5) consecutive Business Days (unless attributable to a casualty then in
accordance with Article 11 above or if attributable to an Unavoidable Delays
then fifteen (15) consecutive Business Days) after (i) Tenant furnishes a notice
to Landlord (the “Roof Abatement Notice”) stating that Tenant’s inability to use
Tenant’s Roof Deck Area is solely due to such condition, (ii) Tenant does not
actually use the affected portion of Tenant’s Roof Deck Area during any period
of such period for any purpose, and (iii) such condition has not resulted from
the negligence or misconduct of any Tenant Party, then, as Tenant’s sole remedy,
Tenant shall receive a credit against the next installment of Rent due under the
Lease in an amount equal to (A) a per diem amount equal to 10% of the per diem
amount of Fixed Rent then payable by Tenant with respect to the Premises (or
which would have been due if a rent concession or abatement period was not then
occurring, in which event, Tenant shall be credited with such reduction against
the next installments of Fixed Rent actually payable) (“Initial Roof Abatement
Credit”) for each day of the period commencing on the 6th Business Day or 16th
Business Day (or if attributable to a casualty, in accordance with Article 11),
as the case may be, after Tenant delivers the Roof Abatement Notice to Landlord
if and ending on the earlier of (x) the date Tenant uses the affected  portion
of Tenant’s Roof Deck Area, and (y) the date on which such condition is
substantially remedied. If, however, Tenant is entitled to the Initial Roof
Abatement Credit for thirty (30) consecutive Business Days, then from and after
such 30th Business Day, such daily credit shall be increased to a per diem
amount equal to 15% of the per diem amount of Fixed Rent then payable by Tenant
with respect to the Premises (or which would have been due if a rent concession
or abatement period was not then occurring, in which event, Tenant shall be
credited with such reduction against the next installments of Fixed Rent
actually payable) until the earlier of (x) the date Tenant uses such affected
portion  of Tenant’s Roof Deck Area, and (y) the date on which such condition is
substantially remedied; provided that if such credits are applied due to
casualty or condemnation, then in no event shall Tenant be entitled to an
aggregate rent abatement greater than the amount of Rent payable by Tenant
hereunder and applicable for the period to which such abatement is being
applied.

 

Section 26.19                      Competitors.(a)           Notwithstanding
anything to the contrary contained herein, provided that (i) the Original Tenant
named herein, its Affiliates and/or its Successor Entities and then an Affiliate
of Guarantor are then leasing and then in occupancy of at least 3 full floors
(but 2 full floors prior to the Expansion Space Commencement Date) of the
Building for the conduct of Tenant’s current business, (ii) Tenant is not in
default under any of the terms, covenants or conditions of this Lease beyond the
applicable cure period, Landlord covenants that it shall not (“Competitor
Restrictions”) (a) lease on a direct basis any space comprising of more than
15,000 rentable square feet in the Building to any Guarantor Competitor (as
hereinafter defined) (provided that nothing contained above shall purport to
restrict the transfer of any lease in bankruptcy or any similar proceeding or in
any instance where Landlord is required under the terms of a lease in effect
prior to the date hereof with another tenant or occupant in the Building not to
unreasonably withhold its consent to an assignment or sublease where Landlord
believes in good faith under the circumstances that withholding such consent is
unreasonable or where no such consent is required), or (b) grant any signage
rights in the Building’s ground floor lobby area or on the exterior of the
Building to a Guarantor Competitor, or (c) name the Building after a Guarantor
Competitor.  “Guarantor Competitors” shall mean any of the companies listed on
Exhibit H.  So long as any of the Competitor Restrictions are in effect,
Landlord shall promptly remove any signage in violation of the Competitor
Restrictions.

 

75

--------------------------------------------------------------------------------


 

(b)                                 If Landlord shall violate (i.e., as opposed
to another occupant of the Building causing such violation in breach of its
lease or other occupancy agreement with Landlord) any of the provisions of
Section 26.19(a) and shall not cure such violation within 30 days after receipt
of Tenant’s notice thereof (such 30 day period, a “Violation Cure Period”),
Tenant shall have the right to pay to Landlord Fixed Rent reduced to a level
equal to (x) ninety percent (90%) of Fixed Rent due under this Lease for the
first 90 days after the end of the Violation Cure Period (a “Violation 90 Day
Period”), and (y) eighty-five percent (85%) of Fixed Rent due under this Lease
after the Violation 90 Day Period ends, provided that at all times in which any
such abatement is applicable (i) this lease is in full force and effect,
(ii) Tenant named herein, its Affiliates, or a Successor Entity is the then
Tenant, (iii) Tenant named herein, its Affiliates, and/or a Successor Entity is
in occupancy of at least 50% of the Premises, and (iv) no Event of Default then
exists.  Tenant’s Fixed Rent shall be so reduced until such time as such
violation is cured.

 

(c)                                  Notwithstanding the provisions of
Section 26.19(b), if any breach of the provisions of Section 26.19(a) shall
occur solely as a result of any action taken by a tenant or occupant in breach
of its lease or occupancy agreement, Landlord shall use its commercially
reasonable efforts to enforce Tenant’s exclusive rights (including diligently
and reasonably continuously seeking injunctive relief or other legal redress to
cause such breach to end); and provided Landlord is using such diligent and
reasonable efforts, Tenant shall not be entitled to reduce Fixed Rent, in
connection with such other tenant’s breach and the Lease shall remain in full
force and effect in accordance with its terms.

 

Section 26.20                      Bike Storage.  Tenant shall have the
non-exclusive use of the Dumbo Heights Campus bike storage facility, on a
first-come first-serve basis, subject to the Dumbo Heights Campus reasonable
rules and regulations related thereto.

 

Section 26.21                      Memorandum of Lease.  This Lease shall not be
recorded; however, at either party’s request, Landlord and Tenant shall promptly
execute, acknowledge and deliver a memorandum with respect to this Lease in the
form of Exhibit L, and the requesting party may record the memorandum at the
requesting party’s expense.  Within 30 days after the end of the Term, Tenant
shall enter into such documentation as is reasonably required by Landlord to
remove any such memorandum of record.

 

Section 26.22                      Tenant Incentive Programs.  (a) Should
Tenant, in its sole discretion, elect to apply for benefits under any incentive
programs in which Tenant shall, in its discretion, elect to participate (the
“Incentive Programs”), the parties hereto agree that:

 

(i)                                     Following written request, Landlord
shall reasonably and with due diligence cooperate with Tenant’s incentive
program applications, at Tenant’s sole cost and expense provided Landlord incurs
no expense or liability and same shall not adversely affect the Building or
other occupant

 

(ii)                                  Landlord will enter into such reasonable
modifications to the Lease, at no cost to Landlord, as is required by the
applicable Incentive Program provided such modification does not increase
Landlord’s obligations or rights hereunder,  reduce Tenant’s obligations
hereunder, or adversely impact Landlord as reasonably determined by Landlord.

 

(iii)                               Tenant and Landlord hereby acknowledge that,
notwithstanding anything to the contrary contained herein, all or any portion of
the benefit from any such Incentive Program applied for by Tenant and actually
received by or

 

76

--------------------------------------------------------------------------------


 

credited to Landlord solely in connection with this Lease shall be the property
of Tenant (regardless of whether or not such benefits are larger or smaller than
anticipated) and applied as a credit towards Rent next coming due (provided no
Event of Default then exists), it being agreed by the parties hereto that the
foregoing shall be effected by a deduction from Taxes pursuant to
Section 7.1(g) of the amount of any refund, abatement or exemption of Taxes, if
any, received by or credited to Landlord pursuant to the applicable Incentive
Program.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in the Incentive Programs, Landlord has made no
representations to Tenant with respect to the Incentive Programs, and Landlord
shall have no liability or responsibility to Tenant if all or any portion of any
benefits from any Incentive Program are not received by or credited to Landlord
or are received by or credited to Landlord and are thereafter revoked for any
reason other than Landlord’s willful failure to comply with the provisions of
this Section 26.22

 

Section 26.23                      Landlord’s Lien. Landlord hereby agrees, at
the request of a Tenant lender or credit provider, to subordinate any statutory
“landlord’s lien” granted to Landlord under applicable law in Tenant’s existing
or hereafter acquired personal property, inventory, furniture, furnishings,
licenses, permits and all other tangible and intangible property of Tenant
located in the Premises (but not improvements, fixtures, or equipment), to any
lender who has a blanket lien on Tenant’s assets in a manner reasonably
satisfactory to Landlord and subject to such lender entering into a reasonably
satisfactory “collateral access agreement” (or an agreement reasonably
acceptable to Landlord that gives such lender or lessor the right and a
reasonable time to enter into the Building and the Premises and remove Tenant’s
property) and provided that Tenant is a party to such agreement.

 

ARTICLE 27
SECURITY DEPOSIT

 

Section 27.1                             Letter of Credit.  Tenant shall, upon
Tenant’s execution of this Lease, deliver to Landlord a clean, irrevocable and
unconditional letter of credit (the “Letter of Credit”), in the amount stated in
Article 1, as a security deposit (“Security Deposit”) for the performance by
Tenant of the provisions of this Lease.  It is expressly understood and agreed
that the aforesaid security deposit is not an advance rental deposit and may not
be applied to the last month’s Fixed Rent, nor is the security deposit a measure
of Landlord’s damages in the event of Tenant’s default.

 

Section 27.2                             Letter of Credit Requirements.  The
Letter of Credit shall:

 

(i)                                     be in the form attached hereto as
Exhibit G and made a part hereof with changes reasonably agreed to by Landlord.

 

(ii)                                  be addressed to Landlord and naming
Landlord as beneficiary.

 

(iii)                               be issued in a form and substance acceptable
to Landlord by a federally insured financial institution which is acceptable to
Landlord in Landlord’s sole discretion, with minimum assets of Ten Billion
Dollars ($10,000,000,000.00) (the “Minimum Assets”), with either a location in
New York City where such Letter of Credit can be presented, or otherwise
specifically provide that the Letter of Credit can be presented by facsimile,
hand delivery or overnight courier.  As of the date hereof, Landlord hereby
approves of Comerica Bank as the Issuing Bank.

 

77

--------------------------------------------------------------------------------

 

(iv)                              be freely transferable without fee to Landlord
or approval of the issuer, and Tenant shall at Tenant’s cost: (x) cooperate with
Landlord in obtaining an amendment or replacement of the Letter of Credit to
reflect any such change in beneficiary under the Letter of Credit; and (y) pay
the cost thereof to the extent the issuer charges for such change in
beneficiary.

 

(v)                                 be for a term of one (1) year, subject to
automatic one (1) year extensions so that the Letter of Credit is in effect
until a date which is at least sixty (60) days after the scheduled Expiration
Date, as same may be extended.  Tenant shall, on, or before, the date which is
forty-five (45) days prior to the expiration of such Letter of Credit, deliver
to Landlord a new Letter of Credit satisfying the foregoing requirements in lieu
of the Letter of Credit then being held by Landlord.  If the issuer of such
existing or new Letter of Credit provides notice of its election to not renew
such Letter of Credit for any additional period, Tenant shall be required to
deliver a new Letter of Credit on, or before the date which is forty-five (45)
days prior to the expiration of the term of the Letter of Credit then being held
by Landlord.  If neither a new Letter of Credit nor a renewal of the Letter of
Credit is timely delivered to Landlord, then Landlord may (without prejudicing
any other right or remedy available to Landlord) draw down the entire Letter of
Credit and, until Tenant delivers to Landlord the new Letter of Credit as
required by this Lease hold the drawn cash as a Security Deposit pursuant to
this Lease.

 

(vi)                              be replaced by a new Letter of Credit if the
issuing financial institution: (A) has assets which fall below the Minimum
Assets; (B) enters into any form of regulatory or governmental proceeding,
including, without limitation, any receivership instituted or commenced by the
Federal Deposit Insurance Corporation (the “FDIC”); (C) is otherwise declared
insolvent, is materially downgraded by the FDIC, or closes for any reason;
(D) intentionally omitted; or (E) in any manner communicates (including, without
limitation, communications sent by or on behalf of the FDIC) its unwillingness
to honor the terms of the Letter of Credit.  If Tenant fails to deliver to
Landlord the replacement Letter of Credit within ten (10) Business Days
following Landlord’s written demand for same (or within 45 days if Tenant
provides Landlord with cash equal to the full amount of the Letter of Credit
within ten (10) Business Days), Landlord shall be entitled to draw down the
entire Letter of Credit and, until Tenant delivers to Landlord the replacement
Letter of Credit as required by this Lease, hold the drawn cash as a Security
Deposit pursuant to this Lease.

 

(vii)                           Following a draw by Landlord under the Letter of
Credit, at Landlord’s election (other than in connection with a draw under
clauses (v) or (vi)): (A) be replaced by Tenant within ten (10) Business Days
after written notice from Landlord by a new Letter of Credit in the Minimum
Amount, in which event the Letter of Credit then held by Landlord shall be
terminated (or within 45 days if Tenant provides Landlord with cash equal to the
amount so drawn within ten (10) Business Days); or (B) be augmented by Tenant
within ten (10) Business Days after written notice from Landlord by an
additional Letter of Credit in the amount of a partial draw (the “Additional
Letter of Credit”) subject to the requirements set forth above (or within 45
days if Tenant provides Landlord with cash equal to the amount so drawn within
ten (10) Business Days), in which event the Letter of Credit then held by
Landlord and Additional Letter of Credit shall both be held by Landlord.

 

Section 27.3                             Application.  In the event Tenant
defaults beyond the expiration of applicable notice and cure period in respect
of any of the terms, provisions and conditions of this Lease, including, but not
limited to, the payment of Fixed Rent or Additional Rent, Landlord may apply or
retain the whole or any part of the Security Deposit so deposited to the extent
required for the payment of any Fixed Rent and Additional Rent or any other sum
as to which

 

78

--------------------------------------------------------------------------------


 

Tenant is in default or for any sum which Landlord may expend by reason of
Tenant’s default hereunder.  If Landlord applies any part of the Security
Deposit so deposited, Tenant, upon demand, shall deposit with Landlord the
amount so applied so that Landlord shall have the full Security Deposit on hand
at all times during the Term.  In addition to the foregoing, in the event of a
termination of this Lease based upon the default of Tenant, or a rejection of
this Lease pursuant to the provisions of the Federal Bankruptcy Code, Landlord
shall have the right to retain the Security Deposit to cover the full amount of
damages and other amounts due from Tenant to Landlord under this Lease.  Any
amounts so retained by Landlord shall, at Landlord’s election, be applied first
to any unpaid Rent and other charges that were due prior to the filing of the
petition for protection under the Federal Bankruptcy Code.  Tenant hereby
covenants and agrees not to oppose, contest or otherwise interfere with any
attempt by Landlord to draw down from said Letter of Credit (and/or Additional
Letter of Credit) including, without limitation, by commencing an action seeking
to enjoin or restrain Landlord from making such draw.

 

Section 27.4                             Transfer.  In the event of a sale or
foreclosure of the Building, Landlord shall transfer the Security Deposit to the
vendee or Mortgagee and, provided the vendee or Mortgagee acknowledges the
receipt of the Security Deposit in writing to Tenant, Landlord shall thereupon
be released by Tenant from all liability for the return of such Security
Deposit; and Tenant agrees to look to the new Landlord solely for the return of
said Security Deposit, and it is agreed that the provisions hereof shall apply
to every transfer or assignment made of the Security Deposit to a new Landlord.

 

Section 27.5                             Encumbrance.  Tenant covenants that it
will not assign or encumber, or attempt to assign or encumber, the Letter of
Credit deposited hereunder as security, and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance.

 

Section 27.6                             No Waiver.  The use of security, as
provided in this Article, shall not be deemed or construed as a waiver of
Tenant’s default or as a waiver of any other rights and remedies to which
Landlord may be entitled under the provisions of this Lease by reason of such
default, it being intended that Landlord’s rights to use the whole or any part
of the security shall be in addition to but not in limitation of any such other
rights and remedies; and Landlord may exercise any of such other rights and
remedies independent of or in conjunction with its rights under this Article.

 

Section 27.7                             Return of Letter of Credit.  Within
sixty (60) days after the Expiration Date and the vacation of the Premises by
Tenant and delivery of the Premises to landlord in the condition required
hereunder, the Letter of Credit or such part thereof that has not been applied
to cure any defaults, beyond applicable and notice and cure periods, shall be
returned to Tenant.

 

Section 27.8                             Extension Option.  If Tenant exercises
its option to extend the Term pursuant to Article 31 of this Lease then, not
later than 60 days prior to the commencement of the Renewal Term, Tenant shall
deliver to Landlord a new Letter of Credit or certificate of renewal or
extension evidencing that such new Letter of Credit be for a term of one
(1) year, subject to automatic one (1) year extensions so that the Letter of
Credit is in effect until a date which is at least sixty (60) days after the
scheduled Expiration Date (taking into consideration any then exercised
extension option), as same may be extended.

 

Section 27.9                             Reduction.  Provided no monetary
defaults in payment of either (x) Fixed Rent or (y) additional rent in excess of
$25,000, in either case occurred more than three times in any 12 month period,
and no Event of Default then exists, then, provided that Tenant complies

 

79

--------------------------------------------------------------------------------


 

with the provisions of this Section 27.9, (i) on the third (3rd) anniversary of
the Rent Commencement Date, the Security Deposit shall be reduced to
$3,110,625.00, and (ii) provided the Security Deposit shall have previously been
reduced pursuant to the preceding clause (i), on the fifth (5th) anniversary of
the Rent Commencement Date the Security Deposit shall be further reduced to
$2,504,250.00. The Security Deposit shall be reduced as follows: (A) if the
Security Deposit is in the form of cash, Landlord shall, within 10 Business Days
following notice by Tenant to Landlord that Tenant is entitled to reduce the
Security Deposit pursuant to this Section 27.9, deliver to Tenant the amount by
which the Security Deposit is reduced, or (B) if the Security Deposit is in the
form of a Letter of Credit, Tenant shall deliver to Landlord a consent to an
amendment to the Letter of Credit (which amendment must be reasonably acceptable
to Landlord in all respects), reducing the amount of the Letter of Credit by the
amount of the permitted reduction, and Landlord shall execute such consent and
such other documents as are reasonably necessary to reduce the amount of the
Letter of Credit in accordance with the terms hereof. If Tenant delivers to
Landlord an amendment to the Letter of Credit in accordance with the terms
hereof, Landlord shall, within 10 Business Days after delivery of such consent,
either (1) provide its reasonable objections to such amendment or (2) execute
such consent in accordance with the terms hereof.

 

ARTICLE 28

OFAC

 

Neither a Sanctioned Person (as hereinafter defined) nor Sanctioned Entity (as
hereinafter defined) will benefit directly or indirectly through this Lease.
Landlord and Tenant each (as to itself) hereby respectively covenant and warrant
that:

 

(a)                                 it is not directly or indirectly controlled
by a Sanctioned Entity or a Sanctioned Person.

 

(b)                                 it, nor any of its subsidiaries (a) is a
Sanctioned Person, (b) has more than an insubstantial portion of its assets
located in Sanctioned Entities, or (iii) derives more than an insubstantial
portion of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Entities.  OFAC means The Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”).  “Sanctioned
Entity” means: (a) an agency of the government of; (b) an organization directly
or indirectly controlled by; or (c) a person resident in a country that is
subject to a country sanctions program administered and enforced by OFAC
described or referenced at OFAC’s website
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.  “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC available at or through OFAC’s website
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

ARTICLE 29
ICAP

 

Section 29.1                             Landlord may, at Landlord’s sole cost
and expense, prepare and submit its application for the granting of the New York
State Tax Requirement and the Administrative Code of the City of New York, the
Industrial and Commercial Abatement Program (“ICAP”) tax benefits.

 

80

--------------------------------------------------------------------------------


 

(a)                                 To the extent required by Landlord (with the
parties hereby acknowledging that most if not all of the abatement attributable
to the ICAP abatement program for the Building will be derived from the
applicable work to be performed to the Building), Tenant shall, reasonably 
cooperate with Landlord, at no material cost (unless Landlord agrees to pay such
cost) in good faith in connection with the preparation of the application for
the ICAP abatement, including supplying all available information and
documentation required of Tenant and/or in connection with Tenant work.

 

(b)                                 Once the ICAP application has been submitted
by Landlord, Landlord shall use all diligent efforts to pursue such application
process.

 

(c)                                  Once the ICAP Abatement shall have been
obtained, and thereafter during the Term, Tenant and Landlord shall, in a
diligent and timely manner, comply with all of their respective requirements
with respect to maintaining and preserving the ICAP Abatement including to duly
and timely file all necessary reports, statements and schedules required to
maintain the ICAP abatement in full force and effect.  Nothing contained in this
Article 29 shall obligate Tenant to take any action or file any report,
statement or schedule with respect to the Work or its employees.  Additionally,
nothing contained in this Article 29 shall obligate Tenant to take any action or
incur any expense beyond what is required of Tenant under and pursuant to the
ICAP program so as to allow Landlord to provide required access to the Premises
and submit required data and information known only to Tenant in order for
Landlord to preserve and maintain the ICAP benefits.

 

(d)                                 Throughout the term of the ICAP abatement
neither Landlord nor Tenant shall knowingly engage in any act or conduct which
will jeopardize or void the abatement, subject to circumstances outside their
control.

 

(e)                                  If and to the extent required for purposes
of eligibility for the ICAP abatement, Landlord shall perform Landlord’s
Premises Work and Landlord’s Expansion Premises Work and Tenant shall perform
all Alterations in material compliance with any ICAP eligibility requirements
(including, if and to the extent required for eligibility in connection with the
ICAP abatement, any Minority and Women-Owned Business Enterprise firm
requirements).

 

Notwithstanding anything to the contrary contained in this Article 29, in the
event that Landlord and Tenant are unable to obtain the ICAP abatement as
provided herein, this Lease shall nevertheless remain in full force and effect.

 

Section 29.2                             It is further understood and agreed
that (in order to enable Landlord to comply with certain requirements of the
ICAP abatement):

 

(a)                                 Tenant (and/or its contractors and
subcontractors) agrees to report to Landlord the nature of its business, the
number of workers permanently engaged in employment in the Premises, the nature
of each worker’s employment (i.e., job classification or job title) and the New
York City residency of each worker (and the names and addresses of such
residents if required by New York City for verification) and Tenant will require
that a clause similar to this be contained in any sublease, passing to the
benefit of Tenant and of Landlord, if any sublease of all or a portion of the
Premises is made;

 

(b)                                 Tenant (and/or its contractors and
subcontractors) shall reasonably  cooperate with Landlord, and Tenant (and/or
its contractors and subcontractors) will supply such information and comply with
such reporting requirements as Landlord advises Tenant are

 

81

--------------------------------------------------------------------------------


 

reasonably necessary to comply with the ICAP Abatement to the extent relating to
the Premises, including, but not limited to:  (a) such information concerning
subleases (including a rent roll with respect thereto); and (b) the filing of
employment reports and other such forms with the Division of Labor Services. 
The parties will assist each other in connection with maintaining eligibility
under the ICAP Abatement; and

 

(c)                                  Tenant agrees to provide reasonable access
to the Premises by employees and agents of the Department of Finance of the City
of New York, the Division of Labor Services or any such other agency, at all
reasonable times.

 

Upon Landlord’s request, Tenant’s obligation under this Lease shall be subject
to the provisions of (i) Local Law 67 and the Rules and Regulations promulgated
thereunder, which requires compliance with the Minority and Women Owned Business
Enterprise Program by including at least three (3) NYC Certified Minority and/or
Women Owned Businesses in each of their trade categories, and document all
outreach and responses via the submission of the ICAP MWBE Compliance Report,
and (ii) the provisions of Executive Order Nos. 50 (1980) and 100 (1986) and the
Rules and Regulations promulgated thereunder, as the same may, from time to
time, be amended. To the extent required, all Alterations must be done in strict
compliance with ICAP and the filing of employment reports and other such forms
with the Division of Labor Services.  The parties will assist each other in
connection with maintaining eligibility under ICAP.

 

ARTICLE 30

 

MUNICIPAL AND TAX INCENTIVES

 

Landlord shall, at no cost, expense, liability or adverse effect on Landlord,
the Building and/or other tenants, cooperate with Tenant in obtaining any
municipal incentives, LEED certifications or tax benefits, including but not
limited to REAP benefits, in connection with this Lease and the Premises for
which Tenant may qualify or seek to qualify provided that such municipal and tax
incentives shall have no adverse impact upon Landlord, the Premises, the
Building and/or the Dumbo Heights Campus.  Tenant hereby agrees, at Tenant’s
expense, to comply with Landlord’s reasonable requirements in connection with
performing work and/or making installations that are compatible with Landlord’s
LEED (or other comparable) standards for the Building.

 

ARTICLE 31

 

RENEWAL TERM

 

Section 31.1                             Renewal Term.  Tenant shall have the
right to renew the Term for all of the Premises only for one (1) renewal term of
5 (five) years (the “Renewal Term”) commencing on the day after the expiration
of the initial Term (the “Renewal Term Commencement Date”) and ending on the day
last day of the calendar month immediately preceding the fifth anniversary of
the Renewal Term Commencement Date, unless the Renewal Term shall sooner
terminate pursuant to any of the terms of this Lease or otherwise.  The Renewal
Term shall commence only if (a) Tenant notifies Landlord (the “Exercise Notice”)
of Tenant’s exercise of such renewal right not later than fifteen (15) months
prior to the Expiration Date, (b) at the time of the exercise of such right and
immediately prior to the Renewal Term Commencement Date, no Event of Default
shall have occurred and be continuing hereunder, and (c) Tenant named herein
and/or an assignee permitted under Section 13.8(a) without Landlord’s consent
thereof

 

82

--------------------------------------------------------------------------------


 

occupy at least two full contiguous floors in the Building (the “Occupancy
Threshold”) at the time the Exercise Notice is given.  Time is of the essence
with respect to the giving of the Exercise Notice.  The Renewal Term shall be
upon all of the agreements, terms, covenants and conditions of this Lease,
except that (x) the Fixed Rent shall be determined as provided in Section 31.2,
(y) Tenant shall have no further right to renew the Term,  and (z) the Base Tax
Year shall be the Tax Year commencing on the July 1st of the calendar year in
which the Renewal Term Commencement Date occurs and (z) the Base Expense Year
shall be the calendar year in which the Renewal term Commencement Date occurs. 
Upon the commencement of the Renewal Term, (1) the Renewal Term shall be added
to and become part of the Term, (2) any reference to “this Lease”, to the
“Term”, the “term of this Lease” or any similar expression shall be deemed to
include the Renewal Term, and (3) the expiration of the Renewal Term shall
become the Expiration Date. Any termination, cancellation or surrender of the
entire interest of Tenant under this Lease at any time during the Term shall
terminate any right of renewal of Tenant hereunder.

 

Section 31.2                             Renewal Term Rent.  The annual Fixed
Rent payable during the Renewal Term shall be equal to the greater of (a) the
annual Fair Market Value (as hereinafter defined) as of the Renewal Term
Commencement Date and (b) the annual Fixed Rent then in effect at the expiration
of the initial term of this Lease.  “Fair Market Value” shall mean the fair
market annual rental value of the Premises as of the Renewal Term Commencement
Date for a term equal to the Renewal Term, based on comparable space in the
Building, or on comparable space in Comparable Buildings, including all of
Landlord’s services provided for in this Lease, and with (i) the Premises
considered as vacant, and in “as is” condition existing on the Renewal Term
Commencement Date, and (ii) the Base Tax Year being the Tax Year commencing on
the July 1st of the calendar year in which the Renewal Term Commencement Date
occurs.  The calculation of Fair Market Value shall also be adjusted to take
into account all other relevant factors.  Landlord shall advise Tenant (the
“Rent Notice”) of Landlord’s determination of Fair Market Value prior to the
Renewal Term Commencement Date. If Tenant disputes Landlord’s determination of
Fair Market Value, Tenant shall provide its determination of Fair Market Value
within 10 days after Landlord delivers the Rent Notice and in such event the
dispute shall be resolved by arbitration as provided in Section 31.3. If the
Fixed Rent payable during the Renewal Term is not determined prior to the
Renewal Term Commencement Date, Tenant shall pay Fixed Rent in an amount equal
to the Fair Market Value for the Premises as determined by Landlord (the
“Interim Rent”).  Upon final determination of the Fixed Rent for the Renewal
Term, Tenant shall commence paying such Fixed Rent as so determined, and within
10 days after such determination Tenant shall pay any deficiency in prior
payments of Fixed Rent or, if the Fixed Rent as so determined shall be less than
the Interim Rent, Tenant shall be entitled to a credit against the next
succeeding installments of Fixed Rent in an amount equal to the difference
between each installment of Interim Rent and the Fixed Rent as so determined
which should have been paid for such installment until the total amount of the
over payment has been recouped.

 

Section 31.3                             Arbitration.  If Tenant timely disputes
Landlord’s determination of Fair Market Value pursuant to Section 31.2, Tenant
shall give notice to Landlord of such dispute within 10 Business Days after
delivery of the Rent Notice (provided a failure to so timely dispute shall be
deemed acceptance of Landlord’s determination of Fair Market Value), and such
dispute shall be determined by arbitration in accordance with the then
prevailing Expedited Procedures of the Arbitration Rules for the Real Estate
Industry of the American Arbitration Association or its successor for
arbitration of commercial disputes, except that the rules shall be modified as
follows:

 

83

--------------------------------------------------------------------------------


 

(a)                                 In its demand for arbitration Tenant shall
specify the name and address of the person to act as the arbitrator on Tenant’s
behalf.  The arbitrator shall be a real estate broker with at least 10 years
full-time commercial brokerage experience who is familiar with the fair market
value of first-class office space in the Borough of Brooklyn, City of New York,
New York. Failure on the part of Tenant to make the timely and proper demand for
such arbitration shall constitute a waiver of the right thereto and the Fixed
Rent shall be as set forth in the Rent Notice.  Within 10 Business Days after
the service of the demand for arbitration, Landlord shall give notice to Tenant
specifying the name and address of the person designated by Landlord to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified.  If
Landlord fails to notify Tenant of the appointment of its arbitrator within such
10 Business Day period, and such failure continues for 5 Business Days after
Tenant delivers a second notice to Landlord,  then the arbitrator appointed by
Tenant shall be the arbitrator to determine the Fair Market Value for the
Premises.

 

(b)                                 If two arbitrators are chosen pursuant to
Section 31.3(a), the arbitrators so chosen shall meet within 10 Business Days
after the second arbitrator is appointed and shall seek to reach agreement on
Fair Market Value. If within 20 Business Days after the second arbitrator is
appointed the two arbitrators are unable to reach agreement on Fair Market Value
then the two arbitrators shall appoint a third arbitrator, who shall be a
competent and impartial person with qualifications similar to those required of
the first two arbitrators pursuant to Section 31.3(a).  If they are unable to
agree upon such appointment within 5 Business Days after expiration of such 20
Business Day period, the third arbitrator shall be selected by the parties
themselves.  If the parties do not agree on the third arbitrator within 5
Business Days after expiration of the foregoing 5 Business Day period, then
either party, on behalf of both, may request appointment of such a qualified
person by the then president of the Real Estate Board of New York.  The third
arbitrator shall decide the dispute, if it has not been previously resolved, by
following the procedures set forth in Section 31.3(c).  Each party shall pay the
fees and expenses of its respective arbitrator and both shall share the fees and
expenses of the third arbitrator.  Attorneys’ fees and expenses of counsel and
of witnesses for the respective parties shall be paid by the respective party
engaging such counsel or calling such witnesses.

 

(c)                                  Fair Market Value shall be fixed by the
third arbitrator in accordance with the following procedures.  Concurrently with
the appointment of the third arbitrator, each of the arbitrators selected by the
parties shall state, in writing, his or her determination of the Fair Market
Value supported by the reasons therefor.  The third arbitrator shall have the
right to consult experts and competent authorities for factual information or
evidence pertaining to a determination of Fair Market Value, but any such
determination shall be made in the presence of both parties with full right on
their part to cross-examine. The third arbitrator shall conduct such hearings
and investigations as he or she deem appropriate and shall, within 30 days after
being appointed, select which of the two proposed determinations most closely
approximates his or her determination of Fair Market Value.  The third
arbitrator shall have no right to propose a middle ground or any modification of
either of the two proposed determinations.  The determination he or she chooses
as that most closely approximating his or her determination of the Fair Market
Value shall constitute the decision of the third arbitrator and shall be final
and binding upon the parties.  The third arbitrator shall render the decision in
writing with counterpart copies to each party. The third arbitrator shall have
no power to add to or modify the provisions of this Lease. Promptly following
receipt of the third arbitrator’s decision, the parties shall enter into an
amendment to this Lease evidencing the extension of the Term for the Renewal
Term and confirming the Fixed Rent for the Renewal Term, but the failure of the
parties to do so shall not affect the effectiveness of the third arbitrator’s
determination.

 

84

--------------------------------------------------------------------------------


 

(d)                                 In the event of a failure, refusal or
inability of any arbitrator to act, his or her successor shall be appointed by
him or her, but in the case of the third arbitrator, his or her successor shall
be appointed in the same manner as that set forth herein with respect to the
appointment of the original third arbitrator.

 

ARTICLE 32
LANDLORD TAKE-OVER OBLIGATIONS

 

Section 32.1                             Tenant represents and warrants to
Landlord:

 

(a)                                 Tenant is now the lessee under a certain
Sublease, dated as of November 11, 2009 between Chelsea Piers L.P., as sublessor
(“Original Guarantor Lessor”) and 2tor, Inc. (Guarantor’s previous name), as
sublessee (“Guarantor”), for 8,000 rsf at Pier 59 — level 2 (the “Original
Sublease” and such premises, the “Pier 59 Premises”), as amended by (i) a First
Amendment to Sublease, dated as of July 26, 2011, between Original Guarantor’s
Lessor’s successor, Waterfront Services, Inc. (“Guarantor’s Present Lessor”) and
Guarantor, which. among other changes, added approximately 8,402 rsf in Pier 60
(the “Pier 60 Premises”), (ii) a Second Amendment to Sublease, dated
September 19, 2013, between Guarantor’s Present Lessor and Guarantor, as
sublessee, which among other changes, added 2,632 rsf in Pier 62 identified as
Suite 203 (the “Suite 203 Premises”), (iii) a Third Amendment to Sublease, dated
December 31, 2014, between Guarantor’s Present Lessor and Guarantor, which,
among other changes, added 1,974 rsf in Pier 62, identified as M100 (the “M100
Premises” and together with the Pier 59 Premises, the Pier 60 Premises and the
Suite 203 Premises, the “Guarantor’s Present Space”) and (iv) a Fourth Amendment
to Sublease, dated September 30, 2016, which among other changes, extended the
term for the Pier 59 Premises from December 31, 2016 to December 31, 2017 (as so
amended, “Guarantor’s Present Letting Agreement”). All annual fixed rent and
rental payable by Guarantor under Guarantor’s Present Letting Agreement (which
agreement shall not be modified without Landlord’s consent) on account of
utility expenses, operating expenses and taxes, without taking into account
holdover penalty, interest or late charges unless attributable to Landlord’s
wrongful acts (“Escalation Payments”) are collectively referred to herein as the
“Takeover Rent”;

 

(b)                                 Guarantor has entered into the following
sub-subleases of the Guarantor’s Present Space: Sublease dated December 16, 2011
between Guarantor, as sub-sublessor, and Noodle Education, Inc with respect to
all of the Pier 59 Premises (the “Noodle Sub-sublease”) which sub-sublease
expires on December 31, 2016;

 

(c)                                  With the exception of Guarantor’s sublease
of the Pier 59 Premises, Guarantor’s Present Letting Agreement expires
December 31, 2019;

 

(d)                                 Guarantor’s Present Letting Agreement has
not been modified or supplemented except as described above;

 

(e)                                  Tenant has provided Landlord a true and
correct copy of the Guarantor’s Present Letting Agreement;

 

(f)                                   Tenant has provided Landlord a true and
correct copy of the rental invoice to Guarantor under Guarantor’s Present
Letting Agreement;

 

85

--------------------------------------------------------------------------------


 

(g)                                  To Tenant’s knowledge, Guarantor is not in
default under any of the terms, covenants or conditions of Guarantor’s Present
Letting Agreement beyond applicable notice and cure periods;

 

(h)                                 Guarantor has not received any notice of
default pertaining to Guarantor’s Present Letting Agreement, and

 

(i)                                     Except for the Noodle Sub-sublease,
there are no subleases, licenses or other occupancy agreements or any other
agreement except Guarantor’s Present Letting Agreement pertaining to Tenant
leasing or occupancy of Guarantor’s Present Space and no other party occupies or
has a right to occupy or use Guarantor’s Present Space.

 

Section 32.2                             Landlord represents and warrants to
Tenant that:

 

(a)                                 Landlord has reviewed Guarantor’s Present
Letting Agreement.

 

Section 32.3                             Tenant desires to relocate its business
to the Premises; however, because Guarantor’s Present Letting Agreement does not
expire prior to the Commencement Date of this Lease, Landlord has agreed to
reimburse Tenant for the Takeover Rent in an aggregate amount up to (but not
exceeding) $1,500,000 (the “Takeover Amount”), subject to and in accordance with
the terms of this Article 32.  For the avoidance of doubt, in no event shall
Landlord be responsible to reimburse Tenant for the Takeover Rent in an
aggregate amount which exceeds $1,500,000. Notwithstanding the foregoing, if the
Commencement Date does not occur on or prior to August 15, 2017, then for each
day after such date until the Commencement Date occurs, all references to
$1,500,000 in this Section shall be reduced by $1,728.11 for each day thereafter
until the Commencement Date occurs.

 

Section 32.4                             Commencing as of the date that
Guarantor and its affiliates have vacated Guarantor’s Present Space and Tenant
has commenced occupancy of the Premises for the normal conduct of its business
(the “Takeover Date”):

 

(a)                                 Guarantor shall not perform any alterations
or other work in Guarantor’s Present Space nor enter into any agreements to
provide any party with any rights to such space, without in any event,
Landlord’s consent (not to be unreasonably withheld, conditioned or delayed);

 

(b)                                 Guarantor shall not, without Landlord’s
consent (not to be unreasonably withheld, conditioned or delayed), at any time
hereafter commit or suffer, any act, deed, matter or thing whatsoever whereby
Guarantor’s Present Space or any part thereof shall at any time hereafter in any
way be impeached, charged, affected, or encumbered by Guarantor or Tenant;

 

(c)                                  Guarantor shall submit to Landlord,
promptly after receipt by Guarantor, true copies of any notices, bills,
invoices, statements or other documents received by Guarantor from and after the
date hereof in connection with Guarantor’s Present Letting Agreement and/or
Tenant’s occupancy in Guarantor’s Present Space;

 

(d)                                 Subject to the provisions of this
Article 32, Landlord agrees to provide Guarantor with the monthly installment of
Takeover Rent that Guarantor is required to pay to Guarantor’s Present Lessor
with respect to the period commencing on the first day of the calendar month
following the Takeover Date and ending on  the date of the expiration of the
term of Guarantor’s Present Letting Agreement (or sooner termination thereof
provided such

 

86

--------------------------------------------------------------------------------


 

termination includes a release of Guarantor from any Takeover Rent obligations
under Guarantor’s Present Letting Agreement accruing after such termination date
or the termination of this Lease, whichever occurs first. Promptly following
Guarantor’s receipt of the same, Guarantor shall provide Landlord with a copy of
the rent bill for the month preceding the Takeover Date and Landlord shall
include in each monthly installment of the Takeover Rent an amount on account of
Escalation Payments based on the amounts so shown on such rent bill, subject to
the terms of this Article 32. Each monthly installment of the Takeover Rent if
applicable, shall at Guarantor’s option, either be paid to Guarantor monthly, in
advance, on or before the twenty-fifth (25th) day of the month immediately
preceding the month for which such sums are due or in the form of a credit
against Fixed Rent payable under this Lease, except that if the Takeover Date
occurs towards the end of the calendar month, then the payment of Takeover Rent
by Landlord on account of the first month following the Takeover Date shall be
paid by Landlord to Guarantor within ten (10) business days of the Takeover
Date. In furtherance of the foregoing, the Takeover Rent shall not include
amounts billed to Guarantor after the Takeover Date that relate in any manner to
the period prior to the Takeover Date.  In the event that there shall be an
abatement of fixed rent and/or Escalation Payments under Tenant’s Present
Letting Agreement, the Takeover Amount shall be equitably reduced to reflect
such abatement (provided that the term of the Tenant’s Present Letting Agreement
is not automatically extended as the result of such abatement).  No payment or
credit shall be required by Landlord for periods during which an Event of
Default exists; provided that upon Tenant’s cure of any such defaults, such
payments or credits shall be immediately paid or credited to Guarantor. Landlord
shall not be responsible for any additional rent, costs or other charges or
payments attributable to Tenant’s default, negligence, or misconduct under
Guarantor’s Present Letting Agreement unless caused by Landlord’s Subtenants (as
hereinafter defined).

 

Section 32.5                             In the event that the monthly rental
amounts Guarantor must pay to Guarantor’s Present Lessor shall be modified on
account of changes in the Escalation Payments, Guarantor shall advise Landlord
and deliver to Landlord a copy of the rent bill from Guarantor’s Present Lessor
evidencing such modification and the monthly installment of Takeover Rent to be
paid by Landlord shall be adjusted to reflect such modification. Tenant
acknowledges that Landlord may desire to cause an audit of operating expenses
for escalation years occurring any time after the Takeover Date to the extent
such audits are permitted by the Tenant’s Present Letting Agreement.  Tenant
shall promptly provide Landlord with a copy of any operating expense statement
provided to Tenant after its receipt thereof and, at Landlord’s request, shall
exercise its right to cause an audit of the same.  Any audit shall be performed
by personnel selected by Landlord at Landlord’s sole cost and expense (but
subject to the limitations set forth in Tenant’s Present Letting Agreement). 
Any refund of Escalation Payments on account of the period preceding the first
calendar month following the Takeover Date shall be for the benefit of Guarantor
and any refunds on account of the period commencing with such month following
the Takeover Date shall be for the benefit of Landlord.

 

Section 32.6                             During the period after the Takeover
Date, Guarantor agrees, upon request of Landlord, (i) to enter into one or more
agreements with Guarantor’s Present Lessor surrendering all or any portions of
Guarantor’s Present Space (including pursuant to Guarantor’s Present Lessor’s
recapture rights), and/or (ii) subject to the approval of Guarantor’s Present
Lessor, to assign its interest in and to Guarantor’s Present Letting Agreement
to any assignee or assignees designated by Landlord, and/or (iii) subject to the
approval of Guarantor’s Present Lessor, and the terms of Guarantor’s Present
Letting Agreement, enter into one or more subleases affecting all or any
portions of Guarantor’s Present Space with any sublessee or sublessees
designated by Landlord (“Landlord Subtenants”) at any rental and upon any other

 

87

--------------------------------------------------------------------------------

 

terms which Landlord may designate in said request, provided said terms do not
violate any of the provisions of Guarantor’s Present Letting Agreement and
provided that Guarantor’s obligations under Guarantor’s Present Letting
Agreement shall not be increased without Guarantor’s consent. Any payments to
Guarantor’s Present Lessor in connection with any of the aforesaid agreements
and/or other transactions costs shall be borne by Landlord and not credited
against the Takeover Amount (and Landlord agrees to indemnify Tenant and
Guarantor in connection with such payments), but such amounts shall be deemed to
be Transaction Costs (as hereinafter defined). Guarantor further agrees (i) to
reasonably cooperate with Landlord to bring about any such proposed surrender
agreement, assignment or sublease and obtain Guarantor’s Present Lessor’s
agreement or consent thereto, including without limitation by delivering a
notice to commence the recapture process in the Present Letting Agreement upon
Landlord’s request provided that no such notice shall be delivered prior to the
Takeover Date, and (ii) to timely deliver or cause to be delivered, at any time
subsequent to the Takeover Date, the premises affected by any such surrender
agreement, assignment or sublease to Guarantor’s Present Lessor in the condition
required by the surrender agreement or the Present Letting Agreement. Once
consummated, Guarantor shall not amend any such transaction documents without
Landlord’s consent. Landlord shall indemnify, defend and hold Guarantor harmless
from and against any direct out-of-pocket loss, cost and expenses, including
reasonable attorneys’ fees and disbursements (but not holdover costs or
consequential damages payable to Guarantor’s Present Lessor except as expressly
provided below) arising out of a breach of or default under Guarantor’s Present
Letting Agreement or any damage to the Guarantor’s Present Space solely caused
by or attributable to any Landlord’s Subtenant for failure to comply with the
terms of its occupancy agreement with Tenant.  Landlord does not need to obtain
Guarantor’s consent to any proposed Landlord’s Subtenant, provided that (i) if
Landlord does not obtain Guarantor’s consent (or Guarantor is asked by Landlord
to consent and Guarantor refuses to consent), Landlord will retain all Sublease
Profits (as hereinafter defined), if any, and bear all holdover costs (including
consequential damages) incurred by Guarantor under the Present Letting Agreement
in connection with such Landlord’s Subtenant holdover after the expiration of
the applicable term and (ii) if Landlord does obtain Guarantor’s consent,
Landlord and Guarantor will share the Sublease Profits (50/50) and each bear 50%
of the holdover costs (including consequential damages) incurred in connection
with such Landlord’s Subtenant’s holdover.

 

Section 32.7

 

(a)                                 In the event that a surrender of all
Guarantor’s Present Space shall be consummated, Landlord shall have no further
obligation to make payments of the Takeover Amount and in the event that a
partial surrender is effectuated the Takeover Amount shall be equitably reduced
to reflect such surrender taking into account the proportion of the Takeover
Rent which is no longer payable.

 

(b)                                 In the event that Tenant shall receive any
consideration as a result of an early termination of Tenant’s Present Letting
Agreement in excess of the outstanding balance of the Takeover Amount, upon
Tenant’s actual receipt thereof, Tenant shall promptly reimburse Landlord for
any Present Letting Agreement Transaction Costs (as hereinafter defined) up to
the then outstanding and unreimbursed Present Letting Agreement Transaction
Costs, and any excess consideration may be retained by Tenant.

 

(c)                                  In the event that any Landlord’s Subleases
shall be consummated, all fixed and escalation rent and utility payments payable
by the subtenants thereunder shall be applied by Guarantor to reduce the balance
of the Takeover Amount payable by Landlord to

 

88

--------------------------------------------------------------------------------


 

Tenant. Upon the balance of the Takeover Amount being reduced to zero, then
within five (5) business days of Guarantor’s receipt of any monthly rental
payments in excess of the Takeover Rent and other amounts then payable by
Guarantor to Guarantor’s Present Lessor under Guarantor’s Present Letting
Agreement (including any profit sharing if required by Guarantor’s Present
Letting Agreement) (such amount, “Guarantor’s Monthly Rent Obligation” and such
funds in excess thereof, the “Excess Monthly Sublease Rent”), (i) Guarantor
shall remit such Excess Monthly Sublease Rent on a monthly basis until Landlord
has received a full reimbursement for all Present Letting Agreement Transaction
Costs actually incurred by Landlord.

 

(d)                                 Once Landlord has received a full
reimbursement of any Present Letting Agreement Transaction Costs actually
incurred by Landlord, all funds in excess thereof  (“Sublease Profits”) shall be
payable as follows: (i) if Guarantor has previously approved such Landlord’s
Sublease, Guarantor and Landlord shall share such Sublease Profits equally
(50/50) and (ii) if Guarantor has not previously approved such Landlord’s
Sublease, Landlord shall retain all such Sublease Profits

 

(e)                                  As aforesaid, Guarantor shall not cancel,
amend or supplement any sublease without Landlord’s consent and Guarantor also
shall not waive any right to receive any payment from any subtenant. Guarantor
shall use reasonable efforts to enforce the provisions of any such
sublease(s) and upon Landlord’s request shall take such actions or institute
proceedings and diligently pursue the same as directed by Landlord to enforce
the provisions of such sublease(s) and to enforce the provisions of Guarantor’s
Present Letting Agreement, using Landlord’s counsel or, at Landlord’s election,
using Guarantor’s counsel at Landlord’s reasonable cost and expense (which
reasonable costs and expenses shall either be billed directly to Landlord or
shall be reimbursed by Landlord to Guarantor). At Landlord’s option and to the
extent permissible, Guarantor shall assign to Landlord its right to institute,
at Landlord’s sole cost and expense, proceedings against such subtenant(s) to
enforce the provisions of such sublease(s) and/or regain possession of the space
affected by such sublease(s).

 

(f)                                   As used herein, the term “Present Letting
Agreement Transaction Costs” shall mean any and all reasonable third party costs
related to a sublease, assignment, or early termination of Guarantor’s Present
Letting Agreement incurred by Landlord, including, without limitation, (i) any
tenant improvement work allowance or any construction costs paid or to be paid
in connection with such transaction, (ii) in the case of any sublease, any
actual costs incurred in separately demising the sublet space, (iii) any 
brokerage payment due to a broker in connection with an assignment, sublease, or
early termination of the Present Letting Agreement (which payment shall be paid
by Landlord), and (v) any termination fees paid to Guarantor’s Present Lessor.
Provided Present Letting Agreement Transaction Costs shall not include any
indemnification paid or payable to Guarantor or Tenant in connection with
Landlord’s Subleases.

 

Section 32.8                             In the event that Landlord shall fail
to timely pay or reimburse Guarantor for any Takeover Rent or any other amounts
payable or reimbursable by Landlord to Guarantor pursuant to this Article 32
(and not in reasonably in dispute by Landlord) and such failure continues for
thirty (30) days after Guarantor’s notice thereof to Landlord and Guarantor’s
payment of such outstanding amounts to Guarantor’s Present Lessor, Tenant shall
have the right, without further notice, so offset such amounts from any Rent
payable by Tenant hereunder, provided no Event of Default then exists.

 

89

--------------------------------------------------------------------------------


 

Section 32.9                             Guarantor and Tenant shall not cause a
default under the Guarantor’s Present Letting Agreement.  In the event of any
such default caused by Tenant or Guarantor, Tenant shall indemnify Landlord and
hold Landlord harmless from and against any loss or liability (including, but
not limited to, reasonable attorney’s fees and expenses) which Landlord may pay
or incur by reason of such default.

 

ARTICLE 33

 

EXPANSION PREMISES

 

Section 33.1                             Commencing on the Expansion Premises
Commencement Date and ending on the Expiration Date, Landlord shall lease to
Tenant, and Tenant shall hire from Landlord, the Expansion Premises, and such
Expansion Premises shall be added to the Premises, upon and subject to the terms
of this Article 33 and Exhibit M.  Landlord shall be deemed to have tendered
possession of the Expansion Premises to Tenant, and Tenant shall be deemed to
have accepted possession of the Expansion Premises, on the Expansion Premises
Commencement Date, subject to Landlord’s obligation hereunder to complete Punch
List Items and to correct Expansion Premises Latent Defects (as defined in
Exhibit M and subject to the terms thereof).

 

Section 33.2                             The Fixed Rent payable in respect of
the Expansion Premises shall be as set forth on “Schedule A-2” annexed hereto
and made a part hereof.

 

Section 33.3                             Landlord shall not be obligated to
perform any work with respect to the Expansion Premises or make any contribution
to Tenant to prepare such Expansion Premises for Tenant’s continued occupancy,
other than Landlord’s Expansion Premises Work, as set forth in Section 33.6
below.

 

Section 33.4                             Following the Expansion Premises
Commencement Date, the Expansion Premises shall be added to and be deemed to be
a part of the Premises for all purposes of this Lease (except as otherwise
provided in this Article 33 and in respect of Landlord obligations relating to
the Premises which accrued prior to the Expansion Premises Commencement Date).

 

Section 33.5                             Tenant has inspected the Expansion
Premises and agrees (a) to accept possession of the Expansion Premises in its
then condition on the Expansion Premises Commencement Date, subject to the terms
of this Lease (including without limitation Section 4.2, as applicable to the
Expansion Premises) and Landlord agreeing to  Substantially Complete Landlord’s
Expansion Premises Work, and (b) Landlord has no obligation to perform any work,
supply any materials, incur any expense or make any alterations or improvements
to the Expansion Premises or the Building in order to prepare the same for
Tenant’s initial occupancy on the Expansion Premises Commencement Date other
than Landlord’s Expansion Premises Work and the Base Building Work with respect
to the Expansion Premises. Subject to Landlord’s obligation to complete any
Punch List Items in respect of the Expansion Premises and Expansion Premises
Latent Defects, Tenant’s occupancy of any portion of the Expansion Premises
shall be conclusive evidence, as against Tenant, that Tenant has accepted
possession of the Expansion Premises, in its then current condition and at the
time such possession was taken, the Expansion Premises was in the condition
required hereby.

 

Section 33.6                             Landlord will commence the performance
of the Landlord’s Expansion Premises Work reasonably promptly following the
Expansion Premises Final Plans Approval

 

90

--------------------------------------------------------------------------------


 

Date (as defined in Exhibit M attached hereto), subject to Tenant’s compliance
with the provisions of this Lease, and, will complete Landlord’s Expansion
Premises Work in a good and workmanlike manner consistent with the standards
applicable to the Building.  Landlord and its employees, contractors and agents
shall have access to the Expansion Premises at all reasonable times for the
performance of Landlord’s Expansion Premises Work and for the storage of
materials reasonably required in connection therewith (and for such time as may
be reasonably required). Landlord shall diligently pursue completion of any and
all Punch List Items within 60 days after Substantial Completion of Landlord’s
Expansion Premises Work (subject to Tenant Delay and Unavoidable Delay);
provided that Landlord shall not unreasonably and materially interfere with
Tenant’s access to or installations or operations within the Expansion
Premises.   Except as otherwise expressly set forth herein to the contrary,
there shall be no Rent abatement or allowance to Tenant for a diminution of
rental value, no actual or constructive eviction of Tenant, in whole or in part,
no relief from any of Tenant’s other obligations under this Lease, and no
liability on the part of Landlord, by reason of inconvenience, annoyance or
injury to business arising from the performance of Landlord’s Expansion Premises
Work or the storage of any materials in connection therewith.

 

Section 33.7                             Landlord’s performance of Landlord’s
Expansion Premises Work shall be performed pursuant to and in accordance with
the terms and conditions of Exhibit M attached hereto. For purposes of
Exhibit M, the “Expansion Premises Contribution” shall mean an amount in dollars
which is obtained by multiplying (x) the quotient obtained by dividing (A) the
number of full months and the fractional portion of any portion of a month in
the period commencing on the Expansion Premises Commencement Date and ending on
the Expiration Date and by (B) 141 by (y) $75.00 by (z) 26,500; provided,
however, that if the Expansion Premises Commencement Date occurs after the
Expansion Premises Outside Date, due solely to delays in the Substantial
Completion of the Landlord’s Expansion Premises Work caused solely by Landlord
(and not caused by Tenant Delay and/or Unavoidable Delay), then the Expansion
Premises Commencement Date for the purpose only of the calculation of the
Expansion Premises Contribution described in this sentence shall deemed to be
the date on which the Expansion Premises Commencement Date would have occurred
but for the aforesaid delays caused by Landlord.

 

Section 33.8                             Notwithstanding anything to the
contrary contained in this Article 33, provided no Event of Default then exists,
then:

 

(a)                                 if the Landlord’s Expansion Premises Work is
Substantially Completed on or prior to the twelve (12) month anniversary of the
Commencement Date, Tenant shall receive a credit in the aggregate amount of
$1,252,125 (the “Expansion Premises Rent Credit”) to be applied in equal monthly
installments against Fixed Rent in respect of the Expansion Premises next due
hereunder (i.e., such amount shall be applied to Fixed Rent for the Expansion
Premises only); and

 

(b)                                 if the Landlord’s Expansion Premises Work is
substantially completed after the twelve (12) month anniversary of the
Commencement Date but prior to the three (3) year anniversary of the
Commencement Date, then Tenant shall receive a credit in the aggregate amount
equal to the Pro Rata Share Expansion Premises Rent Credit (as hereinafter
defined) to be applied in equal monthly installments against Fixed Rent in
respect of the Expansion Premises next due hereunder.   The “Pro Rata Share
Expansion Premises Rent Credit” shall mean the product of (x) $1,715.24
multiplied by (y) the amount of days which occurs during the period commencing
on the Expansion Premises Commencement Date and ending on the date which is the
three (3) year anniversary of the Commencement Date.

 

91

--------------------------------------------------------------------------------


 

ARTICLE 34
EXPEDITED ARBITRATION

 

(a)                                 In the event of any dispute under this Lease
or a Work Letter with respect to (a) any circumstance hereunder where Landlord
agreed not to unreasonably withhold, delay or condition its consent, and Tenant
claims that Landlord has in fact unreasonably withheld consent, delayed or
conditioned it consent, (b) whether Landlord has Substantially Completed
Landlord’s Premises Work, the Roof Work or Landlord’s Expansion Premises Work,
as applicable, or any restoration of the Premises, (c) whether any particular
items of Landlord’s Premises Work, Landlord’s Expansion Premises Work, or Roof
Work as applicable, are Punch List Items, (d) whether there has been a Tenant
Delay or Unavoidable Delay (including the commencement and duration thereof),
(e) whether a new Rule and Regulation is reasonable, or (f) in any arbitration
which, pursuant to the express provisions of this Lease, is governed by this
Article 34, either party may submit the dispute for resolution by arbitration in
the City of New York in accordance with the City of New York under the Expedited
Procedures provisions of the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), except that the terms of this Article 34 shall
supersede any conflicting or otherwise inconsistent rules; provided, however,
that with respect to any such arbitration under a Work Letter or with respect to
Landlord’s Premises Work, the Roof Work or Landlord’s Expansion Premises Work
(including whether there has been a Tenant Delay or Unavoidable Delay with
respect to such work (including the commencement and duration thereof and
whether such work has been Substantially Completed and whether an item is a
Punch List item) (a “Construction Dispute”), (i) the arbitrator shall be a
qualified, disinterested and impartial person who shall have had at least ten
(10) years’ experience in the New York City commercial office market in a
calling connected with the matter of the dispute, (ii) the AAA shall, within two
(2) Business Days after such submission or application, select a single
arbitrator meeting the requirements set forth in the following paragraph,
(iii) the arbitration hearing shall commence two (2) Business Days after the
selection of the arbitrator, (iv) the hearing shall be limited to a maximum
duration of two (2) Business Days, with each party having no more than (A) two
(2) hours to present its case, (B) two (2) hours to cross examine or interrogate
persons supplying information or documentation on behalf of the other party, and
(C) one (1) hour to summarize in a closing statement such party’s case and
(v) the arbitrator shall make a determination within three (3) Business Days
after the conclusion of the hearing which determination shall be limited to a
decision upon (1) whether Landlord acted reasonably in withholding its consent
or approval or otherwise acted in an arbitrary or capricious manner where
Landlord had a duty to act reasonably as expressly required by the terms hereof,
or (2) the specific dispute presented to the arbitrator, as applicable. For all
other disputes that are not Construction Disputes, provided the rules and
regulations of the AAA so permit, (i) the AAA shall, within 2 Business Days
after such submission or application, select a single arbitrator having at least
ten (10) years’ experience in New York City in leasing (with respect to disputes
related to failure to give consents to assignments or subleases) or with respect
to all other matters experience in the New York City commercial office market in
a calling connected with the matter of the dispute management of commercial
properties similar to the Building, (ii) the arbitration hearing shall commence
2 Business Days thereafter and shall be limited to a total of seven hours on the
date of commencement until completion, with each party having no more than a
total of two hours to present its case and to cross-examine or interrogate
persons supplying information or documentation on behalf of the other party, and
(iii) the arbitrator shall make a determination within 3 Business Days after the
conclusion of the presentation of Landlord’s and Tenant’s cases, which
determination shall be limited to a decision upon (A) whether Landlord acted

 

92

--------------------------------------------------------------------------------


 

reasonably in withholding its consent or approval, or (B) the specific dispute
presented to the arbitrator, as applicable (and the arbitrator shall not be
permitted to modify any of the terms of this Lease).

 

(b)                                 In all cases, the arbitrator’s determination
shall be final and binding upon the parties, whether or not a judgment shall be
entered in any court. All actions necessary to implement such decision shall be
undertaken as soon as possible, but in no event later than 5 Business Days after
the rendering of such decision. The arbitrator’s determination may be entered in
any court having jurisdiction thereof. All fees payable to the AAA for services
rendered in connection with the resolution of the dispute shall be paid by the
unsuccessful party.  The arbitrator shall not be entitled to award monetary
damages.

 

(c)                                  This Section 34 shall survive the
expiration or sooner termination of this Lease.

 

[signature page follows]

 

93

--------------------------------------------------------------------------------


 

[g10152ku19i001.jpg]

 

 

 

SCHEDULE “A-1”
FIXED RENT SCHEDULE - INITIAL PREMISES

 

Period

 

Annual Rent

 

Monthly Rent

 

Commencement Date through and including the day immediately preceding the fifth
(5th) anniversary of the Rent Commencement Date (the “First Date”).

 

$

3,339,000.00

 

$

278,250.00

 

 

 

 

 

 

 

 

 

Day immediately following the First Date through and including the Expiration
Date.

 

$

3,604,000.00

 

$

300,333.33

 

 

Schedule “A” - 1

--------------------------------------------------------------------------------


 

SCHEDULE “A-2”

 

FIXED RENT SCHEDULE - EXPANSION PREMISES

 

Period

 

Annual Rent

 

Monthly Rent

 

Expansion Premises Commencement Date through and including the First Date.

 

$

1,669,500.00

 

$

139,125.00

 

 

 

 

 

 

 

Day immediately following the First Date through and including the Expiration
Date.

 

$

1,802,000.00

 

$

150,166.67

 

 

Schedule “A” - 1

--------------------------------------------------------------------------------

 

SCHEDULE “B”
FORM OF INSURANCE CERTIFICATE

 

See Immediately Following Page

 

Schedule “B” - 1

 

--------------------------------------------------------------------------------


 

[g10152ku23i001.jpg]

 

Schedule “B” - 2

 


 

SCHEDULE “C”
HVAC DESIGN SPACE CONDITIONS

 

Landlord shall provide interior space temperatures of 70 degrees F +/- degrees
that will be maintained during the heating seasons throughout the Premises
without utilizing interior heat load, on (1) person per 150 rentable square feet
and outside dry bulb temperature of 13.0 degrees.  Landlord shall provide base
building air conditioning capable of maintaining space temperatures 74 degrees F
+/- 2 degrees and 50% relative humidity with an interior head load of 5.0
watts/rsf, no interior shading one (1) person per 150 rentable square feet, and
outside mean coincident temperatures of 90 degrees F dry bulb, 73 degrees F wet
bulb.  Minimum 78 degrees F wb on the on the cooling tower.

 

Landlord shall provide a minimum ventilation of 75 CFM of toilet exhaust per
fixture within the bathrooms based on Building standard open installation and
one person per 150 rentable square feet.

 

--------------------------------------------------------------------------------

*The foregoing specifications are subject to, and conditioned upon, Tenant’s
compliance with provisions of Section 10.3 of this Lease and Unavoidable Delays.

 

Schedule “C” - 1

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
FLOOR PLAN OF THE PREMISES

 

The floor plan which follows is intended solely to identify the general location
of the Premises (without exact dimensions and locations) and should not be used
for any other purpose.

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

[g10152ku27i001.jpg]

 


 

[g10152ku27i002.gif]

 


 

EXHIBIT A-2
FLOOR PLAN OF THE EXPANSION PREMISES

 

The floor plan which follows is intended solely to identify the general location
of the Expansion Premises (without exact dimensions and locations) and should
not be used for any other purpose. 

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

[g10152ku27i003.jpg]

 


 

EXHIBIT B
DEFINITIONS

 

Additional Rent: all sums other than Fixed Rent due and payable by Tenant to
Landlord under this Lease.

 

Affiliate:  Any person or entity which controls, is under common control with,
or which is controlled by, the person or entity in question. For the purposes
hereof, “control” shall be deemed to mean ownership of not less than 50% of all
of the beneficial voting interests of such entity or the ability to direct the
management thereof.

 

Base Rate:  The annual rate of interest publicly announced from time to time by
Citibank, N.A., or its successor, in New York, New York as its “base rate” (or
such other term as may be used by Citibank, N.A., from time to time, for the
rate presently referred to as its “base rate”).

 

Building Systems:  The mechanical, electrical, plumbing, sanitary, sprinkler
(including vertical standpipes), heating, ventilation air conditioning,
security, life-safety, elevator and other service systems or facilities of the
Building up to the point of connection of localized distribution to the Premises
(excluding, however, supplemental HVAC systems of tenants, sprinklers and the
horizontal distribution systems within or exclusively serving the Premises and
by which mechanical, electrical, plumbing, sanitary, heating, ventilating and
air conditioning, security, life-safety and other service systems are
distributed from the base Building risers, feeders, panel boards, etc. for
provision of such services to the Premises).

 

Building Standard: comparable office buildings in the close vicinity to the
Building.

 

Business Days:  All days, excluding Saturdays, Sundays and Observed Holidays.

 

Business Hours: 8:00 a.m. to 6:00 p.m. on Business Days except Observed Holidays
(and all other times are considered “Overtime Periods”).

 

Code:  The Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended.

 

Common Areas: The lobby, sidewalk areas, and other similar areas of general
access and the areas on individual multi-tenant floors in the Building devoted
to corridors, elevator lobbies, restrooms, and other similar facilities serving
the Premises.

 

Comparable Buildings:  Office buildings in the Manhattan Midtown South area that
are of comparable age and quality to the Building, taking into account all
relevant factors.

 

Cost Per Kilowatt Hour:  (a) The total cost for electricity incurred by Landlord
to service the Building during a particular billing period (including energy
charges, demand charges, surcharges, time-of-day charges, fuel adjustment
charges, rate adjustment charges, taxes, rebates and any other factors used by
the public utility company or other provider in computing its charges to
Landlord) during such period, divided by (b) the total kilowatt hours purchased
by Landlord to provide electricity to the Building during such period.

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

 

CPI:  the  Consumer Price Index for All Urban Consumers published by the Bureau
of Labor Statistics of the United States Department of Labor, New York, N.Y. -
Northeastern N.J. Area, All Items (1982-84=100), or any successor index thereto,
appropriately adjusted.

 

Deficiency:  The difference between (a) the Fixed Rent and Additional Rent for
the period which otherwise would have constituted the unexpired portion of the
Term, and (b) the net amount, if any, of rents collected under any reletting
effected pursuant to the provisions of the Lease for any part of such period
(after first deducting from such rents all expenses reasonably incurred by
Landlord in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and such reletting, including repossession costs, brokerage
commissions, reasonable attorneys’ fees and disbursements.

 

Environmental Requirement: means any present and future Requirement and any
amendments (whether common law, statute, rule, order, regulation or otherwise),
permits and other requirements or guidelines of governmental authorities
applicable to the Building or the Real Property and relating to the environment
and environmental conditions or to any Hazardous Material (including, without
limitation, CERCLA, 42 U.S.C. § 9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §1801 et seq., the Federal Water Pollution Control
Act, 33 U.S.C. §1251 et seq., the Clean Air Act, 33 U.S.C. §7401 et seq., the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Safe Drinking Water
Act, 42 U.S.C. §300f et seq., the Emergency Planning and Community Right-To-Know
Act, 42 U.S.C. §1101 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§651 et seq., and any so-called “Super Fund” or “Super Lien” law, any
Requirement requiring the filing of reports and notices relating to hazardous
substances, environmental laws administered by the Environmental Protection
Agency, and any similar state and local Requirements, all amendments thereto and
all regulations, orders, decisions, and decrees now or hereafter promulgated
thereunder concerning the environment, industrial hygiene or public health or
safety).

 

Governmental Authority:  The United States of America, the State of New York,
the City of New York, any political subdivision thereof and any agency,
department, commission, board, bureau or instrumentality of any of the
foregoing, or any quasi-governmental authority, now existing or hereafter
created, having jurisdiction over the Real Property, the Building or any portion
thereof.

 

Hazardous Materials: (a) asbestos and any asbestos containing material and any
substance that is then defined or listed in, or otherwise classified pursuant
to, any Environmental Requirement or any other applicable Requirement as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (b) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, and (c) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building or the Real Property or hazardous
to health or the environment.

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

HVAC System:  The Building System designed to provide heating, ventilation and
air conditioning.

 

Indemnitees:  Landlord, Landlord’s Agent, each Mortgagee and Lessor, and each of
their respective partners, officers, shareholders, directors, members, managers,
trustees, beneficiaries, employees, principals, servants, agents, and
representatives.

 

Landlord Party: Landlord and its agents, contractors, subcontractors, employees,
invitees or licensees.

 

Lessor:  A lessor under a Superior Lease.

 

Losses:  Any and all actual losses, liabilities, damages, claims, judgments,
fines, suits, demands, costs, interest and expenses of any kind or nature
(including reasonable attorneys’ fees and disbursements) incurred in connection
with any claim, proceeding or judgment and the defense thereof, and including
all reasonable and actual costs of repairing any damage to the Premises or the
Building or the appurtenances of any of the foregoing to which a particular
indemnity and hold harmless agreement applies.

 

Mortgage(s):  Any mortgage, trust indenture or other financing document which
may now or hereafter affect the Premises, the Building or any Superior Lease and
the leasehold interest created thereby, and all renewals, extensions,
supplements, amendments, modifications, consolidations and replacements thereof
or thereto, substitutions therefore, and advances made thereunder.

 

Mortgagee(s):  Any mortgagee, trustee or other holder of a Mortgage.

 

Observed Holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

 

Prohibited Use:  Any use or occupancy of the Premises (except the Permitted Use)
and Tenant’s Roof Deck Area (except the RDA Permitted Use) that in Landlord’s
reasonable judgment would: (a) cause damage to the Building or any Building
Systems ; (b) interfere with the efficient and economical maintenance, operation
and repair of the Building or the Building Systems; (c) adversely affect any
service provided to, and/or the use and occupancy by, any tenant or occupants of
the Building; (d) violate the certificate of occupancy issued for the Premises
or the Building, subject to Tenant’s right to obtain, at Tenant’s cost, an
amendment or modification of the same for Tenant’s Permitted Use and the RDA
Permitted Use, subject to Landlord’s reasonable approval provided such amendment
does not adversely affect Landlord, the Building or other occupants in any such
case beyond a de minimus extent; or (e) result in protests or civil disorder or
commotions at, or other disruptions of the normal business activities in, the
Building. Prohibited Use also includes the use of any part of the Premises for:
(i) intentionally omitted; (ii) the preparation, consumption, storage,
manufacture or sale of liquor, tobacco or drugs; (iii) the business of
photocopying, multilith or offset printing (except photocopying in connection
with Tenant’s own business); (iv) intentionally omitted; (v) lodging or
sleeping; (vi) the operation of a savings and loan association or off-the-street
retail facilities of any financial, lending, securities brokerage or investment
activity; (vii) a payroll office (except payroll for Tenant’s own personnel);
(viii) a barber, beauty or manicure shop; (ix) an employment agency or similar
enterprise; (x) offices of any Governmental Authority, any foreign government,
the United Nations, or any agency or department of the foregoing (unless any
sovereign or diplomatic immunity has been waived in a manner satisfactory to
Landlord in

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

Landlord’s sole and absolute discretion); (xi) the manufacture, retail sale,
storage of merchandise or auction of merchandise, goods or property of any kind
to the general public which could reasonably be expected to create a volume of
pedestrian traffic substantially in excess of that normally encountered in the
Premises; (xii) the rendering of medical, dental or other therapeutic or
diagnostic services; or (xiii) any illegal purposes.

 

RDA Permitted Use: means the following uses of Tenant’s Roof Deck Area by Tenant
(which, in all cases, are not open to the general public): lounge areas,
corporate or corporate sponsored events, meeting and gathering areas, dining
area, and any customary lawful ancillary purposes reasonably related to any of
the foregoing; provided, in all cases, (a) Tenant obtains (at its cost and
expense but with Landlord’s reasonable cooperation, if needed at not cost of
liability or adverse effect to Landlord) any and all required permits, licenses
and certificates for such use (including, without limitation, any changes to the
certificate of occupancy for the Building necessitated by such RDA Permitted
Uses), (b) Tenant shall perform and pay for any necessary extermination, exhaust
or ventilation and excess cleaning necessitated by the use of such space for
such RDA Permitted Uses, (c) such uses shall be in compliance with the terms of
this lease and Requirements (including, without, limitation, the TCO and/or CO,
as applicable), and (d) such roof uses are customarily found in Comparable
Buildings with comparable rooftop use.

 

Requirements:  All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including, without limitation,
(A)  the Americans With Disabilities Act, 42 U.S.C. §12101 (et seq.) (“ADA”),
New York City Local Law 58 of 1987, and (B) any law of like import, and all
rules, regulations and government orders with respect thereto, and any of the
foregoing relating to Hazardous Materials, environmental matters, public health
and safety matters, and landmarks preservation, (ii) any applicable fire rating
bureau or governing insurance body or other body exercising similar functions,
affecting the Building or the maintenance, use or occupation thereof, or any
street, avenue or sidewalk comprising a part of or in front thereof or any vault
in or under the same.  “Requirements” shall also include the terms and
conditions of any certificate of occupancy issued for the Premises or the
Building (as such may be amended or replaced).

 

Rules and Regulations:  The rules and regulations annexed to and made a part of
this Lease as Exhibit E, as they may be modified from time to time for the use,
operation and maintenance of the Building, provided that notice thereof is given
and such rule is not materially inconsistent with the provisions of this Lease.
Landlord reserves the right, from time to time, to adopt additional reasonable
Rules and Regulations and to amend the Rules and Regulations then in effect;
provided, however, that such additional Rules and Regulations shall not
materially adversely affect Tenant’s rights or obligations hereunder, and
provided, further that in the event of any conflict between such additional
Rules and Regulations and the terms of this Lease, the terms of this Lease shall
prevail.

 

Substantial Completion: As to any construction performed by any party,
“Substantial Completion” or “Substantially Completed” means that such work has
been completed, in accordance with (a) the provisions of this Lease or a Work
Letter applicable thereto, (b) the approved plans and specifications for such
work (as such may have been properly modified and approved by Landlord if
applicable), and (c) all applicable Requirements (except for the Primary Base
Building Roof Work which shall be deemed to be Substantially Completed
notwithstanding that Tenant’s Roof Deck Area may not comply with all
Requirements related thereto until all of the Roof Work is Substantially
Complete), except for minor details of construction, decoration

 

Exhibit B - 4

--------------------------------------------------------------------------------


 

and mechanical adjustments, if any, the non-completion of which does not
interfere with Tenant’s use of the Premises or Tenant’s Roof Deck Area or which
in accordance with good construction practice should be completed after the
completion of other work in the Premises or the Building (“Punch List Items”).

 

Superior Lease(s):  Any ground or underlying lease of the Building or any part
thereof heretofore or hereafter made by Landlord and all renewals, extensions,
supplements, amendments, modifications, consolidations, and replacements
thereof.

 

Tenant Party:  Tenant, its agents and employees, and any subtenants and
occupants of the Premises, other than a Landlord Party, and their respective
agents, contractors, subcontractors, employees, invitees or licensees.

 

Tenant’s Property:  Tenant’s movable fixtures and movable partitions, telephone
and other movable equipment, computer systems, telecommunications data and other
cabling, trade fixtures, furniture, furnishings, and other items of personal
property which are removable without material damage to the Buildings.

 

Unavoidable Delays: Either party’s inability to fulfill or delay in fulfilling
any of its non-monetary obligations under this Lease expressly or impliedly to
be performed by such party or such party’s inability to make or delay in making
any repairs, additions, Alterations, improvements or decorations or such party’s
inability to supply or delay in supplying any equipment or fixtures, if such
party’s inability or delay is due to or arises by reason of strikes, labor
troubles, or by any cause whatsoever beyond such party’s reasonable control,
including governmental preemption in connection with a national emergency, or
shortages, or unavailability of labor, fuel, steam, water, electricity or
materials, or delays caused by the other party or other tenants, mechanical
breakdown, acts of God, enemy action, civil commotion, fire or other casualty
(but specifically excluding delays caused by such party’s financial
difficulties).

 

Work Letter: shall mean collectively or individually, the Work Letter contained
in Exhibit C with respect to the initial Premises and the Roof Deck Area and the
Expansion Premises Work Letter contained in Exhibit M with respect to the
Expansion Premises.

 

Exhibit B - 5

--------------------------------------------------------------------------------

 

EXHIBIT C
WORK LETTER

 

1.                                      General.

 

1.1                               As used herein “Landlord’s Premises Work”
shall mean, collectively the Premises Build-Out Work, the Base Building Work,
the Primary Base Building Roof Work and “Landlord’s Secondary Roof Work” shall
mean, collectively the Tenant’s Roof Work and the Secondary Base Building Roof
Work. The purpose of this Work Letter is to set forth (i) how the interior
improvements to the 9th and 10th Floor Premises which Tenant desires to have
completed in connection with Tenant’s initial occupancy of the 9th and
10th Floor Premises including, if selected by Tenant as part of Tenant’s Plans,
the construction of a sky light (the “Skylight”) on Tenant’s Roof Deck Area as
part of the 10th Floor Premises ceiling (“Premises Build-Out Work”) are to be
constructed, (ii) who will do the construction of Landlord’s Premises Work and
the Secondary Roof Work, and (iii) who will pay for the construction of
Landlord’s Premises Work and Landlord’s Secondary Roof Work. Landlord’s Premises
Work shall include the Base Building Work and (i) the construction of an
internal hydraulic lift and stairwell (collectively, the “Stairway/Lift”) from
the 10th floor to Tenant’s Roof Deck Area with a slab cut (the “Slab Cut”) to
fit Stairway/Lift, (ii) the relocation of toilet exhaust that is on the way of
path of egress to the left side fire stair, (iii) the construction of the
Skylight, if applicable (i.e., if the applicable plans related thereto are
timely submitted and approved by Landlord), (iv) the installation of a roof
membrane (collectively, (i), (ii), (iii) (if applicable), and (iv) the “Primary
Base Building Roof Work”). Landlord’s Secondary Roof Work shall also include
(i) the installation of a glass extension of the existing parapet wall, in the
location set forth on Exhibit K, which will comply with Requirements on the day
such walls are installed, (ii) the installation of a barrier (the type of such
barrier, including materials, height, color, etc. to be reasonably determined by
Landlord in consultation with Tenant) between Tenant’s Roof Deck Area and the
remainder of the roof of the Building, (iii) the installation of a barrier (the
type of such barrier including materials, height, color, etc. to be reasonably
determined by Landlord in consultation with Tenant) between the Tenant Roof Deck
Area and the Building equipment currently located on the roof of the Building,
and (iv) the installation of pavers to cover the portion of the Tenant Roof Deck
which will allow egress between Fire Stair A and Fire Stair B in the location
set forth on Exhibit K (collectively, (i), (ii), (iii), and (iv), the “Secondary
Base Building Roof Work” and together with the Primary Base Building Roof Work,
the “Base Building Roof Work”).  For the avoidance of doubt, the Skylight, and
all work related thereto, if applicable, shall be at Tenant’s sole cost (but
subject to reimbursement from Landlord’s Contribution in accordance with the
terms hereof).

 

1.2                               The terms, conditions and requirements of the
Lease, except where clearly inconsistent or inapplicable to this Work Letter,
are incorporated into this Work Letter.

 

2.                                      Plans.

 

2.1                               In accordance with the provisions of this Work
Letter, Landlord’s Architect shall submit to Landlord complete and detailed
architectural, structural, mechanical and engineering plans and specifications
(including, without limitation, sprinkler plans) for Landlord’s Premises Work
(the “Proposed Plans”), the cost and expense of which shall be paid for by
Landlord (but subject to the terms and conditions of this Work Letter,
including, without limitation, reimbursement from the Landlord’s Contribution),
by Gensler (“Landlord’s Architect”) which has been engaged by Landlord to
prepare the Proposed Plans for Tenant.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

The Proposed Plans shall be based upon the layout plan attached hereto as
Exhibit C-1 (the “Layout Plan”), which Layout Plan shall include drawings
related to the Premises Build-Out work (on the 9th and 10th Floors of the
Building) and the Roof Work, provided that Tenant may, in its sole discretion,
modify the Layout Plan from time to time (subject to the procedure below for
Change Orders and identification by Landlord of any Tenant Delays pursuant to
the procedures set forth in Section 4 of this Work Letter). If applicable, the
Proposed Plans shall include all information reasonably necessary to reflect
Tenant’s requirements for ductwork, heating, electrical, plumbing and other
mechanical systems and all work necessary to connect any special or non-standard
facilities to the base-Building mechanical, electrical and structural systems
which were communicated to Landlord and Landlord’s Architect in accordance with
the terms hereof. For the avoidance of doubt, the plans incorporating the Slab
Cut, the Stairway/Lift (and any other Base Building Roof Work) shall be prepared
by Landlord’s Architect at Landlord’s sole cost and expense. The Proposed Plans
shall, as applicable, include the following:

 

(a)                                 locations and structural design of the floor
area;

 

(b)                                 indication of the density of occupancy in
large work areas;

 

(c)                                  identification of the location of any food
service areas or vending equipment rooms;

 

(d)                                 identification of areas requiring 24-hour
air conditioning;

 

(e)                                  indication of any partitions that are to
extend from floor to underside of structural slab above;

 

(f)                                   identification of location of rooms for
telephone equipment and data;

 

(g)                                  indication of locations and types of
plumbing, if any, required for toilets (other than core facilities), sinks,
drinking fountains, and similar installations;

 

(h)                                 indication of light switching of offices,
conference rooms, etc.;

 

(i)                                     layouts for specially installed
equipment, including computers, size and capacity of mechanical and electrical
services required, and heat generation of equipment;

 

(j)                                    indication of dimensioned location of:
(i) submeters for measurement of Tenant’s consumption of electrical energy
pursuant to Section 10.1 of the Lease (the cost of the submeters shall be a
Landlord sole cost), (ii) electrical receptacles (120 volts), including
receptacles for wall clocks, and telephone outlets and their respective
locations (wall or floor), (iii) electrical receptacles for use in the operation
of Tenant’s business equipment which requires 208 volts or separate electrical
circuits, and (iv) special audio-visual requirements;

 

(k)                                 indication of number and location of
sprinklers;

 

(l)                                     indication of special fire protection
equipment and raised flooring;

 

(m)                             reflected ceiling plan;

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

(n)                                 information concerning air conditioning
loads, including, but not limited to, air volume amounts at all supply vents;

 

(o)                                 non-building standard ceiling heights and/or
materials;

 

(p)                                 materials, colors and designs of wall
coverings and finishes;

 

(q)                                 painting and decorative treatment required
to complete all construction;

 

(r)                                    swing of each door;

 

(s)                                   schedule for doors (including dimensions
for undercutting of doors to clear carpeting) and frames complete with hardware;
and

 

(t)                                    all other information necessary to make
the Premises complete and in all respects ready for operation.

 

2.2                               The development of the Proposed Plans by
Landlord’s Architect is expected to be a collaborative process among Landlord,
Tenant and Landlord’s Architect, with Landlord reasonably approving progressive
stages of plan completion (i.e., 25%, 50% and 75% CDs) at reasonable intervals
before April 25, 2017 (and at each interval giving Landlord at least ten
(10) Business Days to review each such stage of drawings). Within ten
(10) Business Days after Landlord receives a stage of Proposed Plans, Landlord
shall either approve or disapprove same (or provide a request for more
information), which approval or disapproval shall be in accordance with the
standards set forth in Section 5.1(a) of the Lease with respect to Landlord’s
approval or disapproval of Alterations (and any reasons for disapproval shall be
referred to as, a “Design Problem”); provided that the failure of Landlord to
respond to an initial submission within ten (10) Business Days or a resubmission
after Landlord’s comment within seven (7) Business Days shall be a Landlord
Delay. If Landlord determines that a Design Problem exists, it shall return the
Proposed Plans to Tenant together with a reasonably specific explanation of the
applicable Design Problem. In such event, Tenant shall be required to make the
revisions necessary (which revisions shall not expand the scope of the work but
shall only be responses or corrections to Landlord’s comments and/or the Design
Problem(s) in question) in order to address Landlord’s comments and correct the
Design Problem(s) in full and, within five (5) Business Days thereafter, return
the revised Proposed Plans to Landlord, which Landlord shall then approve or
disapprove (or provide a request for more information) within seven (7) Business
Days after receipt.  Each subsequent stage of plans provided to Landlord shall
be a logical progression of the immediately preceding stage of plans approved by
Landlord (subject to Change Orders).

 

2.3                               Landlord’s standards for approval of a Change
Order (as hereinafter defined) shall be subject to the standards set forth in
Section 2.2 above. Landlord and Tenant shall exercise all reasonable diligence
to cooperate in the expeditious pursuit of plan and contractor approval and the
award of the construction contract and subcontracts in connection with
Landlord’s Premises Work and the Secondary Roof Work, including awarding
portions of the construction contracts and obtaining permits based upon
partially complete Proposed Plans. Landlord’s Architect and the general
contractor and construction manager shall have no obligation to self-certify
permit applications and/or inspections.

 

2.4                               Other than as specified above in Section 1.1
of this Work Letter and the

 

Exhibit C - 3

--------------------------------------------------------------------------------


 

Layout Plan (and the natural extension of such work into other structural
components and/or the roof area) and any permitted exterior signage as set forth
in the Lease, Landlord shall not be required to perform, and Tenant shall not
request, work which would (i) require any material modification to the Building
Systems or other Building installations outside the Premises, (ii) not comply
with all applicable Requirements, and/or (iii) be incompatible with either the
temporary or permanent certificate of occupancy issued for the Building
(provided the same shall not limit Tenant’s right to obtain an amendment to the
temporary or permanent certificate of occupancy for the Intended Use and the RDA
Permitted Use) or the Building’s status as a first-class office building. Any
changes required by any Governmental Authority affecting the Premises Build-Out
Work or Tenant’s Roof Work shall be performed by Landlord, at Tenant’s sole cost
(subject to reimbursement from Landlord’s Contribution or the Roof Contribution)
provided that any changes orders required to effect such compliance shall be
subject to Tenant’s reasonable approval to be granted or withheld within four
(4) Business Days after request or such consent is deemed granted (the parties
agreeing to work cooperatively to arrive at a mutually satisfactory resolution).
Landlord shall give notice to Tenant of any material change in the Proposed
Plans required by any Governmental Authority promptly after Landlord receives
notice thereof.

 

2.5                               Tenant shall cooperate in the completion of
final and mutually acceptable Proposed Plans (the “Final Proposed Plans”) based
on preliminary plan submissions previously reviewed and approved and shall cause
Landlord’s Architect to submit the same to Landlord for final approval on or
before May 1, 2017 (the date such Final Proposed Plans are actually delivered to
Landlord, the “Final Proposed Plans Delivery Date”). Within ten (10) Business
Days after Landlord receives the Final Proposed Plans, Landlord shall approve or
disapprove the same pursuant to the procedures set forth above in Section 2.2
(and such finally approved Final Proposed Plans by Landlord with written
approval delivered to Tenant, the “Final Plans”), and the date such Final Plans
are approved by Landlord shall be the “Final Plans Approval Date”. 
Notwithstanding anything to the contrary contained herein, in order for the
Skylight (and the roof membrane) to be Substantially Completed with rest of
Landlord’s Premises Work, Landlord must receive final architectural and
engineering plans related thereto on or prior to February 15, 2017. Landlord
shall either approve or disapprove of such plans pursuant to the procedures set
forth above in Section 2.2.

 

2.6                               Tenant shall not make any material changes to
logical progression of the Proposed Plans nor any changes in the Final Plans
without Landlord’s prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed, provided that, except for the work described
in Section 1.1 of this Work Letter and the Layout Plans in accordance with the
terms above, Landlord may, in the exercise of its sole and absolute discretion,
disapprove any proposed changes adversely affecting the Building’s structure,
any of the Building Systems, or the exterior appearance or value of the Building
(provided that Tenant shall be permitted to make material changes to Proposed
Plans to remove the Skylight (or substitute the Skylight with additional stairs,
provided that any delay to the Substantial Completion of Landlord’s Premises
Work caused by such changes shall be deemed to be a Tenant Delay).

 

3.                                      Work and Costs.

 

3.1                               Landlord has engaged Benchmark Builders, Inc.
(“Construction Manager”) to act as construction manager for the planning and
performance of Landlord’s Premises Work.

 

3.2                               Subject to the provisions of Section 2 and
this Section 3, Landlord shall perform or cause to be performed all of the work
depicted on the Final Plans. Landlord shall be

 

Exhibit C - 4

--------------------------------------------------------------------------------


 

responsible for all the costs and expenses to design and complete the Base
Building Work and the Base Building Roof Work. Landlord shall also pay for the
Premises Build-Out Work and the Tenant Roof Work depicted on the Final Plans
(and all architectural costs, engineering costs, general contractor costs, and
the cost of all local and state filing fees and permits required to be obtained
in order to perform such work) to the extent and only to the extent of an
aggregate expenditure with respect to all the aforementioned costs in an amount
not to exceed $3,975,000.00 (“Landlord’s Contribution”). Tenant shall pay for
the cost of any work or materials depicted on the Final Plans and/or other costs
directly related to the Premises Build-Out Work, including, without limitation
all architectural costs of Landlord’s Architect, engineering costs, project
management fees, general contractor costs, and the costs of all filing fees and
permits required by any Governmental Authority and incurred by Landlord in
connection with the Premises Build-Out Work and Tenant’s Roof Work, which are in
excess of Landlord’s Contribution or the Roof Work Contribution, as applicable
(“Tenant’s Contribution”), which excess shall be paid in accordance with the
following: (1) 34% of the then estimated (based upon the sum of the winning bids
or the amount of the fixed priced or GMP type contract as reasonably determined
by Landlord) Tenant’s Contribution shall be paid within ten (10) days after
submission to Tenant of a reasonably detailed summary with applicable supporting
documentation from Landlord or Construction Manager but no earlier than the
earlier of  awarding or selecting the winning bids for substantially all the
Premises Build-Out Work (excluding the Expansion Premises) or sooner finalizing
of a fixed price or GMP type contract between Landlord and the Construction
Manager or general contractor, (2) 33% of the then estimated (based upon the sum
of the winning bids or the amount of the fixed priced or GMP type contract as
reasonably determined by Landlord) Tenant’s Contribution shall be paid within
ten (10) days after 50% of Landlord’s Premises Work is Substantially Completed
(as reasonably determined Landlord and certified by Landlord’s Architect), and
(3) the balance of Tenant’s Contribution shall be paid within ten (10) days
after the earlier of (x) Substantial Completion of Landlord’s Premises Work and
(y) Tenant’s occupancy of the Premises for the conduct of business. The payments
to be made by Tenant as provided in this Section 3.2 shall be collectible in the
same manner as Additional Rent under the Lease, whether or not the Term of the
Lease shall have commenced. The Tenant Contribution shall be immediately payable
upon an Event Default. All Change Costs shall be paid as set forth in Section 6
below.

 

3.3                               Landlord shall submit to Tenant, as soon as
reasonably practicable, the total estimated cost of the Premises Build-Out Work
and Tenant’s Roof Work (which shall be updated regularly during the development
of the Proposed Plans as provided above).

 

3.4                               To the extent that the Final Plans include any
work to the roof which is not Base Building Roof Work (“Tenant Roof Work”),
Landlord shall perform such Tenant Roof Work as part of Landlord’s Premises
Work. Upon Tenant’s written request made within fifteen (15) days following
approval of the Proposed Plans, Landlord shall make available to Tenant up to an
additional amount equal to $300,000.00 (the “Roof Work Contribution”) and in
such event Landlord’s Contribution shall include the Roof Work Contribution,
provided, however, that the Roof Work Contribution shall be applied to the costs
of Tenant Roof Work and the design, purchase and construction of the Skylight
only (and any amount not so applied shall be deducted from Landlord’s
Contribution). The Primary Base Building Roof Work, Secondary Base Building Roof
Work, and the Tenant Roof Work, and the shall be collectively referred to herein
as the “Roof Work”.

 

3.5                               Landlord has hired, and Tenant approves of,
CBRE, Inc. to act as project manager (“Project Manager”) to assist with the
planning and performance of Landlord’s Premises Work. Project Manager shall be
paid an amount equal to 3% of the cost of the Premises Build-Out Work and
Tenant’s Roof  Work (the “Project Manager Fee”), which shall be

 

Exhibit C - 5

--------------------------------------------------------------------------------


 

deducted from (as applicable) Landlord’s Contribution or the Roof Work
Contribution. For the avoidance of doubt, it is agreed that Landlord shall not
receive a supervisory or override fee in respect of the performance of
Landlord’s Premises Work and Tenant’s Roof Work.

 

3.7                               Notwithstanding anything to the contrary
contained herein or in the Lease, during the performance of Landlord’s Premises
Work or Tenant’s Roof Work, the cost of any overtime freight elevator use shall
be limited to the actual costs Landlord incurs for the use thereof (i.e., there
shall be no additional mark-up in addition to such actual costs). In that
regard, Landlord shall use the services of the overtime freight elevators in a
reasonable and customary manner and for reasonable and customary needs in
connection with prudent construction practices for similar projects.

 

3.8.                            Tenant shall be responsible for $100,000.00 of
the cost and expense for any hoists, exterior cranes or sidewalk bridges with
respect to Landlord’s Premises Work or the Roof Work that is erected or
installed in connection with Landlord’s Premises Work or the Roof Work
(collectively, “Hoist Costs”).  Landlord shall be responsible for Hoist Costs in
excess of $100,000.00.

 

3.9                               Subject to the Hoist Costs and other costs
specifically and expressly provided for herein (e.g., costs related to Change
Orders as provided herein), Landlord shall be solely responsible for all costs
and expense incurred in connection with designing and completing the Base
Building Work and the Base Building Roof Work (other than the design and
construction of the Skylight which, except for the cost of the roof membrane and
its interface with the Skylight, shall be at Tenant’s cost, subject to the
following sentence), including, without limitation, hard costs, engineering
fees, Landlord’s Architect’s fees, and the Construction Management Fee. Subject
to Landlord’s Contribution (with respect to the Premises Build-Out Work) and
Landlord’s Roof Contribution (with respect to Tenant’s Roof Work), Tenant shall
be solely responsible for the cost and expense of completing the Premises
Build-Out Work and Tenant’s Roof Work, including, without limitation, hard
costs, engineering fees, Landlord’s Architect’s fees, and the Construction
Management Fee related thereto, in addition to the design and construction fees
related to the Skylight. Landlord shall be solely responsible for performing all
of the foregoing.  For the avoidance of doubt, any incremental costs incurred by
Landlord in in connection with the cost of the roof membrane and its interface
with the Skylight which would not have been incurred had a Skylight not been
part of Landlord’s Premises Work, shall be at Tenant’s cost.

 

3.10.                     Within 30 days following the Substantial Completion of
Landlord’s Work and Landlord’s Roof Work and 60 days after final completion of
the same, Landlord, upon Tenant’s request, shall provide Tenant with a
preliminary accounting and then final accounting in reasonable detail, together
with all reasonable backup and supporting materials reasonably requested by
Tenant, prepared by or for Landlord for all amounts incurred in connection with
such Landlord’s Work and Landlord’s Roof Work (but excluding the Base Building
Work and the Primary Base Building Roof Work).  Upon mutual agreement of the
finality thereof, there shall be adjustments between Landlord and Tenant to the
end that Landlord or Tenant has underpaid or overpaid any amount due from such
party pursuant to the terms of this Work Letter. Any overpayment by Tenant shall
be payable by Landlord to Tenant within thirty (30) days after the determination
thereof. In the event that Tenant and Landlord are unable to agree on the
finality of any adjustments after using good faith efforts to resolve the same
for at least thirty (30) days and after Tenant sends in writing a reasonably
detailed explanation of the amounts in dispute, then Tenant and Landlord shall
appoint an Approved Examiner to resolve any such adjustments, whose
determination shall be binding upon the parties. Any underpayment by

 

Exhibit C - 6

--------------------------------------------------------------------------------


 

Tenant shall be due and payable within thirty (30) days after determination
thereof. “Approved Examiner” means a certified public accountant or other
qualified professional who is a member of a reputable, independent certified
public accounting firm or other reputable, qualified professional services firm
having at least fifty (50) accounting professionals who are certified public
accountants and who is mutually acceptable to Landlord and Tenant; provided that
if Landlord and Tenant are unable to agree upon an Approved Examiner then
Landlord and Tenant shall each appoint a certified public accountant and each
appointee shall appoint a single certified public accountant or other qualified
professional meeting the qualifications set forth above to be the Approved
Examiner. Each of Landlord and Tenant shall bear the costs of its appointee
hereunder and share equally the costs of the Approved Examiner.

 

4.                                      Tenant Delay.

 

4.1                               If Landlord shall be delayed in Substantially
Completing Landlord’s Premises Work as a result of any act, neglect, failure or
omission of Tenant, its agents, servants, employees, contractors or
sub-contractors, including, without limitation, any of the following, such delay
shall be a “Tenant Delay” to the extent such delay actually results in a delay
in the Substantial Completion of Landlord’s Premises Work:

 

(a)                                 Tenant’s delay in supplying or failure to
supply information or to approve plans, drawings and specifications in
accordance with and at the times referred to herein, including Sections 2
hereof; or

 

(b)                                 Tenant’s request for materials, finishes or
installations which are not readily available at the time Landlord is ready to
install same (e.g., long lead items); or

 

(c)                                  Tenant’s changes in drawings, plans or
specifications submitted to or prepared by Landlord or Landlord’s Architect
(including, without limitation, any Change Orders, as hereinafter defined); or

 

(d)                                 the performance of work by a person, firm or
corporation employed by Tenant and delays in the completion of the said work by
said person, firm or corporation; or

 

(e)                                  Tenant’s failure to timely pay for the cost
of Tenant’s Contribution pursuant to Section 3.4; or

 

(f)                                   The failure of Landlord to receive the
Final Proposed Plans in compliance with the terms hereof by the Final Proposed
Plans Delivery Date; or

 

(g)                                  Any material deviation between the Layout
Plans and the Final Proposed Plans.

 

If the Substantial Completion Date (as hereinafter defined) shall be delayed by
reason of Tenant Delay, the Landlord’s Premises Work shall be deemed
Substantially Completed for the purposes of determining the Commencement Date as
of the date that the Landlord’s Premises Work would have been Substantially
Completed but for any such Tenant Delay as determined by Landlord in its
reasonable discretion (provided that Landlord shall continue to use all diligent
efforts to complete such Landlord’s Premises Work).

 

Exhibit C - 7

--------------------------------------------------------------------------------


 

To the extent that Tenant submits design drawings or other reasonably detailed
to plans to Landlord prior to the submission of the Proposed Plans, Landlord
shall use reasonable efforts to delineate items depicted thereon which may be
reasonably expected to be long lead items. If long lead items are identified by
Landlord, Landlord agrees to use reasonable efforts to mitigate the length of
time required to obtain and/or install such items, as applicable, or suggest
reasonable alternatives and materials that may not be long lead items.

 

Tenant acknowledges and agrees that notwithstanding which party engages
Landlord’s Architect to prepare construction drawings for Landlord’s Premises
Work, the time periods and dates for which plans are required to be delivered
shall be binding upon the parties even if delays are attributable to Landlord’s
Architect, but subject to delays caused solely by Landlord’s wrongful or
negligent acts or material changes unilaterally requested by Landlord to
Tenant’s Premises Work and not in response to Tenant’s changes.

 

4.2                               Tenant shall pay to Landlord a sum equal to
any actual out-of-pocket incremental additional cost to Landlord in completing
Landlord’s Premises Work resulting from (i) any Tenant Delay, and/or (ii) on
account of any Change Orders (but not any increase in Hoist Costs). Any such
sums shall be in addition to any sums payable pursuant to Sections 3.3, 3.4 and
3.5 hereof and shall be paid to Landlord within 10 Business Days after Landlord
submits an invoice to Tenant therefor.

 

4.3                               No Tenant Delay shall be deemed to have
occurred unless and until Landlord has provided written notice to Tenant
specifying the action or inaction that constitutes a Tenant Delay, except to the
extent that Tenant has actual notice or constructive notice (e.g., response time
frames pursuant to the terms hereof or circumstances for which the Lease
expressly states same is a Tenant Delay) of Tenant Delay, in which case no such
notice is required. If such action or inaction is not cured within two
(2) Business Days after receipt of such notice, then a Tenant Delay as set forth
in such notice shall be deemed to have occurred commencing as of the date such
notice is received and continuing for the number of days the substantial
completion of Landlord’s Premises Work was in fact delayed as a result of such
action or inaction (and if no notice is required as aforesaid, then the
applicable Tenant Delay shall be deemed to have occurred commencing as of the
date of such occurrence of Tenant Delay and continue for the number of days the
substantial completion of Landlord’s Premises Work was in fact delayed as a
result of such action or inaction).

 

5.                                      Entry by Tenant and Its Agents;
Designation of Tenant’s Construction Agent.

 

5.1                               Except for Early Access Work, as provided in
Section 7 of this Work Letter or as otherwise permitted by Landlord, neither
Tenant nor its agents, employers, invitees or independent contractors shall
enter the Premises during the performance of Landlord’s Premises Work within the
9th Floors and 10th Floors. Tenant hereby designates Jason Peterman as its
authorized agent (“Tenant’s Construction Agent”) for the purpose of submitting
to Landlord and authorizing any Change Orders and for the purpose of consulting
with Landlord as to any and all aspects of Landlord’s Premises Work.

 

5.2                               If Tenant shall enter upon the Premises or any
other part of the Building prior to the Commencement Date, as may be above
permitted by Landlord, Tenant shall indemnify and save Landlord harmless from
and against any and all Losses arising from or claimed to arise as a result of
(i) any act, neglect or failure to act (where Tenant had a duty to

 

Exhibit C - 8

--------------------------------------------------------------------------------


 

act) of Tenant or anyone entering the Premises or Building with Tenant’s
permission, or (ii) any other reason whatsoever arising out of Tenant’s entry
upon the Premises or Building.

 

6.                                      Change Orders.  If Tenant requests any
change, addition or deletion to the Final Plans (collectively referred to as a
“Change Order”), then a request for such Change Order shall be submitted to
Landlord for Landlord’s approval. Landlord shall not unreasonably withhold its
consent to any requested Change Order in accordance with the standards set forth
in Section 2.2 of this Work Letter, and grant or deny its consent thereto within
(x) five (5) Business Days after Landlord’s receipt of a Change Order which
satisfies all of the Reasonable Alteration Conditions, or (y) ten (10) Business
Days after Landlord’s receipt of a Change Order which does not satisfy all of
the Reasonable Alteration Conditions and if such change is material or
extensive, such additional time as may be reasonably required to respond based
on the magnitude of such change. Any Design Problem shall be handled in
accordance with the correction procedures established therefor in Section 2.2 of
this Work Letter. If a Change Order is approved by Landlord, Landlord shall,
together with its notice of approval, notify Tenant of its reasonable, good
faith estimate (collectively, “Landlord’s Change Estimate”) of: (i) the cost (or
savings) which will be chargeable to Tenant as a result of such Change Order,
which cost (or savings) shall the actual additional out-of-pocket incremental
cost (or savings) of the Change Order (without additional mark-up paid directly
to Landlord), taking into account any costs savings as the result of such Change
Order and payable by Tenant to Landlord in connection with such Change Order
(“Change Cost”) and (ii) the delay, if any, in Substantial Completion of
Landlord’s Premises Work (which shall include, without limitation, any
additional time taken to renew such Change Order and revised plans and/or to
obtain required permits or file documents with the NYC DOB, which Landlord shall
diligently pursue) by reason of such Change Order (and shall be deemed a Tenant
Delay for such delay period subject to Landlord’s ). Such Change Cost shall
include, without limitation, all actual out of pocket costs reasonably incurred
by Landlord as a result of any such delay in completion of the Landlord’s
Premises Work directly resulting from such Change Order, if any, and so
specified in Landlord’s Change Estimate. Tenant shall within two (2) Business
Days after Landlord’s delivery to Tenant of Landlord’s Change Estimate, notify
Landlord in writing whether it desires to proceed with such Change Order. Tenant
shall not make any changes to (or that affect beyond a de minimis extent)
Landlord’s Base Building Work. If such Change Orders increase the cost of
constructing the Landlord’s Premises Work shown on the Final Plans, such cost
shall be added to the cost of Landlord’s Premises Work and paid by the parties
in accordance with this Exhibit C, subject in all events to the Landlord’s
Contribution. Landlord may, in the exercise of its sole and absolute discretion,
disapprove any proposed Change Orders which do not satisfy all of the Reasonable
Alteration Conditions. All reasonable and actual delays to the Substantial
Completion Landlord’s Premises Work resulting from a Change Order submission
review (whether or not Landlord proceeds with such change) shall be deemed a
Tenant Delay.

 

7.                                      Construction
Process.                      It is intended that performance of Landlord’s
Premises Work be pursuant to a so-called “Open Book” process, whereby
representatives of Landlord, Landlord’s Construction Manager and Tenant if same
are provided (collectively, the “Work Parties”) will work jointly and in good
faith to timely prosecute the construction process to completion in accordance
with the terms of the Lease. The Work Parties shall endeavor to meet not less
than bi-weekly to review the progress of Landlord’s Premises Work and promptly
resolve any issues that arise during the course thereof. Minutes shall be
recorded at all meetings of the Work Parties and cover, to the extent applicable
the following:

 

(i)                                     review of contractor’s work schedule to
anticipate items of contractor’s work next falling due;

 

Exhibit C - 9

--------------------------------------------------------------------------------


 

(ii)                                  review of shop progress and shop drawing
process submitted by contractor;

 

(iii)                               tracking of contractor’s long-lead items;

 

(iv)                              logging of Change Orders;

 

(v)                                 preparation of detailed minutes of each
meeting; and

 

(vi)                              review of invoicing process, updating of
schedule of value of Landlord’s Premises Work and Tenant’s Roof Work, excluding
Base Building Work.

 

8.                                      Substantial Completion.         The
determination of the date on which Landlord’s Work shall be Substantially
Complete, and Punch List Items, shall be handled in accordance with Article 4 of
the Lease.

 

9.                                      Miscellaneous.

 

9.1                               This Work Letter shall not be deemed
applicable to any additional space added to the original Premises at any time or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the original Premises or any additions thereto in the event of a
renewal or extension of the initial term of the Lease, whether by any options
under the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement thereto.

 

9.2                               The failure by Tenant to pay any monies due
Landlord pursuant to this Work Letter within 10 Business Days (or such longer
period, if applicable) of the date due shall be deemed an Event of Default under
the Lease for which Landlord shall be entitled to exercise all remedies
available to Landlord for nonpayment of Rent and Landlord, may, if it so elects,
discontinue construction of Landlord’s Work until all such sums are paid and
Tenant has otherwise cured such Event of Default (and any delay in the
performance of Landlord’s Premises Work resulting therefrom shall be deemed to
be a Tenant Delay). All late payments shall bear interest at the Interest Rate.

 

9.3                               Landlord’s Work shall be performed by Landlord
in material compliance with all Requirements, in a good and workman manner, and
in material compliance with the Final Plans.

 

9.4                               Upon Tenant’s written request made within
fifteen (15) days following the date the Final Plans are approved, TIME BEING OF
THE ESSENCE, Landlord shall make available to Tenant up to an additional amount
equal to $1,987,500.00 (the “Additional Landlord’s Contribution”) and in such
event Landlord’s Contribution shall include the Additional Landlord’s
Contribution. If Tenant requests the Additional Landlord’s Contribution, then
Tenant shall pay to Landlord a monthly sum, which shall be deemed Additional
Rent and paid together with Tenant’s payment of Fixed Rent (without abatement)
each month during the Term, equal to the amount necessary to amortize Additional
Landlord’s Contribution on a straight line basis over the then remaining Term in
equal monthly installments with interest thereon at eight percent (8%) per
annum. Upon the termination of this Lease prior to the Expiration Date, the
entire unamortized portion of the Additional Landlord’s Contribution shall
immediately become due and owing.

 

9.5                               Any defect in Landlord’s Work and the Roof
Work (i) of which Tenant has notified Landlord within 12 months after the
Premises and the Tenant’s Roof Deck Area has

 

Exhibit C - 10

--------------------------------------------------------------------------------

 

been respectively delivered to Tenant with all of Landlord’s Work and Roof Work
(as applicable) substantially complete (each, a “Work Delivery Date”), and
(ii) that had not been caused by a Tenant Party (which for the purposes of this
Section 9.5, shall not include Gensler), shall be referred to herein as a
“Latent Defect”. Landlord shall remedy any Latent Defects provided Tenant
notifies Landlord thereof within one year of the Applicable Work Delivery Date.
If a defect in Landlord’s Work or Roof Work is discovered which is not a Latent
Defect, and such defect is covered by a warranty for Landlord’s Work and the
Roof Work which warranty has not been assigned to Tenant, then Landlord, at its
cost, so long as such defect was not caused by a Tenant Party, shall use
commercially reasonable efforts to enforce such warranty (but shall have no
obligation to commence a lawsuit related thereto).

 

9.6                               Landlord shall use commercially reasonable
efforts to obtain market equipment and construction warranties from suppliers
supplying materials and equipment as part of Landlord’s Work and the Roof Work
and contractors performing Landlord’s Work and the Roof Work to the extent such
warranties are typically provided by such trades To the extent obtained as part
of Landlord’s Work and Roof Work and assignable, Landlord shall assign to Tenant
any  warranties from contractors or suppliers to the extent Tenant is
responsible for maintaining and repairing the equipment, materials or work the
subject of such warranty, pursuant to the terms of the Lease.

 

10.                               Base Building Work.

 

10.1                        Landlord’s Work shall include the following work
(the “Base Building Work”), which shall be performed at Landlord’s sole cost, in
accordance with the terms hereof:

 

1.             Landlord shall construct Building standard men’s and women’s ADA
compliant bathrooms in each floor of the 9th and 10th Floor Premises.

 

2.             The floors of the 9th and 10th Floor Premises shall be repaired
or patched as reasonably required (as determined by Landlord) and Landlord will
use reasonable efforts to remove any significant and material imperfections to
accommodate Tenant’s floor covering.

 

3.             Landlord shall perform required and necessary fireproofing
(including to penetrations) and enclosure any exposed structural steel.

 

4.             Landlord shall ensure all columns within the 9th and 10th Floor
Premises are reasonably repaired and fireproofed or appropriately protected, per
code, and ready to accept Tenant finishes.

 

5.             Landlord shall install new windows which shall be in good working
order and weather sealed.

 

6.             Landlord shall cause the core walls located on each floor of the
9th and 10th Floor Premises to be reasonably patched and ready to receive
Tenant’s finishes.

 

7.             Landlord shall demolish all existing sprinkler piping downstream
of each floor control valve and provide a temporary construction sprinkler loop
on each floor of the Premises which is operational and code compliant. Landlord
shall ensure that the temporary loop is connected to the fire alarm system and
that water flow tamper switches are in place and operational. For the avoidance
of doubt, Tenant, at Tenant’s cost shall be responsible for distribution of

 

Exhibit C - 11

--------------------------------------------------------------------------------


 

sprinkler heads and any modifications to the sprinkler infrastructure as part of
Tenant’s buildout or to accommodate Tenant’s use.

 

8.             Landlord shall provide a hot water piping riser system (supply
and return piping) through the Premises (and the location of the risers shall be
along the perimeter of the 9th and 10th Floor Premises) and perimeter heat in
good working order.

 

9.             Landlord shall deliver the main HVAC supply and return ductwork
through perimeter wall of MER only, complete with smoke and fire dampers at the
core of each floor of the 9th and 10th Floor Premises, including wiring to fire
alarm and BMS system as required.

 

10.      Landlord shall cause the perimeter heating elements in the Premises to
be in working order.

 

11.      Landlord shall deliver the Premises legally demised.

 

12.      Landlord shall ensure that the Building shall have a code compliant
fire alarm and life safety system infrastructure with the necessary components
(speaker/strobes, manual pulls, smoke detectors, water flows and tamper
switches) installed in core common areas. Landlord shall provide a typical life
safety infrastructure (including panels and power sources with adequate capacity
within the base building fire alarm system to provide for Tenant’s reasonable
fire life safety requirements on the leased floor(s)).

 

13.      Landlord shall cause the each floor of the Premises to contain valved
and capped condenser water outlets.

 

Exhibit C - 12

--------------------------------------------------------------------------------


 

EXHIBIT C-1

LAYOUT PLAN

 

The floor plan which follows is intended solely to identify the general location
of the Premises (without exact dimensions and locations) and should not be used
for any other purpose.

 

Exhibit C - 1

--------------------------------------------------------------------------------

 

EXHIBIT D
CLEANING SPECIFICATIONS

 

The Common Areas and sidewalks of the Building used by Tenant shall be cleaned
in a commercially reasonable manner, Monday — Friday, except Observed Holidays.

 

The exterior windows of the Premises shall be cleaned two (2) times per year.

 

The Loading docks, including recycle bins will be cleaned in a commercially
reasonable manner.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

EXHIBIT E
RULES AND REGULATIONS

 

(1)                                 All tenants are required to present their
Building Identification Card to security personnel upon entering the Building at
all times.

 

(2)                                 Except as expressly set forth in the Lease,
the sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors and halls in the Common Areas shall not be obstructed or encumbered by
Tenant or used for any purpose other than access to the Premises and for
delivery of supplies and equipment in prompt and efficient manner, using
elevators and passageways designated for such delivery by Landlord.

 

(3)                                 No awnings, air condition units, fans or
other projections shall be attached to the outside walls of the Building (unless
approved by Landlord).

 

(4)                                 No curtains, blinds, shades or screens,
other than those conforming to Building standards as reasonably established by
Landlord from time to time, shall be attached to our hung in, or used in
connection with, any windows or door of the Premises.  All electrical fixtures
hung in offices of spaces along the perimeter of the Premises must be of a
quality, type, design and bulb color reasonably approved by Landlord.

 

(5)                                 Except as permitted by the Lease, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by Tenant on any part of the outside of the Premises or Building or
on the inside of the Premises if the same can be seen from the outside of the
Premises without in each case the prior written consent of Landlord.

 

(6)                                 The exterior windows and doors that reflect
or admit light and air into the Premises or the halls, passageways or other
public places in the Building shall not be covered or obstructed by Tenant.

 

(7)                                 No showcases or other articles shall be put
in front of or affixed to any part of the exterior of the Building, nor placed
in the halls, corridors or vestibules, nor shall any article obstruct any air
conditioning supply or exhaust without the prior written consent of Landlord.

 

(8)                                 The water and janitors closets and other
plumbing fixtures shall not be sued for any purposes other than those for which
they were designed, and no sweepings, rubbish, rags, acids or other substances
shall be deposited therein.  All damages resulting from any misuses of the
fixtures shall be borne by Tenant.

 

(9)                                 Tenant shall not make, or permit to be made,
any unseemly or disturbing notices or disturb or interfere with occupants of
neighboring buildings or those having business with them.

 

(10)                          Tenant, or any of Tenant’s employees, agents,
visitors or licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible, or explosive fluid, chemical or substance except as
may be expressly provided in the Lease.

 

(11)                          No additional locks or bolts of any kind shall be
placed upon any of the doors or windows by Tenant, nor shall any changes be made
in existing locks or the mechanism thereof, unless Tenant promptly provides
Landlord with the key, passcard or combination

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

thereto.  Tenant shall, upon the termination of its tenancy, return to Landlord
all keys for locks in the Premises and for all toilet rooms, and in the event of
the loss of any keys furnished at Landlord’s expense, Tenant shall pay to
Landlord the cost thereof.

 

(12)                          No vehicles (except bicycles which are permitted)
shall be brought into or kept by Tenant in or about the Premises or the
Building.

 

(13)                          Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations.

 

(14)                          Tenant shall not occupy or permit any portion of
the Premises to be occupied for the possession, storage, manufacture or sale of
narcotics.

 

(15)                          Landlord shall have the right to prohibit any
advertising by Tenant which references the Building, in Landlord’s reasonably
opinion, tends to impair the reputation of the Building or its desirability as a
building for offices, and upon written notice from Landlord, Tenant shall
immediately refrain or discontinue such advertising.  Notwithstanding the
foregoing, Tenant may advertise, market and otherwise refer to the Premises in a
manner consistent with Tenant’s marketing (online and otherwise) of its other
properties.

 

(16)                          Tenant shall be responsible for all persons for
whom a pass is issued at the request of Tenant and shall be liable to Landlord
for all acts of such persons.

 

(17)                          Tenant shall, at its cost and expense, provide
electricity and light for the employees of Landlord doing janitor service or
other cleaning, or making repairs or alterations in the Premises

 

(18)                          The requirements of Tenant will be attended to
only upon written application at the Office of the Building.  Building employees
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from the office of Landlord.

 

(19)                          Canvassing, soliciting and peddling in the
Building is prohibited and Tenant shall cooperate to prevent the same.

 

(20)                          There shall not be used in the Building, either by
Tenant or by jobbers or others, any hand trucks except those equipped with
rubber tires and side guards.  Carts and had trucks of any kind are prohibited
in all passenger elevators.  All damages resulting from any misuse of the
elevators shall be borne by Tenant.

 

(21)                          Except as otherwise expressly set forth in the
Lease, Tenant shall not do any cooking, conduct any restaurant, luncheonette or
cafeteria for the sale or service of food or beverages to its employees or to
others, or cause or permit any odors of cooking or other processes or any
unusual or objectionable odors to emanate from the Premises; provided, however,
that Tenant may have one (1) or more pantries in the Premises and may use
therein an ordinary kitchen (as opposed to industrial or commercial) grade
dishwasher, refrigerators, sinks, toaster ovens and microwave ovens
(collectively referred to herein as “Permitted Equipment”), provided that no
such use shall require use of a flue or other means of venting, a rotoclone, or
similar type equipment. Tenant may use Permitted Equipment to warm, heat, or
re-heat foods that are cooked off-site.

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

(22)                          Tenant shall keep the entrance door to the
Premises closed at all times.

 

(23)                          Tenant shall comply with Landlord’s rules as
promulgated from time to time and delivered in writing to Tenant regarding
separation of various types of trash.  The amount of any fines incurred by
Landlord by reason of Tenant’s failure to comply with such rules delivered to
Tenant in writing shall be paid by Tenant to Landlord promptly upon demand as
Additional Rent.

 

(24)                          Smoking within the Building is prohibited

 

(25)                          There shall be no storage of any kind allowed in
the freight elevator lobby at any time.  Storage of any kind in the freight
elevator lobby is prohibited by law and is subject to monetary penalties.

 

(26)                          Roller blades are prohibited in the Common Areas.

 

In the case of any conflict between the Rules and Regulations set forth in this
Exhibit and the terms and conditions set forth in the main body of the Lease,
the provisions of the main body of the Lease shall govern.

 

Exhibit E - 3

--------------------------------------------------------------------------------

 

EXHIBIT F

 

INTENTIONALLY DELETED

 

Exhibit F - 1

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM LETTER OF CREDIT

 

NAME OF BANK

 

DATE:                                                         

 

LANDLORD’S NAME
ADDRESS

 

GENTLEMEN:

 

BY ORDER AND FOR THE ACCOUNT OF OUR CLIENT, WE HEREBY OPEN OUR IRREVOCABLE
LETTER OF CREDIT                    IN YOUR FAVOR FOR AN AMOUNT OF US
$                AS FOLLOWS:

 

1)            FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU AGAINST
YOUR SIGHT DRAFT ON US TOGETHER WITH A COPY OF THIS ORIGINAL LETTER OF CREDIT ON
OR BEFORE THE EXPIRATION DATE IN THE EVENT YOU RECEIVE NOTICE THAT THIS LETTER
OF CREDIT IS NOT EXTENDED.

 

2)            FUNDS UNDER THIS LETTER OF CREDIT SHALL ALSO BE AVAILABLE TO YOU
AT ANY TIME ON OR BEFORE THE EXPIRATION DATE HEREOF AGAINST YOUR SIGHT DRAFT ON
US ACCOMPANIED BY A COPY OF THIS LETTER OF CREDIT AND YOUR SIGNED STATEMENT TO
THE EFFECT THAT YOU ARE ENTITLED TO DRAW AND WE WILL HONOR SUCH STATEMENT
WITHOUT QUESTION OR INQUIRY.  DRAFTS MAY BE PRESENTED IN PERSON, BY OVERNIGHT
COURIER TO THE FOLLOWING ADDRESS OR BY FACSIMILE TRANSMISSION TO:
                                        .

 

3)            EACH DRAFT MUST BEAR UPON ITS FACE THE STATEMENT “DRAWN UNDER
LETTER OF CREDIT” No:                 ISSUED BY                     .

 

4)            THIS CREDIT SHALL EXPIRE ON               [THE DATE WHICH SHALL BE
THE 1 ANNIVERSARY OF THE DATE OF THIS LETTER OF CREDIT] BUT IT IS A CONDITION OF
THIS LETTER OF CREDIT THAT IT SHALL BE EXTENDED AUTOMATICALLY FOR A PERIOD OF 1
YEAR FROM SAID EXPIRATION DATE AND ANY SUBSEQUENT EXPIRATION DATE, UNLESS AT
LEAST SIXTY (60) DAYS PRIOR TO ANY SUCH EXPIRATION DATE, YOU HAVE RECEIVED
WRITTEN NOTIFICATION FROM US BY REGISTERED OR OVERNIGHT COURIER OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, THAT WE ELECT NOT TO EXTEND THIS CREDIT FOR ANY
SUCH ADDITIONAL PERIOD.  UPON RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW THE
AMOUNT OF THIS CREDIT AS SET FORTH IN PARAGRAPH 1 ABOVE. [THE FINAL EXPIRY DATE
OF  THIS LETTER OF CREDIT SHALL BE 60 DAYS IMMEDIATELY FOLLOWING THE EXPIRATION
DATE OF THE LEASE]

 

5)            DRAWINGS IN WHOLE OR IN PART AND TRANSFERS BY BENEFICIARY  ARE
PERMISSIBLE HEREUNDER WITHOUT CHARGE.

 

Exhibit G - 1

 

--------------------------------------------------------------------------------


 

6)    WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT WILL BE ONLY HONORED UPON PROPER PRESENTATION
TO US AT OUR COUNTERS BY HAND, OVERNIGHT COURIER OR FACSIMILE:

 

(YOUR ISSUING BANK)

 

7)    THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007) REVISION) OF THE INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION
NO. 600.

 

Exhibit G - 2

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

Guarantor Competitors

 

1.              All Campus

2.              Bisk

3.              Blackboard

4.              Coursera

5.              DeVry University

6.              edX

7.              Everspring

8.              Hot Chalk

9.              Instructure (Canvas)

10.       Noodle

11.       Pearson

12.       udacity

13.       udemy

14.       University of Phoenix

15.       Walden University

16.       Wiley

 

Exhibit G - 3

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INTENTIONALLY DELETED

 

Exhibit G - 4

 

--------------------------------------------------------------------------------

 

EXHIBIT J

 

RESTRICTED SIGNAGE LOCATIONS

 

Exhibit G - 5

--------------------------------------------------------------------------------


 

[g10152ku41i001.jpg]


 

EXHIBIT K

 

TENANT’S ROOFTOP AREA

 

Exhibit G - 6

 

--------------------------------------------------------------------------------


 

[g10152ku41i002.gif]

 

 

EXHIBIT L

 

FORM OF MEMORANDUM OF LEASE

 

Exhibit G - 7

--------------------------------------------------------------------------------

 

FORM OF MEMORANDUM OF LEASE MEMORANDUM OF LEASE 55 Prospect Owner LLC c/o
Kushner Companies 666 Fifth Avenue, 15th Floor New York, New York 10103 NAME AND
ADDRESS OF LANDLORD NAME AND ADDRESS OF TENANT: 2UNYC,LLC 8201 Corporate Drive,
Suite 900 Landover, MD 20785 DATE OF EXECUTION OF LEASE: As ofFebruary 13, 2017
DESCRIPTION OF LEASED PREMISES: The Leased Premises consist ofthe entire
rentable area of the 8th, 9th and IO'h floors of the building located at 55
Prospect Street, Brooklyn, New York (the "Building"). The Building is located in
the City of New York, County of Brooklyn and State of New York, on the parcel of
land that is more particularly described on Exhibit A annexed hereto and made a
part hereof. TERM OF LEASE: The term of the Lease commences on the date that
certain conditions as set forth in Article I of the Lease are satisfied, and the
initial term thereof is scheduled to expire on (x) if the nine (9) month
anniversary of the Commencement Date (the "Rent Commencement Date") is the first
day of a calendar month, the date which is the day immediately preceding the
eleventh (lith) year anniversary of the Rent Commencement Date, or (y)
otherwise, the last day of the month in which the eleventh (II th) year
anniversary of the Rent Commencement Date occurs., as applicable. RENEWAL
OPTIONS: Subject to the provisions of Article 31 of the Lease, the Lease
contains one (I) five (5) year extension option. The extension option is more
particularly described in Article 31 of the Lease. TERM OF LEASE GOVERN: The
rights, obligations and remedies of Landlord and Tenant, respectively, with
reference to each other and the Leased Premises shall be fixed, determined and
governed solely by the terms of the Lease, this being a Memorandum of Lease
executed by the parties hereto solely for the purpose of providing an instrument
for recording pursuant to Section 291-c of the Real Property Law, in lieu of
recording the Lease. [SIGNATURES APPEAR ON IMMEDIATELY FOLLOWING PAGE]
885849.0JA-NYCSROSA-MSW 1809639.2 29203-0021-000

GRAPHIC [g10152ku45i001.gif]

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Memorandum of
Lease as of the date set forth above. LANDLORD: TENANT: 55 PROSPECT OWNER LLC
By: Name: Title: By: Name: Title: 885849_01A-NYCSR05A-MSW 1809639.2
29203-0021-000

GRAPHIC [g10152ku45i002.gif]

 


State ofNew York } SS: County of On the day of in the year 201_ before me, the
undersigned, a Notary Public in and for said State, , personally known to me or
proved to me on the basis of satisfactory evidence to ·personally appeared be
the individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument. Notary Public State ofNew York } SS: County of On the
day of in the year 201_ before me, the undersigned, a Notary Public in and for
said State, , personally known to me or proved to me on the basis of
satisfactory evidence to personally appeared be the individual(s) whose name(s)
is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument. Notary
Public 885849.01 A-NYCSROSA-MSW 1809639.2 29203-0021·000

GRAPHIC [g10152ku45i003.gif]

 


MEMORANDUM OF LEASE 55 Prospect Owner LLC, Landlord 2UNYC,LLC, Tenant County:
Kings Section: Block: 63 Lot: 1 RECORD AND RETURN TO: Skadden, Arps, Slate,
Meagher & Flom LLP Four Times Square New York, New York 10036 Attention: Christy
L. McElhaney, Esq. 885849.01A-NYCSR05A-MSW 1809639.2 29203-0021-000

GRAPHIC [g10152ku45i004.gif]

 

 

EXHIBIT M

 

EXPANSION PREMISES WORK LETTER

 

1.                                      General.

 

1.1                               As used herein “Landlord’s Expansion Premises
Work” shall mean, collectively the Expansion Premises Build-Out Work and the
Expansion Premises Base Building Work.  The purpose of this Work Letter is to
set forth (i) how the interior improvements to the Expansion Premises which
Tenant desires to have completed in connection with Tenant’s initial occupancy
of the Expansion Premises are to be constructed (“Expansion Premises Build-Out
Work”), (ii) who will do the construction of Landlord’s Expansion Premises Work,
and (iii) who will pay for the construction of Landlord’s Expansion Premises
Work.

 

1.2                               The terms, conditions and requirements of the
Lease, except where clearly inconsistent or inapplicable to this Work Letter,
are incorporated into this Work Letter.

 

2.                                      Plans.

 

2.1                               In accordance with the provisions of this
Expansion Premises Work Letter, an architect engaged by Tenant and approved by
Landlord (“Tenant’s Architect”) shall submit to Landlord for Landlord’s approval
complete and detailed architectural, structural, mechanical and engineering
plans and specifications (including, without limitation, sprinkler plans) for
Landlord’s Expansion Premises Work (the “Expansion Premises Proposed Plans”),
the cost and expense of which shall be paid for by Landlord (but subject to the
terms and conditions of this Expansion Premises Work Letter, including, without
limitation, reimbursement solely from the Expansion Premises Contribution).  If
applicable, the Proposed Plans shall include all information reasonably
necessary to reflect Tenant’s requirements for ductwork, heating, electrical,
plumbing and other mechanical systems and all work necessary to connect any
special or non-standard facilities to the base-Building mechanical, electrical
and structural systems. Tenant’s submission of the Proposed Plans shall include
not less than 5 sets of sepias and 5 sets of black and white prints (or other
forms which are customary and are reasonably acceptable to Landlord). The
Proposed Plans shall also include the following:

 

(a)                                 locations and structural design of the floor
area;

 

(b)                                 indication of the density of occupancy in
large work areas;

 

(c)                                  identification of the location of any food
service areas or vending equipment rooms;

 

(d)                                 identification of areas requiring 24-hour
air conditioning;

 

(e)                                  indication of any partitions that are to
extend from floor to underside of structural slab above;

 

(f)                                   identification of location of rooms for
telephone equipment and data;

 

(g)                                  indication of locations and types of
plumbing, if any, required for toilets (other than core facilities), sinks,
drinking fountains, and similar installations;

 

Exhibit G - 8

--------------------------------------------------------------------------------


 

(h)                                 indication of light switching of offices,
conference rooms, etc.;

 

(i)                                     layouts for specially installed
equipment, including computers, size and capacity of mechanical and electrical
services required, and heat generation of equipment;

 

(j)                                    indication of dimensioned location of:
(i) submeters for measurement of Tenant’s consumption of electrical energy
pursuant to Section 10.1 of the Lease (the cost of the submeters shall be a
Landlord sole cost), (ii) electrical receptacles (120 volts), including
receptacles for wall clocks, and telephone outlets and their respective
locations (wall or floor), (iii) electrical receptacles for use in the operation
of Tenant’s business equipment which requires 208 volts or separate electrical
circuits, and (iv) special audio-visual requirements;

 

(k)                                 indication of number and location of
sprinklers;

 

(l)                                     indication of special fire protection
equipment and raised flooring;

 

(m)                             reflected ceiling plan;

 

(n)                                 information concerning air conditioning
loads, including, but not limited to, air volume amounts at all supply vents;

 

(o)                                 non-building standard ceiling heights and/or
materials;

 

(p)                                 materials, colors and designs of wall
coverings and finishes;

 

(q)                                 painting and decorative treatment required
to complete all construction;

 

(r)                                    swing of each door;

 

(s)                                   schedule for doors (including dimensions
for undercutting of doors to clear carpeting) and frames complete with hardware;
and

 

(t)                                    all other information necessary to make
the Expansion Premises complete and in all respects ready for operation.

 

2.2                               The development of the Expansion Premises
Proposed Plans by Tenant’s Architect is expected to be a collaborative process
among Landlord, Tenant and Tenant’s Architect, with Landlord reviewing and
reasonably approving progressive stages of plan completion (i.e., 25%, 50% and
75% CDs) at reasonable intervals (and at each interval giving Landlord at least
ten (10) Business Days to review each such stage of drawings). Within ten
(10) Business Days after Landlord receives a stage of Proposed Plans, Landlord
shall either approve or disapprove same (or provide a request for more
information), which approval or disapproval shall be in accordance with the
standards set forth in Sections 5.1(a) of the Lease with respect to Landlord’s
approval or disapproval of Alterations (and any reasons for disapproval shall be
referred to as, a “Design Problem”); provided that the failure of Landlord to
respond to an initial submission within ten (10) Business Days or a resubmission
after Landlord’s comment within seven (7) Business Days shall be a Landlord
Delay. If Landlord determines that a Design Problem exists, it shall return the
Expansion Premises Proposed Plans to Tenant together with a reasonably specific
explanation of the applicable Design Problem. In such event, Tenant shall be
required to make the revisions necessary (which

 

Exhibit G - 9

--------------------------------------------------------------------------------


 

revisions shall not expand the scope of the work but shall only be responses or
corrections to Landlord’s comments and/or the Design Problem(s) in question) in
order to address Landlord’s comments and correct the Design Problem(s) in full
and, within five (5) Business Days thereafter, return the revised Proposed Plans
to Landlord, which Landlord shall then approve or disapprove (or provide a
request for more information) within seven (7) Business Days after receipt. 
Each subsequent stage of plans provided to Landlord shall be a logical
progression of the immediately preceding stage of plans approved by Landlord
(subject to Change Orders as hereinafter defined).  Landlord hereby approves
Gensler as Tenant’s Architect for purposes of this Workletter.

 

2.3                               Landlord’s standards for approval to the
Expansion Premises Proposed Plans or a Change Order shall be subject to the
standards set forth in Section 2.2 above.  Landlord and Tenant shall exercise
all reasonable diligence to cooperate in the expeditious pursuit of plan and
contractor approval and the award of the construction contract and subcontracts
in connection with Landlord’s Expansion Premises Work, including awarding
portions of the construction contracts and obtaining permits based upon
partially complete Expansion Premises Proposed Plans. The general contractor and
construction manager shall have no obligation to self-certify permit
applications and/or inspections.

 

2.4                               Other than as specified above in Section 1.1
of this Expansion Premises Work Letter and any permitted exterior signage as set
forth in the Lease, Landlord shall not be required to perform, and Tenant shall
not request, work which would (i) require any material modification to the
Building Systems or other Building installations outside the Premises, (ii) not
comply with all applicable Requirements, and/or (iii) be incompatible with
either the temporary or permanent certificate of occupancy issued for the
Building (provided the same shall not limit Tenant’s right to obtain an
amendment to the temporary or permanent certificate of occupancy for the
Intended Use and the RDA Permitted Use) or the Building’s status as a
first-class office building. Any changes required by any Governmental Authority
affecting the Expansion Premises Build-Out Work shall be performed by Landlord,
at Tenant’s sole cost (subject to reimbursement from Landlord’s Expansion
Premises Contribution) provided that any changes orders required to effect such
compliance shall be subject to Tenant’s reasonable approval to be granted or
withheld within three (3) Business Days after request or such consent is deemed
granted (the parties agreeing to work cooperatively to arrive at a mutually
satisfactory resolution). Landlord shall give notice to Tenant of any material
change in the Expansion Premises Proposed Plans required by any Governmental
Authority promptly after Landlord receives notice thereof.

 

2.5                               Tenant shall diligently pursue completion and
approval of the complete set of Expansion Premises Proposed Plans (the “Final
Expansion Premises Proposed Plans”) based on preliminary plan submissions
previously reviewed and approved and to submit the same to Landlord for approval
on or before July 1, 2019. Within ten (10) Business Days after Landlord receives
the Final Expansion Premises Proposed Plans, Landlord shall either approve or
disapprove same pursuant to the procedures set forth above in Section 2.2 (as
finally approved by Landlord with written approval delivered to Tenant, the
“Final Expansion Premises Plans”), and the date such Final Expansion Premises
Plans are approved by Landlord shall be the “Final Expansion Premises Plans
Approval Date”.

 

2.6                               Tenant shall not make any material changes to
logical progression of the Proposed Plans nor any changes in the Final Expansion
Premises Plans without Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed, provided that Landlord may, in
the exercise of its sole and absolute discretion, disapprove any

 

Exhibit G - 10

--------------------------------------------------------------------------------


 

proposed changes adversely affecting the Building’s structure, any of the
Building Systems, or the exterior appearance or value of the Building.

 

3.                                      Work and Costs.

 

3.1                               Landlord will engage a construction manager
(“Construction Manager”) to act as construction manager for the planning and
performance of Landlord’s Premises Work, which Construction Manager shall be
subject to Tenant’s reasonable approval (which approval shall be granted or
denied within three (3) business days after request therefor, and the failure to
respond within such time period shall be deemed to mean that Tenant has approved
the Construction Manager in question).

 

3.2                               Subject to the provisions of Section 2 and
this Section 3, Landlord shall perform or cause to be performed all of the work
depicted on the Final Expansion Premises Plans. Landlord shall be responsible
for all the costs and expenses to design and complete the Expansion Premises
Base Building Work. Landlord shall also pay for the Expansion Premises Premises
Build-Out Work on the Expansion Premises Final Plans (and all architectural
costs, engineering costs, general contractor costs, and the cost of all local
and state filing fees and permits required to be obtained in order to perform
such work) to the extent and only to the extent of an aggregate expenditure with
respect to all the aforementioned costs in an amount not to exceed Landlord’s
Expansion Premises Contribution (as defined above in the Lease). Tenant shall
pay for the cost of any work or materials depicted on the Expansion Premises
Final Plans and/or other costs directly related to the Expansion Premises
Build-Out Work, including, without limitation all architectural costs of
Tenant’s Architect, engineering costs, project management fees, general
contractor costs, and the costs of all filing fees and permits required by any
Governmental Authority and incurred by Landlord in connection with the 
Expansion Premises Build-Out Work, which are in excess of Landlord’s Expansion
Premises Contribution (“Tenant’s Expansion Premises Contribution”), which excess
shall be paid in accordance with the following: (1) 34% of the then estimated
(based upon the sum of the winning bids or the amount of the fixed priced or GMP
type contract as reasonably determined by Landlord) Tenant’s Expansion Premises
Contribution shall be paid within ten (10) days after submission to Tenant of a
reasonably detailed summary with applicable supporting documentation from
Landlord or Construction Manager but no earlier than the earlier of  awarding or
selecting the winning bids for substantially all the Expansion Premises
Build-Out Work or sooner finalizing of a fixed price or GMP type contract
between Landlord and the Construction Manager or general contractor, (2) 33% of
the then estimated (based upon the sum of the winning bids or the amount of the
fixed priced or GMP type contract as reasonably determined by Landlord) Tenant’s
Expansion Premises Contribution shall be paid within ten (10) days after 50% of
Landlord’s Expansion Premises Work is Substantially Completed (as reasonably
determined Landlord and certified by Landlord’s Architect), and (3) the balance
of Tenant’s Expansion Premises Contribution shall be paid within ten (10) days
after the earlier of (x) Substantial Completion of Landlord’s Expansion Premises
Work and (y) Tenant’s occupancy of the Expansion Premises for the conduct of
business. The payments to be made by Tenant as provided in this Section 3.2
shall be collectible in the same manner as Additional Rent under the Lease,
whether or not the Term of the Lease shall have commenced. The Tenant Expansion
Premises Contribution shall be immediately payable upon an Event Default. All
Change Costs shall be paid as set forth in Section 6 below.

 

3.3                               Landlord shall submit to Tenant, as soon as
reasonably practicable, the total estimated cost of the Expansion Premises
Build-Out Work (which shall be updated regularly during the development of the
Proposed Plans as provided above).

 

Exhibit G - 11

--------------------------------------------------------------------------------


 

3.4                               Intentionally Deleted.

 

3.5                               Tenant approves of CBRE, Inc. (or another
project manager selected by Landlord and approved by Tenant (which approval
shall be granted or denied within three (3) business days after request
therefor, and the failure to respond within such time period shall be deemed to
mean that Tenant has approved the project manager in question)) to act as
project manager (“Project Manager”) to assist with the planning and performance
of Landlord’s Expansion Premises Work. Project Manager shall be paid an amount
equal to 3% of the cost of the Expansion Premises Build-Out Work (the “Project
Manager Fee”), which shall be deducted from Landlord’s Expansion Premises
Contribution. For the avoidance of doubt, it is agreed that Landlord shall not
receive a supervisory or override fee in respect of the performance of
Landlord’s Expansion Premises Work.

 

3.7                               Notwithstanding anything to the contrary
contained herein or in the Lease, during the performance of Landlord’s Expansion
Premises Work, the cost of any overtime freight elevator use shall be limited to
the actual costs Landlord incurs for the use thereof (i.e., there shall be no
additional mark-up in addition to such actual costs). In that regard, Landlord
shall use the services of the overtime freight elevators in a reasonable and
customary manner and for reasonable and customary needs in connection with
prudent construction practices for similar projects.

 

3.8                               Intentionally Deleted.

 

3.9                               Subject to costs specifically and expressly
provided for herein (e.g., costs related to Change Orders as provided herein),
Landlord shall be solely responsible for all costs and expense incurred in
connection with designing and completing the Expansion Premises Base Building
Work, including, without limitation, hard costs, architect’s fees, and any
construction management fee (or the Construction Management Fee, if applicable).
Subject to Tenant’s receipt of Landlord’s Expansion Premises Contribution (with
respect to the Expansion Premises Build-Out Work), Tenant shall be solely
responsible for the cost and expense of completing the Expansion Premises
Build-Out Work, including, without limitation, hard costs, engineering fees,
Tenant’s Architect’s fees, and the Construction Management Fee.  Landlord shall
be solely responsible for performing all of the foregoing work described in this
Section 3.9.

 

3.10                        Within 30 days following the Substantial Completion
of Landlord’s Expansion Premises and 60 days after final completion of the same,
Landlord, upon Tenant’s request, shall provide Tenant with a preliminary
accounting and then final accounting in reasonable detail, together with all
backup and supporting materials reasonably requested by Tenant, prepared by
Landlord for all amounts incurred in connection with such Landlord’s Work and
Landlord’s Roof Work (but excluding the Expansion Premises Base Building Work. 
Upon mutual agreement of the finality thereof, there shall be adjustments
between Landlord and Tenant to the end that Landlord or Tenant has underpaid or
overpaid any amount due from such party pursuant to the terms of this Work
Letter. Any overpayment by Tenant shall be payable by Landlord to Tenant within
thirty (30) days after the determination thereof. In the event that Tenant and
Landlord are unable to agree on the finality of any adjustments after using good
faith efforts to resolve the same for at least thirty (30) days and after Tenant
sends in writing a reasonably detailed explanation of the amounts in dispute,
then Tenant and Landlord shall appoint an EP Approved Examiner to resolve any
such adjustments, whose determination shall be binding upon the parties. Any
underpayment by Tenant shall be due and payable within thirty (30) days after
determination thereof. “EP Approved Examiner” means a certified public
accountant or other qualified professional who is a member of a reputable,
independent certified

 

Exhibit G - 12

--------------------------------------------------------------------------------


 

public accounting firm or other reputable, qualified professional services firm
having at least fifty (50) accounting professionals who are certified public
accountants and who is mutually acceptable to Landlord and Tenant; provided that
if Landlord and Tenant are unable to agree upon an EP Approved Examiner then
Landlord and Tenant shall each appoint a certified public accountant and each
appointee shall appoint a single certified public accountant or other qualified
professional meeting the qualifications set forth above to be the EP Approved
Examiner. Each of Landlord and Tenant shall bear the costs of its appointee
hereunder and share equally the costs of the EP Approved Examiner.

 

4.                                      Tenant Delay.

 

4.1                               If Landlord shall be delayed in Substantially
Completing Landlord’s Expansion Premises Work as a result of any act, neglect,
failure or omission of Tenant, its agents, servants, employees, contractors or
sub-contractors, including, without limitation, any of the following, such delay
shall be a Tenant Delay to the extent such delay actually results in a delay in
the Substantial Completion of Landlord’s Expansion Premises Work:

 

(a)                                 Tenant’s delay in supplying or failure to
supply information or to approve plans, drawings and specifications in
accordance with and at the times referred to herein, including Sections 2
hereof; or

 

(b)                                 Tenant’s request for materials, finishes or
installations which are not readily available at the time Landlord is ready to
install same (e.g., long lead items); or

 

(c)                                  Tenant’s changes in drawings, plans or
specifications submitted to or prepared by Landlord or Landlord’s Architect
(including, without limitation, any Change Orders, as hereinafter defined); or

 

(d)                                 the performance of work by a person, firm or
corporation employed by Tenant and delays in the completion of the said work by
said person, firm or corporation; or

 

(e)                                  Tenant’s failure to timely pay for the cost
of Tenant’s Expansion Premises Contribution pursuant to Section 3.4; or

 

(f)                                   Tenant’s failure to supply Final Expansion
Premises Proposed Plans in compliance with the terms hereof by July 1, 2019.

 

If the Expansion Premises Substantial Completion Date (as hereinafter defined)
shall be delayed by reason of Tenant Delay, the Landlord’s Expansion Premises
Work shall be deemed Substantially Completed for the purposes of determining the
Commencement Date as of the date that the Landlord’s Expansion Premises Work
would have been Substantially Completed but for any such Tenant Delay as
determined by Landlord in its reasonable discretion (provided that Landlord
shall continue to use all diligent efforts to complete such Landlord’s Expansion
Premises Work).

 

To the extent that Tenant submits design drawings or other reasonably detailed
to plans to Landlord prior to the submission of the Expansion Premises Proposed
Plans, Landlord shall use reasonable efforts to delineate items depicted thereon
which may be reasonably expected to be long lead items. If long lead items are
identified by Landlord, Landlord agrees to use reasonable

 

Exhibit G - 13

--------------------------------------------------------------------------------


 

efforts to mitigate the length of time required to obtain and/or install such
items, as applicable, or suggest reasonable alternatives and materials that may
not be long lead items.

 

4.2                               Tenant shall pay to Landlord a sum equal to
any actual out-of-pocket incremental additional cost to Landlord in completing
Landlord’s Expansion Premises Work resulting from (i) any Tenant Delay, and/or
(ii) on account of any Change Orders. Any such sums shall be in addition to any
sums payable pursuant to Sections 3.3, 3.4 and 3.5 hereof and shall be paid to
Landlord within 10 Business Days after Landlord submits an invoice to Tenant
therefor.

 

4.3                               No Tenant Delay in respect of Landlord’s
Expansion Premises Work shall be deemed to have occurred unless and until
Landlord has provided written notice to Tenant specifying the action or inaction
that constitutes a Tenant Delay, except to the extent that Tenant has actual
notice or constructive notice (e.g., response time frames pursuant to the terms
hereof or circumstances for which the Lease expressly states same is a Tenant
Delay) of Tenant Delay, in which case no such notice is required. If such action
or inaction is not cured within two (2) Business Days after receipt of such
notice, then a Tenant Delay as set forth in such notice shall be deemed to have
occurred commencing as of the date such notice is received and continuing for
the number of days the substantial completion of Landlord’s Expansion Premises
Work was in fact delayed as a result of such action or inaction (and if no
notice is required as aforesaid, then the applicable Tenant Delay shall be
deemed to have occurred commencing as of the date of such occurrence of Tenant
Delay and continue for the number of days the substantial completion of
Landlord’s Expansion Premises Work was in fact delayed as a result of such
action or inaction).

 

5.                                      Entry by Tenant and Its Agents;
Designation of Tenant’s Construction Agent.

 

5.1                               Except for Expansion Premises Early Access
Work, as provided in Section 7 of this Work Letter or as otherwise permitted by
Landlord, neither Tenant nor its agents, employers, invitees or independent
contractors shall enter the Premises during the performance of Landlord’s
Expansion Premises Work within the Expansion Premises. Tenant hereby designates
Jason Peterman as its authorized agent (“Tenant’s Construction Agent”) for the
purpose of submitting to Landlord and authorizing any Change Orders and for the
purpose of consulting with Landlord as to any and all aspects of Landlord’s
Expansion Premises Work (which designation may be changed by written notice to
Landlord).

 

5.2                               If Tenant shall enter upon the Expansion
Premises prior to the Expansion Premises Commencement Date, as may be above
permitted by Landlord, Tenant shall indemnify and save Landlord harmless from
and against any and all Losses arising from or claimed to arise as a result of
(i) any act, neglect or failure to act (where Tenant had a duty to act) of
Tenant or anyone entering the Expansion Premises or Building with Tenant’s
permission, or (ii) any other reason whatsoever arising out of Tenant’s entry
upon the Premises or Building.

 

6.                                      Change Orders.       If Tenant requests
any change, addition or deletion to the Final Plans (collectively referred to as
a “Change Order”), then a request for such Change Order shall be submitted to
Landlord for Landlord’s approval. Landlord shall not unreasonably withhold its
consent to any requested Change Order in accordance with the

 

Exhibit G - 14

--------------------------------------------------------------------------------


 

standards set forth in Section 2.2 of this Work Letter, and grant or deny its
consent thereto within (x) five (5) Business Days after Landlord’s receipt of a
Change Order which satisfies all of the Reasonable Alteration Conditions, or
(y) ten (10) Business Days after Landlord’s receipt of a Change Order which does
not satisfy all of the Reasonable Alteration Conditions and if such change is
material or extensive, such additional time as may be reasonably required to
respond based on the magnitude of such change. Any Design Problem shall be
handled in accordance with the correction procedures established therefor in
Section 2.2 of this Work Letter. If a Change Order is approved by Landlord,
Landlord shall, together with its notice of approval, notify Tenant of its
reasonable, good faith estimate (collectively, “Landlord’s Change Estimate”) of:
(i) the cost which will be chargeable to Tenant as a result of such Change
Order, which cost shall the actual additional out-of-pocket incremental cost of
the Change Order (without additional mark-up paid directly to Landlord), taking
into account any costs savings as the result of such Change Order and payable by
Tenant to Landlord in connection with such Change Order (“Change Cost”) and
(ii) the delay, if any, in Substantial Completion of Landlord’s Expansion
Premises Work (which shall include, without limitation, any additional time
taken to renew such Change Order and revised plans and/or to obtain required
permits or file documents with the NYC DOB, which Landlord shall diligently
pursue) by reason of such Change Order (and shall be deemed a Tenant Delay for
such delay period subject to Landlord’s ). Such Change Cost shall include,
without limitation, all actual out of pocket costs reasonably incurred by
Landlord as a result of any such delay in completion of the Landlord’s Expansion
Premises Work directly resulting from such Change Order, if any, and so
specified in Landlord’s Change Estimate. Tenant shall within two (2) Business
Days after Landlord’s delivery to Tenant of Landlord’s Change Estimate, notify
Landlord in writing whether it desires to proceed with such Change Order. Tenant
shall not make any changes to (or that affect beyond a de minimis extent)
Landlord’s Base Building Work. If such Change Orders increase the cost of
constructing the Landlord’s Expansion Premises Work shown on the Final Plans,
such cost shall be added to the cost of Landlord’s Expansion Premises Work and
paid by the parties in accordance with this Exhibit M, subject in all events to
the Landlord’s Contribution. Landlord may, in the exercise of its sole and
absolute discretion, disapprove any proposed Change Order which do not satisfy
all of the Reasonable Alteration Conditions.  All reasonable and actual delays
to the Substantial Completion Landlord’s Expansion Premises Work resulting from
a Change Order submission review (whether or not Landlord proceeds with such
change) shall be deemed a Tenant Delay.

 

7.                                      Construction
Process.                      It is intended that performance of Landlord’s
Expansion Premises Work be pursuant to a so-called “Open Book” process, the Work
Parties (as defined in Exhibit C) will work jointly and in good faith to timely
prosecute the construction process to completion in accordance with the terms of
the Lease. The Work Parties shall endeavor to meet not less than bi-weekly to
review the progress of Landlord’s Expansion Premises Work and promptly resolve
any issues that arise during the course thereof. Minutes shall be recorded at
all meetings of the Work Parties and cover, to the extent applicable the
following:

 

(vii)                           review of contractor’s work schedule to
anticipate items of contractor’s work next falling due;

(viii)                        review of shop progress and shop drawing process
submitted by contractor;

(ix)                              tracking of contractor’s long-lead items;

(x)                                 logging of Change Orders;

(xi)                              preparation of detailed minutes of each
meeting; and

 

Exhibit G - 15

--------------------------------------------------------------------------------


 

(xii)                           review of invoicing process, updating of
schedule of value of Landlord’s Expansion Premises Work, excluding Expansion
Premises Base Building Work.

 

8.                                      Substantial Completion.         The
determination of the date on which Landlord’s Expansion Premises Work shall be
Substantially Complete, and Punch List Items, shall be handled in accordance
with Article 4 of the Lease.

 

9.                                      Miscellaneous.

 

9.1                               This Expansion Premises Work Letter shall not
be deemed applicable to any additional space added to the original Premises
(other than the Expansion Premises) at any time or from time to time, whether by
any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto (other than the Expansion Premises)  in the
event of a renewal or extension of the initial term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement thereto.

 

9.2                               The failure by Tenant to pay any monies due
Landlord pursuant to this Work Letter within 10 Business Days (or such longer
period, if applicable) of the date due shall be deemed an Event of Default under
the Lease for which Landlord shall be entitled to exercise all remedies
available to Landlord for nonpayment of Rent and Landlord, may, if it so elects,
discontinue construction of Landlord’s Expansion Premises Work until all such
sums are paid and Tenant has otherwise cured such Event of Default (and any
delay in the performance of Landlord’s Expansion Premises Work resulting
therefrom shall be deemed to be a Tenant Delay). All late payments shall bear
interest at the Interest Rate.

 

9.3                               Landlord’s Expansion Premises Work shall be
performed by Landlord in material compliance with all Requirements, in a good
and workman manner, and in material compliance with the Expansion Premises Final
Plans.

 

9.4                               Intentionally Deleted.

 

9.5                               Any defect in Landlord’s Expansion Premises
Work (i) of which Tenant has notified Landlord within 12 months after the
Expansion Premises Commencement Date, and (ii) that had not been caused by a
Tenant Party, shall be referred to herein as a “Latent Defect”. Landlord shall
remedy any Latent Defects provided Tenant notifies Landlord thereof within one
year of the Expansion Premises Commencement Date. If a defect in Landlord’s
Expansion Premises Work is discovered which is not a Latent Defect, and such
defect is covered by a warranty for Landlord’s Expansion Premises Work and which
warranty has not been assigned to Tenant, then Landlord, at its cost, so long as
such defect was not caused by a Tenant Party, shall use commercially reasonable
efforts to enforce such warranty (but shall have no obligation to commence a
lawsuit related thereto).

 

9.6                               Landlord shall use commercially reasonable
efforts to obtain market equipment and construction warranties from suppliers
supplying materials and equipment as part of Landlord’s Expansion Premises Work
and contractors performing Landlord’s Expansion Premises Work to the extent such
warranties are typically provided by such trades. To the extent obtained as part
of Landlord’s Expansion Premises Work and assignable, Landlord shall assign to
Tenant any warranties from contractors or suppliers to the extent Tenant is

 

Exhibit G - 16

--------------------------------------------------------------------------------


 

responsible for maintaining and repairing the equipment, materials or work the
subject of such warranty, pursuant to the terms of the Lease.

 

10.                               Expansion Premises Base Building Work.

 

10.1                        Landlord’s Expansion Premises Work shall include the
following work (the “Expansion Premises Base Building Work”), which shall be
performed at Landlord’s sole cost, in accordance with the terms hereof:

 

1.             Landlord shall construct Building standard men’s and women’s ADA
compliant bathrooms on the floor of the Expansion Premises

 

2.             The Expansion Premises floor shall be repaired or patched as
reasonably required (as determined by Landlord) and Landlord will use reasonable
efforts to remove any significant and material imperfections to accommodate
Tenant’s floor covering.

 

3.             Landlord shall perform required and necessary fireproofing
(including to penetrations) and enclosure any exposed structural steel in the
Expansion Premises.

 

4.             Landlord shall ensure all columns within Expansion Premises are
reasonably repaired and fireproofed or appropriately protected, per code, and
ready to accept Tenant finishes.

 

5.             Landlord shall install new windows in the Expansion Premises
which shall be in good working order and weather sealed.

 

6.             Landlord shall cause the core walls located in the Expansion
Premises to be reasonably patched and ready to receive Tenant’s finishes.

 

7.             Landlord shall demolish all existing sprinkler piping downstream
of each floor control valve and provide a temporary construction sprinkler loop
on the floor of the Expansion Premises which is operational and code compliant.
Landlord shall ensure that the temporary loop is connected to the fire alarm
system and that water flow tamper switches are in place and operational. For the
avoidance of doubt, Tenant, at Tenant’s cost shall be responsible for
distribution of sprinkler heads and any modifications to the sprinkler
infrastructure as part of Tenant’s buildout or to accommodate Tenant’s use.

 

8.             Landlord shall provide a hot water piping riser system (supply
and return piping) through the Expansion Premises (and the location of the
risers shall be along the perimeter of the Expansion Premises) and perimeter
heat in good working order.

 

9.             Landlord shall deliver the main HVAC supply and return ductwork
through perimeter wall of MER only, complete with smoke and fire dampers at the
core of the Expansion Premises, including wiring to fire alarm and BMS system as
required.

 

10.      Landlord shall cause the perimeter heating elements in the Expansion
Premises to be in working order.

 

11.      Landlord shall deliver the Expansion Premises legally demised

 

Exhibit G - 17

--------------------------------------------------------------------------------


 

12.      Landlord shall provide a typical life safety infrastructure (including
panels and power sources with adequate capacity within the base building fire
alarm system to provide for Tenant’s reasonable fire life safety requirements on
the leased floor(s)).

 

13.      Landlord shall cause the Expansion Premises to contain valved and
capped condenser water outlets.

 

Exhibit G - 18

--------------------------------------------------------------------------------

 

EXHIBIT N

 

APPROVED SNDA FORM

 

Exhibit G - 19

--------------------------------------------------------------------------------

 

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT THIS SUBORDINATION,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is entered into as of
February 2017 (the "Effective Date") by and between NATIXIS REAL ESTATE CAPITAL
LLC, a Delaware limited liability company (the "Mortgagee") and 2U NYC, LLC, a
Delaware limited liability company, having its office at 8201 Corporate Drive,
Suite 900, Landover, MD 20785 (hereinafter, collectively the "Tenant"), with
reference to the following facts: 55 Prospect Owner LLC, as landlord
("Landlord''), a Delaware liability company, having an office at c/o Kushner
Companies, 666 Fifth Avenue, 15th Floor, New York, New York 10103 (the
"Landlord'') owns fee simple title or a leasehold interest in the real property
described in Exhibit "A" attached hereto (the "Property"). Mortgagee is acting
as administrative agent under, and Mortgagee and certain other lenders have made
available to Borrower, certain loan facilities in the aggregate principal amount
of up to Three Hundred Eighteen Million Eight Hundred Forty Thousand and No/100
Dollars ($318,840,000.00) (the "Loan"). To secure the Loan, Landlord has
encumbered the Property by entering into certain mortgages (individually and
collectively, as the same may be amended, restated, supplemented or otherwise
modified from time to time, the "Mortgage"). Pursuantto the Lease, dated the
date hereof(the"Lease"), Landlord demised to Tenantthe following property
(collectively, the "Leased Premises"): the entire 9'" and 10'" Floors of the
building known as 55 Prospect, Brooklyn, New York (the ("Building") and located
on the Property together with the right to expand into to the entire 8'" Floor
of the Building and together with exclusive right to use portions of the roof
and shaft space of the Building as described in the Lease. Tenant and Mortgagee
desire to agree upon the relative priorities of their interests in the Property
and their rights and obligations if certain events occur. NOW, THEREFORE, for
good and sufficient consideration, Tenant and Mortgagee agree: 1. Definitions.
The following terms shall have the following meanings for purposes of this
Agreement. {a) Foreclosure Event. A "Foreclosure Event" means: (i) foreclosure
under the Mortgage; (ii) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as administrative agent for the holders of the Loan and/or the Mortgage, as a
result of which a Successor Landlord becomes owner of the Property; or (iii)
delivery by Former Landlord to, and acceptance by, Mortgagee (or its designee or
nominee) of a deed, assignment or other conveyance of Former Landlord's interest
in the Property in lieu of any of the foregoing. {b) Former Landlord. A "Former
Landlord" means Landlord and any other party that was landlord under the Lease
at any time before the occurrence of any attornment under this Agreement. {c)
Olfset Right. An "Offset Right" means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and 16100912_3

GRAPHIC [g10152ku51i001.gif]

 


performance would bind a Successor Landlord pursuant to this Agreement), claim,
counterclaim, reduction, deduction, or abatement against Tenant's payment of
Rent or performance of Tenant's other obligations under the Lease, arising
(whether under the Lease or under applicable law) from Landlord's breach or
default under the Lease; provided that in no event shall the term Offset Right
mean any rental abatement, offsets and rent credits against Rent that is
specifically identified in the Tenant's Rights Section of this Agreement. (d)
Rent. The "Rent" means any fixed rent, base rent or additional rent under the
Lease. (e) Successor Landlord. A "Successor Landlord" means any party that
becomes owner of the Property as the result of a Foreclosure Event. (f) Other
Capitalized Terms. If the initial letter of any other term used in this
Agreement is capitalized and no separate definition is contained in this
Agreement, then such term shall have the same respective definition as set forth
in the Lease. · 2. Consent. Mortgagee hereby consents to Landlord entering into
the Lease. 3. Subordination. The Lease shall be, and shall at all times remain,
subject and subordinate to the Mortgage, the lien imposed by the Mortgage, and
all advances made under the Mortgage. 4. Nondisturbance. Recognition and
Attornment. (a) No Exercise o(Mortgage Remedies Against Tenant.So long as the
Tenant is not in default under the Lease beyond any applicable notice and cure
periods (an "Event of Defaulf'), Mortgagee shall not name or join Tenant as a
defendant in any exercise of Mortgagee's rights and remedies arising upon a
default under the Mortgage unless applicable law requires Tenant to be made a
party thereto as a condition to proceeding against Landlord or prosecuting such
rights and remedies. In the latter case, Mortgagee may join Tenant as a
defendant in such action only for such purpose and not to terminate the Lease or
otherwise adversely affect Tenant's rights under the Lease or this Agreement in
such action. Nondisturbance and Attornment. If an Event of Default by Tenant is
not (b) then continuing on the date when Successor Landlord takes title to the
Property (the "Succession Date") then: (i) Successor Landlord shall not
terminate, disturb, interfere with or deprive Tenant of its leasehold estate or
right (or the right of any party claiming by or through Tenant) to use, occupy
and possess the Leased Premises or utilize other portions of the Building under
or by virtue of the terms of the Lease (including, without limitation, all
rights, privileges, access rights, expansion and renewal options) except in
accordance with the terms of the Lease and this Agreement; (ii) Successor
Landlord shall be bound to Tenant under all the terms and conditions of the
Lease (except as provided in this Agreement); (iii) Tenant shall recognize and
attorn to Successor Landlord as Tenant's direct landlord under the Lease,
subject to the terms of this Agreement; and (iv) the Lease shall continue in
full force and effect as a direct lease, in accordance with its terms (except as
provided in this Agreement), between Successor Landlord and Tenant. Tenant
acknowledges notice of the Mortgage and assignment of rents, leases and profits
from the Landlord to the Mortgagee. Tenant agrees to continue making payments of
rents and other amounts owed by Tenant under the Lease·to the Landlord and to
otherwise recognize the rights of Landlord under the Lease until notified
otherwise in writing by the Mortgagee (as provided in the Mortgage), and after
receipt of such notice Tenant agrees thereafter to make all such payments to the
Mortgagee, without any further inquiry on the part of the Tenant, and Landlord
consents to the foregoing. In such event, Landlord hereby expressly authorizes
Tenant to make such payments to Mortgagee and further agrees that any sums paid
to Mortgagee shall be in satisfaction of Tenant's obligations under the Lease.
16100912_3

GRAPHIC [g10152ku51i002.gif]

 


(c) Further Documentation. The provisions of this Article 4 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 4 in writing upon request by either of them within
ten (I 0) days of such request. 5. Protection o(Successor Landlord.
Notwithstanding anything to the contrary in the Lease or the Mortgage, but
subject to Section S(f) hereof, hereof, Successor Landlord shall not be liable
for or bound by any of the following matters: (a) Claims Against Former
Landlord. Any Offset Right that Tenant may have against any Former Landlord
relating to any event or occurrence before the Succession Date, including any
claim for damages of any kind whatsoever as the result of any breach by Former
Landlord that occurred before the Succession Date. (b) Prepayments. Any payment
of Rent that Tenant may have made to Former Landlord more than thirty (30) days
before the date such Rent was first due and payable under the Lease with respect
to any period after the Succession Date other than, and only to the extent that,
either (i) the Lease expressly required such a prepayment, or (ii) such payment
was actually delivered to Successor Landlord. (c) Payment: Security Deposit. Any
obligation: (i) to pay Tenant any sum(s) that any Former Landlord owed to Tenant
unless such sums, if any, shall have been delivered to Mortgagee by way of an
assumption of escrow accounts or otherwise; or (ii) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Mortgagee; to commence or complete any initial construction of improvements in
the Leased Premises or any expansion or rehabilitation of existing improvements
thereon; (iv) to reconstruct or repair improvements following a fire, casualty
or condemnation unless Successor Landlord actually receives insurance proceeds
to reconstruct or repair the same; and (v) to perform date to day maintenance
and repairs (except to the extent expressly required pursuant to the terms of
the Lease). (d) Modification. Amendment or Waiver. Any modification or amendment
of the Lease, or any waiver of the terms of the Lease, made without Mortgagee's
written consent, but only if the consent of Mortgagee to such amendment or
modification was required pursuant to the terms of the Mortgage or any other
loan document; it being agreed that, notwithstanding anything to the contrary
contained in the Mortgage or such other loan document, no such consent shall be
required for any an amendment or modification which is (i) entered into to
confirm the unilateral exercise by Tenant of a specific right or option granted
to Tenant under the Lease (including, without limitation, rights of renewal and
expansion options notwithstanding Landlord's participation in such exercise as
provided in the Lease), (ii) non-material and expressly contemplated to be
entered into under the provisions of the Lease, uch as to · confirm the
commencement date, rent commencement date, or other dates. or fa!.'ts, or (iii)
to address an administrative matter (such as a change of a notice address);
nothing contained in this Agreement shall require Mortgagee's consent to any
approvals under the Work Agreement (including without limitation, approval of
plans and alterations to the Building and the Leased Premises as described in
the Work Agreement or change orders thereto) provided the same is occurs in
accordance with the Work Agreement; and provided further that the foregoing
shall not be construed, or be deemed to affect, modify or waive in any respect
Mortgagee's rights under the Mortgage or the other loan documents. (e)
Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease. 16100912_3

GRAPHIC [g10152ku51i003.gif]

 


(f) Tenant's Rights. Notwithstanding anything to the contrary contained herein
or the Mortgage, Tenant may assert any claims for rental abatement, offsets and
rent credits permitted under the terms of the Tenant's Rights Sections (as
hereinafter defined) whether arising on, before or after the Succession Date (i)
against Former Landlord and (ii) to the extent such rent credits, offsets or
abatements have not been fully exhausted as of the Succession Date or continue
to accrue after the Succession Date, against Mortgagee or any Successor
Landlord; and the foregoing shall not be construed to relieve Successor Landlord
of liability under the Lease first arising and accruing after the Succession
Date; and provided further for purposes of clarity, it is hereby acknowledged
and agreed that as of the Succession Date, subject to the terms of this
Agreement, Mortgagee and any Successor Landlord shall be bound by all of the
terms, covenants and conditions of the Lease for the balance of the term thereof
remaining, including but not limited to the following obligations, each to the
extent expressly required under the Lease; provided, however, in no event shall
Mortgagee or Successor Landlord incur any liability beyond Mortgagee or
Successor Landlord's then equity interest, if any, in the Property, and Tenant
shall look exclusively to such equity interest of Lender, if any, in the
Property for the payment and discharge of any obligations or liability imposed
upon Mortgagee hereunder or under the Lease: (w) the balance of Tenant's
Contribution or Tenant's Expansion Premises Contribution to the extent delivered
by Tenant to Former Landlord and not applied, as applicable toLandlord's Work or
Landlord's Expansion Premises' Work but only to the extent Mortgagee or
Successor Landlord actually receives Tenant's Contribution or Tenant's Expansion
Premises Contribution; (x) any rent credits, offsets, abatements or reductions
of Rent to which Tenant may be entitled as set forth in is expressly set forth
in the Lease, including, without limitation, the abatement of Rent through the
Rent Commencement Date (andany extension of the Rent Commencement Date pursuant
to Section 4.2), rent credits, offsets, refunds, abatements of or reduction of
Rent set forth in Section 4.2(e), Section 4.2(f), Section 5.1(d)(iii), Section
S.l(d)(iv), , Section 7.2(b), Section 7.4(a), Section 8.1(e), Section 10.1 J(b),
Section 11.3, Section 12.l(b), Section 12.3, Section 26.18(c), Section 26.19(b),
Section 26.22(a), Section 3 I .2, Section 32.4, Section 32.8, and Section 33.8
which, in any case, have not yet been fully applied, credited, offset or
exhausted against amounts payable by Tenant under the Lease as of the Succession
Date (collectively referred to as the "Tenant's ights Sections"); and (y) any
options or rights ofTenant under the Lease to the Expansion Premises and any
Renewal Terms. 6. Exculpation o[Successor Landlord. Notwithstanding anything to
the contrary in this Agreement or the Lease, upon any attornment pursuant to
this Agreement, the Lease shall be deemed to have been automatically amended to
provide that Successor Landlord's obligations and liability under the Lease
shall never extend beyond Successor Landlord's (or its successors' or assigns')
interest, if any, in the ·Leased Premises from time to time, including insurance
and condemnation proceeds, security deposits, escrows, Successor Landlord's
interest in the Lease, and the proceeds from any sale, lease or other
disposition of the Property (or any portion thereof) by Successor Landlord
(collectively, the "Successor Landlord's Interest"). Tenant shall look
exclusively to Successor Landlord's Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with . respect to the Lease or the relationship
between Successor Landlord and Tenant, then Tenant shall look solely to
Successor Landlord's Interest (or that of its successors and assigns) to collect
such judgment. Tenant shall not collect or attempt to collect any such judgment
out of any other assets of Successor Landlord. 16100912_3

GRAPHIC [g10152ku51i004.gif]

 


7. Notice to Mortgagee and Right to Cure. Tenant shall notify Mortgagee of any
default by Landlord under the Lease and agrees that, notwithstanding any
provisions of the Lease to the contrary, no notice of cancellation thereof shall
be effective unless Mortgagee shall have received notice of default giving rise
to such cancellation and (i) in the case of any such default that can be cured
by the payment of money, until thirty (30) days shall have elapsed following the
giving of such notice or (ii) in tbe case of any otber such default, Former
Landlord shall have failed to remedy same within the time period stated in tbe
Lease for effecting such cure (or, if no such time period is specified, within
no more than thirty (30) days after receipt of such written notice) and
Mortgagee shall not have cured such default within such time period for
Landlord's cure plus ninety (90) days (but in no event in excess of 180 days);
provided this Article 7 shall not apply to or limit in any way, Tenant's
termination rights or otherwise extend tbe time period for the exercise of such
termination rights (nor the date any termination is effective), under Section
10.11(b) oftbe Lease (provided Tenant shall have delivered an Untenantabily
Notice (as defined in tbe Lease) to Mortgagee with respect to the applicable
service interruption at approximately the same time such notice was delivered to
Landlord). Notwithstanding tbe foregoing, Mortgagee shall have no obligation to
cure any such default. 8. Miscellaneous. (a) Notices. Any notice or request
given or demand made under tbis Agreement by one party to the other shall be in
writing, and may be given or be served by hand delivered personal service, or by
depositing the same with a reliable overnight courier service or by deposit in
the United States mail, postpaid, registered or certified mail, and addressed to
tbe party to be notified, with return receipt requested or by fax transmission,
witb tbe original machine-generated transmit confirmation report as evidence of
transmission. Notice deposited in the mail in the manner hereinabove described
shall be effective from and after tbe expiration of three (3) days after it is
so deposited; however, delivery by overnight courier service shall be deemed
effective on the next succeeding business day after it is so deposited and
notice by personal service or fax transmission shall be deemed effective when
delivered to its addressee or within two (2) hours after its transmission unless
given after 3:00p.m. on a business day, in which case it shall be deemed
effective at 9:00 a.m. on tbe next business day. For purposes of notice, the
addresses and telefax number of tbe parties shall, until changed as herein
provided, be as follows: If to the Mortgagee, at: Natixis Real Estate Capital
LLC 1251 Avenue of the Americas New York, New York 10020 Attention: Real Estate
Administnition TelecopyNo.: (212) 891-6101 If to the Tenant, at: 2UNYC,LLC 8201
Corporate Drive, Suite 900 Landover, MD 20785 Attention: Chief Financial Officer
With a copy to: General Counsel (b) Successors and Assigns. This Agreement shall
bind and benefit the parties hereto, their successors and assigns, any Successor
Landlord, and its successors and assigns. If Mortgagee assigns the Mortgage,
then upon delivery to Tenant of written notice thereof accompanied by the
assignee's written assumption of all obligations under this Agreement, all
liability of the assignor shall terminate. (c) Entire Agreement. This Agreement
constitutes the entire agreement between Mortgagee and Tenant regarding the
subordination oftbe Lease to the Mortgage and the rights and obligations of
Tenant and Mortgagee as to the subject matter of this Agreement. 16100912_3

GRAPHIC [g10152ku51i005.gif]

 


Interaction with Lease and with Mortgage. If this Agreement conflicts (d) with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage. (e) Mortgagee's Rights
and Obligations.Except as expressly provided for in this Agreement, Mortgagee
shall have no obligations to Tenant with respect to the Lease. (f)
Interpretation; Governing Law.The interpretation, validity and enforcement of
this Agreement shall be governed by and construed under the internal laws of the
State in which the Leased Premises are located, excluding such State's
principles of conflict oflaws. (g) Amendments. This Agreement may be amended,
discharged or terminated, or any of its provisions waived, only by a written
instrument executed by the party to be charged. (h) Due Authorization. Tenant
represents to Mortgagee that it has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions. Mortgagee represents to
Tenant that it has full authority to enter into this Agreement, which has been
duly authorized by all necessary actions. (i) Execution. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
[TillS SPACE INTENTIONALLY LEFT BLANK] 16100912_3

GRAPHIC [g10152ku51i006.gif]

 


IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this Agreement to be
executed as of the date first above written. ATTEST: MORTGAGEE: NATIXIS REAL
ESTATE CAPITAL LLC, a Delaware limited liability company By: Name: _ Name:
Title: Title:. _ ByN:am:e:_:_: -_--__-_--_-- -_--__-_--_-__-Name: Title: Title:.
------TENANT: 2UNYC,LLC By: ----------------------------­ Name: Name: Title:
Title: · -----------------------16100912 3

GRAPHIC [g10152ku51i007.gif]

 


LANDLORD'S CONSENT Landlord consents and agrees to the foregoing Agreement,
including without limitation the provisions of the last two sentences of Section
4(b) of this Agreement, which was entered into at Landlord's request. The
foregoing Agreement shall not alter, waive or diminish any of Landlord's
obligations under the Mortgage or the Lease. The above Agreement discharges any
obligations of Mortgagee under the Mortgage and related loan documents to enter
into a nondisturbance agreement with Tenant. Landlord shall be deemed a party to
the Agreement for the purpose of Landlord's agreement set forth in Section 4(b)
of this Agreement. LANDLORD: 55 PROSPECT OWNER, LLC By: Name: Title: Dated:
16100912_3

GRAPHIC [g10152ku51i008.gif]

 


MORTGAGEE'S ACKNOWLEDGMENT STATE OF _ : ss COUNTY OF---------On this, the_ day
of before me a Notary Public in and for the State of theundersigned officer,
personally appeared to bea a whoacknowledged himself/herself of
:------::--:-------=--'' and that he/she, being author-ized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the himself/herself as such officer. by I certifY that I am not an officer or
director of tbe above-named bank, banking institution or trust company. [Strike
if inapplicable] In witness whereof,I hereunto set my hand and official seal.
-------------[SEAL] Notary Public My Commission Expires: ,, 20 STATEOF - ------­
: ss COUNTY OF.---------On this, tbe _ day of before me a Notary Public in and
for the State of tbeundersigned officer, personally appeared
whoacknowledgedhimself/herself to be a a of :------::--:-------:---:---' and
that he/she, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing tbe name of the himself/herself as
such officer. by I certifY that I am not an officer or director of the
above-named bank, banking institution or trust company. [Strike if inapplicable]
In witness whereof, I hereunto set my hand and official seal. ------------[SEAL]
Notary Public My Commission Expires: , 20

GRAPHIC [g10152ku51i009.gif]

 


TENANT'S ACKNOWLEDGMENT STATE OF----------: ss COUNTY OF ---------On this, the_
day of --:-;-----',--,----J before me a Notary Public in and for the State of
the undersigned officer, acknowledged personally appeared is the a who that
he/she -;:-----,--:--,-------;;--' and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself/herself as such
officer. In witoess whereof, I hereunto set my hand and official seal.
cc:----c-:--c---------'[SEAL) Notary Public My Commission Expires: ., 20_

GRAPHIC [g10152ku51i010.gif]

 


LIST OF EXHIBITS If any exhibit is not attached hereto at the time of execution
of this Agreement, it may thereafter be attached by written agreement of the
parties, evidenced by initialing said exhibit. Exhibit "A" - Legal Description
of the Land

GRAPHIC [g10152ku51i011.gif]

 
